Exhibit 10.1

 

CREDIT AGREEMENT

 

by and among

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.,

 

as the Borrower,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

COBANK, ACB,

 

as Administrative Agent, an Issuing Lender, a Joint Lead Arranger,
Bookrunner and Swing Line Lender,

 

FIFTH THIRD BANK and

MUFG UNION BANK, N.A.,

 

each as a Joint Lead Arranger and Co-Syndication Agent

 

and

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO.

 

Dated as of February 24, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

I. CERTAIN DEFINITIONS

1

1.1

Certain Definitions

1

1.2

Construction

42

1.3

Accounting Principles

43

1.4

Rounding

44

1.5

Letter of Credit Amounts

44

1.6

Covenant Compliance Generally

44

1.7

Administration of Rates

44

1.8

Holidays

44

1.9

UCC Terms

44

 

 

 

II. CREDIT FACILITIES

45

2.1

Term Loans

45

2.2

Revolving Loans

49

2.3

Swing Line Loans

50

2.4

Interest Rate Provisions

51

2.5

Interest Periods

52

2.6

Making of Loans

53

2.7

Fees

54

2.8

Notes

54

2.9

Letter of Credit Facility

55

2.10

Payments

61

2.11

Interest Payment Dates

61

2.12

Voluntary Prepayments and Reduction of Commitments

61

2.13

Mandatory Prepayments

63

2.14

Sharing of Payments by Lenders

64

2.15

Defaulting Lenders

65

2.16

Cash Collateral

67

2.17

CoBank Capital Plan

68

 

 

 

III. INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

69

3.1

Increased Costs

69

3.2

Taxes

70

3.3

Illegality

73

3.4

LIBOR Rate Option Unavailable; Interest After Default

73

3.5

Indemnity

74

3.6

Mitigation Obligations; Replacement of Lenders

75

3.7

Survival

75

 

 

 

IV. CONDITIONS OF EXECUTION, LENDING AND ISSUANCE OF LETTERS OF CREDIT

76

4.1

Execution Date

76

4.2

Initial Credit Extension

77

4.3

Each Other Credit Extension

80

 

 

 

V. REPRESENTATIONS AND WARRANTIES

81

5.1

Organization and Qualification

81

5.2

Compliance With Laws

81

5.3

Title to Properties

82

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

5.4

Investment Company Act

82

5.5

Event of Default

82

5.6

Subsidiaries and Owners

82

5.7

Power and Authority; Validity and Binding Effect

82

5.8

No Conflict; Material Contracts; Consents

83

5.9

Litigation

83

5.10

Financial Statements

84

5.11

Margin Stock

84

5.12

Full Disclosure

84

5.13

Taxes

84

5.14

Intellectual Property; Other Rights

85

5.15

Liens in the Collateral

85

5.16

Insurance

85

5.17

Employee Benefits Compliance

86

5.18

Environmental Matters

86

5.19

Communications Regulatory Matters

87

5.20

Solvency

87

5.21

Qualified ECP Guarantor

87

5.22

Transactions with Affiliates

87

5.23

Labor Matters

87

5.24

Anti-Corruption; Anti-Terrorism and Sanctions

87

5.25

The Parent’s Status as a Holding Company

88

 

 

 

VI. AFFIRMATIVE COVENANTS

88

6.1

Reporting Requirements

88

6.2

Preservation of Existence, Etc.

91

6.3

Preservation of Licenses

91

6.4

Payment of Liabilities, Including Taxes, Etc.

92

6.5

Maintenance of Insurance

92

6.6

Maintenance of Properties

93

6.7

Visitation Rights

93

6.8

Keeping of Records and Books of Account

93

6.9

Compliance with Laws

93

6.10

Further Assurances

94

6.11

CoBank Equity

95

6.12

Use of Proceeds

95

6.13

Material Contracts

95

6.14

Benefit Plan Compliance

95

6.15

Post-Closing Deliveries

96

6.16

Wavecom

96

 

 

 

VII. NEGATIVE COVENANTS

96

7.1

Indebtedness

96

7.2

Liens

97

7.3

Affiliate Transactions

97

7.4

Contingent Obligations

97

7.5

Loans and Investments

98

7.6

Dividends and Related Distributions

98

7.7

Liquidations, Mergers, Consolidations, Acquisitions

99

7.8

Dispositions of Assets or Subsidiaries

99

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

7.9

Use of Proceeds

101

7.10

Subsidiaries and Partnerships

101

7.11

Continuation of or Change in Business

101

7.12

Fiscal Year

101

7.13

Issuance of Equity Interests

101

7.14

Changes in Organizational Documents

101

7.15

Negative Pledges; Other Inconsistent Agreements

102

7.16

Material Contracts

102

7.17

Management Fees

102

7.18

The Parent as a Holding Company

103

7.19

Anti-Corruption; Anti-Terrorism; Sanctions

103

7.20

Independence of Covenants

103

 

 

 

VIII. FINANCIAL COVENANTS

103

8.1

Capital Expenditures

103

8.2

Maximum Leverage Ratio

103

8.3

Minimum Debt Service Coverage Ratio

104

 

 

 

IX. EVENTS OF DEFAULT

104

9.1

Events of Default

104

9.2

Consequences of Event of Default

106

 

 

 

X. THE ADMINISTRATIVE AGENT

109

10.1

Appointment and Authority

109

10.2

Rights as a Lender

109

10.3

No Fiduciary Duty

109

10.4

Exculpation

110

10.5

Reliance by the Administrative Agent

110

10.6

Delegation of Duties

110

10.7

Filing Proofs of Claim

111

10.8

Resignation of the Administrative Agent

111

10.9

Resignation of Swing Line Lender or Issuing Lender

112

10.10

Non-Reliance on the Administrative Agent and Other Lenders

113

10.11

Enforcement

113

10.12

No Other Duties, etc.

113

10.13

Authorization to Release Collateral and Loan Parties

113

10.14

Compliance with Flood Laws

114

10.15

No Reliance on the Administrative Agent’s Customer Identification Program

114

10.16

Affiliates as Secured Parties

114

 

 

 

XI. MISCELLANEOUS

114

11.1

Modifications, Amendments or Waivers

114

11.2

No Implied Waivers; Cumulative Remedies

117

11.3

Expenses; Indemnity; Damage Waiver

117

11.4

Notices; Effectiveness; Electronic Communication

119

11.5

Severability

120

11.6

Duration; Survival

120

11.7

Successors and Assigns

120

11.8

Confidentiality

124

11.9

Counterparts; Integration; Effectiveness

125

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

11.10

Choice of Law; Submission to Jurisdiction; Waiver of Venue; Service of Process;
Waiver of Jury Trial

126

11.11

USA Patriot Act Notice

127

11.12

Payments Set Aside

127

11.13

Secured Bank Products and Secured Hedge Agreements

127

11.14

Interest Rate Limitation

127

11.15

FCC and PUC Compliance

128

11.16

Keepwell

128

11.17

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

128

 

 

 

XII. GUARANTY

129

12.1

Guaranty

129

12.2

Payment

129

12.3

Absolute Rights and Obligations

130

12.4

Maximum Liability

132

12.5

Contribution Agreement

133

12.6

Currency and Funds of Payment

133

12.7

Subordination

133

12.8

Enforcement

134

12.9

Set-Off and Waiver

134

12.10

Waiver of Notice; Subrogation

134

12.11

No Stay

135

12.12

Additional Guarantors

135

12.13

Reliance

136

12.14

Receipt of Credit Agreement, Other Loan Documents, Benefits

136

12.15

Joinder

136

 

iv

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1.1(A)

—

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(B)

—

EXISTING LIENS

SCHEDULE 2.1(e)

—

TERM LOAN A-1 AMORTIZATION

SCHEDULE 2.1(f)

—

TERM LOAN A-2 AMORTIZATION

SCHEDULE 4.2(b)

—

PERSONS TO BE JOINED AS GUARANTORS ON THE CLOSING DATE

SCHEDULE 5.1

—

QUALIFICATIONS TO DO BUSINESS AND JURISDICTION OF ORGANIZATION

SCHEDULE 5.6

—

SUBSIDIARIES

SCHEDULE 5.8

—

GOVERNMENTAL AUTHORIZATIONS

SCHEDULE 5.19

—

LICENSES

SCHEDULE 6.15

—

POST-CLOSING DELIVERIES

SCHEDULE 7.1

—

EXISTING INDEBTEDNESS

SCHEDULE 7.4

—

EXISTING CONTINGENT OBLIGATIONS

SCHEDULE 7.5

—

EXISTING INVESTMENTS

SCHEDULE 7.15

 

EXISTING NEGATIVE PLEDGE RESTRICTIONS

SCHEDULE 11.7

—

VOTING PARTICIPANTS

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

—

ASSIGNMENT AND ASSUMPTION

EXHIBIT B

—

COMPLIANCE CERTIFICATE

EXHIBIT C

—

GUARANTOR JOINDER

EXHIBIT D

—

LOAN REQUEST

EXHIBIT E

—

PERFECTION AND DILIGENCE CERTIFICATE

EXHIBIT F-1

—

REVOLVING NOTE

EXHIBIT F-2

—

SWING LINE NOTE

EXHIBIT F-3

—

TERM LOAN A-1 NOTE

EXHIBIT F-4

—

TERM LOAN A-2 NOTE

EXHIBIT F-5

—

INCREMENTAL TERM LOAN NOTE

EXHIBIT G

—

SOLVENCY CERTIFICATE

EXHIBIT H

—

TAX COMPLIANCE CERTIFICATES

EXHIBIT I

—

CONVERSION OR CONTINUATION NOTICE

EXHIBIT J

—

NOTICE OF INCREMENTAL TERM LOAN BORROWING

EXHIBIT K

—

INCREMENTAL TERM LOAN FUNDING AGREEMENT

EXHIBIT L

—

SECURITY AGREEMENT

EXHIBIT M

—

[RESERVED]

EXHIBIT N

—

BORROWER’S CLOSING DATE CERTIFICATE

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is dated as of February 24, 2017 and is
made by and among HAWAIIAN TELCOM COMMUNICATIONS, INC., a Delaware corporation,
as the BORROWER (defined below), each of the GUARANTORS (defined below) who
become a party hereto on the Closing Date or from time to time thereafter, the
LENDERS (defined below), COBANK, ACB, in its capacity as Administrative Agent
for the Secured Parties, a Joint Lead Arranger, Bookrunner, an Issuing Lender
and Swing Line Lender (each defined below), FIFTH THIRD BANK, as a Joint Lead
Arranger and Co-Syndication Agent, and MUFG UNION BANK, N.A., as a Joint Lead
Arranger and Co-Syndication Agent.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders provide to the Borrower
(a) commitments to fund a revolving credit facility in an aggregate principal
amount at any time outstanding not to exceed $30,000,000, (b) a Term Loan A-1
facility in an aggregate principal amount not to exceed $90,000,000 and (c) a
Term Loan A-2 facility in an aggregate principal amount not to exceed
$230,000,000; and

 

WHEREAS, the parties hereto now desire to set forth the terms and conditions of
the credit facilities, including the conditions precedent to the execution of
this Agreement on the Execution Date (defined below) and the conditions
precedent to the initial extensions of credit under this Agreement on the
Closing Date (defined below), in contemplation of the initial extensions of
credit hereunder occurring on the Closing Date.

 

In consideration of their mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto covenant and agree
as follows:

 

I.  CERTAIN DEFINITIONS

 

1.1          Certain Definitions.  In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:

 

“Additional Incremental Term Lender” has the meaning set forth in
Section 2.1(g)(v).

 

“Adjusted LIBOR Rate” means for each Interest Period for any LIBOR Rate Loan, an
interest rate per annum equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period; provided
that, in no event shall the Adjusted LIBOR Rate be less than 0.00%.

 

“Administrative Agent” means CoBank, in its capacity as administrative agent and
collateral agent under the Loan Documents.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

--------------------------------------------------------------------------------


 

“Agent Parties” has the meaning set forth in Section 11.4(d)(ii).

 

“Alakea Building” means the facility of Parent located at 1177 Bishop Street,
Honolulu, Hawaii.

 

“Alternate Base Rate” means a rate per annum determined by the Administrative
Agent on the first Business Day of each week, which shall be the highest of
(a) the Prime Rate, (b) the Federal Funds Effective Rate plus one-half of one
percent (0.50%) per annum, and (c) the Adjusted LIBOR Rate (rounded upward, if
necessary, to the next whole multiple of 1/100th of one percent) for an Interest
Period of one month on such day plus one percent (1.00%) per annum; provided
that, in no event shall the Alternate Base Rate be less than 0.00%.  Any change
in the Alternate Base Rate due to a change in the calculation thereof shall be
effective at the opening of business on the first Business Day of each week or,
if determined more frequently, at the opening of business on the first Business
Day immediately following the date of such determination and without necessity
of notice being provided to the Borrower or any other Person.

 

“Anti-Corruption Laws” means any Laws of any Governmental Authority concerning
or relating to bribery or corruption.

 

“Anti-Terrorism Laws” means any Laws of any Governmental Authority concerning or
relating to financing terrorism, “know your customer” or money laundering.

 

“Applicable Letter of Credit Fee Rate” means the percentage rate per annum based
on the Leverage Ratio then in effect according to the Pricing Grid below the
heading “Applicable Margin for LIBOR Rate Loans and Letter of Credit Fee.”

 

“Applicable Margin” means, as applicable:

 

(a)           the percentage spread to be added to the Alternate Base Rate
applicable to Base Rate Loans based on the Leverage Ratio then in effect
according to the Pricing Grid below the heading “Applicable Margin for Base Rate
Loans” for “Revolving Loans and Term Loan A-1” or “Term Loan A-2,” as
applicable, or

 

(b)           the percentage spread to be added to the Adjusted LIBOR Rate
applicable to LIBOR Rate Loans based on the Leverage Ratio then in effect
according to the Pricing Grid below the heading “Applicable Margin for LIBOR
Rate Loans and Letter of Credit Fee” with respect to Revolving Loans and the
Term Loan A-1s or below the heading “Applicable Margin for LIBOR Rate Loans”
with respect to the Term Loan A-2s.

 

Notwithstanding the foregoing, the Applicable Margin for any Incremental Term
Loan shall be the interest rate margin per annum governing such Tranche of
Incremental Term Loan as set forth in the Incremental Term Loan Funding
Agreement related to such Tranche, subject to Section 2.1 hereof.

 

“Applicable Unused Commitment Fee Rate” means the percentage rate per annum
based on the Leverage Ratio then in effect according to the Pricing Grid below
the heading “Applicable Unused Commitment Fee Rate.”

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee permitted under Section 11.7, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

 

“Authorized Officer” means, with respect to any Loan Party or any Subsidiary of
any Loan Party, the Chief Executive Officer, President, Chief Financial Officer,
Treasurer, Assistant Treasurer or Controller (or in the case of a Loan Party or
Subsidiary of a Loan Party that is a limited liability company without officers,
a manager or member authorized under such Loan Party’s or Subsidiary’s
Organizational Documents) of such Loan Party or such Subsidiary or such other
individuals, designated by written notice to the Administrative Agent from the
Borrower, authorized to execute notices, reports and other documents on behalf
of the Loan Parties and Subsidiaries required hereunder.  The Borrower may amend
such list of individuals from time to time by giving written notice of such
amendment to the Administrative Agent.

 

“Available Revolving Commitment” means, with respect to any Revolving Lender, an
amount equal to such Lender’s Revolving Commitment minus the outstanding
principal amount of its Revolving Loans, minus such Lender’s Pro Rata Share of
the aggregate outstanding amount of Swing Line Loans, if any, minus such
Lender’s Pro Rata Share of Letter of Credit Obligations, if any.

 

“Avoidance Provisions” has the meaning specified in Section 12.4(a)(i)(C).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means title 11 of the United States Code.

 

“Base Rate Loan” means a Loan bearing interest calculated in accordance with the
Base Rate Option.

 

“Base Rate Option” means the option of the Borrower to have Loans bear interest
at the rate and under the terms set forth in Section 2.4(a)(i).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Hawaiian Telcom Communications, Inc., a Delaware corporation.

 

“Borrowing” means, as of any date of determination, (a) with respect to LIBOR
Rate Loans outstanding as of such date, a borrowing consisting of Loans of the
same Class and having the same Interest Period and (b) with respect to Base Rate
Loans, all Base Rate Loans outstanding as of such date regardless of Class.

 

“Borrowing Date” means, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

3

--------------------------------------------------------------------------------


 

“Budget” means, for the Parent and its Subsidiaries on a Consolidated basis,
forecasted:  (a) balance sheets, (b) profit and loss statements, (c) cash flow
statements, (d) operating budget, and (e) capital budget, all prepared on a
consistent basis with the Parent’s and its Subsidiaries’ historical financial
statements.

 

“Business” has the meaning specified in Section 5.18(b).

 

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which banks are authorized or required to be closed for business in Denver,
Colorado, Honolulu, Hawaii or New York, New York and if the applicable Business
Day relates to any LIBOR Rate Loan or Base Rate Loan determined by reference to
the LIBOR Rate, such day must also be a day on which dealings in Dollar deposits
by and between banks are carried on in the London interbank market.

 

 

“Capital Expenditure Base Amount” has the meaning specified in Section 8.1.

 

“Capital Expenditure Carryover Amount” has the meaning specified in Section 8.1.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Parent, Borrower and
its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Parent for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by Parent, the Borrower and its consolidated Subsidiaries
during such period, but excluding in each case (i) any such expenditure made to
restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation, (ii) expenditures for leasehold improvements
from which reimbursement or credit is received and (iii) expenditures of funds
received as grants (and not as loans) pursuant to any federal stimulus funding
on projects approved by the board of directors of the Borrower.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means (a) with respect to the Obligations, to deposit in a
Controlled Account or to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders or Lenders, as
collateral for Letter of Credit Obligations or obligations of Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Administrative Agent and the Issuing Lenders shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lenders and (b) with respect to Other
Liabilities, to pledge and deposit with or deliver to the Administrative Agent,
for the benefit of each Lender (or its Affiliate) that is the provider of a
Secured Bank Product or Secured Hedge, as the case may be, as collateral for the
Other Liabilities, cash or deposit account balances, or, if the Administrative
Agent and such Lender (or its Affiliate) shall agree in their respective sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable Lender (or its Affiliate).  “Cash Collateral”, “Cash
Collateralization” and “Cash Collateralized” shall have meanings correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

4

--------------------------------------------------------------------------------


 

“Cash Equivalents” means:

 

(a)           direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

(b)           commercial paper maturing in 270 days or less  rated not lower
than A-1, by Standard & Poor’s or P-1 by Moody’s on the date of acquisition;

 

(c)           demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks that are organized under the laws of the
United States or any state thereof or that is a foreign bank or branch or agency
thereof acceptable to the Administrative Agent and, in any case, having combined
capital, surplus and undivided profits in an amount equal to at least
$250,000,000 and that either (i) issues (or the parent of which issues)
commercial paper rated at least “Prime-1” (or then equivalent grade) by Moody’s
or “A-1” (or the then equivalent grade) by Standard & Poor’s or (ii) is a
commercial bank constituting a Lender under this Agreement on the Execution
Date;

 

(d)           money market or mutual funds whose investments are limited to
those types of investments described in clauses (a) through (c) above; and

 

(e)           other short term liquid investments approved in writing by the
Administrative Agent from time to time.

 

“Cash Flow Available for Dividends” means, with respect to any fiscal year of
the Borrower, the result of (a) Consolidated EBITDA of the Parent and its
Subsidiaries for such fiscal year minus (b) (i)  Debt Service, (ii) cash taxes,
(iii) Capital Expenditures, (iv) cash charges, expenses, losses or fees related
to any Joint Pole Dispute, (iv) cash charges, expenses, losses or fees described
in clause (a)(v) and (viii) of the definition of Consolidated EBITDA and
(v) other nonrecurring or unusual cash charges, expenses or losses, in each
case, for the Parent and its Subsidiaries for such fiscal year; provided that,
to the extent any of the components of clause (b) were deducted from
Consolidated Net Income such components will only be included in clause (b) to
the extent such component were added back to Consolidated Net Income when
calculating clause (a).

 

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Change in Law” means the occurrence, after the Execution Date, of any of the
following:  (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Official Body or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law) by any Official
Body; provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Law) and
(ii) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

 

5

--------------------------------------------------------------------------------


 

A “Change of Control” shall be deemed to have occurred if after the Execution
Date (a) any “person” or “group” (within the meaning of Rule 13d-5 of the
Securities Exchange Act of 1934 as in effect on the date hereof) shall own,
directly or indirectly, beneficially or of record, shares representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Parent, (b) a majority of the seats (other than
vacant seats) on the board of directors of the Parent shall at any time be
occupied by persons who were neither (i) nominated by the board of directors of
the Parent on the Execution Date nor (ii) appointed by directors so nominated,
(c) the Parent shall cease to directly own, beneficially and of record, 100% of
the issued and outstanding Equity Interests of the Borrower, (d) the occurrence
of (i) any consolidation or merger of the Parent in which the Parent is not the
continuing or surviving corporation or pursuant to which common shares of the
Parent will be converted into cash, securities or other property or (ii) any
sale, lease, exchange or other transfer (in one transaction or a series of
transactions) of all or substantially all of the assets of the Parent, or
(e) the occurrence of (i) any consolidation or merger of the Borrower in which
the Borrower is not the continuing or surviving corporation or pursuant to which
common shares of the Borrower will be converted into cash, securities or other
property or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of transactions) of all or substantially all of the assets of the
Borrower.

 

“CIP Regulations” has the meaning specified in Section 10.15.

 

“Class” means (a) when used in reference to any Loan, whether such Loan is a
Revolving Loan, Swing Line Loan, Term Loan A-1, Term Loan A-2 or Incremental
Term Loan, (b) when used in reference to any Commitment, whether such Commitment
is a Revolving Commitment, Swing Line Loan Commitment, Term Loan A-1 Commitment,
Term Loan A-2 Commitment or Incremental Term Loan Commitment and (c) when used
in reference to any Lender, whether such Lender is a Revolving Lender, Swing
Line Lender, Term Loan A-1 Lender, Term Loan A-2 Lender or Incremental Term
Lender.

 

“Closing Date” means the date of the consummation of the conditions precedent to
the Initial Credit Extension; provided that, the Closing Date shall not occur
(a) on or before May 3, 2017 or (b) after May 31, 2017; provided further, that
the Borrower may elect to delete clause (a) of the forgoing proviso upon written
notice to the Administrative Agent and compliance with the last sentence of
Section 11.1.

 

“Closing Date Material Adverse Effect” means any circumstance or event, or
series of circumstances or events, that has had any material adverse effect
whatsoever upon (a) the business, properties, assets, financial condition,
operations or liabilities (actual or contingent) of the Loan Parties and their
Subsidiaries, taken as a whole, (b) the legality, binding effect, validity or
enforceability of the Loan Documents, (c) the ability of the Loan Parties, taken
as a whole, to duly and punctually pay or perform any of the obligations as and
when due, or (d) the ability of the Administrative Agent or any other Secured
Party to enforce their legal remedies pursuant to the Loan Documents; provided
that, no Closing Date Material Adverse Effect shall be deemed to have occurred
as a result of: (i)  any event, change, occurrence or effect accurately
disclosed in the information, business model, or projections delivered or
otherwise provided to the Administrative Agent on or prior to the Execution
Date, (ii) any applicable economic or market conditions generally affecting the
industry in which the Loan Parties and their Subsidiaries operate that do not
affect them in a materially disproportionate manner, (iii) any change in
accounting requirements or principles or any Change in Law of general
applicability or the interpretation thereof, or (vi) any change in prevailing
interest rates.

 

“Closing Date Representations” shall mean the representations and warranties set
forth in Article V; provided that, (a) Section 5.10(d) shall be tested using the
Closing Date Material Adverse Effect and (b) a Material Adverse Effect shall not
be deemed to have occurred under Section 5.9 with respect to the Joint Pole
Disputes solely by virtue of an adverse settlement, court order or other
resolution with respect to such claims by an amount not to exceed the Maximum
Joint Pole Dispute Amount.

 

6

--------------------------------------------------------------------------------


 

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.

 

“CoBank Cash Management Agreement” means any Master Agreement for Cash
Management and Transaction Services between CoBank and the Borrower or any other
Loan Party, including all exhibits, schedules and annexes thereto and including
all related forms delivered by the Borrower or any other Loan Party to CoBank in
connection therewith.

 

“CoBank Equities” has the meaning specified in Section 6.11.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means the collateral subject to any of the Collateral Documents or
any other real or personal property of the Loan Parties, in each case pledged to
the Administrative Agent for the benefit of the Secured Parties as security for
the Secured Obligations.

 

“Collateral Assignment” means any collateral assignment of a Material Contract,
in form and substance approved by the Administrative Agent, executed by the
applicable Loan Party or Loan Parties and the counterparty to such Material
Contract in favor of the Administrative Agent, for the benefit of itself and the
other Secured Parties.

 

“Collateral Documents” means the Security Agreement, the Collateral Assignment
(if any), the Intellectual Property Security Agreement (if any), the Mortgages,
the account control agreements and any other document pursuant to which the
Borrower or any other Loan Party has granted a Lien to the Administrative Agent
for the benefit of the Secured Parties to secure all or a portion of the Secured
Obligations.

 

“Commitment” means, as to any Lender, the aggregate of its Revolving Commitment,
Swing Line Commitment, Letter of Credit Commitment, Term Loan A-1 Commitment,
Term Loan A-2 Commitment and Incremental Term Loan Commitment for each Tranche,
as applicable, and “Commitments” means the aggregate of the Revolving
Commitments, Swing Line Commitment, Letter of Credit Commitments, Term Loan A-1
Commitments, Term Loan A-2 Commitments and Incremental Term Loan Commitments of
all of the Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications” has the meaning specified in Section 11.4(d)(ii).

 

“Communications Act” means the Communications Act of 1934 and the rules and
regulations of the FCC thereunder.

 

“Communications Laws” means the Communications Act, the PUC Laws and any other
Law of any Governmental Authority with jurisdiction over
telecommunications-related matters applicable to the ownership or operation of
the Communications Systems.

 

“Communications Systems” means a system or business (a) providing (or capable of
providing) voice, data, Internet access or video transport, connection,
monitoring services or other communications, information or entertainment
services (including cable television), through any means or medium, to business
and residential customers, (b) providing (or capable of providing) facilities,
marketing, management, technical and financial (including call rating) or other
services to companies providing such transport, connection, monitoring service
or other communications and/or information services or (c) that is (or that is
capable of) constructing, creating, developing or marketing
communications-related network equipment, software and other devices for use in
any system or business described above.

 

7

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate of the Borrower, signed by a
Compliance Officer of the Borrower, substantially in the form of Exhibit B
hereto.

 

“Compliance Officer” means the Chief Executive Officer, President, Chief
Financial Officer or Controller (or in the case of a Loan Party that is a
limited liability company without officers, a manager or member authorized under
such Loan Party’s Organizational Documents) of the Borrower or any Loan Party,
as the case may be.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period

 

plus (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) consolidated interest expense and costs
incurred in connection with any Hedge Agreement permitted hereunder for such
period (net of interest income received in connection with a Hedge Agreement for
such period), (ii) consolidated income tax expense for such period, including
state franchise and similar taxes, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any extraordinary or
non-cash charges for such period (provided, however, that any cash payment or
expenditure made with respect to any such non-cash charge shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment or
expenditure is made), including, without limitation, any non-cash compensation
charge arising from any grant of stock, stock options or other equity-based
awards and non-cash pension and post-employment benefit expenses,
(v) non-recurring or unusual charges, expenses or losses, if applicable, related
to (A) severance, including associated retirement benefits, (B) facility and
office closure costs, (C) contract cancellation costs, (D) network
reconfiguration costs or (E) costs with respect to acts of god or force majeure
(in each case, to the extent that any such charges, expenses or losses are not
reimbursed from the proceeds of insurance that increased Consolidated Net Income
for such period), (vi) other nonrecurring or unusual charges, expenses or losses
in an amount not to exceed $5,000,000 in the aggregate for any four consecutive
fiscal quarters, (vii) compensation expense arising from deemed dividends, the
payment of dividends or the equivalent issued under any incentive stock plans
related to restricted and/or unvested stock and (viii) customary non-recurring
fees and expenses of the Borrower and its Subsidiaries payable in connection
with any permitted Material Acquisition or attempted permitted Material
Acquisition or any permitted Material Dispositions, (ix) fees, costs and
expenses payable or reimbursable to any Lender or the Administrative Agent
pursuant to any Loan Document and (x) charges related to settlement of any Joint
Pole Disputes, in an amount not to exceed the Maximum Joint Pole Dispute Amount.

 

minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of any non-cash gains or other non-cash items
of income for such period (provided that any cash received in a subsequent
period in respect of any such non-cash gain shall be included in Consolidated
EBITDA for the period in which received), all determined on a consolidated basis
in accordance with GAAP; provided that, for purposes of calculating the Leverage
Ratio (for any period) and the Debt Service Coverage Ratio (for the first three

 

8

--------------------------------------------------------------------------------


 

quarters ended after the Closing Date), (A) the Consolidated EBITDA of any
Subsidiary acquired by the Borrower or its Subsidiary pursuant to a permitted
Material Acquisition during such period shall be included on a pro forma basis
for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred as
of the first day of such period) and (B) the Consolidated EBITDA attributable to
any Material Disposition by the Borrower or any Subsidiary during such period
for shall be excluded for such period (assuming the consummation of such sale or
other disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period).  It is agreed that the
calculations of pension impact on Consolidated EBITDA shall be made on a GAAP
(not cash) basis.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Parent and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that:

 

(a)           (i) net income for such period of any Person that is not a
Subsidiary of such Person, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions paid in cash (or to the extent converted into cash) to the
referent Person or a Subsidiary thereof in respect of such period and (ii) the
net income for such period shall include any ordinary course dividend
distribution or other payment in cash received from any Person in excess of the
amounts included in clause (i); and

 

(b)           there shall be excluded:

 

(i)            accruals and reserves that are established within twelve months
after the Closing Date and that are so required to be established in accordance
with GAAP; provided that any such accruals or reserves paid in cash shall be
deducted from Consolidated Net Income for the period in which paid unless
excluded pursuant to another clause of this definition;

 

(ii)           the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such Person’s assets are acquired by the Borrower or
any Subsidiary;

 

(iii)          the cumulative effect of any change in accounting principles
during such period;

 

(iv)          any gain or loss realized upon the sale or other Disposition of
any assets of the Borrower or its Subsidiaries that are not sold or otherwise
disposed of in the ordinary course of business and any gain or loss realized
upon the sale or other disposition of any Equity Interests of any Person;

 

(v)           any non-cash income (or loss) related to hedging activities;

 

(vi)          all deferred financing costs written off, premiums paid and other
net gains or losses in connection with any early extinguishment of Indebtedness;

 

(vii)         any non-cash impairment charges and the amortization of
intangibles;

 

(viii)        any non-cash expense or gain related to recording of the fair
market value of Hedge Agreements, in each case entered into in the ordinary
course of business and not for speculative purposes; and

 

9

--------------------------------------------------------------------------------


 

(ix)          unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies.

 

“Contingent Obligations” means, as applied to any Person, any direct or indirect
liability of that Person:  (a) with respect to any Indebtedness, lease, dividend
or other obligation of another Person if the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid, performed or discharged, or that any agreements relating thereto will be
complied with, or that the holders of such liability will be protected (in whole
or in part) against loss with respect thereto; (b) with respect to any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; or (c) under any foreign
exchange contract, currency swap agreement, interest rate swap agreement or
other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest rates. 
Contingent Obligations shall also include (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligations of another, (ii) obligations to make take-or-pay or
similar payments if required regardless of the nonperformance by any other party
or parties to an agreement, (iii) any liability of such Person for the
obligations of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another and (iv) obligations under any revenue sharing agreement with
vendors.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
“controlled by” a Person if such Person holds, directly or indirectly, power to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such other Person.  “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Conversion or Continuation Notice” has the meaning specified in Section 2.5.

 

“Credit Extension” means the making, conversion or continuation of any
Borrowing, Loan or Swing Line Loan or the issuing, extending, amending, renewing
or increasing of any Letter of Credit.

 

“Debt Incurrence” means the incurrence by the Parent or any of its Subsidiaries
on or after the Initial Credit Extension of any Indebtedness other than the
Secured Obligations.

 

“Debt Service” means, for any period, the sum of:  (a) all principal payments
scheduled (as opposed to mandatory repayments or any voluntary prepayments) to
be made on Indebtedness (or reductions in commitments on lines of credit to the
extent such reductions caused the repayment of principal amounts then
outstanding under such lines) plus (b) cash interest, in each case, for such
period.

 

“Debt Service Coverage Ratio” means, for any period, the ratio of
(a) (i) Consolidated EBITDA minus (ii) cash income taxes, in each case, for the
consecutive four fiscal quarters ending as of such date or most recently ended
to (b) Debt Service for the consecutive four fiscal quarters ending as of such
date or most recently ended;  provided, that (A) for the first full fiscal
quarter ending immediately after the Closing Date, Debt Service shall be
calculated for the most recently completed fiscal quarter multiplied by four,
(B) for the second full fiscal quarter ending after the Closing Date, Debt
Service shall be calculated for the most recently completed two fiscal quarters
multiplied by two, and (C) for the third full fiscal quarter ending after the
Closing Date, Debt Service shall be calculated for the then most recently
completed three fiscal quarters multiplied by 1.33.

 

10

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that with notice or passage of time, or
both, would constitute an Event of Default.

 

“Default Rate” means, as of any date of determination, the following:  (a) for
all outstanding Loans, a rate equal to the interest rate then in effect
(inclusive of the highest Applicable Margin) with respect to such Loans plus an
additional margin of 2.00% per annum, (b) for all Letter of Credit Obligations,
the Applicable Letter of Credit Fee Rate then in effect (inclusive of the
highest Applicable Margin) with respect to such Letter of Credit Obligations
plus an additional margin of 2.00% per annum and (c) for all other Obligations,
a rate equal to the then-applicable rate for Base Rate Loans (inclusive of the
highest Applicable Margin) plus an additional margin of 2.00% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any Issuing Lender or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower) or (d) has, or has a direct or indirect parent company that has,
(A) become the subject of a proceeding under any Debtor Relief Law, (B) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
or other Governmental Authority acting in such a capacity or (C) is the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and, subject to any cure rights expressly provided above, such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.15) upon
delivery of written notice of such determination to the Borrower, the Issuing
Lenders, the Swing Line Lender and each Lender.

 

11

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
asset by any Person.

 

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the Laws of the United States of America or any state, commonwealth or territory
thereof or under the Laws of the District of Columbia.

 

“Drawing Date” has the meaning specified in Section 2.9(c)(i).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
United Kingdom, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.7(b)(iii), 11.7(b)(v) and 11.7(b)(vi) (subject to
such consents, if any, as may be required under Section 11.7(b)(iii)).

 

“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign Laws and any consent decrees, concessions, permits,
grants, franchises, licenses, agreements or other restrictions of a Governmental
Authority or common Law causes of action relating to:  (a) protection of the
environment or natural resources from, or emissions, discharges, releases or
threatened releases of, Hazardous Materials in the environment including ambient
air, surface, water, ground water or land; (b) the generation, handling, use,
labeling, disposal, transportation, reclamation and remediation of Hazardous
Materials; (c) human health as affected by Hazardous Materials; (d) the
protection of endangered or threatened species; and (e) the protection of
environmentally sensitive areas.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary of any Loan Party
resulting from or based upon:  (a) violation of any Environmental Law; (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials; (c) exposure to any Hazardous Materials; (d) the release or
threatened release of any Hazardous Materials into the environment; or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

12

--------------------------------------------------------------------------------


 

“Equity Interests” means, collectively, (a) all securities, whether certificated
or uncertificated, and all other stock units, (b) all of the issued and
outstanding shares, interests or other equivalents of capital stock of any
corporation, whether voting or non-voting and whether common or preferred,
(c) all partnership, joint venture, limited liability company or other equity
interests in any Person not a corporation, (d) all options, warrants and other
rights to acquire, and all securities convertible into, any of the foregoing,
(e) all rights to receive interest, income, dividends, distributions, returns of
capital and other amounts (whether in cash, securities, property, or a
combination thereof) with respect to any of the foregoing and (f) all additional
stock, warrants, options, securities, interests and other property, paid or
payable or distributed or distributable, with respect to any of the foregoing.

 

“Equity Issuance” means any issuance or sale by the Parent or any of its
Subsidiaries of any Equity Interests at any time on or after the Closing Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) under common control with any Loan Party such that such trade or
business, together with such Loan Party and all other ERISA Affiliates, are
treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

 

“ERISA Event” means (a) a “reportable event” (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan (other than an event for
which the 30-day notice period under Section 4043 of ERISA is waived); (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of an amendment to a
Pension Plan or a Multiemployer Plan as a termination under Section 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition that constitutes
grounds or that could reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) an event or condition
that results or could reasonably expected to result in any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA and other than contributions due but not delinquent under
the Plan Funding Rules, to a Loan Party or any ERISA Affiliate; (g) with respect
to any Pension Plan, the failure to satisfy the minimum funding standards under
the Plan Funding Rules (whether or not waived); (h) with respect to any Pension
Plan, the occurrence of any event that would result in the imposition of any
limitation under Section 436 of the Code or Section 206(g) of ERISA; (i) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of the Plan Funding Rules;
(j) the occurrence of an aggregate Unfunded Liability for all Plans exceeding
$15,000,000; (k) any transaction that could subject any Loan Party or any ERISA
Affiliate to liability under Section 4069 or 4212 of ERISA; (l) a non-exempt
prohibited transaction with respect to a Plan within the meaning of Section 4975
of the Code or Section 406 of ERISA or a violation of the fiduciary
responsibility rules of Section 404 or 405 of ERISA; or (m) an event or
condition that results, or could reasonably be expected to result, in liability
in the aggregate in excess of the Threshold Amount under Section 4980H(a) of the
Code, without qualifying for the reduced assessment under Section 4980H(b) of
the Code, to any Loan Party or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

13

--------------------------------------------------------------------------------


 

“Event of Default” means any of the events described in Section 9.1 and referred
to therein as an “Event of Default.”

 

“Excluded Assets” shall mean

 

(a)           any fee-owned real property other than Material Owned Real
Property;

 

(b)           any leasehold interests other than Material Leased Property;

 

(c)           “intent to use” trademark applications, in each case, only until
such time as any Loan Party begins to use such Trademarks (as defined in the
Security Agreement) (the security interest in such Trademark shall be deemed
granted by such Loan Party at such time and will attach immediately);

 

(d)           the Equity Interests (as defined in the Security Agreement) of any
Loan Party in any Foreign Subsidiary that represents 66 2/3% or more of the
outstanding voting stock of such Foreign Subsidiary to the extent and only for
so long as the pledge of 66 2/3% or more of such stock would, in the good faith
discretion of the Borrower, expect to result in a material adverse tax
consequence to the Borrower;

 

(e)           any item of real or personal, tangible or intangible, property
(including Licenses issued by the FCC and any applicable PUC) to the extent and
only for so long as the creation, attachment or perfection of the security
interest granted in the Loan Documents by any Loan Party in its right, title and
interest in such item of property is prohibited by applicable Law or is
permitted only with the consent (that has not been obtained) of a Governmental
Authority (including the FCC and any applicable PUC); provided, however, the
proceeds from the sale of any License issued by the FCC or any PUC shall not be
an Excluded Asset;

 

(f)            any property subject to a Lien pursuant to a permitted Purchase
Money Security Interest, Capital Lease Obligation or Synthetic Lease Obligation
to the extent and only for so long as the applicable purchase money security
agreement, Capital Lease Obligation, Synthetic Lease Obligation or other
applicable documentation contains a term that restricts, prohibits, or requires
a consent (that has not been obtained) of a Person (other than any Loan Party or
any Subsidiary of a Loan Party) to, the creation, attachment or perfection of
the security interest and such restriction, prohibition and/or requirement of
consent is not rendered ineffective by applicable Law (after giving effect to
the applicable anti-assignment provisions of the UCC);

 

(g)           any item of real or personal, tangible or intangible, property
(other than any Equity Interests (as defined in the Security Agreement) owned by
any Loan Party) to the extent and only for so long as the creation, attachment
or perfection of the security interest granted in the Loan Documents by any Loan
Party in its right, title and interest in such item of property (i) would give
any other Person (other than any Loan Party or any Subsidiary of a Loan Party)
the right to terminate its obligations with respect to such item of property or
(ii) would cause such property to become void or voidable if a security interest
therein was created, attached or perfected;

 

(h)           any item of real or personal, tangible or intangible, property
(other than any Equity Interests (as defined in the Security Agreement) owned by
any Loan Party) to the extent and only for so long as such property is subject
to a contract that contains a term that restricts, prohibits, or requires a
consent (that has not been obtained) of a Person (other than any Loan Party or
any Subsidiary of a Loan Party) to, the creation, attachment or perfection of
the security interest granted in the Loan Documents and any such restriction,
prohibition and/or requirement of consent is not rendered ineffective by
applicable Law (after giving effect to the applicable anti-assignment provisions
of the UCC);

 

14

--------------------------------------------------------------------------------


 

(i)            any margin stock (within the meaning of Regulation U of the
Board) that the Administrative Agent may determine in its sole discretion to
exclude from the Collateral; and

 

(j)            any additional personal property, leasehold interest in any
Material Leased Property or Material Owned Real Property that the Administrative
Agent may determine in its sole discretion to exclude from the Collateral if the
Administrative Agent has determined that the costs to the Borrower of perfecting
a Lien on such property exceeds the relative benefit afforded to the Lenders;
provided that, if at any time the creation, attachment or perfection of the
security interest granted pursuant to the Loan Documents in any of the property
subject to clauses (e) through (h) of this definition of “Excluded Assets” shall
be permitted or consent in respect thereof shall have been obtained, then the
applicable Loan Party shall at such time be deemed to have granted a security
interest in such property (and such security interest will attach immediately
without further action); provided further, the rights to receive, and any
interest in, all proceeds of, or monies or other consideration received or
receivable from or attributable to the sale, transfer, lease, assignment or
other Disposition of, any of the Excluded Assets (to the extent a direct
security interest in such property or proceeds from the sale, transfer, lease,
assignment or other Disposition of such property shall not have already been
granted) shall attach immediately and be subject to the security interest
granted pursuant to the Loan Documents in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

“Excluded Subsidiaries” means (a) Immaterial Subsidiaries (other than, at the
option of the Borrower, any Immaterial Subsidiary which has been designated as a
Guarantor) and (b) any other Subsidiary with respect to which the Administrative
Agent, in its sole discretion, in consultation with the Borrower, determines the
burden, cost, tax or regulatory consequences of such Subsidiary becoming a
Guarantor is excessive in view of the benefits obtained by Lenders therefrom.

 

“Excluded Swap Obligation” means, with respect to any Loan Party providing a
Guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, if, and to the extent that, all or a portion of the Guaranty
of such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 11.16 and any
other “keepwell, support or other agreements” for the benefit of such Guarantor)
at the time the Guaranty of, or the grant of such security interest by, such
Loan Party becomes effective with respect to such related Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or grant of security interest is
or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.6) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.2, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.2 and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

15

--------------------------------------------------------------------------------


 

“Execution Date” means the Business Day on which each of the conditions
precedent in Section 4.1 has been satisfied or waived.

 

“Execution Date Representations” shall mean the representations and warranties
set forth in Article V; provided that, (a) with respect Section 5.8, Execution
Date Representations shall include only Section 5.8(a)(i), (a)(iii) and (b)(i),
and (b) Execution Date Representations shall not include Section 5.15 or
Section 5.16.

 

“Existing Credit Agreements” means the Existing Term Loan Credit Agreement and
the Existing Revolving Loan Credit Agreement.

 

“Existing Revolving Loan Credit Agreement” means that certain Amended and
Restated Revolving Line of Credit Agreement, dated as of October 3, 2011, among
the Borrower, the financial institutions party thereto from time to time as
lenders and First Hawaiian Bank, as the agent for the benefit of the lenders, as
amended.

 

“Existing Term Loan Credit Agreement” means that certain Credit Agreement, dated
as of February 29, 2012, among the Borrower, the Parent, the financial
institutions party thereto from time to time as lenders and Credit Suisse AG,
Cayman Islands Branch, as the administrative agent and the collateral agent for
the benefit of the lenders, as amended.

 

“Facilities Secured Hedges” means Secured Hedges hedging interest rate exposure
of Indebtedness under the Facilities.

 

“Facility” means, collectively, the Revolving Credit Facility, the Term Loan A-1
Facility, the Term Loan A-2 Facility, the Swing Line Facility, the Letter of
Credit Facility and the Incremental Term Loan Facility.

 

“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCC” means the Federal Communications Commission.

 

“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System on such day, as
published by the Federal Reserve Bank of New York on such date, or if no such
rate is so published on such day, on the most recent day preceding such day on
which such rate is so published.

 

“Fee Letters” means, collectively, (a) that certain fee letter dated December 1,
2016 executed by the Administrative Agent and agreed to and accepted by the
Borrower and (b) any other fee letters entered into between the Borrower and the
Administrative Agent from time to time in connection with any Tranche of
Incremental Term Loans.

 

16

--------------------------------------------------------------------------------


 

“Flood Laws” means, collectively, (a) the National Flood Insurance Act of 1968,
(b) the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994 and (d) the Flood Insurance Reform Act of 2004, and all other
applicable Laws related thereto.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.  For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is a “controlled
foreign corporation” under Section 957 of the Code or that is a direct or
indirect Domestic Subsidiary substantially all the assets of which are comprised
of one or more “controlled foreign corporations” under Section 957 of the Code.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of outstanding Swing Line Loans made by the Swing Line Lender other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles as are in effect from time
to time, subject to the provisions of Section 1.3, and applied on a consistent
basis.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank), including, without limitation, the FCC and any
applicable PUC.

 

“Guaranteed Liabilities” means (a) the prompt Payment In Full, when due or
declared due and at all such times, of all Secured Obligations and all other
amounts pursuant to the terms of this Agreement, the Notes, and all other Loan
Documents heretofore, now or at any time or times hereafter owing, arising, due
or payable from the Borrower or any other Loan Party to any one or more of the
Secured Parties, including principal, interest, premiums and fees (including all
reasonable and documented fees and expenses of counsel), (b) the prompt, full
and faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
the Borrower and each other Loan Party under this Agreement, the Notes and all
other Loan Documents to which it is a party, and (c) the prompt Payment In Full
by the Borrower and each other Loan Party, when due or declared due and at all
such times, of obligations and liabilities now or hereafter arising with respect
to any Secured Bank Product or Secured Hedge.  Notwithstanding the foregoing,
the “Guaranteed Liabilities”, with respect to any Loan Party providing a
Guaranty, shall not include the Excluded Swap Obligations.

 

17

--------------------------------------------------------------------------------


 

“Guarantor” means each Person that joins this Agreement as a Guarantor after the
Execution Date pursuant to a Guarantor Joinder.

 

“Guarantor Joinder” means a joinder agreement joining a Person as a Guarantor
under the Loan Documents in the form of Exhibit C.

 

“Guarantors’ Obligations” means the obligations of the Guarantors to the Secured
Parties under Article XII.

 

“Guaranty” or “Guarantee” means, with respect to any Person, without
duplication, any obligation, contingent or otherwise, of such Person pursuant to
which such Person has directly or indirectly guaranteed or had the economic
effect of guaranteeing any Indebtedness or other obligation or liability of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or liability (whether arising by
virtue of partnership arrangements, by agreement to keep well, to purchase
assets, goods, securities or services, to take-or-pay, or to maintain financial
statement condition or otherwise), (b) to purchase or lease property or services
for the purpose of assuring another Person’s payment or performance of any
Indebtedness or other obligations or liabilities, (c) to maintain the working
capital of such Person to permit such Person to pay such Indebtedness or other
obligations or liabilities or (d) entered into for the purpose of assuring in
any other manner the obligee of such Indebtedness or other obligation or
liability of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term
Guaranty/Guarantee shall not include endorsements for collection or deposit in
the ordinary course of business.  Unless otherwise specified, the amount of any
Guaranty shall be deemed to be the lesser of the principal amount of the
Indebtedness or other obligations or liabilities guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guaranty.

 

“Hazardous Materials” means (a) any explosive or radioactive substances,
materials or wastes and (b) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or that could reasonably be
expected to give rise to liability under, any applicable Environmental Law,
including asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement.

 

“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
with a Loan Party for an Interest Rate Hedge with respect to the Obligations, is
a Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market quotations provided by any
recognized dealer in such Hedge Agreements who is not a Lender or any Affiliate
of a Lender.

 

“Hostile Acquisition” means the acquisition of the Equity Interests of a Person
through a tender offer or similar solicitation of the owners of such Equity
Interests which has not been approved (prior to such acquisition) by resolutions
of the board of directors of such Person or by similar action if such Person is
not a corporation, or, if such acquisition has been so approved, as to which
such approval has been subsequently withdrawn.

 

“Immaterial Subsidiary” means a Subsidiary which, as of the last day of the most
recent fiscal quarter of the Borrower then ended for which financial statements
are available, has neither revenues nor total assets of greater than 2.5% of the
Consolidated revenues or Consolidated total assets of the Parent on a
Consolidated basis for such period.  In no event shall the Subsidiaries of the
Parent designated as Immaterial Subsidiaries account, in the aggregate, for more
than 7.5% of either the Consolidated revenues or the Consolidated total assets
of the Parent on a Consolidated basis for any period.

 

“Incremental Term Lender” means each Lender having an Incremental Term Loan
Commitment with respect to any Tranche of the Incremental Term Loan Facility or
who has funded or purchased all or a portion of any Incremental Term Loan with
respect to any Tranche of the Incremental Term Loan Facility in accordance with
the terms hereof.

 

“Incremental Term Loan” has the meaning specified in Section 2.1(g); and
“Incremental Term Loans” means collectively all of the Incremental Term Loans.

 

“Incremental Term Loan Commitment” means, as to any Lender at any time, the
amount initially set forth opposite its name in any Incremental Term Loan
Funding Agreement with respect to any Tranche of the Incremental Term Loan
Facility, as such Commitment is thereafter assigned or modified and “Incremental
Term Loan Commitments” means the aggregate Incremental Term Loan Commitments of
all of the Lenders with respect to all Tranches of the Incremental Term Loan
Facility.

 

“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Section 2.1(g).

 

“Incremental Term Loan Funding Agreement” has the meaning assigned to such term
in Section 2.1(g)(vi) and shall be substantially in the form of Exhibit K
hereto.

 

“Incremental Term Loan Note” means a promissory note of the Borrower
substantially in the form of Exhibit F-5 hereto to any requesting Incremental
Term Loan Lender evidencing its Incremental Term Loan pursuant to any Tranche of
Incremental Term Loans.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property or assets
purchased by such Person, (d) all obligations of such Person issued or assumed
as the deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of

 

19

--------------------------------------------------------------------------------


 

business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed; provided, that to the extent such
Indebtedness has been assumed, only the lesser of the amount of such
Indebtedness and the value of the property over which such Lien is granted shall
constitute Indebtedness, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all Synthetic
Lease Obligations of such Person, (i) net obligations of such Person under any
Hedge Agreements, valued at the Hedge Termination Value, (j) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interests of such Person or any other Person on or
prior to 180 days following the Term Loan A-2 Maturity Date or any warrants,
rights or options to acquire such Equity Interests, valued, in the case of
redeemable preferred interests, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (k) all obligations of
such Person as an account party in respect of letters of credit and (l) all
obligations of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any partnership in which such
Person is a general partner.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the preceding clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.3(b).

 

“Information” has the meaning specified in Section 11.8.

 

“Initial Credit Extension” means that portion of the initial Credit Extension
under the Facilities which (a) is necessary for the Parent, the Borrower and
their Subsidiaries to repay in full all outstanding obligations under the
Existing Credit Agreements and (b) shall be advanced on the Closing Date
concurrent with the consummation of the repayment of the outstanding obligations
under the Existing Credit Agreements and the termination of all commitments
under the Existing Credit Agreements.

 

“Initial Interest Period” means the initial Interest Period following the
Closing Date which shall be for a period commencing no earlier than the Closing
Date and ending no later than the last day of the calendar month in which the
Closing Date occurs.

 

“Insolvency Proceeding” means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Governmental Authority under any Debtor Relief Law or other similar Law now or
hereafter in effect or (ii) for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
any Loan Party or otherwise relating to the liquidation, dissolution, winding-up
or relief of such Person or (b) any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors undertaken under any Debtor Relief Law or other similar
Law now or hereafter in effect.

 

“Intellectual Property” means all Copyrights, Domain Names, Patents, Trademarks
and IP Licenses, in each case as defined in the Security Agreement.

 

“Interest Payment Date” means (a) the last day of each calendar quarter after
the Closing Date and (b) the Maturity Date.

 

20

--------------------------------------------------------------------------------


 

“Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Loans, Term Loans or one or more Tranches of
Incremental Term Loans bear interest under the LIBOR Rate Option.  Subject to
the last sentence of this definition, such period shall be one, two, three, six
or, to the extent made available by all the Lenders, twelve months or, to the
extent applicable, a period equal to the Initial Interest Period.  Such Interest
Period shall commence on the effective date of such LIBOR Rate Loan, which shall
be (a) the Borrowing Date if the Borrower is requesting new Loans or (b) the
date of renewal of or conversion to a LIBOR Rate Loan if the Borrower is
renewing or converting an existing Loan.  Notwithstanding the second sentence
hereof:  (i) any Interest Period that would otherwise end on a date that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) the Borrower shall not
select, convert to or renew an Interest Period for any portion of the Loans that
would end after the applicable Maturity Date and (iii) if any Interest Period
begins on the last Business Day of a month or on a day of a month for which
there is no numerically corresponding day in the month in which such Interest
Period is to end, such Interest Period shall be deemed to end on the last
Business Day of the final month of such Interest Period.

 

“Interest Rate Hedge” means a Hedge Agreement entered into by the Loan Parties
or their Subsidiaries in order to provide protection to, or minimize the impact
upon, the Loan Parties and/or their Subsidiaries of increasing floating rates of
interest applicable to Indebtedness.

 

“Interest Rate Option” means any (a) LIBOR Rate Option or (b) Base Rate Option.

 

“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership interest or Joint Venture in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a line of business, division or business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“IRS” means the U.S. Internal Revenue Service.

 

“ISP” has the meaning specified in Section 2.9(k).

 

“Issuing Lender” means (a) CoBank, in its individual capacity as an issuer of
Letters of Credit hereunder, (b) such other Lender as the Borrower may from time
to time select as an Issuing Lender, and (c) any Eligible Assignee to which all
or any portion of the Letter of Credit Commitment of its assignor has been
assigned, in each case for so long as CoBank, such other Lender or such Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment; provided
that, in the case of clauses (b) and (c) such other Lender or Eligible Assignee
expressly agrees to perform all obligations required of an Issuing Lender
hereunder in accordance with the terms herein, and notifies the Administrative
Agent of its principal office and the amount of its Letter of Credit Commitment
(which information shall be recorded by the Administrative Agent in the
Register).

 

“Joint Pole Dispute Capital Expenditures” means any Capital Expenditure incurred
by any Loan Party or Subsidiary of a Loan Party pursuant to a cash settlement of
any Joint Pole Dispute.

 

21

--------------------------------------------------------------------------------


 

“Joint Pole Disputes” means the disputes between Hawaiian Telcom, Inc. and each
of the Hawaiian Electric Companies regarding reimbursement of such Hawaiian
Electric Company for a portion of the costs incurred by such Hawaiian Electric
Company to remove, install and/or replace certain of the Joint Poles since
January 1, 2012.

 

“Joint Poles” means utility poles that are jointly owned by (a) Hawaiian
Telcom, Inc., (b) one or more of the Hawaiian Electric Companies, namely,
Hawaiian Electric Company, Inc., Hawaii Electric Light Company, Inc. or Maui
Electric Company, Inc. (each, individually, a “Hawaiian Electric Company” and,
collectively, the “Hawaiian Electric Companies”), (c) the respective county or
counties in which  each Hawaiian Electric Company operates and (d) other third
parties, such as the State of Hawaii.

 

“Joint Venture” means a corporation, partnership, limited liability company or
other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

 

“Landlord Agreement” means any landlord’s waiver or other lien waiver or
subordination agreement executed and delivered by a lessor, warehouse operator
or other applicable Person with respect to a leased location of any Loan Party
to the Administrative Agent for the benefit of the Secured Parties.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval of or settlement agreement
with any Governmental Authority applicable to any Person or the properties of
any Person, including the Licenses, and, including the Communications Act, all
applicable PUC Laws and all Environmental Laws.

 

“Lender” or “Lenders” means each of the financial institutions from time to time
party hereto as a lender (including the Swing Line Lender, any Additional
Incremental Term Lender and any Issuing Lender) and their respective successors
and assigns as permitted hereunder, each of which is referred to herein as a
Lender.  For the purpose of any Loan Document that provides for the granting of
a security interest or other Lien to the Lenders or to the Administrative Agent
for the benefit of the Lenders as security for the Secured Obligations,
“Lenders” shall include any Affiliate of a Lender to the extent such Affiliate
is a Secured Party.

 

“Letter of Credit Borrowing” has the meaning specified in Section 2.9(c)(iii).

 

“Letter of Credit Commitment” means, with respect to any Issuing Lender at any
time, (a) the amount initially set forth opposite its name on Part 2 of Schedule
1.1(A) or (b) the amount set forth in the Register maintained by the
Administrative Agent pursuant to notice delivered to the Administrative Agent by
such Issuing Lender of the amount of its Letter of Credit Commitment, in each
case as such Letter of Credit Commitment is thereafter assigned or modified, and
“Letter of Credit Commitments” means the aggregate Letter of Credit Commitments
of all of the Issuing Lenders.  As of the Execution Date, the total Letter of
Credit Commitments of all Issuing Lenders is $5,000,000.  The aggregate Letter
of Credit Commitments may exceed the Letter of Credit Sublimit at any time, but
the Letter of Credit Obligations shall not at any time exceed the Letter of
Credit Sublimit.

 

“Letter of Credit Expiration Date” means the day that occurs 30 days prior to
the Maturity Date for Revolving Loans.

 

“Letter of Credit Facility” means the Letter of Credit facility established
pursuant to Section 2.9.

 

“Letter of Credit Fee” has the meaning specified in Section 2.9(b).

 

22

--------------------------------------------------------------------------------


 

“Letter of Credit Obligations” means, as of any date of determination, (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus (b) the aggregate Reimbursement
Obligations and Letter of Credit Borrowings on such date.

 

“Letter of Credit Request” has the meaning specified in Section 2.9(a).

 

“Letter of Credit Sublimit” means the lesser of (a) $5,000,000 and (b) the
result of (i) the Revolving Commitments minus (ii) the Swing Line Commitment.

 

“Letters of Credit” has the meaning specified in Section 2.9(a).

 

“Leverage Ratio” means, as of the end of any date of determination, the ratio of
(a) Total Debt on such date of determination to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended on or prior to
such date.

 

“LIBOR Rate” means, with respect to any Interest Period, a rate of interest
reported by Bloomberg Information Services (or on any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) (the “Service”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that, (a) in the event the Administrative Agent is not
able to determine the LIBOR Rate using such methodology, the Administrative
Agent shall notify the Borrower and the Administrative Agent and the Borrower
will agree upon a substitute basis for obtaining such quotations and (b) the
LIBOR Rate for the Initial Interest Period (if applicable) shall be the rate
determined based on a linear interpolation between (i) the LIBOR Rate for an
interest period that is the next shortest interest period reported by the
Service to the duration of the Initial Interest Period and (ii) the LIBOR Rate
for an interest period that is the next longest interest period reported by the
Service to the duration of the Initial Interest Period.

 

“LIBOR Rate Loan” means a Loan bearing interest at the LIBOR Rate Option.

 

“LIBOR Rate Option” means the option of the Borrower to have Loans bear interest
at the rate and under the terms set forth in Section 2.4(a)(ii).

 

“Licenses” means any cable television franchise or any wireline telephone,
cellular telephone, microwave, personal communications, commercial mobile radio
service, broadband, undersea cable or other telecommunications or similar
license, authorization, registration, certificate, waiver, certificate of
compliance, franchise (including cable television and telecommunications
franchise), approval, right of way, material filing, exemption, order, or
permit, whether for the acquisition, construction or operation of any
Communications System, including the lease of any spectrum (and attendant rights
and obligations), or to otherwise provide the services related to any
Communications System, granted or issued by the FCC or any applicable PUC or
other Governmental Authority.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, lien (statutory or otherwise), security interest, charge or other
encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (whether or not a lien or other encumbrance is
created or exists at the time of the filing).

 

23

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Fee Letter, the Collateral Documents,
the Solvency Certificate, the Perfection and Diligence Certificate, the Landlord
Agreements (if any), Negative Pledge Agreements (if any), the Notices of
Incremental Term Loan Borrowing (if any), the Incremental Term Loan Funding
Agreements (if any), the Notes and any other instruments, certificates or
documents delivered in connection herewith or therewith, all as amended,
restated, reaffirmed, reconfirmed, replaced, substituted or otherwise modified
from time to time.

 

“Loan Parties” means (a) prior to the Initial Credit Extension, the Borrower and
(b) on and after the Initial Credit Extension, the Borrower, the Parent and the
other Guarantors.

 

“Loan Request” means a request for a Term Loan, an Incremental Term Loan, a
Revolving Loan or a Swing Line Loan, in each case substantially in the form of
Exhibit D hereto.

 

“Loans” means, collectively, all Revolving Loans, Swing Line Loans, Term Loans
and Incremental Term Loans or any Revolving Loan, Swing Line Loan, Term Loan or
Incremental Term Loan, and “Loan” means the reference to any of the foregoing.

 

“Mandate Letter” means that certain mandate letter dated December 1, 2016
executed by the Administrative Agent and agreed to and accepted by the Borrower.

 

“Material Account” means all deposit, securities and commodities accounts in the
name of the Loan Parties to the extent the average daily or interdaily balance
or market value of such accounts for the most recently completed six calendar
months exceeds $2,000,000 aggregate; provided that, (a) Material Accounts will
not include any deposit account specially and exclusively used for payroll,
payroll taxes or other employee wages or benefit payments to or for the benefit
of any salaried employee of any Loan Party or any Subsidiary of any Loan Party
and (b) the aggregate threshold shall be calculated without including the
balance or market value of any deposit account that is specially and exclusively
used for payroll, payroll taxes or other employee wages or benefit payments to
or for the benefit of any salaried employee of any Loan Party or any Subsidiary
of any Loan Party.

 

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating line of business, division or business unit or
constitutes all or substantially all of the Equity Interests of a Person and
(b) involves the payment of consideration by the Loan Parties and their
Subsidiaries in the aggregate in excess of $5,000,000.

 

“Material Adverse Effect” means any circumstance or event, or series of
circumstances or events, that has or could reasonably be expected to have any
material adverse effect whatsoever upon (a) the business, properties, assets,
condition (financial or otherwise), operations, liabilities (actual or
contingent) or prospects of the Loan Parties and their Subsidiaries, taken as a
whole, (b) the legality, binding effect, validity or enforceability of this
Agreement or any other Loan Document, (c) the ability of the Loan Parties, taken
as a whole, to duly and punctually pay or perform any of the Secured
Obligations, or (d) the ability of the Administrative Agent or any other Secured
Party to enforce their legal remedies pursuant to this Agreement or any other
Loan Document.

 

“Material Contract” means any (a) agreement, contract, note, bond, debenture or
other instrument evidencing Material Indebtedness, (b) any SEA-US Agreement or
(c) any agreement, contract or other instrument to which any Loan Party or any
Subsidiary of any Loan Party is a party or that is binding upon any Loan Party
or any Subsidiary of any Loan Party or its respective property the revocation,
suspension or termination (prior to the stated termination date therefor) of
which could reasonably be expected to result in a Material Adverse Effect.

 

24

--------------------------------------------------------------------------------


 

“Material Disposition” means any Disposition or series of related Dispositions
that yields gross proceeds to the Loan Parties and their Subsidiaries in the
aggregate in excess of $5,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) in an
aggregate principal amount in excess of the Threshold Amount.

 

“Material Leased Property” means any real property leased or licensed by any
Loan Party (a)  that functions as (i) a material data center, (ii) the
headquarters or chief executive office of the Borrower or (iii)(A) a cable
landing station associated with material subsea fiber or (B) terrestrial fiber
site connecting a cable landing station and material subsea fiber or (b) as to
which the loss thereof would reasonably be expected to result in a Material
Adverse Effect.

 

“Material License” means all Licenses (a) issued by the FCC or any PUC and
required for the operation of any Communications System in the manner in which
such Communications System is operating or (b) the loss of which, individually
or collectively with one or more other Licenses, would reasonably be expected to
result in a Material Adverse Effect; provided that, a Material License shall not
include any License held by Wavecom and disclosed on Schedule 5.19.

 

“Material Owned Real Property” means any real property owned by any Loan Party
in fee simple including any recorded easement appurtenant thereto (a) with a
fair market value (determined in good faith by the Borrower) in excess of
$2,500,000, (b) that functions as (i) a material data center, (ii) the
headquarters or chief executive office of the Borrower or (iii)(A) a cable
landing station associated with material subsea fiber or (B) terrestrial fiber
site connecting a cable landing station and material subsea fiber or (c) as to
which the loss thereof would reasonably be expected to result in a Material
Adverse Effect.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
Swing Line Facility and the Letter of Credit Facility, the earlier of (i) the
date of acceleration of the Obligations in accordance with Section 9.2 and
(ii) five years from the Closing Date, (b) with respect to the Term Loan A-1
Facility, the earlier of (i) the date of acceleration of the Obligations in
accordance with Section 9.2 and (ii) five years from the Closing Date, (c) with
respect to the Term Loan A-2 Facility, the earlier of (i) the date of
acceleration of the Obligations in accordance with Section 9.2 and (ii) six
years from the Closing Date and (d) with respect to any Tranche of Incremental
Term Loans under the Incremental Term Loan Facility, the earlier of (i) the date
of acceleration of the Obligations in accordance with Section 9.2 and (ii) the
date set forth in the corresponding Incremental Term Loan Funding Agreement
(which date shall be no earlier than the Maturity Date with respect to the Term
Loan A-2 Facility); provided that, in the case of clauses (a) through (d), if
the Closing Date has not occurred on or before May 31, 2017, the Maturity Date
shall be May 31, 2017.

 

“Maximum Aggregate Increase Amount” means, with respect to the Incremental Term
Loan Facility, an aggregate principal amount for all Tranches of Incremental
Term Loans made pursuant to Section 2.1(g) not to exceed $100,000,000.

 

“Maximum Guarantor Liability” has the meaning specified in Section 12.4(a)(i).

 

25

--------------------------------------------------------------------------------


 

“Maximum Joint Pole Dispute Amount” means, (a) for purposes of calculating the
Maximum Joint Pole Dispute Amount of Joint Pole Dispute Capital Expenditures
that may be excluded from the calculation of Capital Expenditures, $20.1 million
in the aggregate as stated by the Hawaiian Electric Companies in a footnote to
the 10-Q of the Hawaiian Electric Companies filed with the SEC for the quarterly
period ended September 30, 2016, and (b) for purposes of other calculations of
the Maximum Joint Pole Dispute Amount herein, the Maximum Joint Pole Dispute
Amount shall be the result of $7,000,000 multiplied by the number of years in
controversy.

 

“Maximum Rate” has the meaning specified in Section 11.14.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of any Issuing Lender with respect to Letters of
Credit issued by it and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and such Issuing Lender in its respective
sole discretion.

 

“Minority Investment” means any Person in whom any Loan Party owns any Equity
Interests to the extent such Person does not constitute a Subsidiary of a Loan
Party.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee
thereof in the business of rating securities and debt.

 

“Mortgage” means a mortgage, deed of trust or similar instrument reasonably
acceptable to the Administrative Agent, in each case, executed and delivered by
the applicable Loan Party in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is
then making or accruing an obligation to make contributions or, within the
preceding five plan years of such Multiemployer Plan, has accrued, made, or had
an obligation to make such contributions or with respect to which otherwise has
any obligation or liability (including a contingent liability).

 

“Negative Pledge Agreement” means a Negative Pledge Agreement executed and
delivered by an Excluded Subsidiary in favor of the Administrative Agent for the
benefit of the Secured Parties, in form and content reasonably acceptable to the
Administrative Agent.

 

“Net Cash Proceeds” means:

 

(a)           in the case of any Debt Incurrence, an amount equal to:  (i) the
aggregate amount of all cash and Cash Equivalents received by any Loan Party or
any of its Subsidiaries in respect of such Debt Incurrence, minus (ii) actual
and reasonable, bona fide, out-of-pocket direct costs incurred by such Loan
Party and its Subsidiaries in connection such issuance;

 

(b)           in the case of any Equity Issuance, an amount equal to:  (i) the
aggregate amount of all cash and Cash Equivalents received by any Loan Party or
any of its Subsidiaries in respect of such Equity Issuance, minus (ii) actual
and reasonable, bona fide, out-of-pocket direct costs incurred by such Loan
Party and its Subsidiaries in connection with such issuance;

 

(c)           in the case of any Casualty Event, an amount equal to:  (i) the
aggregate amount of all cash and Cash Equivalents received by any Loan Party or
any of its Subsidiaries from such Casualty Event, minus (ii) the sum of all
customary, bona fide, out-of-pocket direct costs incurred by such Loan Party and
its Subsidiaries in connection with collecting such cash payments; and

 

26

--------------------------------------------------------------------------------


 

(d)           in the case of any Disposition, an amount equal to:  (i) the
aggregate amount of all cash and Cash Equivalents received by any Loan Party or
any of its Subsidiaries from such Disposition (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or return of
funds held in escrow or otherwise, but only as and when received), minus
(ii) the sum of (A) all income taxes and other taxes assessed by a Governmental
Authority as a result of such transaction, (B) all customary, bona fide,
out-of-pocket direct transaction costs incurred by such Loan Party and its
Subsidiaries in connection with such Disposition, and (C) amounts applied to
repayment of permitted Indebtedness (other than the Obligations) secured by a
Permitted Lien on the asset or property disposed of having priority over the
Lien of the Administrative Agent on the Collateral;

 

provided that, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Net Cash Proceeds shall not include any
amounts (1) with respect to clause (b) above to the extent that such amounts are
Equity Interests of the Parent used as consideration in connection with a
Permitted Additional Investment, (2) with respect to clause (c) above to the
extent that such amounts are used for repairs to or replacements of the property
subject to such Casualty Event; or reinvested in productive assets (other than
inventory unless such Net Cash Proceeds result from a Casualty Event with
respect to inventory) of a kind then used or usable in the business of such Loan
Party, within one year after the receipt thereof, (3) with respect to clause
(d) above to the extent (x) that such amounts are reinvested in productive
assets (other than inventory) of a kind then used or usable in the business of
such Loan Party, within one year after the receipt thereof or (y) that such
amounts are from any Disposition permitted by clauses (a) through (g) of
Section 7.8, and (4) with respect to clause (c) and (d) above, to the extent
such amounts do not exceed $10,000,000 in the aggregate in any fiscal year of
the Borrower or $30,000,000 in the aggregate prior to the Term Loan A-2 Maturity
Date (calculated without giving effect to any amounts excluded from Net Cash
Proceeds by the forgoing clause (2) or clause (3)). To the extent reinvestment
is permitted, such Net Cash Proceeds must be deposited and held in a deposit
account of which the Administrative Agent has “control” (as defined in Article 9
of the UCC) until reinvested and must be reinvested in assets subject to the
Lien of the Administrative Agent under the Collateral Documents, subject only to
Permitted Liens.

 

“Non-Consenting Lender” has the meaning specified in Section 11.1.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means, collectively, the Revolving Notes, the Term Loan A-1 Notes, the
Term Loan A-2 Notes, the Swing Line Notes, and the Incremental Term Loan Notes.

 

“Notice of Incremental Term Loan Borrowing” means a notice of a Tranche of
Incremental Term Loans meeting the requirements of Section 2.1(g) and
substantially in the form of Exhibit J hereto.

 

“Obligation” means any obligation or liability of any of the Loan Parties (other
than Excluded Swap Obligations), howsoever created, arising or evidenced,
whether direct or indirect, joint or several, absolute or contingent, for
payment or performance, now or hereafter existing (and including obligations or
liabilities arising or accruing after the commencement of any Insolvency
Proceeding with respect to any Loan Party or which would have arisen or accrued
but for the commencement of such Insolvency Proceeding, even if the claim for
such obligation or liability is not enforceable or allowable in such
proceeding), or due or to become due, under or in connection with this
Agreement, the Notes, the Letters of Credit, any Fee Letter or any other Loan
Document (regardless of whether any Credit Extension is in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to any Credit Extension is not satisfied)
whether to the Administrative Agent, any of the Lenders or their Affiliates or
other Persons provided for under such Loan Documents.

 

27

--------------------------------------------------------------------------------


 

“Official Body” means (a) any Governmental Authority and (b) any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

“Order” has the meaning specified in Section 2.9(i).

 

“Organizational Documents” means the certificate or articles of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Information” has the meaning specified in Section 12.13.

 

“Other Liabilities” means any obligation of any Loan Party arising under any
document or agreement relating to or on account of (a) any Secured Bank Product
or (b) any Secured Hedge (other than any Excluded Swap Obligations).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

 

“Overadvance” means any Revolving Overadvance and any Term Overadvance.

 

“Parent” means Hawaiian Telcom Holdco, Inc., a Delaware corporation.

 

“Participant” has the meaning specified in Section 11.7(d).

 

“Participant Register” has the meaning specified in Section 11.7(d).

 

“Participation Advance” has the meaning specified in Section 2.9(c)(ii).

 

“Payment In Full” means (a) with respect to the Obligations, the payment in full
in cash of the Loans and other Obligations (other than contingent
indemnification obligations as to which no claim has been made) hereunder, the
termination of the Commitments and the expiration, termination or Cash
Collateralization of all Letters of Credit and (b) with respect to the Other
Liabilities, the payment in full in cash or Cash Collateralization of such Other
Liabilities.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

28

--------------------------------------------------------------------------------


 

“Pension Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA) that is subject to Title IV of ERISA (other than a
Multiemployer Plan) or is subject to the minimum funding standards under
Section 412 of the Code, and that any Loan Party or any ERISA Affiliate
sponsors, maintains, or contributes to or is required to contribute to or with
respect to which any Loan Party or any ERISA Affiliate otherwise has any
obligation or liability (including any contingent liability).

 

“Perfection and Diligence Certificate” means a certificate executed and
delivered by an Authorized Officer of each Loan Party to the Administrative
Agent on the Closing Date, in substantially the form of Exhibit E hereto.

 

“Permitted Additional Investment” means an Investment (a) by any Loan Party
(other than the Parent) of all of the Equity Interests of any Person, (b) by any
Loan Party (other than the Parent or the Borrower) of all or substantially all
the assets of, or any line of business or division or business unit of, any
other Person or (c) by any Loan Party (other than the Parent) in any Minority
Investment; provided that,

 

(i)            after giving effect to such Investment, the Loan Parties shall
continue to be in compliance with the requirements set forth in Section 7.11;

 

(ii)           the Administrative Agent shall promptly receive in accordance
with the requirements of Section 6.10, all documents and other deliveries
reasonably required by the Administrative Agent to have a first-priority
perfected security interest (subject to Permitted Liens) in the assets, Person
or Minority Investment acquired or created in such Investment, together with all
opinions of counsel, certificates, resolutions and other documents required by
Section 6.10, in form and substance reasonably acceptable to the Administrative
Agent;

 

(iii)          no Default or Event of Default shall exist or would exist after
giving effect to such Investment;

 

(iv)          the aggregate amount of the consideration (including, in the case
of consideration consisting of assets, the fair market value of the assets) paid
or incurred by any Loan Party or any Subsidiary of any Loan Party in connection
with such Investment shall not exceed $100,000,000 over the term of the
Facilities;

 

(v)           (A) any Person acquired will be a direct or indirect, wholly-owned
Domestic Subsidiary of the Borrower immediately after such Investment, (B) any
assets being acquired (other than a de minimis amount of assets in relation to
the assets being acquired) are located within the United States, and (C) any
Minority Investment being acquired will be in a Person who is organized or
formed and existing under the Laws of the United States of America or any state,
commonwealth or territory thereof or under the Laws of the District of Columbia
and whose assets are located within the United States;

 

(vi)          such Investment shall not be a Hostile Acquisition;

 

(vii)         if the aggregate amount of the consideration (including, in the
case of consideration consisting of assets, the fair market value of the assets)
paid or incurred by any Loan Party or any Subsidiary of any Loan Party in
connection with such Investment exceeds $10,000,000, then not later than five
Business Days prior to the anticipated closing date of such Investment, the
Borrower shall provide to the Administrative Agent its due diligence package
regarding the Person, assets or Minority Investment being acquired, if any, and
such other information as the Administrative Agent may reasonably request; and

 

29

--------------------------------------------------------------------------------


 

(viii)        if the aggregate amount of the consideration (including, in the
case of consideration consisting of assets, the fair market value of the assets)
paid or incurred by any Loan Party or any Subsidiary of any Loan Party in
connection with such Investment exceeds $10,000,000, then the Borrower shall
have provided to the Administrative Agent a certificate of a Compliance Officer
of the Borrower (supported by reasonably detailed calculations) certifying that,
after giving effect to such Investment, the Loan Parties shall be in compliance
with the covenants set forth in Article VIII, calculated on a pro forma basis as
of the most recent four fiscal quarter period for which Consolidated financial
statements have been delivered.

 

“Permitted Liens” means:

 

(a)           Liens for taxes, assessments or similar charges and levies of any
Governmental Authority not yet due or which are being diligently contested in
good faith by appropriate and lawful proceedings that suspend enforcement of
such Liens and for which adequate reserves or other appropriate provisions in
accordance with GAAP have been set aside on such Loan Party’s or Subsidiary’s
books;

 

(b)           pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation, or to participate in any fund in
connection with worker’s compensation, unemployment insurance, old-age pensions
or other social security programs, other than any Lien imposed by ERISA;

 

(c)           statutory Liens of mechanics, repairmen , materialmen,
warehousemen, carriers, suppliers, landlords or other Liens imposed by Law that
are incurred in the ordinary course of business and either (i) secure
obligations that are not overdue by more than forty-five (45) days or (ii) are
being diligently contested in good faith by appropriate and lawful proceedings
that suspend enforcement of such Liens and for which adequate reserves or other
appropriate provisions in accordance with GAAP have been set aside on such Loan
Party’s books;

 

(d)           good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, trade contracts (other than
Indebtedness) or leases (other than Capital Lease Obligations), not in excess of
the aggregate amount due thereunder, or to secure statutory obligations in the
ordinary course of business, or surety, appeal, performance or other similar
bonds required in the ordinary course of business, in each case, so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

 

(e)           encumbrances consisting of zoning restrictions, easements,
right-of-way or other encumbrances, title defects and restrictions on the use of
real property that, in the aggregate, (i) do not materially impair the use of
such property or the value thereof, (ii) do not materially impair the value of
any asset subject thereto, and (iii) do not interfere with the ordinary conduct
of the business of the applicable Loan Party;

 

(f)            Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Secured Parties and, prior to the
Initial Credit Extension, Liens, security interests and mortgages pursuant to
the Existing Credit Agreements;

 

(g)           any Lien existing on the date of this Agreement and described on
Schedule 1.1(B), provided that (i) the principal amount secured thereby is not
hereafter increased, (ii) no additional assets become subject to such Lien,
(iii) the direct or contingent obligor with respect thereto is not changed and
(iv) any renewal or extension of the Obligations secured or benefitted thereby
is permitted by Section 7.1(b);

 

30

--------------------------------------------------------------------------------


 

(h)           Liens solely on cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with any Investment
permitted under Section 7.5;

 

(i)            Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent such secured Indebtedness is permitted under Section 7.1(g);

 

(j)            CoBank’s statutory Lien in the CoBank Equities;

 

(k)           Liens resulting from judgments or orders not constituting an Event
of Default under Section 9.1;

 

(l)            purported Liens evidenced by the filing of precautionary UCC
financing statements related solely to (i) operating leases, (ii) Permitted
Sale-Leaseback Transactions, or (iii) consignment or bailee arrangements entered
into in the ordinary course of business;

 

(m)          Liens securing Purchase Money Security Interests, Synthetic Lease
Obligations or Capital Lease Obligations permitted under Section 7.1(c),
provided that such Liens do not at any time encumber any property other than the
property purchased, leased or otherwise acquired with the proceeds of such
Indebtedness;

 

(n)           leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the applicable Person, (ii) secure any Indebtedness
and (iii) which are not prohibited by this Agreement or any other Loan Document;

 

(o)           rights of setoff or banker’s liens upon deposits of cash in favor
of banks or other depository institutions arising as a matter of law;

 

(p)           cash collateralization of letters of credit (other than any Letter
of Credit issued pursuant to this Agreement); provided, that the aggregate
amount of such cash collateralization does not exceed 105% of the aggregate face
amounts of such letters of credit at any one time;

 

(r)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(t)            licenses of intellectual property granted in the ordinary course
of business in a manner consistent with past practices; provided that such Liens
do not at any time encumber any property other than such intellectual property;
and

 

(u)           other Liens securing liabilities and Indebtedness in an aggregate
amount not to exceed $2,000,000 at any time outstanding.

 

“Permitted Sale-Leaseback Transaction” means a sale lease-back arrangement
(a) disclosed in the Perfection and Diligence Certificate or constituting a
permitted Disposition pursuant to Section 7.8, (b) pursuant to which no
Indebtedness is incurred other than as is permitted under Section 7.1 and
(c) pursuant to which no Lien is created other than as may arise or purport to
arise from a precautionary UCC financing statement in connection with such sale
lease-back arrangement.

 

31

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, company, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, Official Body or any other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA.

 

“Plan Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, Sections 412, 430, 431, 432 and
436 of the Code and Sections 206, 302, 303, 304 and 305 of ERISA.

 

“Plan Qualification Event” means with respect to any Plan that is intended to be
a qualified plan under Section 401(a) of the Code, or exempt from tax under
Section 501(a) or 501(c)(9) of the Code, any occurrence or event that results or
could reasonably be expected to result in the loss of the Plan’s qualified or
tax-exempt status or for which the cost of correction under or related to the
IRS employee plans compliance resolution system or any successor program
(including the cost of computing the correction, making a submission to the IRS,
making any payment to the IRS, the Plan or participants and any other related
cost of correction) could reasonably be expected to exceed the Threshold Amount.

 

“Platform” has the meaning specified in Section 11.4(d)(i).

 

“Pricing Grid” means the table and text set forth below:

 

 

 

 

 

Revolving Loans

 

 

 

 

 

 

 

 

 

and Term Loan A-1

 

Term Loan A-2

 

 

 

 

 

 

 

 

 

Applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

Margin for

 

 

 

 

 

 

 

 

 

Applicable

 

LIBOR Rate

 

Applicable

 

Applicable

 

Applicable

 

 

 

 

 

Margin for

 

Loans and

 

Margin for

 

Margin for

 

Unused

 

 

 

Leverage

 

Base Rate

 

Letter of

 

Base Rate

 

LIBOR Rate

 

Commitment

 

Level

 

Ratio

 

Loans

 

Credit Fee

 

Loans

 

Loans

 

Fee Rate

 

Level I

 

equal to or greater than 2.25x

 

2.75

%

3.75

%

3.00

%

4.00

%

0.375

%

Level II

 

less than 2.25x

 

2.50

%

3.50

%

2.75

%

3.75

%

0.375

%

 

 

For purposes of determining the Applicable Margin, the Applicable Unused
Commitment Fee Rate and the Applicable Letter of Credit Fee Rate:

 

(a)           The Applicable Margin, the Applicable Unused Commitment Fee Rate
and the Applicable Letter of Credit Fee Rate shall be set at Level I until
receipt of the first annual or quarterly financial statements and corresponding
Compliance Certificate for the first full fiscal quarter following the Closing
Date.

 

(b)           The Applicable Margin, the Applicable Unused Commitment Fee Rate
and the Applicable Letter of Credit Fee Rate shall be recomputed as of the end
of each fiscal quarter ending after the Closing Date based on the Leverage Ratio
as of such quarter end.  Any increase or decrease in the Applicable Margin, the
Applicable Unused Commitment Fee Rate or the Applicable Letter of Credit Fee
Rate computed as of a quarter end shall be effective no later than five Business
Days following the date on which the Compliance Certificate evidencing such
computation is delivered under Section 6.1(c).  If a Compliance Certificate is
not delivered when due in accordance with such Section 6.1(c), then the rates in
Level I shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.

 

32

--------------------------------------------------------------------------------


 

(c)           If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Borrower or the
Lenders determine that (i) the Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, automatically and without further action by the Administrative
Agent, any Lender or the Issuing Lenders), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This clause
(c) shall not limit the rights of the Administrative Agent, any Lender or the
Issuing Lenders, as the case may be, under Section 2.9, or Section 3.5, or
Article IX.

 

“Prime Rate” means a variable rate of interest per annum equal to the “U.S.
prime rate” as reported on such day in the Money Rates Section of the Eastern
Edition of The Wall Street Journal, or if the Eastern Edition of The Wall Street
Journal is not published on such day, such rate as last published in the Eastern
Edition of The Wall Street Journal.  In the event the Eastern Edition of The
Wall Street Journal ceases to publish such rate or an equivalent on a regular
basis, the Administrative Agent shall notify the Borrower and the Administrative
Agent and the Borrower will agree upon a substitute regularly published average
prime rate to be used to determine the “Prime Rate”.  Any change in Prime Rate
shall be automatic, without the necessity of notice provided to the Borrower or
any other Loan Party.

 

“Principal Office” means the main banking office of the Administrative Agent in
Greenwood Village, Colorado, or such other banking office as may be designated
in writing by the Administrative Agent to the Borrower from time to time.

 

“Prior Security Interest” means a valid and enforceable perfected first-priority
security interest in and to the Collateral that is subject only to Permitted
Liens which have first-priority by operation of applicable Law.

 

“Pro Rata Share” means (a) with respect to the Revolving Credit Facility as of
any date of determination, the proportion that a Revolving Lender’s Revolving
Commitment as of such date bears to the aggregate amount of Revolving
Commitments of all of the Revolving Lenders as of such date, provided, that if
the Revolving Commitments have been terminated or have expired, Pro Rata Share
under the Revolving Credit Facility shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignment, (b) with
respect to the Term Loan A-1 Facility as of any date of determination, (i) if
any Term Loan A-1 Commitments remain in effect, the proportion that a Term Loan
A-1 Lender’s unused Term Loan A-1 Commitment bears to the aggregate amount of
Term Loan A-1 Commitments of all of the Term Loan A-1 Lenders as of such date or
(ii) if the Term Loan A-1 Commitments have been terminated or have expired, the
proportion that the outstanding principal amount of a Term Loan A-1 Lender’s
Term Loan A-1 as of such date bears to the aggregate principal amount of all
outstanding Term Loan A-1s as of such date, (c) with respect to the Term Loan
A-2 Facility as of any date of determination, (i) if any Term Loan A-2
Commitments remain in effect, the proportion that a Term Loan A-2 Lender’s
unused Term Loan A-2 Commitment bears to the aggregate amount of Term Loan A-2
Commitments of all of the Term Loan A-2 Lenders as of such date or (ii) if the
Term Loan A-2 Commitments have been terminated or have expired, the proportion
that the outstanding principal amount of a Term Loan A-2 Lender’s Term Loan A-2
as of such date bears to the aggregate principal amount of

 

33

--------------------------------------------------------------------------------


 

all outstanding Term Loan A-2s as of such date and (d) with respect to each
Tranche of the Incremental Term Loan Facility as of any date of determination,
(i) if any Incremental Term Loan Commitments remain in effect with respect to
such Tranche, the proportion that an Incremental Term Lender’s unused
Incremental Term Loan Commitment with respect to such Tranche bears to the
aggregate amount of the Incremental Term Loan Commitments of all of the
Incremental Term Loan Lenders for such Tranche as of such date or (ii) if the
Incremental Term Loan Commitments have been terminated or have expired with
respect to such Tranche, the proportion that the outstanding principal amount of
an Incremental Term Loan Lender’s Incremental Term Loan with respect to such
Tranche as of such date bears to the aggregate principal amount of all
outstanding Incremental Term Loans for such Tranche as of such date.

 

“Properties” has the meaning specified in Section 5.18(a).

 

“PUC” means the Hawaii Public Utilities Commission and any other state,
provincial or other local public utility commission, local franchising authority
or public right of way licensor, or similar regulatory agency or body that
exercises jurisdiction over the rates, terms or services or the ownership,
construction or operation of any Communications System (and its related
facilities), including access to any public right of way or over Persons who
own, construct or operate a Communications System, in each case by reason of the
nature or type of the services, operations or business subject to regulation and
not pursuant to laws and regulations of general applicability to Persons
conducting business in any such jurisdiction.

 

“PUC Laws” means all relevant statutes of any applicable State, rules,
regulations, orders, directives and published policies of, and all Laws
administered by, any PUC asserting jurisdiction over any Loan Party or any
Subsidiary of any Loan Party.

 

“PUC Order No. 32193” means that certain Hawaii Public Utilities Commission
Decision and Order No. 32193, in the Matter of the Application of Hawaiian
Telcom Inc., and Hawaiian Telcom Services Company, Inc., for a Waiver of
Statutory and Regulatory Requirements Related to Financing Arrangements Under
Certain Circumstances, Docket No. 2014-0033.

 

“PUC Required Debt-to-Equity Ratio” means the result of (a) “Long-term debt”
divided by (b)(i) “Total stockholders equity” plus (ii) “Long-term debt”, in
each case, as such terms are identified on the balance sheet of the Parent in a
manner consistent with how such ratio has been historically calculated in
connection with PUC Order No. 32193.

 

“Purchase Money Security Interest” means any Lien upon tangible personal
property securing loans to any Loan Party or Subsidiary of any Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate Deliverables” means, all of the following (except to the extent all
or any portion of which is waived by the Administrative Agent in its sole
discretion), each of which shall be in form and substance reasonably acceptable
to the Administrative Agent,

 

34

--------------------------------------------------------------------------------


 

(a)           with respect to each Material Owned Real Property, a Mortgage with
respect to such Material Owned Real Property;

 

(b)           with respect to each Material Leased Property, as may be
reasonably requested by the Administrative Agent,

 

(i)            a Mortgage with respect to the leasehold interest of any Loan
Party with respect to such Material Leased Property,

 

(ii)           a Landlord Agreement which shall include estoppels, mortgagee
protections and consents by the applicable lessors of such Material Leased
Property (but only to the extent that such estoppels, mortgagee protections and
consents (A) are not already provided for in the applicable lease and (B) are
able to be obtained by the applicable Loan Party using commercially reasonable
efforts),

 

(iii)          a true, correct and complete copy of the lease regarding such
Material Leased Property, and

 

(iv)          evidence of the recordation of the lease or memorandum of lease;

 

(c)           with respect to each Material Owned Real Property and Material
Leased Property,

 

(i)            a legal description of each parcel of real property constituting
such Material Owned Real Property or Material Leased Property, sufficient for
recording;

 

(ii)           an ALTA title insurance policy or policies insuring the
Administrative Agent, for the benefit of the Secured Parties (including such
endorsements as the Administrative Agent may reasonably require), insuring the
Mortgage as a valid first priority Lien upon such Material Owned Real Property
or the leasehold interest of any Loan Party with respect to such Material Leased
Property, free and clear of all Liens except such Permitted Liens or exceptions
as are reasonably acceptable to the Administrative Agent;

 

(iii)          copies of such Permitted Liens or exceptions, such as CC&Rs,
copies of tenant leases, co-ownership agreements, property management and other
service agreements, involving Material Owned Real Property and Material Leased
Property as reasonably re    quested by the Administrative Agent;

 

(iv)          appraisals, zoning reports, surveys, structure reports including
ADA reports, archaeological surveys and other customary third party inspections,
applicable to such Material Owned Real Property or Material Leased Property, to
the extent reasonably requested by the Administrative Agent;

 

(v)           an environmental questionnaire with respect to such Material Owned
Real Property or Material Leased Property and, if requested by the
Administrative Agent, a Phase I environmental audit and such other environmental
information and audits as the Administrative Agent may reasonably request;

 

(vi)          permits and governmental notices involving Material Owned Real
Property and Material Leased Property as reasonably requested by the
Administrative Agent;

 

35

--------------------------------------------------------------------------------


 

(vii)         written opinions of counsel for the Loan Parties, duly executed
and covering such matters with respect to the Mortgages as may be reasonably
requested by the Administrative Agent;

 

(vii)         evidence that the Loan Parties have taken all actions required
under the Flood Laws and/or requested by the Administrative Agent to assist in
ensuring that each Lender is in compliance with the Flood Laws applicable to the
Material Owned Real Property or Material Leased Property, including, but not
limited to:

 

(A)          providing the Administrative Agent with the address and/or GPS
coordinates of each parcel or, if reasonably requested by the Administrative
Agent, each structure on any improved real property that will be subject to the
Mortgage,

 

(B)          obtaining or providing the following documents:  (1) a completed
standard “life-of-loan” flood hazard determination form, (2) if the
improvement(s) to the improved real property is located in a special flood
hazard area, a notification to the Borrower (“Borrower Notice”) and (if
applicable) notification to the Borrower that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) is not available because the community
does not participate in the NFIP and (3) documentation evidencing the Borrower’s
receipt of the Borrower Notice (e.g., countersigned Borrower Notice, return
receipt of certified U.S. Mail, or overnight delivery) and

 

(C)          to the extent required under Section 6.5(b), obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral, together with such endorsements in
favor of the Administrative Agent as the Administrative Agent may reasonably
request; and

 

(viii)        such other documents, instruments or agreements reasonably
requested by the Administrative Agent in connection with granting and perfecting
a first Lien security interest on such Material Owned Real Property or leasehold
interest of any Loan Party in such Material Leased Property in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.

 

“Register” has the meaning specified in Section 11.7(c).

 

“Reimbursement Obligation” has the meaning specified in Section 2.9(c)(i).

 

“Related Agreements” has the meaning specified in Section 12.3(a).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders
but specifically including Voting Participants) having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided, that

 

(a)           With respect to modifications applicable only to one of the
Facilities, “Required Lenders” shall be calculated with respect to only the
Lenders (other than any Defaulting Lender and including Voting Participants)
holding Loans or Commitments of the applicable Facility.

 

36

--------------------------------------------------------------------------------


 

(b)           The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders.

 

(c)           If after giving effect to clauses (a) and (b) of this provision,
there is more than one Lender (other than Defaulting Lenders and Voting
Participants) holding applicable Loans or Commitments, “Required Lenders” must
include at least two Lenders (other than Defaulting Lenders but specifically
including Voting Participants) and must include at least one Lender who is not
CoBank nor a Voting Participant.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the Parent’s
stockholders, partners or members (or the equivalent Person thereof).

 

“Revolving Commitment” means, as to any Revolving Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(A), as such Commitment is
thereafter assigned or modified and “Revolving Commitments” means the aggregate
Revolving Commitments of all of the Revolving Lenders.  As of the Execution
Date, the aggregate amount of the Revolving Commitments of all Revolving Lenders
is $30,000,000.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Obligations and Swing
Line Loans at such time.

 

“Revolving Credit Facility” means the Revolving Credit Facility established
pursuant to Section 2.2.

 

“Revolving Credit Facility Usage” means, at any time, the sum of the outstanding
Revolving Loans, the outstanding Swing Line Loans and the Letter of Credit
Obligations.

 

“Revolving Lender” means each Lender having a Revolving Commitment or who has
funded or purchased all or a portion of a Revolving Loan in accordance with the
terms hereof.

 

“Revolving Loans” means, collectively, and “Revolving Loan” means, separately,
all Revolving Loans or any Revolving Loan made by the Lenders or one of the
Lenders to the Borrower pursuant to Section 2.2.

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit F-1 hereto to any requesting Revolving Lender evidencing its
Revolving Loans.

 

“Revolving Overadvance” has the meaning specified in Section 2.13(a)(i).

 

“Revolving Unused Commitment Fee” has the meaning specified in Section 2.7(a).

 

“Sanctioned Country” means, at any time, a country, territory or sector that is,
or whose government is, the subject or target of any Sanctions or that is, or
whose government is, the subject of any list-based or territorial or sectorial
Sanctions.

 

37

--------------------------------------------------------------------------------


 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person that is otherwise subject to any Sanctions, or (d) any
Person, directly or indirectly, 50% or more in the aggregate owned by, otherwise
controlled by, or acting for the benefit or on behalf of, any Person or Persons
described in clause (a), (b) or (c) of this definition.

 

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Governmental
Authority of the United States of America, Canada, the United Kingdom or any
member of the European Union.

 

“SEA-US Agreements” means (a) that certain South East Asia — US (SEA-US) Cable
System Construction and Maintenance Agreement dated August 28, 2014, by and
between Hawaiian Telcom Services Company, Inc., and the parties listed on
Schedule 1 thereto and (b) that certain Southeast Asia to United States Cable
System (SEA-US) Supply Contract dated August 28, 2014, by and between Hawaiian
Telcom Services Company, Inc., NEC Corporation, NEC Corporation of America, and
the parties listed on Schedule A thereto.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Bank Product” means agreements or other arrangements entered into by a
Lender or its Affiliate, on the one hand, and any Loan Party, on the other hand
at the time such Lender is a party to this Agreement, under which any Lender or
Affiliate of a Lender provides any of the following products or services to any
of the Loan Parties:  (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash management,
including controlled disbursement, accounts or services or (g) foreign currency
exchange, and shall include, without limitation, the CoBank Cash Management
Agreement; provided that the foregoing shall not constitute a Secured Bank
Product if at any time the applicable provider of such bank products or services
is not a Lender or an Affiliate of a Lender.

 

“Secured Hedge” means an Interest Rate Hedge permitted under this Agreement
(a) that is entered into by a Hedge Bank at the time that such Hedge Bank or its
Affiliate is a Lender hereunder and (b) with respect to which such Hedge Bank
has provided evidence reasonably satisfactory to the Administrative Agent that
(i) such Interest Rate Hedge is documented in a standard International Swaps and
Derivatives Association, Inc. Master Agreement and (ii) such Interest Rate Hedge
provides for the method of calculating the termination value thereof due to the
provider thereof (if any) to be done in a reasonable and customary manner;
provided that the foregoing shall not constitute a Secured Hedge if at any time
the applicable provider of such Interest Rate Hedge is not a Lender or an
Affiliate of a Lender.

 

“Secured Obligations” means all Obligations, all Guaranteed Liabilities and all
Other Liabilities, but excluding all Excluded Swap Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Issuing Lender, each Lender (or its Affiliate) that provides any Secured
Hedge for so long as such Lender remains a Lender hereunder, each Lender (or its
Affiliate) that provides any Secured Bank Product for so long as such Lender
remains a Lender hereunder, each Related Party or co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 10.6, and, in each case, their respective successors and permitted
assigns.

 

“Security Agreement” means the Pledge and Security Agreement, executed and
delivered on the Closing Date, by each of the Loan Parties in favor of the
Administrative Agent in substantially the form of Exhibit L hereto.

 

38

--------------------------------------------------------------------------------


 

“Service” has the meaning set forth in the definition of “LIBOR Rate.”

 

“Solvency Certificate” means the certificate of the Borrower in the form of
Exhibit G hereto.

 

“Solvent” means, with respect to any Person on any date of determination, taking
into account any and all rights of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the assets of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s assets would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which such
Person is engaged.  In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., or any successor or assignee of the business
of such division in the business of rating securities and debt.

 

“Statutory Reserve Rate” means, for the Interest Period for any LIBOR Rate Loan,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” of any Person at any time means any corporation, trust,
partnership, any limited liability company or other business entity (a) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency that does or may suspend or dilute the voting
rights) is at such time owned, or the management of which is controlled,
directly or indirectly through one or more intermediaries, or both, by such
Person or one or more of such Person’s Subsidiaries, or (b) that is directly or
indirectly controlled by such Person or one or more of such Person’s
Subsidiaries.

 

“Subsidiary Equity Interests” has the meaning specified in Section 5.6.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

39

--------------------------------------------------------------------------------


 

“Swing Line Commitment” means, as to the Swing Line Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(A), as such
Commitment is thereafter assigned or modified.  As of the Execution Date, the
Swing Line Commitment of the Swing Line Lender shall be $5,000,000.

 

“Swing Line Facility” means the swing line facility established pursuant to
Section 2.3.

 

“Swing Line Lender” means CoBank, in its individual capacity as the provider of
the Swing Line Commitment.

 

“Swing Line Loans” means, collectively, and “Swing Line Loan” means, separately,
all Swing Line Loans or any Swing Line Loan made by the Swing Line Lender to the
Borrower pursuant to Section 2.3 hereof.

 

“Swing Line Note” means a promissory note of the Borrower substantially in the
form of Exhibit F-2 hereto to the Swing Line Lender evidencing the Swing Line
Loans.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for United States federal income tax purposes, other than any such lease
under which such Person is the lessor.

 

“Synthetic Lease Obligation” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease obligations under any Synthetic Lease
that would appear on a balance sheet or such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Tax Benefit” has the meaning specified in Section 3.2(h).

 

“Tax Compliance Certificate” means a tax certificate substantially in the form
of Exhibit H hereto, prepared and delivered in accordance with Section 3.2(g).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Lender” means a Lender having either a Term Loan A-1 Commitment or a Term
Loan A-2 Commitment or who has funded or purchased all or a portion of a Term
Loan A-1 or a Term Loan A-2 in accordance with the terms hereof and “Term
Lenders” means collectively all of the Term Loan A-1 Lenders and all of the Term
Loan A-2 Lenders.

 

“Term Loan A-1” has the meaning specified in Section 2.1(a) and “Term Loan A-1s”
means, collectively, all of the Term Loan A-1s made by the Lenders pursuant to
Section 2.1(a).

 

“Term Loan A-1 Commitment” means, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(A), as such Commitment is
thereafter assigned or modified and “Term Loan A-1 Commitments” means the
aggregate Term Loan A-1 Commitments of all of the Term Loan A-1 Lenders.

 

“Term Loan A-1 Facility” means the single-draw term loan facility established
pursuant to Section 2.1(a).

 

40

--------------------------------------------------------------------------------


 

“Term Loan A-1 Lender” means each Lender having a Term Loan A-1 Commitment or
who has funded or purchased all or a portion of a Term Loan A-1 in accordance
with the terms hereof.

 

“Term Loan A-1 Note” means a promissory note of the Borrower substantially in
the form of Exhibit F-3 hereto to any requesting Term Loan A-1 Lender evidencing
its Term Loan A-1.

 

“Term Loan A-1 Unused Commitment Fee” has the meaning specified in
Section 2.7(b).

 

“Term Loan A-2” has the meaning specified in Section 2.1(b) and “Term Loan A-2s”
means, collectively, all of the Term Loan A-2s made by the Lenders pursuant to
Section 2.1(b).

 

“Term Loan A-2 Commitment” means, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(A), as such Commitment is
thereafter assigned or modified and “Term Loan A-2 Commitments” means the
aggregate Term Loan Commitments of all of the Term Loan A-2 Lenders.

 

“Term Loan A-2 Facility” means the multi-draw term loan facility established
pursuant to Section 2.1(b).

 

“Term Loan A-2 Lender” means each Lender having a Term Loan A-2 Commitment or
who has funded or purchased all or a portion of a Term Loan A-2 in accordance
with the terms hereof.

 

“Term Loan A-2 Note” means a promissory note of the Borrower substantially in
the form of Exhibit F-4 hereto to any requesting Term Loan A-2 Lender evidencing
its Term Loan A-2.

 

“Term Loan A-2 Unused Commitment Fee” has the meaning specified in
Section 2.7(c).

 

“Term Loans” means, collectively, all of the term loans issued under the Term
Loan A-1 Facility and the Term Loan A-2 Facility.

 

“Term Overadvance” has the meaning specified in Section 2.13(a)(ii).

 

“Termination Date” means the Business Day as of which all of the following shall
have occurred:  (a) all Commitments under this Agreement have terminated,
(b) all Secured Obligations have been paid in full in cash (other than
(i) contingent indemnification obligations as to which no claim has been made
and (ii) obligations and liabilities with respect to any Secured Bank Product or
Secured Hedge as to which arrangements reasonably satisfactory to the applicable
Secured Party have been made) and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the Issuing Lender shall have been made).

 

“Threshold Amount” means $7,500,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the sum of such
Lender’s unused Term Loan A-1 Commitment, unused Term Loan A-2 Commitment,
unused Incremental Term Loan Commitments, Revolving Credit Exposure, outstanding
Term Loans and outstanding Incremental Term Loans.

 

“Total Debt” shall mean, at any time, the total Indebtedness of the Parent and
the Subsidiaries at such time.

 

41

--------------------------------------------------------------------------------


 

“Trade Date” has the meaning specified in Section 11.7(b)(i)(B).

 

“Tranche” means, with respect to the Incremental Term Loan Facility, all
Incremental Term Loans made on the same date pursuant to the terms of the same
Notice of Incremental Term Loan Borrowing and Incremental Term Loan Funding
Agreement.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“UCC” shall mean the Uniform Commercial Code as the same may be in effect from
time to time in the State of New York; provided that if, by reason of applicable
Law, the validity or perfection of any security interest in any Collateral
granted under the Loan Documents is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than New York, then as to the validity or
perfection, as the case may be, of such security interest “Uniform Commercial
Code” shall mean the Uniform Commercial Code as in effect from time to time in
such other jurisdictions.

 

“UCP” has the meaning specified in Section 2.9(k).

 

“Unfunded Liability” means, (a) for a Pension Plan other than a Multiemployer
Plan, any excess of the Pension Plan’s funding target under Section 430(d) of
the Code or Section 303(d) of ERISA over the value of the Pension Plan’s assets,
determined in accordance with Section 430(d)(2)(A) of the Code or
Section 303(d)(2)(A) of ERISA for the applicable plan year and (b) for a
Multiemployer Plan, any excess of the Multiemployer Plan’s current liability
under Section 431(c)(6) of the Code or Section 304(c)(6) of ERISA over the value
of the Multiemployer Plan’s assets determined in accordance with
Section 431(c)(2) of the Code or Section 304(c)(2) of ERISA.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Voting Participant” has the meaning specified in Section 11.7(d).

 

“Voting Participant Notice” has the meaning specified in Section 11.7(d).

 

“Wavecom” means Wavecom Solutions Corporation, a Hawaii corporation.

 

“Welfare Benefit Plan” means a Plan which is an “employee welfare benefit plan”
within the meaning of Section 3(1) of ERISA.

 

“Withholding Agent” means (a) the Borrower or any other Loan Party and (b) the
Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Construction.  Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents:  (a) references to the plural
include the singular, the plural, the part and the whole; (b) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (c) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other

 

42

--------------------------------------------------------------------------------


 

Loan Document refer to this Agreement or such other Loan Document as a whole;
(d) article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified; (e) reference to any Person includes such Person’s successors and
assigns; (f) reference to any agreement, including this Agreement and any other
Loan Document together with the schedules and exhibits hereto or thereto,
document or instrument means such agreement, document or instrument as amended,
extended, modified, supplemented, replaced, substituted for, superseded,
renewed, refinanced, refunded, reaffirmed or restated at any time and from time
to time; (g) relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding,” and “through” means
“through and including”; (h) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights; (i) section headings herein and in each other Loan Document are
included for convenience and shall not affect the interpretation of this
Agreement or such Loan Document; (j) any pronoun shall include the corresponding
masculine, feminine and neuter terms; (k) reference to any Law shall refer to
such Law as amended, modified, supplemented, renewed, or extended from time to
time and to any successor or replacement Law promulgated thereunder or
substantially related thereto; (l) reference to any Governmental Authority
includes any similar or successor Governmental Authority; (m) the word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
(n) unless otherwise specified, all references herein to times of day shall be
references to Denver, Colorado time.  The parties hereto each acknowledge that
each of them has had the benefit of legal counsel of its own choice, that each
of them has been afforded an opportunity to review this Agreement and the other
Loan Documents with its legal counsel, and that this Agreement and the other
Loan Documents shall be constructed as if jointly drafted by Administrative
Agent and each Loan Party.

 

1.3          Accounting Principles.  Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters (including financial ratios and other financial covenants) and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), applied on a consistent basis and, except as expressly
provided herein, in a manner consistent with that used in preparing audited
financial statements in accordance with Section 6.1(b) and all accounting or
financial terms have the meanings ascribed to such terms by GAAP; provided,
however, that all accounting terms used in Article VIII (and all defined terms
used in the definition of any accounting term used in Article VIII) have the
meaning given to such terms (and defined terms) under GAAP as in effect on the
Execution Date applied on a basis consistent with those used in preparing the
financial statements referred to in Section 5.10.  In the event of any change
after the Execution Date in GAAP or in the application of GAAP, and if such
change would affect the computation of any of the financial covenants set forth
in Article VIII, then the parties hereto agree to endeavor, in good faith, to
agree upon an amendment to this Agreement that would adjust such financial
covenants in a manner that would preserve the original intent thereof, but would
allow compliance therewith to be determined in accordance with the Borrower’s
financial statements at that time, provided that until so amended such financial
covenants shall continue to be computed in accordance with GAAP prior to such
change therein or the application thereof.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of any Loan Party and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.  For the avoidance of doubt, any
lease that is treated as an operating lease for purposes of GAAP as of the
Execution Date shall not be treated as debt and shall continue to be treated as
an operating lease (and any future lease that would be treated as an operating
lease for purposes of GAAP as of the Execution Date shall be similarly treated).

 

43

--------------------------------------------------------------------------------


 

1.4          Rounding.  Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

 

1.5          Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Request therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Request and as such amount may
be reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).

 

1.6          Covenant Compliance Generally.  For purposes of determining
compliance under Article VIII, any amount in a currency other than Dollars will
be converted to Dollars in a manner consistent with that used in calculating
Consolidated Net Income in the most recent annual financial statements of the
Parent and its Subsidiaries delivered pursuant to Section 6.1(b). 
Notwithstanding the foregoing, for purposes of determining compliance with
Article VII, with respect to any covenant with respect to the amount of
Indebtedness or investment in a currency other than Dollars, no breach of any
basket contained therein shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
investment is incurred; provided, that for the avoidance of doubt, the result of
any changes in rates of exchange occurring after the time such Indebtedness or
investment is incurred shall otherwise apply in all other cases, including
determining whether any additional Indebtedness or investment may be incurred at
any time in accordance with Article VII and for purposes of calculating
financial ratios in accordance with Article VIII.

 

1.7          Administration of Rates.  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBOR Rate” or with respect to any
comparable or successor rate thereto.

 

1.8          Holidays.  Whenever payment of a Loan to be made or taken hereunder
shall be due on a day that is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 2.5) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Maturity Date if the Maturity
Date is not a Business Day.  Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
that is not a Business Day, such payment or action shall be made or taken on the
next following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

 

1.9          UCC Terms.  Terms defined in the UCC in effect on the Execution
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions; provided that, to
the extent the UCC is revised subsequent to the Execution Date such that the
definition of any of the terms included in the description of Collateral in any
Loan Document is changed, the parties hereto desire that any property which is
included in such changed definitions which would not otherwise be included in
such grant, be included in such grant immediately upon the effective date of
such revision, to the extent a security interest in such personal property may
be granted under such revised UCC (and, to the extent effective under applicable
Law, such security interest will attach immediately without further action). 
Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect.

 

44

--------------------------------------------------------------------------------


 

II.  CREDIT FACILITIES

 

2.1          Term Loans.

 

(a)           Term Loan A-1 Commitments.  Subject to the terms and conditions
hereof, and relying upon the representations and warranties of the Loan Parties
set forth herein and in the other Loan Documents, each Term Loan A-1 Lender
severally agrees to make a term loan (the “Term Loan A-1”) to the Borrower on
the Closing Date (by the time and in the manner specified in Section 2.6(a)) in
such principal amount as the Borrower shall request up to, but not exceeding the
lesser of (i) such Term Loan A-1 Lender’s Term Loan A-1 Commitment and (ii) such
Term Loan A-1 Lender’s Pro Rata Share of the aggregate principal amount of the
Term Loan A-1s to be funded on the Closing Date.

 

(b)           Term Loan A-2 Commitments.  Subject to the terms and conditions
hereof, and relying upon the representations and warranties of the Loan Parties
set forth herein and in the other Loan Documents, each Term Loan A-2 Lender
severally agrees to make a term loan (the “Term Loan A-2”) to the Borrower on
the Closing Date (by the time and in the manner specified in Section 2.6(a)) in
such principal amount as the Borrower shall request up to, but not exceeding the
lesser of (i) such Term Loan A-2 Lender’s Term Loan A-2 Commitment and (ii) such
Term Loan A-2 Lender’s Pro Rata Share of the aggregate principal amount of the
Term Loan A-2s to be funded on the Closing Date.

 

(c)           Term Loan Request.  The Borrower shall request the Term Loan A-1
Lenders or the Term Loan A-2 Lenders to make the applicable Term Loans by
delivering to the Administrative Agent, not later than 11:00 a.m., (i) three
Business Days prior to the expected Closing Date with respect to LIBOR Rate
Loans; and (ii) one Business Day prior to the expected Closing Date with respect
to Base Rate Loans, a duly completed Loan Request.  The request by the Borrower
for any Term Loan shall be deemed to be a representation by the Borrower that it
shall be in compliance with Article IV both before and after giving effect to
the requested Term Loan.  The Loan Request with respect to any Term Loan shall
be subject to the occurrence of the Closing Date but otherwise shall be
irrevocable and shall specify the aggregate amount of the proposed Term Loans
comprising each Borrowing, and, if applicable, the Interest Period, which
amounts shall be in integral multiples of $1,000,000 and not less than
$1,000,000 for each Borrowing under the LIBOR Rate Option.  (For the avoidance
of doubt, the revocation of a Loan Request with respect to LIBOR Rate Loans
because of the failure of the Closing Date to occur shall not relieve the
Borrower of its obligations under Section 3.5, Section 11.3 or otherwise.)

 

(d)           Nature of Lenders’ Obligations with Respect to Term Loans.  The
failure of any Term Loan A-1 Lender or Term Loan A-2 Lender to make a Term Loan
shall not relieve any other Term Lender of its obligations to make a Term Loan
nor shall it impose any additional liability on any other Lender hereunder.  The
Term Loan A-1 Lenders shall have no obligation to make the Term Loan A-1s after
the Closing Date, and the Term Loan A-2 Lenders shall have no obligation to make
the Term Loan A-2s after the Closing Date.  The Term Loan Commitments are not
revolving commitments, and the Borrower shall not have the right to repay and
reborrow under Section 2.1.

 

(e)           Repayment of Term Loan A-1.  In addition to any prepayments or
repayments made pursuant to Sections 2.12 and 2.13, the Borrower shall repay the
aggregate outstanding principal balance of the Term Loan A-1s as of the Closing
Date after giving effect to the Initial Credit Extension in quarterly principal
payments on the last day of each calendar quarter in accordance with the
schedule set forth below (with the exact dates and amounts to be calculated on
the Closing Date after giving effect to all Loan Requests and set forth in a
Schedule 2.1(e) hereto, which Schedule will be prepared and provided by the
Administrative Agent to the parties hereto on the Closing Date):

 

45

--------------------------------------------------------------------------------


 

Date

 

Quarterly Principal Payment

First full calendar quarter after the Closing Date and thereafter

 

1.25% per quarter

 

Notwithstanding anything herein to the contrary, the entire outstanding
principal balance of the Term Loan A-1s shall be due and payable in full in cash
on the Maturity Date with respect to the Term Loan A-1 Facility.

 

(f)            Repayment of Term Loan A-2.  In addition to any prepayments or
repayments made pursuant to Sections 2.12 and 2.13, the Borrower shall repay the
aggregate outstanding principal balance of the Term Loan A-2s as of the Closing
Date after giving effect to the Initial Credit Extension in quarterly principal
payments on the last day of each calendar quarter in accordance with the
schedule set forth below (with the exact dates and amounts to be calculated on
the Closing Date after giving effect to all Loan Requests and set forth in a
Schedule 2.1(f) hereto, which Schedule will be prepared and provided by the
Administrative Agent to the parties hereto on the Closing Date):

 

Date

 

Quarterly Principal Payment

First full calendar quarter after the Closing Date through the eighth full
calendar quarters after the Closing Date

 

0.625% per quarter

Ninth full calendar quarter after the Closing Date and thereafter

 

1.25% per quarter

 

Notwithstanding anything herein to the contrary, the entire outstanding
principal balance of the Term Loan A-2s shall be due and payable in full in cash
on the Maturity Date with respect to the Term Loan A-2 Facility.

 

(g)           Incremental Term Loans.

 

(i)            After the Closing Date, the Borrower may from time to time prior
to the Maturity Date with respect to the Incremental Term Loan Facility, request
that additional term loans be made to it in accordance with this
Section 2.1(g) (each, an “Incremental Term Loan”) by delivering a Notice of
Incremental Term Loan Borrowing to the Administrative Agent, specifying (subject
to the restrictions set forth in this Section 2.1(g)) therein (A) the amount of
the Tranche of Incremental Term Loans requested (which Tranche shall be in a
minimum principal amount of $10,000,000 and in integral multiples of $1,000,000
in excess thereof), (B) the requested advance date of the proposed Incremental
Term Loans comprising such Tranche (which shall be not less than thirty days
from the date of delivery of the Notice of Incremental Term Loan Borrowing (or
such shorter period of time as to which the Administrative Agent may agree in
its sole discretion)), (C) the Interest Rate Option(s) and the Applicable
Margin(s) to be applicable to all Incremental Term Loans in such Tranche,
(D) the amortization for all Incremental Term Loans in such Tranche and (E) the
amount of any upfront or closing fees to be paid by the Borrower to the Lenders
funding the Tranche of Incremental Term Loans requested.  Subject to the last
sentence in Section 2.1(g)(v), each Notice of Incremental Term Loan Borrowing
delivered by the Borrower shall be irrevocable and shall be binding upon all
Loan Parties.

 

46

--------------------------------------------------------------------------------


 

(ii)           At the time of delivery of each Notice of Incremental Term Loan
Borrowing, the Borrower shall also deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower certifying (A) that no
Default or Event of Default then exists or would be caused thereby, (B) that,
both before and after giving effect to a Borrowing of such Tranche of
Incremental Term Loans, the Borrower shall be in pro forma compliance with the
covenants set forth in Article VIII as of the most recent four fiscal quarter
period for which Consolidated financial statements have been delivered (and
showing the calculations thereof), and (C) the representations and warranties of
each Loan Party set forth in Article V are true and correct in all material
respects and will be true and correct in all material respects (unless any such
representation or warranty is qualified as to materiality or a Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) on the date of the proposed Borrowing of such Tranche of
Incremental Term Loans, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date, other than any such representations or warranties that specifically refer
to a date other than the date of such Borrowing.

 

(iii)          The sum of (A) all aggregate outstanding principal amounts of all
Tranches of Incremental Term Loans and (B) all unused Incremental Term Loan
Commitments of all Tranches of Incremental Term Loans shall not exceed at any
time the Maximum Aggregate Increase Amount.  Repayments or prepayments of the
principal of any Incremental Term Loans may not be reborrowed.  Each Tranche of
Incremental Term Loans shall bear interest at the Alternate Base Rate or the
Adjusted LIBOR Rate plus such Applicable Margin as is set forth in the Notice of
Incremental Term Loan Borrowing related to such Tranche, and shall be subject to
the amortization set forth in the applicable Notice of Incremental Term Loan
Borrowing relating to such Tranche, provided, however, to the extent that the
Applicable Margins for Base Rate Loans or LIBOR Rate Loans under any Tranche of
Incremental Term Loans exceed by more than 0.50% the Applicable Margins for the
existing Term Loan A-2 Facility, determined as of the initial funding date of
such Tranche of Incremental Term Loans, the Applicable Margins for the existing
Facilities shall be increased so that the Applicable Margins on such Tranche of
Incremental Term Loans and the existing Term Loan A-2 are equal, and the
Applicable Margins on the other Facilities are lower than the Applicable Margins
on such Tranche of Incremental Term Loans and the existing Term Loan A-2 by the
same percentage as they were before the increase in the Applicable Margin of the
existing Term Loan A-2 Facility.  The final maturity date of any Tranche of
Incremental Term Loans shall be no earlier than the Maturity Date with respect
to the Term Loan A-2 Facility.  The weighted average life of any Tranche of
Incremental Term Loans shall be equal to or greater than the weighted average
life of the Term Loan A-2 Facility, determined as of the initial funding date of
such Tranche of Incremental Term Loans.  The original issue discount or the
upfront fees applicable to any Tranche of Incremental Term Loans shall not be
more than 1.00% of the aggregate principal amount of the Incremental Term Loans
thereunder.  Any covenant or Event of Default applicable to any Tranche of
Incremental Term Loans that is more restrictive than the equivalent covenant or
Event of Default set forth in this Agreement shall be deemed to be applicable to
all Facilities hereunder.  All Incremental Term Loans shall for all purposes be
Obligations hereunder and under the Loan Documents.

 

(iv)          Upon receipt of a request for a Tranche of Incremental Term Loans
from the Borrower, the Administrative Agent may, with the prior written consent
of the Borrower (such consent not to be unreasonably withheld or delayed), offer
one or more Term Lenders, other Lenders or new lenders, the opportunity, in such
amounts as the Administrative Agent shall determine, to participate in the
requested Tranche of Incremental Term Loans.  The Administrative Agent shall
have no obligation to offer any Lender or new lender the opportunity to
participate in any such Tranche of Incremental Term Loans and nothing herein
shall prohibit the Administrative Agent from retaining for its own account, as
an Incremental Term Lender, all or substantially all of such Tranche of
Incremental Term Loans.  Each Term Lender, other Lender or new lender that fails
to respond to such a notice in writing in a form

 

47

--------------------------------------------------------------------------------


 

acceptable to the Administrative Agent within the period of time provided
therein shall be deemed to have elected not to participate in such Tranche of
Incremental Term Loans.  No Lender or new lender shall have any obligation to
fund any Incremental Term Loan, and any decision by a Lender or new lender to
fund any Incremental Term Loan shall be made in its sole discretion
independently from any other Lender or new lender.

 

(v)           If in response to the offer to participate in such Tranche made by
the Administrative Agent pursuant to clause (iv) above, the Administrative Agent
receives commitments from Lenders and/or from any other Person that
(A) qualifies as an Eligible Assignee and is reasonably acceptable to the
Borrower and the Administrative Agent and (B) has agreed to become a Lender in
respect of all or a portion of such Tranche of Incremental Term Loans (an
“Additional Incremental Term Lender”), in excess of the requested Tranche of
Incremental Term Loans, the Administrative Agent shall have the right, in its
sole discretion but with the consent of the Borrower, to reduce and reallocate
(within the minimum and maximum amounts specified by each such Lender or
Additional Incremental Term Lender in its notice to the Administrative Agent)
the shares of the Incremental Term Loans of the Lenders or Additional
Incremental Term Lenders willing to fund (or commit to fund) such Tranche of
Incremental Term Loans so that the total committed Incremental Term Loans equal
the requested Tranche of Incremental Term Loans.  If the Administrative Agent
does not receive commitments from Lenders or Additional Incremental Term Lenders
in an amount sufficient to fund the requested Tranche of Incremental Term Loans,
the Administrative Agent shall so notify Borrower and the request for such
Tranche of Incremental Term Loans shall be deemed automatically rescinded;
provided, the Borrower may submit a replacement Notice of Incremental Term Loan
Borrowing setting forth different terms for the requested Incremental Term Loan.

 

(vi)          An agreement to fund a Tranche of Incremental Term Loans (an
“Incremental Term Loan Funding Agreement”), pursuant to this
Section 2.1(g) shall become effective upon the receipt by the Administrative
Agent of an agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower signed by each Loan Party, by each
Additional Incremental Term Lender and by each existing Lender who has agreed to
fund such Tranche of Incremental Term Loans, setting forth the new Tranche of
Incremental Term Loans of such Lenders and setting forth the agreement of each
Additional Incremental Term Lender to become a party to this Agreement as a
Lender and to be bound by all the terms and provisions hereof, together with
officer’s certificates and ratification agreements executed by each Loan Party
and such evidence of satisfaction of all conditions set forth in Section 4.3,
appropriate corporate authorization on the part of each Loan Party with respect
to the requested Tranche of Incremental Term Loans, amendments to any other Loan
Documents reasonably requested by the Administrative Agent in relation to the
requested Tranche of Incremental Term Loans (which amendments to the Loan
Documents (other than this Agreement) the Administrative Agent is hereby
authorized to execute on behalf of the Lenders), updates or endorsements to
policies of title insurance, flood hazard determination certificates (and, if
applicable, evidence of flood insurance) with respect to each parcel of property
subject to a Mortgage, the results of lien searches from applicable
jurisdictions, and such opinions of counsel for the Loan Parties with respect to
the requested Tranche of Incremental Term Loans and other assurances as the
Administrative Agent may reasonably request.

 

(vii)         In addition to any prepayments or repayments made pursuant to
Sections 2.12 and 2.13, the principal of the Incremental Term Loans of each
Tranche shall be repaid on such dates and in such amounts as may be set forth in
the Notice of Incremental Term Loan Borrowing for such Tranche, to be applied to
the unpaid principal amount of the Incremental Term Loans for such Tranche for
which such payment relates.  Notwithstanding anything herein to the contrary,
the entire outstanding principal balance of all Tranches of Incremental Term
Loans shall be due and payable in full in cash on the Maturity Date as specified
in clause (d) of the definition thereof.

 

48

--------------------------------------------------------------------------------


 

(viii)        The Administrative Agent shall record relevant information
regarding each Tranche of Incremental Term Loans (including information with
respect to Additional Incremental Term Lenders) in the Register in accordance
with Section 11.7(c); provided, however, that failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations in respect of any Incremental Term Loan Commitment or Incremental
Term Loan.

 

2.2          Revolving Loans.

 

(a)           Revolving Loan Commitments.  Subject to the terms and conditions
hereof and relying upon the representations and warranties of the Loan Parties
set forth herein and in the other Loan Documents, each Revolving Lender
severally agrees to make Revolving Loans to the Borrower at any time or from
time to time on or after the Closing Date (by the time and in the manner
specified in Section 2.6(a)) to, but not including, the Maturity Date with
respect to the Revolving Credit Facility, provided, that after giving effect to
each such Revolving Loan (i) the aggregate principal amount of such Revolving
Lender’s Revolving Loans shall not exceed its Available Revolving Commitment and
(ii) the Revolving Credit Facility Usage shall not exceed the Revolving
Commitments.  Each request by the Borrower for a Revolving Loan shall be deemed
to be a representation by the Borrower that it shall be in compliance with the
proviso at the end of the preceding sentence and with Article IV after giving
effect to the requested Revolving Loan.  Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.2.

 

(b)           Revolving Loan Requests.  Except as otherwise provided herein, the
Borrower may from time to time prior to the Maturity Date request the Revolving
Lenders to make Revolving Loans by delivering to the Administrative Agent, not
later than 11:00 a.m., (i) three Business Days prior to the proposed Borrowing
Date with respect to LIBOR Rate Loans; and (ii) one Business Day prior to the
proposed Borrowing Date with respect to Base Rate Loans, a duly completed Loan
Request.  Other than a Loan Request with respect to a Revolving Loan to be drawn
on the expected Closing Date which may be subject to the occurrence of the
Closing Date, each such Loan Request shall be irrevocable and shall specify the
aggregate amount of the proposed Revolving Loans comprising each Borrowing, and,
if applicable, the Interest Period, which amounts shall be in (A) integral
multiples of $500,000 and not less than $1,000,000 for each Borrowing under the
LIBOR Rate Option, and (B) integral multiples of $500,000 and not less than
$500,000 for each Borrowing under the Base Rate Option.  (For the avoidance of
doubt, the revocation of a Loan Request with respect to LIBOR Rate Loans because
of the failure of the Closing Date to occur shall not relieve the Borrower of
its obligations under Section 3.5, Section 11.3 or otherwise.)

 

(c)           Nature of Lenders’ Obligations with Respect to Revolving Loans. 
Each Revolving Lender shall be obligated to participate in each request for
Revolving Loans pursuant to this Section 2.2 in accordance with its Pro Rata
Share.  The obligations of each Revolving Lender hereunder are several.  The
failure of any Revolving Lender to perform its obligations hereunder shall not
affect the Obligations of the Borrower to any other party nor shall any other
party be liable for the failure of such Revolving Lender to perform its
obligations hereunder.  Other than Revolving Loans in repayment of Swing Line
Loans in accordance with Section 2.3(e) and/or Reimbursement Obligations in
accordance with Section 2.9(c), the Revolving Lenders shall have no obligation
to make Revolving Loans hereunder on or after the Maturity Date with respect to
the Revolving Credit Facility.

 

(d)           Repayment of Revolving Loans.  Notwithstanding anything herein or
in any other Loan Document to the contrary, the Borrower shall repay the entire
outstanding principal amount of Revolving Loans, together with all outstanding
interest thereon and unpaid fees with respect thereto, on the Maturity Date with
respect to the Revolving Credit Facility.

 

49

--------------------------------------------------------------------------------


 

2.3          Swing Line Loans.

 

(a)           Swing Line Commitments.  Subject to the terms and conditions
hereof and relying upon the agreements of the Revolving Lenders set forth in
this Section 2.3, the Swing Line Lender shall make Swing Line Loans to the
Borrower at any time or from time to time after the Closing Date to, but not
including, the Maturity Date with respect to the Revolving Credit Facility;
provided, that after giving effect to any such Swing Line Loan, (i) the
aggregate amount of Swing Line Loans shall not exceed the Swing Line Commitment
and (ii) the Revolving Credit Facility Usage shall not exceed the Revolving
Commitments.  Each request by the Borrower for a Swing Line Loan shall be deemed
to be a representation by the Borrower that it is in compliance with the proviso
at the end of the preceding sentence and with Section 4.3 after giving effect to
the requested Swing Line Loan.  Within such limits of time and amount and
subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow Swing Line Loans in accordance with this Section 2.3.  The
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  If at any time the aggregate principal balance of
the Swing Line Loans then outstanding exceeds the Swing Line Commitment, the
Borrower shall be deemed to have requested the Revolving Lenders to make
Revolving Loans in the amount of the difference in the manner and pursuant to
the terms of Section 2.2(b).

 

(b)           Cash Management Arrangements.  The Borrower and the Swing Line
Lender may enter into a cash management agreement (including the CoBank Cash
Management Agreement) providing for the automatic advance by the Swing Line
Lender of Swing Line Loans under the conditions set forth in such agreement,
which conditions shall be in addition to the conditions set forth herein and
which shall be in form and substance reasonably acceptable to the Administrative
Agent.

 

(c)           Swing Line Loan Requests.  Except as otherwise provided herein,
the Borrower may from time to time after the Closing Date and prior to the
Maturity Date with respect to the Revolving Credit Facility request that the
Swing Line Lender make Swing Line Loans by delivering to the Swing Line Lender
(with a copy to the Administrative Agent) not later than 1:00 p.m. (or such
later time as the applicable cash management agreement, if any, may permit or
otherwise as the Swing Line Lender in its sole discretion may agree) on the
proposed Borrowing Date of a duly completed and executed Loan Request, by
telephonic request promptly followed by a duly completed and executed Loan
Request, or by such other method of request as may be provided for in any
applicable cash management agreement.  Each such request shall be irrevocable
and shall specify the proposed Borrowing Date and the principal amount of such
Swing Line Loan.  Minimum borrowing amounts shall not apply to Swing Line Loans,
except as provided for in any applicable cash management agreement.  Promptly
after receipt of any such request for a Swing Line Loan, the Swing Line Lender
will confirm with the Administrative Agent that the Administrative Agent
received a copy of the same and, if not, provide the Administrative Agent with
information regarding the requested Swing Line Loan.

 

(d)           Making Swing Line Loans.  So long as the Swing Line Lender has not
received timely telephonic or written notice from the Administrative Agent that
one or more conditions precedent to the making of a Credit Extension under
Section 4.3 have not been satisfied, the Swing Line Lender, after receipt by it
of a Loan Request in accordance with Section 2.3(c), shall fund such Swing Line
Loan to the Borrower in Dollars and immediately available funds at the Principal
Office prior to 4:00 p.m. or as otherwise agreed in any applicable cash
management agreement on the Borrowing Date; provided, that at any time that the
CoBank Cash Management Agreement is in effect, the Swing Line Lender may waive,
in its sole discretion, any one or more of the conditions precedent in
Section 4.3 with respect to the making of any Swing Line Loan.

 

50

--------------------------------------------------------------------------------


 

(e)           Borrowings to Repay Swing Line Loans.  The Swing Line Lender may,
at its option, exercisable at any time for any reason whatsoever, request that
the Administrative Agent demand repayment of the Swing Line Loans.  Upon such
request, the Administrative Agent shall demand repayment of the Swing Line
Loans, and each Revolving Lender shall make a Revolving Loan in an amount equal
to such Lender’s Pro Rata Share of the aggregate principal amount of the
outstanding Swing Line Loans, plus, if the Swing Line Lender has so requested,
accrued interest thereon, provided, that no Revolving Lender shall be obligated
in any event to make Revolving Loans in excess of its Available Revolving
Commitment.  Revolving Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.2(b) without regard to any of the
requirements of that provision.  Each Revolving Lender acknowledges and agrees
that its obligations to fund Swing Line Loans pursuant to this
Section 2.3(e) and/or to acquire participations pursuant to Section 2.3(f) in
respect of Swing Line Loans are absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or any failure by the Borrower
to satisfy any of the conditions set forth in Section 4.3.  The Administrative
Agent shall provide notice to the Revolving Lenders that such Revolving Loans
are to be made under this Section 2.3 and of the apportionment among the
Revolving Lenders, and the Revolving Lenders shall be unconditionally obligated
to fund such Revolving Loans (whether or not the conditions specified in
Section 2.2(b) are then satisfied) by the time requested by the Swing Line
Lender and designated in such notice from the Administrative Agent, which shall
not be earlier than 2:00 p.m.  on the Business Day next after the date the
Revolving Lenders receive such notice from the Administrative Agent.

 

(f)            Risk Participations in Swing Line Loans.  Immediately upon the
making of each Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender, without recourse or warranty, an undivided interest and participation in
such Swing Line Loan in an amount equal to such Revolving Lender’s Pro Rata
Share of the principal amount of such Swing Line Loan, and such interest and
participation may be recovered from such Revolving Lender together with interest
thereon at the Alternate Base Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received (subject to
the limitation in Section 2.3(e) that no Revolving Lender shall be obligated in
any event to make Revolving Loans in excess of its Available Revolving
Commitment).

 

(g)           Repayment of Swing Line Loans.  On the Maturity Date with respect
to the Revolving Credit Facility, if not sooner demanded, the Borrower shall
repay in full the outstanding principal amount of the Swing Line Loans, together
will all accrued and unpaid interest and any applicable fees.

 

2.4          Interest Rate Provisions.  The Borrower shall pay interest in
respect of the outstanding unpaid principal amount of the Base Rate Loans and
LIBOR Rate Loans, it being understood that, subject to the provisions of this
Agreement, the Borrower may select different Interest Rate Options and different
Interest Periods to apply to different Borrowings at any time outstanding and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of any Borrowing (subject to minimum amounts set forth in
Sections 2.1(c), 2.2(b) or the applicable Incremental Term Loan Funding
Agreement); provided that there shall not be at any one time outstanding more
than five Borrowings of LIBOR Rate Loans, and provided, further, that if a
Default or an Event of Default has occurred and is continuing, the Borrower may
not request, convert to, or renew any LIBOR Rate Loans.  If at any time the
designated rate applicable to any Loan made by any Lender exceeds the Maximum
Rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s Maximum Rate.

 

(a)           Interest Rate Options.  Swing Line Loans and all other Obligations
not constituting Term Loans, Incremental Term Loans, Revolving Loans or Letter
of Credit Fees shall bear interest calculated using the Base Rate Option. 
Subject to the limitations set forth in Section 3.4, the Borrower shall have the
right to select from the following Interest Rate Options applicable to the Term
Loans, Incremental Term Loans and Revolving Loans:

 

51

--------------------------------------------------------------------------------


 

(i)            Base Rate Option:  An option to pay interest at a fluctuating
rate per annum equal to the Alternate Base Rate in effect as of any date of
determination plus the Applicable Margin as of such date; or

 

(ii)           LIBOR Rate Option:  An option to pay interest at a fluctuating
rate per annum equal to the Adjusted LIBOR Rate with respect to the applicable
Interest Period and as in effect as of any date of determination plus the
Applicable Margin as of such date.

 

(b)           Day Count Basis.  Interest and fees shall be calculated on the
basis of a 360-day year for the actual number of days elapsed (which results in
more interest or fees, as the case may be, being paid than if calculated on the
basis of a 365-day year); provided that interest with respect to Base Rate Loans
incurring interest based on the Prime Rate shall be calculated on the basis of a
365/366-day year.  The date of funding or conversion of a LIBOR Rate Loan to a
Base Rate Loan and the first day of an Interest Period shall be included in the
calculation of interest.  The date of payment of any Loan and the last day of an
Interest Period shall be excluded from the calculation of interest; provided, if
a Loan is repaid on the same day that it is made, one day’s interest shall be
charged.

 

2.5          Interest Periods.  In order to convert a Base Rate Loan (other than
a Swing Line Loan) or LIBOR Rate Loan or continue a LIBOR Rate Loan, the
Borrower shall deliver to the Administrative Agent a duly completed, written
request therefor substantially in the form of Exhibit I (each, a “Conversion or
Continuation Notice”) not later than 11:00 a.m. (a) with respect to a conversion
to or continuation of a LIBOR Rate Loan, at least three Business Days prior to
the proposed effective date of such conversion or continuation and (b) with
respect to a conversion to a Base Rate Loan, at least one Business Day prior to
the proposed effective date of such conversion.  The Conversion or Continuation
Notice shall specify (i) which Borrowings (including the principal amount
thereof) are subject to such request, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the current Interest Period therefor,
(ii) the proposed effective date of such conversion or continuation (which shall
be a Business Day), (iii) whether the Borrower is requesting a continuation of
LIBOR Rate Loans or a conversion of Borrowings from one interest rate option to
the other interest rate option and (iv) if a continuation of or conversion to
LIBOR Rate Loans is requested, the requested Interest Period with respect
thereto.  In addition, the following provisions shall apply to any continuation
of or conversion of any Borrowings:

 

(a)           Amount of Loans.  After giving effect to such conversion or
continuation, each Borrowing of Term Loans shall be in an amount no less than
the applicable minimum amount for Term Loans as set forth in Section 2.1(c),
each Borrowing of Revolving Loans shall be in an amount no less than the
applicable minimum amount for Revolving Loans as set forth in Section 2.2(b),
and each Borrowing of Incremental Term Loans shall be in an amount specified in
the applicable Incremental Term Loan Funding Agreement which shall be no less
than the applicable minimum amount for Incremental Term Loans as set forth in
Section 2.1(g).

 

(b)           Commencement of Interest Period.  In the case of any borrowing of,
conversion to or continuation of any LIBOR Rate Loan, the Interest Period shall
commence on the date of advance or continuation of, or conversion to, any LIBOR
Rate Loan and, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the date on which the immediately
preceding Interest Period expires.  Upon a conversion from a LIBOR Rate Loan to
a Base Rate Loan, interest at the Base Rate Option shall commence on the last
day of the existing Interest Period.

 

52

--------------------------------------------------------------------------------


 

(c)           Selection of Interest Rate Options.  If the Borrower elects to
continue a LIBOR Rate Loan but fails to select a new Interest Period to apply
thereto, then a one month Interest Period automatically shall apply.  If the
Borrower fails to duly request the continuation of any Borrowing consisting of
LIBOR Rate Loans on or before the date specified and otherwise in accordance
with the provisions of this Section 2.5, then such LIBOR Rate Loan automatically
shall be converted to a Base Rate Loan, interest at the Base Rate Option shall
commence on the last day of the existing Interest Period.

 

2.6          Making of Loans.

 

(a)           Notifications and Payments.  The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Sections 2.1(c),
2.1(g) or 2.2(b) notify the applicable Lenders of such Class of Loan of its
receipt of such Loan Request specifying the information provided by the Borrower
and the apportionment among the Lenders of the requested Loan as determined by
the Administrative Agent in accordance with Section 2.1 or Section 2.2, as
applicable.  Each applicable Lender shall remit the principal amount of their
Pro Rata Share of the Loan to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to the terms and conditions of Section 2.1 or Section 2.2, as applicable, fund
such Loan to the Borrower in Dollars and immediately available funds to the
Borrower’s account specified in the Loan Request prior to 2:00 p.m.  on any
proposed Borrowing Date.

 

(b)           Pro Rata Treatment of Lenders.  The Borrowing of any Class of Loan
shall be allocated to each Lender of such Class of Loan according to its Pro
Rata Share thereof, and each selection of, conversion to or renewal of any
Interest Rate Option and each payment or prepayment by the Borrower with respect
to principal and interest due from the Borrower hereunder to the Lenders with
respect to the applicable Class of Commitments and Loan, shall (except as
otherwise may be provided with respect to a Defaulting Lender and except as
provided in Section 3.1 or Section 3.6) be payable ratably among the Lenders of
such Class of Loan entitled to such payment in accordance with the amount of
principal and interest then due or payable to such Lenders as set forth in this
Agreement.

 

(c)           Presumptions by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed Borrowing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of any Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.1 or Section 2.2, as the case may be, and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of such Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate then applicable to Base Rate Loans.  If such
Lender pays its share of the applicable Loan to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent. 
If the Borrower and such Lender pay such interest for the same period, the
Administrative Agent promptly shall remit to the Borrower the amount of interest
paid by Borrower for such overlapping period.  Nothing in this Section 2.6(c) or
elsewhere in this Agreement or the other Loan Documents, including the
provisions of Section 2.14, shall be deemed to require the Administrative Agent
(or any other Lender) to advance funds on behalf of any Lender, to relieve any
Lender from its obligation to fulfill its commitments hereunder, or to prejudice
any rights that the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

53

--------------------------------------------------------------------------------


 

2.7          Fees.

 

(a)           Unused Commitment Fee.  Accruing from the Execution Date until the
Maturity Date, the Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender according to its Pro Rata Share, a
nonrefundable unused commitment fee (each a “Revolving Unused Commitment Fee”)
equal to the Applicable Unused Commitment Fee Rate (computed on the basis of a
year of 360 days, as the case may be, and actual days elapsed) multiplied by the
average daily result of (i) the Revolving Commitments minus (ii) Revolving Loans
minus (iii) the Letter of Credit Obligations; provided however, with respect to
the Revolving Unused Commitment Fee during such period for the account of the
Swing Line Lender, such fee shall be equal to the Applicable Unused Commitment
Fee Rate (computed on the basis of a year of 360 days, as the case may be, and
actual days elapsed) multiplied by the average daily difference between the
Revolving Commitment and the Revolving Credit Facility Usage.  Subject to the
Section 2.15, all Revolving Unused Commitment Fees shall be payable in arrears
on each Interest Payment Date.

 

(b)           Term Loan A-1 Unused Commitment Fees. From and including the
Execution Date to but excluding the earlier of the Closing Date and the Maturity
Date, the Borrower agrees to pay to the Administrative Agent for the account of
each Term Loan A-1 Lender according to its Pro Rata Share, a nonrefundable
unused commitment fee (each a “Term Loan A-1 Unused Commitment Fee”) equal to
the Applicable Unused Commitment Fee Rate multiplied by the Term Loan A-1
Commitments.  Subject to the Section 2.15, all Term Loan A-1 Unused Commitment
Fees shall be payable in arrears on the earlier of the Closing Date and the
Maturity Date.

 

(c)           Term Loan A-2 Unused Commitment Fees. From and including the
Execution Date to but excluding the earlier of the Closing Date and the Maturity
Date, the Borrower agrees to pay to the Administrative Agent for the account of
each Term Loan A-2 Lender according to its Pro Rata Share, a nonrefundable
unused commitment fee (each a “Term Loan A-2 Unused Commitment Fee”) equal to
the Applicable Unused Commitment Fee Rate multiplied by the Term Loan A-2
Commitments.  Subject to the Section 2.15, all Term Loan A-2 Unused Commitment
Fees shall be payable in arrears on the earlier of the Closing Date and the
Maturity Date.

 

(d)           Other Fees.  The Borrower agrees to pay to the Administrative
Agent such other fees as agreed in the Fee Letter.

 

2.8          Notes.  The obligation of the Borrower to repay the aggregate
unpaid principal amount of the Revolving Loans, Swing Line Loans, the Term Loan
A-1, the Term Loan A-2, and Incremental Term Loans made to it by each Lender,
together with interest thereon, shall, at the request of the applicable Lender,
be evidenced by a Revolving Note, a Swing Line Note, a Term Loan A-1 Note, a
Term Loan A-2 Note and/or an Incremental Term Loan Note, as the case may be,
dated the Closing Date, the effective date of the applicable Incremental Term
Loan Funding Agreement, or the date of such request, as applicable, payable to
the order of such Lender in a face amount equal to the Revolving Commitment,
Swing Line Commitment, Term Loan A-1 Commitment, Term Loan A-2 Commitment or
Incremental Term Loan Commitment, as applicable, of such Lender.  The Borrower
hereby unconditionally promises to pay, to the order of each of the Lenders, the
Administrative Agent, each Issuing Lender and the Swing Line Lender, as
applicable, the Loans and other Obligations as provided in this Agreement and
the other Loan Documents.

 

54

--------------------------------------------------------------------------------


 

2.9          Letter of Credit Facility.

 

(a)           Issuance of Letters of Credit.  Subject to the terms and
conditions of this Agreement and the other Loan Documents, including
Sections 4.2 and 4.3, and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents and in reliance on the
agreements of the Revolving Lenders set forth in this Section 2.9, each Issuing
Lender severally agrees to issue standby and commercial letters of credit (the
“Letters of Credit”) for the account of the Borrower and, if applicable, any
other Loan Party, on any Business Day from the Closing Date through but not
including the Letter of Credit Expiration Date.  The Borrower may at any time
prior to the Letter of Credit Expiration Date request the issuance of a Letter
of Credit, or an amendment or extension of a Letter of Credit, by delivering to
an Issuing Lender (with a copy to the Administrative Agent) a completed
application and agreement for letters of credit, or request for such amendment
or extension, as applicable, in such form as such Issuing Lender may specify
from time to time (each a “Letter of Credit Request”) by no later than 11:00
a.m. at least five Business Days, or such shorter period as may be agreed to by
an Issuing Lender, in advance of the proposed date of issuance, amendment or
extension.  Promptly after receipt of any Letter of Credit Request, such Issuing
Lender shall confirm with the Administrative Agent (in writing) that the
Administrative Agent has received a copy of such Letter of Credit Request and if
not, such Issuing Lender will provide the Administrative Agent with a copy
thereof.  Unless such Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Article IV is not satisfied,
then such Issuing Lender will issue a Letter of Credit or agree to such
amendment or extension, provided that each Letter of Credit shall (i) have a
maximum maturity of 12 months from the date of issuance, provided, further, that
a Letter of Credit may contain renewal terms satisfactory to the Issuing Lender
and (ii) in no event expire later than the Letter of Credit Expiration Date.  At
no time shall (A) the Letter of Credit Obligations exceed the Letter of Credit
Sublimit or (B) the Revolving Credit Facility Usage exceed the Revolving
Commitments.  Each request by the Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrower that it shall be in compliance with the preceding sentence and with
Article IV after giving effect to the requested issuance, amendment or extension
of such Letter of Credit.  Promptly after its delivery of any Letter of Credit
or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.  The Borrower unconditionally guarantees all obligations of any other
Loan Party with respect to Letters of Credit issued by the Issuing Lender for
the account of such Loan Party.

 

(b)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the ratable account of the Revolving Lenders a fee (the
“Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate
(computed on the basis of a year of 360 days and actual days elapsed), which fee
shall be computed on the daily average undrawn portion of the Letter of Credit
Obligations and shall be payable quarterly in arrears on each Interest Payment
Date and on the Maturity Date.  The Borrower shall also pay to each Issuing
Lender for such Issuing Lender’s sole account a fronting fee in an amount equal
to the greater of (i) .125% per annum of the face amount of each Letter of
Credit and (ii) $2,500, as well as each Issuing Lender’s then in effect
customary fees and administrative expenses payable with respect to the Letters
of Credit as such Issuing Lender may generally charge or incur from time to time
in connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.

 

(c)           Disbursements, Reimbursement.  Immediately upon the issuance of
each Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Issuing
Lender a participation in such Letter of Credit and each drawing thereunder,
without recourse or warranty, in an amount equal to such Revolving Lender’s Pro
Rata Share of the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively.

 

55

--------------------------------------------------------------------------------


 

(i)            In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the applicable Issuing Lender
will promptly notify the Borrower and the Administrative Agent thereof. 
Provided that it shall have received such notice, the Borrower shall reimburse
(such obligation to reimburse such Issuing Lender shall sometimes be referred to
as a “Reimbursement Obligation”) such Issuing Lender prior to 12:00 Noon on each
date that an amount is paid by such Issuing Lender under any Letter of Credit
(each such date, a “Drawing Date”), or if such notice was received after 11:00
a.m. on a Drawing Date, then by 10:00 a.m.  on the Business Day immediately
following such Drawing Date, by paying to the Administrative Agent for the
account of such Issuing Lender an amount equal to the amount so paid by such
Issuing Lender.  In the event the Borrower fails to reimburse such Issuing
Lender (through the Administrative Agent) for the full amount of any drawing
under any Letter of Credit by date and time required in accordance with the
foregoing sentence, then the Administrative Agent will promptly notify each
Revolving Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Loans be made by the Revolving Lenders under the Base Rate Option
to be disbursed on the Business Day immediately following the Drawing Date,
subject to the amount of the unutilized portion of the Revolving Commitment and
subject to the conditions set forth in Section 4.3 other than any notice
requirements.  Any notice given by the Administrative Agent or an Issuing Lender
pursuant to this Section 2.9(c)(i) may be by telephone if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Revolving Lender shall upon the Business Day immediately
following a Drawing Date with respect to which notice was delivered by the
Administrative Agent in accordance with Section 2.9(c)(i) make funds available
to the Administrative Agent for the account of the applicable Issuing Lender in
an amount equal to its Pro Rata Share of the amount of the drawing.  So long as
the conditions set forth in Section 4.3 have been satisfied or waived in
accordance with this Agreement, each Revolving Lender that makes such funds
available shall be deemed to have made a Revolving Loan at the Base Rate Option;
provided, that if any conditions set forth in Section 4.3 have not been
satisfied or waived in accordance with this Agreement, each Revolving Lender
shall remain obligated to fund its Pro Rata Share of such unreimbursed amount
and such amount (each a “Participation Advance”) shall be deemed to be a payment
in respect of its participation in the applicable Letter of Credit Borrowing
resulting from such drawing in accordance with Section 2.9(c)(iii).  If any
Revolving Lender so notified fails to make available to the Administrative Agent
for the account of such Issuing Lender the amount of such Revolving Lender’s Pro
Rata Share of such amount by no later than 12:00 Noon on such date, then
interest shall accrue on such Revolving Lender’s obligation to make such
payment, from such Business Day to the date on which such Lender makes such
payment (A) at a rate per annum equal to the Federal Funds Effective Rate during
the first three days following the date such amount was due and (B) at a rate
per annum equal to the rate applicable to Base Rate Loans thereafter.  The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9(c)(i) above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this clause (ii).

 

(iii)          With respect to any unreimbursed drawing that is not fully
reimbursed by Borrower and is not refinanced by Revolving Loans in accordance
with Section 2.9(c)(i) because of the Borrower’s failure to satisfy the
conditions set forth in Section 4.3, the Borrower shall be deemed to have
incurred from the Issuing Lender a borrowing (each, a “Letter of Credit
Borrowing”) in an amount equal to the unreimbursed portion of such drawing. 
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Loans under the Base Rate Option.

 

56

--------------------------------------------------------------------------------


 

(d)           Repayment of Participation Advances.

 

(i)            Upon (and only upon) receipt by the Administrative Agent for the
account of the applicable Issuing Lender of immediately available funds from the
Borrower (A) in reimbursement of any payment made by such Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent or (B) in payment of interest on such a
payment made by such Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of such Issuing Lender will pay to each Revolving
Lender, in the same funds as those received by the Administrative Agent, the
amount of such Revolving Lender’s Pro Rata Share of such funds, except the
Administrative Agent shall retain for the account of such Issuing Lender the
amount of the Pro Rata Share of such funds of any Revolving Lender that did not
make a Participation Advance in respect of such payment by such Issuing Lender.

 

(ii)           If the Administrative Agent is required at any time to return to
any Loan Party, or to a trustee, receiver, liquidator, custodian or any official
in any Insolvency Proceeding, any portion of any payment made by any Loan Party
to the Administrative Agent for the account of an Issuing Lender pursuant to
this Section 2.9 in reimbursement of a payment made under the Letter of Credit
or interest or fee thereon, each Revolving Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of such Issuing Lender the amount of its Pro Rata Share of any amounts
so returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Revolving Lender to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate in effect from time to time.

 

(e)           Documentation.  Each Loan Party agrees to be bound by the terms of
the applicable Issuing Lender’s application and agreement for letters of credit
and such Issuing Lender’s written regulations and customary practices relating
to letters of credit, though such interpretation may be different from such Loan
Party’s own.  In the event of a conflict between such application or agreement
and this Agreement, this Agreement shall govern.  It is understood and agreed
that, except in the case of its gross negligence or willful misconduct as
determined by a final decision by a court of competent jurisdiction, such
Issuing Lender shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following any Loan Party’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

 

(f)            Determinations to Honor Drawing Requests.  In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, an Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

 

(g)           Nature of Participation and Reimbursement Obligations.  Each
Revolving Lender’s obligation in accordance with this Agreement to make the
Revolving Loans or Participation Advances, as contemplated by this Section 2.9,
as a result of a drawing under a Letter of Credit, and the Obligations of the
Borrower to reimburse the applicable Issuing Lender upon a draw under a Letter
of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:

 

(i)            any set-off, counterclaim, recoupment, defense or other right
that such Revolving Lender may have against an Issuing Lender or any of its
Affiliates, the Borrower or any other Person for any reason whatsoever, or that
any Loan Party may have against such Issuing Lender or any of its Affiliates,
any Lender or any other Person for any reason whatsoever;

 

57

--------------------------------------------------------------------------------


 

(ii)           the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.2, 4.2 or 4.3 or as otherwise set forth in this Agreement for the
making of a Revolving Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Revolving Lenders to make Participation Advances under this Section 2.9;

 

(iii)          any lack of validity or enforceability of any Letter of Credit;

 

(iv)          any claim of breach of warranty that might be made by any Loan
Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right that any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary, any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), an Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);

 

(v)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if an
Issuing Lender or any of its Affiliates has been notified thereof;

 

(vi)          payment by an Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit;

 

(vii)         the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)        any failure by an Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless such
Issuing Lender has received written notice from such Loan Party of such failure
within three Business Days after such Issuing Lender shall have furnished such
Loan Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

 

(ix)          any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(x)           any breach of this Agreement or any other Loan Document by any
party thereto;

 

(xi)          the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;

 

58

--------------------------------------------------------------------------------


 

(xii)         the fact that an Event of Default or a Default shall have occurred
and be continuing;

 

(xiii)        the fact that the Maturity Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and

 

(xiv)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

(h)           Indemnity.  The Borrower hereby agrees to protect, indemnify, pay
and save harmless the Issuing Lenders from and against any and all claims,
demands, liabilities, damages, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) that such Issuing Lender may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of (i) the gross negligence or
willful misconduct of the Issuing Lender as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (ii) a claim
brought by the Borrower against such Issuing Lender for breach in bad faith of
its obligations under this Agreement.  This Section 2.9(h) shall not apply with
respect to Taxes other than any Taxes that represent liabilities, damages,
penalties, interest, judgments, losses, costs, charges or expenses arising from
any non-Tax claim.

 

(i)            Liability for Acts and Omissions.  As between any Loan Party and
an Issuing Lender, such Loan Party assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, an
Issuing Lender shall not be responsible for any of the following, including any
losses or damages to any Loan Party or other Person or property relating
therefrom:  (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the applicable Issuing Lender or its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the applicable Issuing Lender or its
Affiliates, as applicable, including any act or omission of any Governmental
Authority, and none of the above shall affect or impair, or prevent the vesting
of, any of the applicable Issuing Lender’s or its Affiliates rights or powers
hereunder.  Nothing in the preceding sentence shall relieve an Issuing Lender
from liability for such Issuing Lender’s gross negligence or willful misconduct
or breach in bad faith by such Issuing Lender of its obligations under this
Agreement (as determined by a court of competent jurisdiction in a final,
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence.  In no event shall an Issuing
Lender or its Affiliates be liable to any Loan Party for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.

 

59

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, the applicable Issuing Lender
and each of its Affiliates (A) may rely on any oral or other communication
believed in good faith by such Issuing Lender or such Affiliate to have been
authorized or given by or on behalf of the applicant for a Letter of Credit,
(B) may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (C) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by such Issuing Lender or its
Affiliate; (D) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(E) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (F) may
settle or adjust any claim or demand made on such Issuing Lender or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by an Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

 

(j)            Issuing Lender Reporting Requirements.  Each Issuing Lender
shall, on the first Business Day of each month, provide to the Administrative
Agent and the Borrower a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the Maturity Date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

 

(k)           UCP and ISP.  Unless otherwise expressly agreed by the applicable
Issuing Lender, the Borrower and the beneficiary of a Letter of Credit, (i) the
rules of the International Standby Practices as most recently published from
time to time by the International Chamber of Commerce (the “ISP”) shall apply to
each standby Letter of Credit and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits as most recently published from time to time by
the International Chamber of Commerce (the “UCP”) shall apply to each commercial
Letter of Credit.

 

(l)            Illegality.  If, at any time, it becomes unlawful for an Issuing
Lender to comply with any of its obligations under any Letter of Credit
(including, but not limited to, as a result of any Sanctions), the obligations
of such Issuing Lender with respect to such Letter of Credit shall be suspended
(and all corresponding rights shall cease to accrue) until such time as it may
again become lawful for such Issuing Lender to comply with its obligations under
such Letter of Credit, and such Issuing Lender shall not be liable for any
losses that the Borrower or its Subsidiaries may incur as a result.

 

60

--------------------------------------------------------------------------------


 

2.10        Payments.

 

(a)           Payments Generally.  All payments and prepayments to be made in
respect of principal, interest, Revolving Unused Commitment Fees, Term Loan A-1
Unused Commitment Fees, Term Loan A-2 Unused Commitment Fees, Letter of Credit
Fees, other fees referred to in Section 2.7 or other fees or amounts due from
the Borrower hereunder shall be payable prior to 11:00 a.m.  on the date when
due without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue. 
Such payments shall be made to the Administrative Agent at the Principal Office
for the account of the Lenders or each Issuing Lender to which they are owed, in
each case in Dollars and in immediately available funds.  The Administrative
Agent shall promptly distribute such amounts to each Issuing Lender, Swing Line
Lender and/or applicable Lenders in immediately available funds.  The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

 

(b)           Payments by the Borrower; Presumptions by the Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or Issuing Lender, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

2.11        Interest Payment Dates.  Interest on Base Rate Loans shall be due
and payable in arrears on each Interest Payment Date.  Interest on LIBOR Rate
Loans shall be due and payable on the last day of each Interest Period for those
Loans and, if such Interest Period is longer than three months, also on the date
that is the three-month anniversary of the first day of such Interest Period. 
Interest on mandatory prepayments of principal under Section 2.13 shall be due
on the date such mandatory prepayment is due.  Interest on other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Maturity Date, upon an accelerated Maturity Date or otherwise).

 

2.12        Voluntary Prepayments and Reduction of Commitments.

 

(a)           Right to Prepay.  The Borrower shall have the right at its option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Sections 3.1, 3.5 and 11.3).  Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent (x) by 11:00 a.m.  at least three Business
Days prior to the date of prepayment of LIBOR Rate Loans, (y) by 11:00 a.m.  at
least one Business Day prior to the date of prepayment of Base Rate Loans or
(z) no later than 1:00 p.m.  on the date of prepayment of Swing Line Loans, in
each case, setting forth the following information:

 

(i)            the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

(ii)           a statement indicating the application of the prepayment among
Class of Loan and Borrowings; and

 

61

--------------------------------------------------------------------------------


 

(iii)          the total principal amount of such prepayment, which shall not be
less than the lesser of the following with respect to any Class of Loan: 
(A) the then outstanding principal amount of such Class of Loan or
(B) $1,000,000 (provided, that the amount of any prepayment to which this
Section 2.12(a)(iii)(B) applies shall be in integral multiples of $500,000).

 

Except as otherwise expressly provided herein with respect to refinancings, all
prepayment notices shall be irrevocable.  The principal amount of the Loans for
which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made.  So long as no Event of Default
has occurred and is continuing, prepayments permitted pursuant to this
Section 2.12 shall be applied to the Revolving Credit Facility or the Term Loans
or the Incremental Term Loans as the Borrower may direct (provided that the Term
Loans and the Incremental Term Loans are prepaid pro rata).  Prepayments
pursuant to this Section 2.12 of the Term Loans and Incremental Term Loans shall
be applied pro rata to the unpaid installments of principal of the Term Loans
and Incremental Term Loans in the inverse order of scheduled maturities (for the
avoidance of doubt, including application to any balloon payment due and payable
on the applicable Maturity Date).  If the Borrower prepays a Loan but fails to
specify the applicable Class and/or Borrowing that the Borrower intends to
prepay or if an Event of Default has occurred and is continuing, then such
prepayment shall be applied first, ratably to all outstanding Revolving Loans
that are Base Rate Loans, second, ratably to all outstanding Revolving Loans
that are LIBOR Rate Loans, third, ratably to all outstanding Term Loans and
Incremental Term Loans that are Base Rate Loans, and fourth, ratably to all
outstanding Term Loans and Incremental Term Loans that are LIBOR Rate Loans. 
Any prepayment hereunder (1) shall include all interest and fees due and payable
with respect to the Loan being prepaid (unless other arrangements with respect
to the payment of such interest and fees satisfactory to the applicable Lenders
in their sole discretion have been made) and (2) shall be subject to the
Borrower’s Obligation to indemnify the Lenders under Section 3.5. 
Notwithstanding the foregoing, any prepayment notice delivered in connection
with any proposed refinancing of all of the Facilities may be, if expressly so
stated in the applicable prepayment notice, contingent upon the consummation of
such refinancing, and (x) the repayment date therefor may be amended from time
to time by notice from the Borrower to the Administrative Agent and/or (y) such
prepayment notice may be revoked by the Borrower in the event such refinancing
is not consummated (provided that the failure of such contingency shall not
relieve the Borrower from its obligations in respect thereof under Section 3.5).

 

(b)           Reduction of Revolving Commitment.

 

(i)            In addition to the commitment reductions pursuant to
Section 2.12(b)(ii) and 2.13(f), the Revolving Commitment shall be permanently
reduced and terminated in full on the Maturity Date with respect to the
Revolving Credit Facility.  Any outstanding principal balance of the Revolving
Loans not sooner due and payable will become due and payable on such Maturity
Date and shall be accompanied by accrued interest on the amount repaid, any
applicable fees pursuant to Section 3.5 and any other fees required hereunder.

 

(ii)           The Borrower shall have the right at any time after the Closing
Date upon three Business Days prior written notice to the Administrative Agent
to permanently reduce (ratably among the Revolving Lenders in proportion to
their Pro Rata Shares) the Revolving Commitments, in a minimum amount of
$5,000,000 and whole multiples of $1,000,000, or to terminate completely the
Revolving Commitments, without penalty or premium except as hereinafter set
forth; provided that any such reduction or termination shall be accompanied by
prepayment of the Revolving Loans, together with outstanding Revolving Unused
Commitment Fees, and the full amount of interest accrued on the principal sum to
be prepaid (and all amounts referred to in Section 3.5 hereof) to the extent
necessary to cause the aggregate Revolving Credit Facility Usage after giving
effect to such prepayments to be equal to or less than the Revolving Commitments
as so reduced or terminated.  Any notice to reduce the Revolving Commitments
under this Section 2.12(b)(ii) shall be irrevocable.

 

62

--------------------------------------------------------------------------------


 

2.13        Mandatory Prepayments.

 

(a)           Overadvance.

 

(i)            If the Revolving Credit Facility Usage at any time exceeds the
Revolving Commitments (each, a “Revolving Overadvance”), the Borrower shall
prepay the Revolving Loans and Swing Line Loans (or Cash Collateralize Letter of
Credit Obligations, if prepayment in full of the Revolving Loans and Swing Line
Loans is not sufficient) in such amounts as shall be necessary so that Revolving
Credit Facility Usage does not exceed the Revolving Commitments.

 

(ii)           If the aggregate amount of the respective Term Loans at any time
exceeds the Term Loan A-1 Commitments or the Term Loan A-2 Commitments or the
aggregate amount of the Incremental Term Loans for any Tranche at any time
exceeds the Incremental Term Loan Commitments for such Tranche (each, a “Term
Overadvance”), the Borrower shall prepay the applicable Term Loans or such
Tranche of Incremental Term Loans in such amounts as shall be necessary so that
the applicable Term Loans or Incremental Term Loans of such Tranche do not
exceed the applicable Commitments.

 

(b)           Disposition of Assets.  Promptly upon the receipt by any Loan
Party or Subsidiary thereof of Net Cash Proceeds from any Disposition, the
Borrower shall prepay, or cause such other Loan Party or Subsidiary to prepay,
Obligations in an aggregate amount equal to 100% of such Net Cash Proceeds of
such Disposition.  All such proceeds shall be paid and applied in accordance
with Sections 2.13(f) and (g).  Notwithstanding anything herein to the contrary,
no such mandatory prepayment shall constitute or be deemed to constitute a cure
of any Default or Event of Default arising as a result of the Disposition giving
rise to such prepayment obligation.

 

(c)           Casualty Events.  Promptly upon the receipt by any Loan Party or
Subsidiary thereof of Net Cash Proceeds of any Casualty Event or series of
related Casualty Events affecting any property of any Loan Party or any
Subsidiary of any Loan Party, the Borrower shall prepay, or cause such other
Loan Party or Subsidiary thereof to prepay, Obligations in an aggregate amount
equal to 100% of such Net Cash Proceeds of such Casualty Event(s).  All such
proceeds shall be paid and applied in accordance with Sections 2.13(f) and (g). 
Notwithstanding anything herein to the contrary, no such mandatory prepayment
shall constitute or be deemed to constitute a cure of any Default or Event of
Default arising as a result of such Casualty Event(s) giving rise to such
prepayment obligation.

 

(d)           Equity Issuances.  Promptly upon receipt by any Loan Party or
Subsidiary thereof of Net Cash Proceeds from any Equity Issuance by any Loan
Party other than the Parent, other than Equity Issuances expressly permitted
under Section 7.13(a), the Borrower shall prepay, or cause such other Loan Party
or Subsidiary to prepay, Obligations in an aggregate amount equal to 100% of Net
Cash Proceeds of such Equity Issuance.  Promptly upon receipt by any Loan Party
or Subsidiary thereof of Net Cash Proceeds from any Equity Issuance by the
Parent, other than Equity Issuances to the extent expressly permitted under
Section 7.13(b), the Borrower shall prepay, or cause such other Loan Party or
Subsidiary to prepay, Obligations in an aggregate amount equal to 50% of Net
Cash Proceeds of such Equity Issuance.  All such proceeds shall be paid and
applied in accordance with Sections 2.13(f) and (g).  Notwithstanding anything
herein to the contrary, no such mandatory prepayment shall constitute or be
deemed to constitute a cure of any Default or Event of Default arising as a
result of such Equity Issuance giving rise to such prepayment obligation.

 

63

--------------------------------------------------------------------------------


 

(e)           Debt Incurrence.  Promptly upon the receipt by any Loan Party or
Subsidiary thereof of the Net Cash Proceeds of any Debt Incurrence, other than a
Debt Incurrence permitted under Section 7.1, the Borrower shall prepay, or cause
such other Loan Party or Subsidiary thereof to prepay, Obligations in an amount
equal to 100% of the amount of such Net Cash Proceeds.  All such proceeds shall
be paid and applied in accordance with Sections 2.13(f) and (g). 
Notwithstanding anything herein to the contrary, any such prepayment shall not
constitute or be deemed to be a cure of any Default or Event of Default arising
as a result of such Debt Incurrence.

 

(f)            Application Among Obligations.  All prepayments pursuant to this
Section 2.13 shall be applied, first to prepay any Overadvances that may be
outstanding, pro rata, second to prepay the Term Loans and Incremental Term
Loans, pro rata (to be applied to installments of the Term Loans and Incremental
Term Loans in inverse order of scheduled maturities (for the avoidance of doubt,
including application to any balloon payment due and payable on the Maturity
Date)) and third to prepay the Revolving Loans (including Swing Line Loans) with
a corresponding reduction in the Revolving Commitments and to Cash Collateralize
outstanding Letter of Credit Obligations.  Notwithstanding the foregoing
Sections 2.13(a) through (e), if no Default or Event of Default has occurred and
is continuing, no such prepayment shall be required at any time if the amount of
such prepayment is less than $500,000 for an individual or related group of
transactions.

 

(g)           Interest Payments; Application Among Interest Rate Options.  All
prepayments pursuant to this Section 2.13 shall be accompanied by accrued and
unpaid interest upon the principal amount of each such prepayment (unless other
arrangements with respect to the payment of such interest and fees satisfactory
to the applicable Lenders in their sole discretion have been made).  Subject to
Section 2.13(f), all prepayments required pursuant to this Section 2.13 shall
first be applied to Base Rate Loans, then to LIBOR Rate Loans.  In accordance
with Section 3.5, the Borrower shall indemnify the Lenders for any loss or
expense, including loss of margin, incurred with respect to any such prepayments
applied against LIBOR Rate Loans on any day other than the last day of the
applicable Interest Period.

 

2.14        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff, counterclaim or banker’s lien, by receipt of voluntary
payment, by realization upon security, or by any other non-pro rata source or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share of
the amount such Lender is entitled hereunder, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other obligations owing them,
provided that:

 

(a)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest other than interest or other amounts, if any, required by Law
(including court order) to be paid by the Lender or the holder making such
purchase; and

 

(b)           the provisions of this Section 2.14 shall not be construed to
apply to (x) any payment (including the application of funds arising from the
existence of a Defaulting Lender) made by the Loan Parties pursuant to and in
accordance with the express terms of the Loan Documents or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 2.14 shall apply).

 

64

--------------------------------------------------------------------------------


 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.  This Section 2.14 shall not apply to any action
taken by CoBank with respect to any CoBank Equities held by the Borrower,
including pursuant to Section 9.2(c).

 

2.15        Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and Section 11.1.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each Issuing Lender or the Swing Line Lender
hereunder; third, to Cash Collateralize each Issuing Lender’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.16; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize each Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
each Issuing Lender or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, each Issuing Lender or
the Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, if (1) such payment is a payment of the
principal amount of any Loans or Letter of Credit Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(2) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.3 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Letter of Credit
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.15(a)(iv) below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

65

--------------------------------------------------------------------------------


 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any Revolving
Unused Commitment Fee, Term Loan A-1 Unused Commitment Fee or Term Loan A-2
Unused Commitment Fee for any period during which that Lender is a Defaulting
Lender (and, subject to clause (C) below, the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender); provided that, if such Defaulting Lender has not fully
funded its Pro Rata Share of the Initial Credit Extension, it shall be deemed to
have been a Defaulting Lender with respect to such unfunded share (calculated on
a pro rata basis) since the Execution Date.

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.

 

(C)          With respect to Revolving Unused Commitment Fee, Term Loan A-1
Unused Commitment Fee, Term Loan A-2 Unused Commitment Fee or Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (1) pay to each Voluntarily Increasing Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s Pro Rata Share of the Initial Credit Extension that
has been reallocated to such Voluntarily Increasing Lender pursuant to clause
(iv)(A) below, (2) pay to each Non-Defaulting Lender that portion of any such
Revolving Unused Commitment Fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv)(B) below, (3) pay to each Issuing Lender and
Swing Line Lender, as applicable, the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to each Issuing Lender’s or
Swing Line Lender’s Fronting Exposure to such Defaulting Lender and (4) not be
required to pay the remaining amount of any such fee.

 

(iv)          Reallocations.

 

(A)          Reallocation with respect to Initial Credit Extension.  All or any
part of such Defaulting Lender’s Pro Rata Share of the Initial Credit Extension
may be reallocated among Voluntarily Increasing Lenders in accordance with the
terms and conditions hereof and of the Fee Letters; provided that, (1) such
reallocation shall be deemed to have occurred on Execution Date, (2) such
reallocation may be offered by the Administrative Agent in its sole discretion
to existing Lenders and/or to any other Person that (x) qualifies as an Eligible
Assignee and is reasonably acceptable to the Borrower, (y) has agreed to become
a Lender in respect of all or a portion of the unfunded portion of such
Defaulting Lender’s Pro Rata Share of the Initial Credit Extension, and (z) such
existing Lender or Eligible Assignee agrees to accept such reallocation in its
sole discretion (a “Voluntarily Increasing Lender”), executes and delivers such
documentation as the Administrative Agent may request to give effect to such
reallocation and funds its reallocated portion of the unfunded portion of such
Defaulting Lender’s Pro Rata Share of the Initial Credit Extension.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender.

 

66

--------------------------------------------------------------------------------


 

(B)          Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(1) the conditions set forth in Section 4.3 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(2) such reallocation does not cause any Non-Defaulting Lender’s Pro Rata Share
of the Revolving Credit Facility Usage to exceed such Non-Defaulting Lender’s
Revolving Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)           Cash Collateral; Repayment of Swing Line Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under Law, (A) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize each Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Swing Line Lender and each Issuing Lender agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Facility (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)           New Swing Line Loans/Letters of Credit.  So long as any Lender is
a Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Lenders shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

 

2.16        Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within three Business Days following the written request of the
Administrative Agent or an Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize such Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as

 

67

--------------------------------------------------------------------------------


 

security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause
(b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lenders as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.16 or
Section 2.15 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce an Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.16 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and an Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.15, the Person providing Cash Collateral and such Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to the Prior Security Interest granted pursuant
to the Loan Documents.

 

2.17        CoBank Capital Plan.

 

(a)           Each party hereto acknowledges that CoBank’s Bylaws and Capital
Plan (as each may be amended from time to time) shall govern (i) the rights and
obligations of the parties with respect to the CoBank Equities and any patronage
refunds or other distributions made on account thereof or on account of the
Borrower’s patronage with CoBank, (ii) the Borrower’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equities and cash) and
(iii) patronage distributions, if any, in the event of a sale of a participation
interest.  CoBank reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis.

 

(b)           Each party hereto acknowledges that CoBank has a statutory first
lien pursuant to the Farm Credit Act of 1971 on all CoBank Equities that the
Borrower may now own or hereafter acquire, which statutory lien shall be for
CoBank’s sole and exclusive benefit.  Notwithstanding anything herein or in any
other Loan Document to the contrary, the CoBank Equities shall not constitute
security for the Secured Obligations due to any other Secured Party.  To the
extent that any of the Loan Documents create a Lien on the CoBank Equities or on
patronage accrued by CoBank for the account of the Borrower (including, in each
case, proceeds thereof), such Lien shall be for CoBank’s sole and exclusive
benefit and shall not be subject to pro rata sharing hereunder.  Neither the
CoBank Equities nor any accrued patronage shall be offset against the Secured
Obligations except that, in the event of an Event of Default, CoBank may elect
to apply the cash portion of any patronage distribution or retirement of equity
to amounts due under this Agreement.  The Borrower acknowledges that any
corresponding tax liability associated with such application is the sole
responsibility of the Borrower.  CoBank shall have no obligation to retire the
CoBank Equities upon any Event of Default, Default or any other default by the
Borrower or any other Loan Party, or at any other time, either for application
to the Secured Obligations or otherwise.

 

68

--------------------------------------------------------------------------------


 

III.  INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

 

3.1          Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or an Issuing Lender;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or an Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, an Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such
Lender, Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Lender
or other Recipient, the Borrower will pay to such Lender, Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or Issuing Lender determines
that any Change in Law affecting such Lender or Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Lender’s
capital or on the capital of such Lender’s or Issuing Lender’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by an Issuing Lender, to a
level below that which such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Lender’s policies and the policies
of such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.

 

69

--------------------------------------------------------------------------------


 

(c)           Certificates for Reimbursement.  A certificate of a Lender or an
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or Issuing Lender or its holding company, as the case may be, as
specified in this Section 3.1 and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay such Lender or Issuing Lender, as
the case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section 3.1 shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 3.1 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or Issuing Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.2          Taxes.

 

(a)           Issuing Lender.  For purposes of this Section 3.2, for the
avoidance of doubt, the term “Lender” includes Issuing Lender and the term
“applicable Law” includes FATCA.

 

(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction or withholding for any
Taxes, except as required by applicable Law.  If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.2) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Borrower.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)           Indemnification by the Borrower.  The Loan Parties shall jointly
and severally indemnify each Recipient, within ten days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.2) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the applicable Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of

 

70

--------------------------------------------------------------------------------


 

Section 11.7 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

 

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.2, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)           Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.2(g)(ii)(A), (g)(ii)(B) and (g)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

71

--------------------------------------------------------------------------------


 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a Tax
Compliance Certificate in a form reasonably acceptable to the Borrower and the
Administrative Agent certifying that such Foreign Lender is not (aa) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (bb) a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, or (cc) a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, a Tax Compliance Certificate in
a form reasonably acceptable to the Borrower and the Administrative Agent, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a Tax Compliance Certificate
in a form reasonably acceptable to the Borrower and the Administrative Agent on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

72

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)           Treatment of Certain Tax Benefits.  If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of,
or credit with respect to, any Taxes as to which it has been indemnified
pursuant to this Section 3.2 (any such tax refund or credit, a “Tax Benefit”)
(including by the payment of additional amounts pursuant to this Section 3.2),
it shall pay to the indemnifying party an amount equal to such Tax Benefit (but
only to the extent of indemnity payments made under this Section 3.2 with
respect to the Taxes giving rise to such Tax Benefit), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such Tax Benefit).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such Tax Benefit to such Governmental
Authority.  Notwithstanding anything to the contrary in this clause (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (h) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such Tax Benefit had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid.  This clause (h) shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

3.3          Illegality.  If any Lender determines that any Change in Law has
made it unlawful for any Lender to make, maintain or fund LIBOR Rate Loans, or
to determine or charge interest rates based upon the LIBOR Rate Option, or if
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on written notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBOR Rate Loans or to convert Base Rate Loans to LIBOR Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBOR Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued and unpaid
interest and all other amounts payable by Borrower under this Agreement
(including amounts payable under Section 3.5) on the amount so prepaid or
converted.

 

3.4          LIBOR Rate Option Unavailable; Interest After Default.

 

(a)           Adjusted LIBOR Rate Unavailable.  If prior to the commencement of
any Interest Period for any Borrowing proposed to be subject to the LIBOR Rate
Option:

 

(i)            the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that either Dollar deposits are
not being offered to banks in the London interbank LIBOR Rate market or that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for such Interest Period; or

 

73

--------------------------------------------------------------------------------

 


 

(ii)           the Required Lenders determine (which determination shall be
conclusive and binding absent manifest error) that the Adjusted LIBOR Rate for
such Interest Period will not adequately and fairly reflect the cost to the
Lenders of making or maintaining the Loans for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (x) any request to convert any Base Rate Loan
to, or continue any LIBOR Rate Loan at, the LIBOR Rate Option shall be
ineffective, and (y) the Base Rate Option shall apply to any and all Borrowings
upon the expiration of the Interest Period applicable thereto.

 

(b)           Default Rate.  To the extent permitted by Law, immediately upon
the occurrence and during the continuation of an Event of Default under
clause (a) or (1) of Section 9.1, or immediately after written demand by the
Required Lenders to the Administrative Agent after the occurrence and during the
continuation of any other Event of Default (such demand to be made by the
Required Lenders in their sole discretion), the principal amount of all
Obligations shall bear interest at the Default Rate and the rates applicable to
Letter of Credit Fees shall be increased to the Default Rate.  The Borrower
acknowledges that the increase in rates referred to in this
Section 3.4(b) reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by the Borrower upon demand by the Administrative
Agent.

 

3.5          Indemnity.  Within three Business Days of receipt of a written
demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 3.6;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.

 

74

--------------------------------------------------------------------------------


 

3.6          Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.1, or requires any Loan Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.2, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.1
or Section 3.2, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.1, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.2 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.6(a) above or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.7), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.1 or
3.2) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.7;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
drawings, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.2, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable Law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

3.7          Survival.  Each party’s obligations under this Article III shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination

 

75

--------------------------------------------------------------------------------


 

of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

IV.  CONDITIONS OF EXECUTION, LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

4.1          Execution Date.  The effectiveness of this Agreement and the
effectiveness of the Commitments of each of the Lenders and the Issuing Lenders
under the Facilities on the Execution Date is subject to the satisfaction of the
following conditions on or before the Execution Date:

 

(a)           Execution Date Deliveries.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent and, if applicable, its counsel:

 

(i)            counterparts of this Agreement, duly executed and delivered on
behalf of (A) the Borrower, (B) the Administrative Agent and (C) each Lender as
of the Execution Date;

 

(ii)           a certificate of the Borrower signed by an Authorized Officer of
the Borrower, dated as of the Execution Date, stating that (A) all Execution
Date Representations are true and correct in all material respects as of the
Execution Date, except that such representations and warranties that are
qualified in this Agreement by reference to materiality or Material Adverse
Effect shall be true and correct in all respects, as of the Execution Date (or,
if such representation or warranty makes reference to an earlier date, as of
such earlier date), (B) no Governmental Authority authorization is required with
respect to the execution, delivery or performance of this Agreement by the
Borrower, (C) since December 31, 2015, there has occurred no Material Adverse
Effect or any event, change or effect that would, individually or in the
aggregate, reasonably be likely to result in a Material Adverse Effect,
(D) there is no action, suit, proceeding or investigation pending against, or
threatened in writing against, the Borrower or any Affiliate of the Borrower or
any of their respective properties, including the Licenses, in any court or
before any arbitrator of any kind or before or by any other Governmental
Authority (including the FCC and any applicable PUC) that would reasonably be
expected to result in a Material Adverse Effect and (E) the Borrower has
satisfied each of the conditions required to be satisfied by it under this
Section 4.1;

 

(iii)          a certificate dated as of the Execution Date and signed by the
Secretary or an Assistant Secretary of the Borrower, certifying as appropriate
as to:  (A) all actions taken by the Borrower in connection with the execution
of this Agreement on the Execution Date and other Loan Documents on the Closing
Date; (B) the names of the Authorized Officers of the Borrower authorized to
sign the Loan Documents and their true signatures, and (C) copies of its
Organizational Documents as in effect on the Execution Date certified by the
appropriate state official where such documents are filed in a state office (if
so filed or required to be so filed) together with certificates from the
appropriate state officials as to the continued existence and good standing or
existence (as applicable) of the Borrower in its state of incorporation;

 

(iv)          other than as provided on Schedule 5.8, evidence that all
governmental and third-party consents, subordinations or waivers, as applicable,
required to effectuate the transactions contemplated hereby have been obtained
and are in full force and effect, including any required permits and
authorizations of all applicable Governmental Authorities, including the FCC and
all applicable PUCs;

 

(v)           a customary legal opinion of Orrick, Herrington & Sutcliffe LLP,
counsel for the Borrower, dated as of the Execution Date;

 

76

--------------------------------------------------------------------------------


 

(vi)          a Lien search with respect to the Parent and each of its
Subsidiaries, in scope satisfactory to the Administrative Agent and with results
showing no Liens other than Permitted Liens and otherwise satisfactory to the
Administrative Agent;

 

(vii)         the audited, consolidated financial statements of the Parent and
its Subsidiaries for the fiscal year ending December 31, 2015, and such other
financial statements, budgets, forecasts and other financial information as to
the Parent and its Subsidiaries as the Administrative Agent or any other Lender
may have required prior to the Execution Date;

 

(viii)        (A) true, correct and complete list of all Material Contracts and
(B) true, correct and complete copies of all Material Contracts requested by the
Administrative Agent;

 

(ix)          at least five (5) Business Days prior to the Execution Date, all
documentation and other information requested by (or on behalf of) any Lender in
order to comply with requirements of Anti-Corruption Laws, Anti-Terrorism Laws
and Sanctions; and

 

(x)           such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

 

(b)           Payment of Fees.  Payment by the Borrower of all fees and expenses
related to the Facilities and this Agreement and the other Loan Documents
payable on or before the Execution Date as required by this Agreement, the Fee
Letter or any other Loan Document.

 

4.2          Initial Credit Extension.  The obligation of each Lender to make
any Loan constituting any portion of the Initial Credit Extension on the Closing
Date and the obligation of each Issuing Lender to issue any Letters of Credit
constituting any portion of the Initial Credit Extension on the Closing Date,
are subject to the satisfaction of the following conditions on or before the
Initial Credit Extension, except as provided in Section 6.15:

 

(a)           Closing Date Deliveries.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent and, if applicable, its counsel:

 

(i)            a certificate of the Borrower signed by a Compliance Officer of
the Borrower, dated as of the Closing Date and substantially in the form of
Exhibit N hereto, certifying that: (A) since the Execution Date, no Material
Contract has been entered into, terminated or altered, amended, or otherwise
changed or supplemented or any provision or condition therein waived by the
Borrower or any of its Affiliates, and neither the Borrower nor any of its
Affiliates have consented to any action under any Material Contract that would
be adverse to the interests of the Lenders in any material respect without the
prior written consent of the Administrative Agent, (B) there has occurred no
Closing Date Material Adverse Effect or any event, change or effect that would,
individually or in the aggregate, reasonably be likely to result in a Closing
Date Material Adverse Effect, (C) all authorizations, consents and waivers of
any applicable Governmental Authority which are required with respect to the
execution, delivery or performance of the Loan Documents have been obtained or
made, are final orders and are in full force and effect, (D) after giving effect
to the Initial Credit Extension, each of the Closing Date Representations of
each of the Loan Parties and the Subsidiaries of the Loan Parties is true and
correct in all material respects, except that such representations and
warranties that are qualified in this Agreement by reference to materiality or
Material Adverse Effect shall be true and correct in all respects, as of the
Closing Date (or, if such representation or warranty makes reference to an
earlier date, as of such earlier date), (E) after giving effect to the Initial
Credit Extension, each of the representations and warranties set forth in
Article V of this Agreement other than the Closing Date Representations is true
and correct in all material

 

77

--------------------------------------------------------------------------------


 

respects as of the Closing Date, except that such representations and warranties
that are qualified in this Agreement by reference to materiality or Material
Adverse Effect shall be true and correct in all respects, as of the Closing Date
(or, if such representation or warranty makes reference to an earlier date, as
of such earlier date) other than as described on an exhibit to such certificate,
(F) the Loan Parties are in compliance with each of the covenants and conditions
hereunder, (G) after giving effect to the Initial Credit Extension, no Event of
Default or Default exists, and (H) after giving effect to the Initial Credit
Extension, each of the Loan Parties has satisfied each of the closing conditions
required to be satisfied by it under Section 4.2;

 

(ii)           a duly completed Compliance Certificate signed by a Compliance
Officer of the Borrower and setting forth the calculation of the Leverage Ratio
of the Parent and its Subsidiaries on a Consolidated basis, calculated on a pro
forma basis using Consolidated EBITDA as of the last day of the fiscal quarter
of the Borrower most recently ended prior to the Closing Date;

 

(b)           Loan Document Deliveries.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent and, if applicable, its counsel:

 

(i)            counterparts to a Guarantor Joinder, dated as of the Closing
Date, duly executed and delivered on behalf of (A) the Parent and each of the
Subsidiaries of the Borrower listed on Schedule 4.2(b), (B) the Borrower and
(C) the Administrative Agent, together with revisions or updates to Schedule 5.1
or Schedule 5.6 as may be necessary or appropriate to revise or update any of
the information or disclosures provided on the Execution Date that has become
outdated or incorrect in any material respect as of the Initial Credit
Extension;

 

(ii)           each of (A) the requested Notes, dated as of the Closing Date,
duly executed and delivered by an Authorized Officer of the Borrower, (B) the
Security Agreement, dated as of the Closing Date, duly executed and delivered by
an Authorized Officer of the Parent, the Borrower and the Subsidiaries of the
Borrower described on Schedule 4.2(b) and by the Administrative Agent, and (C) a
Negative Pledge Agreement, dated as of the Closing Date, duly executed and
delivered by an Authorized Officer of Wavecom and by the Administrative Agent;

 

(iii)          a duly completed, executed Request for Credit Extension for each
Loan or Letter of Credit constituting any portion of the Initial Credit
Extension, including notice of election as to Interest Periods (if applicable);

 

(iv)          an executed letter from the Borrower with respect to any proceeds
of the Initial Credit Extension being disbursed to third parties authorizing the
Administrative Agent to distribute such proceeds on behalf of the Loan Parties
in accordance with the instructions set forth in such letter;

 

(v)           a bring-down certificate dated as of the Closing Date and signed
by the Secretary or an Assistant Secretary the Borrower, certifying as
appropriate as to:  (A) all action taken by the Borrower in connection with this
Agreement and the other Loan Documents; (B) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (C) copies
of its Organizational Documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
(if so filed or required to be so filed) together with certificates from the
appropriate state officials as to the continued existence and good standing or
existence (as applicable) of the Borrower in each state where organized or
qualified to do business;

 

78

--------------------------------------------------------------------------------


 

(vi)          a certificate dated as of the Closing Date and signed by the
Secretary or an Assistant Secretary of the Parent and each of the Subsidiaries
of the Borrower listed on Schedule 4.2(b), certifying as appropriate as to: 
(A) all actions proposed to be taken by such Person in connection with the
execution of a Guarantor Joinder or Negative Pledge Agreement, as applicable,
and other Loan Documents on the Closing Date; (B) the names of the Authorized
Officers of such Person authorized to sign the Loan Documents and their true
signatures, and (C) copies of its Organizational Documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office (if so filed or required to be so filed) together
with certificates from the appropriate state officials as to the continued
existence and good standing or existence (as applicable) of such Person in its
state of incorporation;

 

(vii)         a customary written opinion of counsel for the Loan Parties, duly
executed (including any local counsel, if required by the Administrative Agent),
dated as of the Closing Date, in form, scope and substance reasonably acceptable
to the Administrative Agent;

 

(viii)        a duly completed, executed Solvency Certificate signed by a
Compliance Officer of the Borrower, dated as of the Closing Date;

 

(ix)          evidence that adequate insurance required to be maintained under
this Agreement is in full force and effect, with (A) additional insured,
mortgagee and lender loss payable special endorsements attached thereto naming
the Administrative Agent as additional insured, mortgagee and lender loss payee,
as applicable, (B) notice of cancellation endorsements, and (C) waiver of
subrogation endorsements;

 

(x)           evidence that all notices and governmental and third-party
consents, subordinations or waivers, as applicable, required to effectuate the
transactions contemplated hereby have been timely filed and obtained and are in
full force and effect, including any required permits and authorizations of all
applicable Governmental Authorities, including the FCC and all applicable PUCs;

 

(xi)          at Borrower’s sole discretion, either (A) evidence of prior
notification to Hawaiian Public Utilities Commission of the Facilities and
pledge of the Collateral, to be delivered not less than ten days before the
Closing Date in the form and content reasonably acceptable to the
Administrative, or (B) a legal opinion of PUC counsel to the Loan Parties
confirming that the Loan Parties have satisfied their PUC notification
obligations in form and content reasonably acceptable to the Administrative
Agent;

 

(xii)         evidence that each of the Existing Credit Agreements has been
terminated, and all outstanding obligations thereunder have been paid in full
and all Liens securing such obligations have been released;

 

(xiii)        if requested by the Administrative Agent, a bring-down Lien search
with respect to the Borrower and each other Loan Party, in scope satisfactory to
the Administrative Agent and with results showing no Liens other than Permitted
Liens and otherwise satisfactory to the Administrative Agent;

 

(xiv)        true, correct and complete copies of all Material Contracts (or
modifications thereof since the Execution Date) requested by the Administrative
Agent and not already delivered pursuant to Section 4.1;

 

(xv)         an executed Landlord Agreement from the lessor, warehouse operator
or other applicable Person for each leased Collateral location requested by the
Administrative Agent;

 

79

--------------------------------------------------------------------------------


 

(xvi)        a duly completed and executed Perfection and Diligence Certificate
signed by an Authorized Officer of each of the Loan Parties;

 

(xvii)       with respect to the Collateral (subject to Section 3.2 of the
Security Agreement),

 

(A)          all appropriate financing statements and appropriate stock powers
and certificates evidencing the pledged Collateral and all other original items
required to be delivered pursuant to any of the Collateral Documents;

 

(B)          evidence that the Loan Parties have effectively and validly pledged
and perfected the Collateral contemplated by the Collateral Documents;

 

(C)          evidence that all filings and recordings (including all Mortgages,
fixture filings and transmitting utility filings) that are necessary to perfect
the Prior Security Interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral described in the Collateral Documents have
been filed or recorded in all appropriate locations;

 

(D)          a duly completed, executed account control agreement with respect
to all Material Accounts signed by an Authorized Officer of the applicable Loan
Party and the appropriate depository institutions or other entities holding such
Material Accounts;

 

(xviii)      Real Estate Deliverables with respect to the Material Owned Real
Property and Material Leased Property;

 

(xix)        at least five (5) Business Days prior to the Closing Date, all
documentation and other information requested by (or on behalf of) any Lender in
order to comply with requirements of Anti-Corruption Laws, Anti-Terrorism Laws
and Sanctions; and

 

(xx)         such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

 

(c)           Payment of Fees.  The Borrower shall have paid all fees and
expenses related to the Facilities and this Agreement and the other Loan
Documents payable on or before the Closing Date as required by this Agreement,
the Fee Letter or any other Loan Document.

 

4.3          Each Other Credit Extension.  The obligation of any Lender to make
any Credit Extension other than the Initial Credit Extension, is subject to
(x) the making of the Initial Credit Extension, (y) the performance by each of
the Loan Parties of its Obligations to be performed hereunder at or prior to the
making of any such Credit Extension and (z) the satisfaction of the following
conditions:

 

(a)           the representations and warranties of the Loan Parties set forth
in Article V of this Agreement shall on the date of such Credit Extension (both
before and after giving effect to such Credit Extension and the application of
the proceeds thereof) be true and correct, except such representations and
warranties that are not qualified in this Agreement by reference to materiality
or a Material Adverse Effect shall then be true and correct in all material
respects as of such date (except for any such representation and warranty that
by its terms is made only as of an earlier date, which representation and
warranty shall have been true and correct in all material respects as of such
earlier date),

 

80

--------------------------------------------------------------------------------


 

(b)           no Event of Default or Default shall have occurred and be
continuing or would result from such Credit Extension,

 

(c)           both before and after giving effect to such Credit Extension, the
PUC Required Debt-to-Equity Ratio shall be equal to or better than the ratio
required by PUC Order No. 32193 or, if PUC Order No. 32193 has been amended,
restated, supplemented, repealed, or otherwise modified by the PUC or other
Governmental Authority or by applicable Law, the then-applicable minimum ratio
(if any), and

 

(d)           the Borrower shall have delivered a duly executed and completed
Loan Request to the Administrative Agent for each Loan requested to be made
pursuant to Sections 2.1(c), 2.1(g), 2.2(b) and 2.3(c), or Letter of Credit
Request to the applicable Issuing Lender for each Letter of Credit to be issued
pursuant to Section 2.9(a), as the case may be.

 

V.  REPRESENTATIONS AND WARRANTIES

 

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows; provided that, prior to
the Initial Credit Extension, only the Execution Date Representations shall be
effective as to any Loan Party or any Subsidiary of any Loan Party:

 

5.1          Organization and Qualification.  As of the Execution Date and the
Closing Date, each Loan Party and each Subsidiary of each Loan Party is a
corporation, partnership or limited liability company or other entity as
identified on Schedule 5.1.  Each Loan Party and each Subsidiary of each Loan
Party (other than any Immaterial Subsidiaries) (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
or incorporation, (b) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, and (c) is
duly licensed or qualified and in good standing in its jurisdiction of
organization or incorporation and in all other jurisdictions where the property
owned or leased by it or the nature of the business transacted by it or both
makes such licensing or qualification necessary except where the failure to be
so duly licensed or qualified would not reasonably be expected to result in a
Material Adverse Effect.  As of the Execution Date and the Closing Date, (i) no
Subsidiary of any Loan Party is a Foreign Subsidiary and (ii) other than
Wavecom, no Subsidiary of any Loan Party is an Immaterial Subsidiary.

 

5.2          Compliance With Laws.

 

(a)           Each Loan Party and each Subsidiary of each Loan Party is in
compliance with all applicable Laws in all jurisdictions in which any Loan Party
or Subsidiary of any Loan Party is presently or currently foresees that it will
be doing business except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)           No Credit Extension, or use of any proceeds thereof, or entry into
or performance by any Loan Party of the Loan Documents to which it is a party
contravenes any Law applicable to such Loan Party or any Subsidiary of any Loan
Party or any of the Lenders.

 

5.3          Title to Properties.  Each Loan Party and each Subsidiary of each
Loan Party (a) has good and marketable title to or valid leasehold interest in
all properties, assets and other rights that it purports to own or lease or that
are reflected as owned or leased on its books and records, in each case,
material to its business, and (b) owns or leases all of its properties free and
clear of all Liens except Permitted Liens.

 

81

--------------------------------------------------------------------------------


 

5.4          Investment Company Act.  None of the Loan Parties or Subsidiaries
of any Loan Party is an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”

 

5.5          Event of Default.  No Event of Default or Default exists or is
continuing.

 

5.6          Subsidiaries and Owners.  Schedule 5.6 sets forth, as of the
Execution Date and the Closing Date (a) the name of each of the Parent’s
Subsidiaries, its jurisdiction of organization and the amount, percentage and
type of Equity Interests of such Subsidiary (the “Subsidiary Equity Interests”)
held by the Parent or any Subsidiary of the Parent, and (b) any options,
warrants or other rights outstanding to purchase any such Equity Interests
referred to in clause (a).  The Parent and each Subsidiary of the Parent has
good and marketable title to all of the Subsidiary Equity Interests it purports
to own, free and clear in each case of any Lien other than the Lien of the
Administrative Agent pursuant to the Security Agreement (and prior to the
Initial Credit Extension Liens pursuant to the Existing Credit Agreements) and
all such Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable (or, in the case of a partnership, limited liability company or
similar Equity Interest, not subject to any capital call or other additional
capital requirement).

 

5.7          Power and Authority; Validity and Binding Effect.

 

(a)           Each Loan Party and each Subsidiary of each Loan Party has the
full power to enter into, execute, deliver and carry out this Agreement and the
other Loan Documents to which it is a party, to incur the Indebtedness
contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part.

 

(b)           This Agreement and each of the other Loan Documents (i) has been
duly and validly executed and delivered by each Loan Party, and
(ii) constitutes, or will constitute, legal, valid and binding obligations of
each Loan Party that is or will be a party thereto, enforceable against such
Loan Party in accordance with its terms, as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally.

 

5.8          No Conflict; Material Contracts; Consents.

 

(a)           Neither the execution and delivery of this Agreement or the other
Loan Documents by any Loan Party nor the consummation of the transactions herein
or therein contemplated nor the compliance with the terms and provisions hereof
or thereof by any of them will violate, constitute a default under or result in
any breach of (i) the terms and conditions of the Organizational Documents of
any Loan Party or any Subsidiary of any Loan Party, (ii) any Material Contract
to which any Loan Party or any of its Subsidiaries is a party or by which it or
any of its Subsidiaries is bound or to which it, or (iii) any applicable Law or
any order, writ, judgment, injunction or decree to which any Loan Party or any
of its Subsidiaries is a party or by which it or any of its Subsidiaries or any
of its respective property is bound or to which it or any of its Subsidiaries is
subject, or (iv) result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents).  None of the Loan Parties or their Subsidiaries or their respective
property is bound by any contractual obligation (including without limitation
pursuant to any Material Contract), or subject to any restriction in any of its
Organizational Documents, or any requirement of Law that would reasonably be
expected to result in a Material Adverse Effect.

 

82

--------------------------------------------------------------------------------


 

(b)           No  consent, approval, exemption, order or authorization of, or a
registration or filing with, any Governmental Authority or any other Person is
required by any Law or any agreement (including any Material Contract) in
connection with (i) the execution and delivery of this Agreement (ii) the
carrying out of this Agreement, or the execution, delivery and carrying out of
the other Loan Documents in each case, other than as provided in Schedule 5.8,
(iii) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents other than as provided in Schedule 5.8, (iv) the perfection
of the Prior Security Interest of the Administrative Agent and the Secured
Parties created under the Collateral Documents (other than the filing of UCC
financing statements (including any transmitting utility financing statements),
recording of the Mortgages, and filings with the United States Patent and
Trademark Office or the United States Copyright Office), or (v) the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies of any Secured Party in respect of the Collateral pursuant to the
Collateral Documents (except approvals of the FCC or any applicable PUC with
respect to any assignment or transfer of control of a License or Communications
System), in each case except those which have been duly obtained on or before
the Closing Date, taken, given or made and are in full force and effect.  Each
of the Material Contracts is in full force and effect, and no Loan Party has
received any notice of termination, revocation or other cancellation (before any
scheduled date of termination) in respect thereof.  All applicable waiting
periods in connection with the Facilities and the other transactions
contemplated hereunder have expired without any action having been taken by the
FCC or any PUC.

 

5.9          Litigation.  There are no actions, suits, proceedings or, to the
knowledge of any Authorized Officer of any Loan Party or any Subsidiary of any
Loan Party, investigations pending or threatened in writing against any Loan
Party or any Subsidiary of any Loan Party or any of their respective properties,
including the Licenses, at law or in equity before any Governmental Authority
that individually or in the aggregate (a) would reasonably be expected to result
in a Material Adverse Effect or (b) purports to affect the legality, validity or
enforceability of any Loan Document.  None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Governmental Authority that would reasonably be expected to
result in a Material Adverse Effect.

 

5.10        Financial Statements.

 

(a)           Audited Financial Statements.  The audited financial statements
delivered on or before the Execution Date and thereafter most recently delivered
in accordance with Section 6.1(b) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Parent and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material
Indebtedness and other material liabilities, direct or contingent, of the Parent
and its Subsidiaries as of the date thereof, in accordance with GAAP.

 

(b)           Unaudited Financial Statements.  The unaudited financial
statements delivered on or before the Execution Date and thereafter most
recently delivered by the Borrower in accordance with Section 6.1(a) (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of the Parent and its
consolidated Subsidiaries as of the date thereof and their results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.

 

83

--------------------------------------------------------------------------------


 

(c)           Accuracy of Financial Statements.  Neither the Parent nor any of
its Subsidiaries has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the financial statements
referred to in clauses (a) and (b) of this Section 5.10 or in the notes thereto,
and except as disclosed therein there are no unrealized or anticipated losses
from any commitments of the Parent or any Subsidiary of the Parent that would
reasonably be expected to result in a Material Adverse Effect.

 

(d)           Material Adverse Effect.  Since December 31, 2015, no circumstance
or event, or series of circumstances or events, has occurred constituting a
Material Adverse Effect.

 

5.11        Margin Stock.  None of the Loan Parties nor any Subsidiaries of any
Loan Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board).  No part of the
proceeds of any Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or that is
inconsistent with the provisions of the regulations of the Board.  None of the
Loan Parties nor any Subsidiary of any Loan Party holds or intends to hold
margin stock in such amounts that more than 25% of the reasonable value of the
assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.

 

5.12        Full Disclosure.  Neither this Agreement nor any other Loan
Document, nor any certificate, written statement, agreement or other documents
furnished to the Administrative Agent or any Lender in connection herewith or
therewith (other than projections and budgets), contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.  Any projections or budgets provided by or
on behalf of the Loan Parties or their respective Subsidiaries have been
prepared by management in good faith and based on assumptions believed by
management to be reasonable at the time the projections or budgets were
prepared, it being understood that the projections or budgets as to future
events are not to be viewed as fact and that actual results during the period or
periods covered by the projections or budgets may differ materially from such
projected results.  There is no fact known to any Authorized Officer of any Loan
Party or any Subsidiary of any Loan Party that materially and adversely affects
the business, property, assets, financial condition or results of operations of
the Loan Parties and their Subsidiaries, taken as a whole, that has not been set
forth in this Agreement or in the certificates, statements, agreements or other
documents furnished in writing to the Administrative Agent and the Lenders prior
to or on the Execution Date in connection with the transactions contemplated
hereby.

 

5.13        Taxes.  All income and other material tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all income and other material taxes, fees, assessments and other
governmental charges that have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.

 

5.14        Intellectual Property; Other Rights.  Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the Intellectual Property
and all service marks, trade names, domain names, licenses, registrations,
franchises, permits and other rights necessary to own and operate its properties
and to carry on its business as presently conducted and planned to be conducted
by such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others.

 

84

--------------------------------------------------------------------------------


 

5.15        Liens in the Collateral.  Subject to Section 6.15 of this Agreement
and Section 3.2 of the Security Agreement, the Liens in the Collateral granted
to the Administrative Agent for the benefit of the Secured Parties pursuant to
the Collateral Documents on or after the Closing Date constitute and will
continue to constitute Prior Security Interests in and to the Collateral.  All
filing fees and other expenses in connection with the perfection of such Liens
on or after the Closing Date have been or will be paid by the Borrower.

 

5.16        Insurance.

 

(a)           The properties of each Loan Party and each of its Subsidiaries are
insured pursuant to policies and other bonds that are valid and in full force
and effect and that provide coverage satisfying or surpassing the requirements
set forth in Section 6.5(a).

 

(b)           Each Loan Party, to the extent required under the Flood Laws, has
obtained flood insurance for such structures and contents constituting
Collateral located in a flood hazard zone pursuant to policies that are valid
and in full force and effect and which provide coverage meeting the requirements
of Section 6.5(b).

 

5.17        Employee Benefits Compliance.

 

(a)           Each Plan complies with its terms and with the applicable
provisions of ERISA, the Code and other federal or state Laws, except for any
noncompliance that could not reasonably be expected to result in a Material
Adverse Effect.  Each Plan that is intended to qualify under Section 401(a) of
the Code has (i) received the most recently available favorable determination
letter from the IRS, or (ii) an application for such a letter currently being
processed by the IRS with respect thereto, or (iii) been adopted by means of a
prototype or volume submitter plan document that has received the most recently
available opinion letter from the IRS on which the plan sponsor is entitled to
rely and, nothing has occurred that would prevent, or cause the loss of, such
qualification.  The Loan Parties and each ERISA Affiliate have satisfied all of
their obligations and liabilities with respect to each Pension Plan and have
made all required contributions to each Pension Plan on or before the applicable
due date that are required by the Plan Funding Rules or  a collective bargaining
agreement, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.

 

(b)           There are or has been (i) no pending or, to the best knowledge of
any Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, including any audit, investigation or enforcement
action, with respect to any Plan, and (ii) no non-exempt prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan, in
each case, that could reasonably be expected to result in a liabilities in
excess of the Threshold Amount in the aggregate.

 

(c)           (i) No ERISA Event has occurred with respect to which there is any
unsatisfied obligation or liability or is reasonably expected to occur; and
(ii) no Unfunded Liability exists in excess of $15,000,000 in the aggregate,
taking into account only Pension Plans with positive Unfunded Liability.

 

(d)           Each Welfare Benefit Plan can be terminated by a Loan Party or an
ERISA Affiliate in its sole discretion without any liability except premiums for
claims incurred during the month of termination and benefits that are payable or
required to be provided pursuant to the terms and conditions of the respective
Welfare Benefit Plan.  No Loan Party or ERISA Affiliate reasonably can be
expected to incur any liability under Section 4980H(a) of the Code, without
qualifying for the reduced assessment under Section 4980H(b) of the Code.

 

85

--------------------------------------------------------------------------------


 

(e)           The Unfunded Liability of each Plan is reflected on the financial
statements referenced in Section 4.1(a)(viii) and Section 6.1.

 

5.18        Environmental Matters.

 

(a)           The facilities and properties currently or formerly owned, leased
or operated by any Loan Party or any Subsidiary of any Loan Party (the
“Properties”) do not (i) contain any Hazardous Materials attributable to the
ownership, lease or operation of the Properties by any Loan Party or any
Subsidiary of any Loan Party in amounts or concentrations or (ii) store or
utilize any Hazardous Materials in amounts or concentrations which
(A) constitute a violation by any Loan Party or any Subsidiary of Environmental
Laws, or (B) could reasonably be expected to give rise to any Environmental
Liability in the aggregate in excess of the Threshold Amount;

 

(b)           No Loan Party or Subsidiary of any Loan Party has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to the activities of any Loan Party or any
Subsidiary of any Loan Party at any of the Properties or the business operated
by any Loan Party or any Subsidiary of any Loan Party (the “Business”), or any
prior Business for which any Loan Party or any Subsidiary of any Loan Party has
retained liability under any Environmental Law; and

 

(c)           Hazardous Materials have not been transported or disposed of from
the Properties (i) in violation of Environmental Law by or (ii) in a manner or
to a location which could reasonably be expected to give rise to any
Environmental Liability in the aggregate in excess of the Threshold Amount, for
any Loan Party or any Subsidiary of any Loan Party; nor have any Hazardous
Materials been generated, treated, stored or disposed of by or on behalf of any
Loan Party or any Subsidiary of any Loan Party at, on or under any of the
Properties in violation of Environmental Laws, or in a manner that could
reasonably be expected to give rise to, Environmental Liability in the aggregate
in excess of the Threshold Amount.

 

5.19        Communications Regulatory Matters.

 

(a)           Schedule 5.19 sets forth, as of the Execution Date and the Closing
Date, a true and complete list of the following information for each License
issued to or utilized by the Loan Parties or their respective Subsidiaries:  the
name of the licensee, the type of service, the expiration date and the
geographic area covered by such License.  Other than as set forth in Schedule
5.19 on the Execution Date, each License is held by a Loan Party or a
wholly-owned, Domestic Subsidiary of a Loan Party whose Equity Interests are
subject to a Prior Security Interest in favor of the Administrative Agent, on
behalf of itself and the other Secured Parties, pursuant to the Security
Agreement.

 

(b)           The Licenses held or utilized by the Loan Parties and their
Subsidiaries are valid and in full force and effect without conditions limiting
the rights or authority of such Loan Party or Subsidiary under the Licenses,
except for such conditions as are generally applicable to holders of such
Licenses.  Each Loan Party or Subsidiary of a Loan Party holding or utilizing a
License has all requisite power and authority required under the Communications
Laws to hold and utilize such License and to own and operate the Communications
Systems held or utilized by such Loan Party or such Subsidiary of a Loan Party. 
The Licenses constitute in all material respects all of the Licenses necessary
for the operation of the Communications Systems of the Loan Parties and the
Subsidiaries of the Loan Parties.  No event has occurred and is continuing which
could reasonably be expected to (i) result in the suspension, revocation, or
termination of any such License or (ii) materially and adversely affect any
rights of the Loan Parties or their respective Subsidiaries thereunder.  No
Authorized Officer of any Loan Party or any Subsidiary of any Loan Party has
actual knowledge that any License will not be renewed in the ordinary

 

86

--------------------------------------------------------------------------------


 

course.  Neither the Loan Parties nor any of their respective Subsidiaries are a
party to any audit, investigation, notice of apparent liability, notice of
violation, order or complaint issued by or before the FCC, any PUC, the
Universal Service Administrative Company or any other applicable Governmental
Authority with respect to any License, and there are no proceedings pending by
or before the FCC, any PUC or any other applicable Governmental Authority which
would reasonably be expected to have a material and adverse effect on the
validity of any License.

 

(c)           All of the material properties, equipment and systems owned,
leased, subleased or managed by the Loan Parties or their respective
Subsidiaries are, and (to the best knowledge of the Loan Parties and their
Subsidiaries) all such property, equipment and systems to be acquired or added
in connection with any contemplated system expansion or construction will be, in
good repair, working order and condition (reasonable wear and tear and casualty
events excepted) and are and will be in compliance with all terms and conditions
of the Licenses, all Laws and all standards or rules imposed by any Governmental
Authority or as imposed under any agreements with telecommunications companies
and customers.

 

(d)           Each of the Loan Parties and their respective Subsidiaries has
made all material filings which are required to be filed by it, paid, or caused
to be paid, all material franchise, license or other fees and charges related to
the Licenses or which have become due pursuant to any authorization, consent,
approval or license of, or registration or filing with, any Governmental
Authority in respect of its business  (including Universal Service Fund and TRS
Fund contributions), or which is otherwise required for the construction and
operation of any Communications System and has made appropriate provision as is
required by GAAP for any such fees and charges which have accrued.

 

5.20        Solvency.  The Borrower is, and the Loan Parties taken as a whole
are, and after giving effect to the incurrence of each Credit Extension pursuant
to the Loan Documents or otherwise, will be Solvent.

 

5.21        Qualified ECP Guarantor.  Each Loan Party is a Qualified ECP
Guarantor.

 

5.22        Transactions with Affiliates.  No Affiliate of any Loan Party or any
Subsidiary of any Loan Party is a party to any agreement, contract, commitment
or transaction with such Loan Party or Subsidiary or has any material interest
in any material property used by such Loan Party or Subsidiary, except as
permitted by Section 7.3.

 

5.23        Labor Matters.  There are no strikes, lockouts or slowdowns against
any Loan Party or any Subsidiary of any Loan Party pending or, to the knowledge
of any Authorized Officer of any Loan Party or any Subsidiary of any Loan Party,
threatened except as would not reasonably be expected to result in a Material
Adverse Effect.  The hours worked by and payments made to employees of the Loan
Parties and their respective Subsidiaries within the past five years have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, except as would
not reasonably be expected to result in a Material Adverse Effect.  The
execution, delivery and performance of the Loan Documents will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Loan Party or any
Subsidiary of any Loan Party is bound.

 

5.24        Anti-Corruption; Anti-Terrorism and Sanctions.

 

(a)           Each of the Loan Parties and their respective Subsidiaries,
Affiliates, and to the knowledge of the Loan Parties and their Subsidiaries,
their officers, directors, employees and agents are in compliance, in all
respects, with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws
and (iii) Sanctions.

 

87

--------------------------------------------------------------------------------


 

(b)           The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
respective Subsidiaries, Affiliates, officers, directors, employees and agents
with all applicable Anti-Corruption Laws.

 

(c)           None of the Loan Parties or their respective Subsidiaries,
Affiliates, officers, directors, employees or agents are Sanctioned Persons or
have engaged in, or are now engaged in, any dealings or transactions with any
Sanctioned Person.

 

(d)           No Credit Extension, use of proceeds or other transaction
contemplated by this Agreement will violate any applicable (i) Anti-Corruption
Laws, (ii) Anti-Terrorism Laws or (iii) Sanctions.

 

(e)           The Loan Parties have provided to the Administrative Agent and the
Lenders all information requested by the Administrative Agent and the Lenders
regarding the Loan Parties and their respective Subsidiaries, Affiliates,
officers, directors, employees and agents that the Administrative Agent and the
Lenders have requested to comply with applicable Anti-Corruption Laws,
Anti-Terrorism Laws, Sanctions and other Laws.

 

5.25        The Parent’s Status as a Holding Company.  The Parent does not own
any assets other than the Equity Interests in the Borrower and does not conduct,
transact or engage in any business or operations other than those incidental to
its direct ownership of the Borrower.

 

VI.  AFFIRMATIVE COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that, commencing
with the Initial Credit Extension and continuing until Payment In Full of the
Secured Obligations, the Loan Parties shall comply at all times with the
following covenants:

 

6.1          Reporting Requirements.  The Loan Parties will furnish or cause to
be furnished to the Administrative Agent and each of the Lenders:

 

(a)           Quarterly Financial Statements.  As soon as available and in any
event no later than the earlier of (i) 10 days after Parent is or would be
required to file a report Form 10-Q with the Securities and Exchange Commission
in compliance with the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (whether or not the Borrower is
subject to such reporting requirements), and (ii) 50 days after the end of each
of the first three fiscal quarters in each fiscal year of the Borrower,
financial statements of the Parent consisting of a consolidated balance sheet as
of the end of such fiscal quarter, related consolidated statements of income for
the fiscal quarter then ended and the fiscal year through that date, and
consolidated stockholders’ equity and cash flows for the fiscal year through
that date, all in reasonable detail and certified by a Compliance Officer of the
Borrower as having been prepared in accordance with GAAP (subject to normal
year-end audit adjustments), consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year.

 

(b)           Annual Financial Statements.  As soon as available and in any
event no later than the earlier of (i) 10 days after Parent is or would be
required to file a report Form 10-K with the Securities and Exchange Commission
in compliance with the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (whether or not the Borrower is
subject to such reporting

 

88

--------------------------------------------------------------------------------


 

requirements), and (ii) 95 days after the end of each fiscal year of the
Borrower, audited financial statements of the Parent consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, all audited by Deloitte & Touche LLP or other independent certified
public accountants of nationally recognized standing reasonably satisfactory to
the Administrative Agent and accompanied by an opinion of such accounts (which
opinion shall be free of qualifications and exceptions (other than any
consistency qualification that may result from a change in the method used to
prepare the financial statements as to which such accountants concur)) to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

 

(c)           Compliance Certificate.  Concurrently with the financial
statements of Parent furnished to the Administrative Agent and to the Lenders
pursuant to Sections 6.1(a) and (b), a Compliance Certificate duly executed by a
Compliance Officer of the Borrower.

 

(d)           Other Reports.

 

(i)            Annual Budget.  Concurrently with the annual financial statements
of the Parent and its Subsidiaries furnished to the Administrative Agent and to
the Lenders pursuant to Section 6.1(b), the annual Budget.

 

(ii)           Accountants’ Reports.  Promptly upon their becoming available to
the Parent or its Subsidiaries, any management letters submitted to the Parent
or its Subsidiaries by independent accountants in connection with any annual,
interim or special audit.

 

(iii)          Management Report.  Concurrently with the annual financial
statements of the Borrower furnished to the Administrative Agent and to the
Lenders pursuant to Section 6.1(b), a customary management discussion and
analysis.  The information above shall be presented in reasonable detail and
shall be certified by a Compliance Officer of the Borrower to the effect that,
to his or her knowledge after reasonable diligence, such information fairly
presents in all material respects the results of operations and financial
condition of the Parent and its Subsidiaries as at the dates and for the periods
indicated.

 

(iv)          Benefit Plan Documentation.  Promptly upon request by any Lender,
each Loan Party will deliver to the Lender (A) all reports, forms and other
documents required to be or otherwise prepared or filed in respect of any Plan
pursuant to the Code, ERISA and other applicable Law; (B) all actuarial reports
prepared in respect of any Pension Plan or Multiemployer Plan that are available
to the Loan Party or that may be made available to the Loan Party upon request;
and (C) any documentation regarding withdrawal liability under or the funding
status with respect to any Multiemployer Plan.

 

(e)           Notices.

 

(i)            Default.  Promptly after any officer of any Loan Party has
learned of the occurrence of an Event of Default or Default, a certificate
signed by an Authorized Officer of the Borrower setting forth the details of
such Event of Default or Default and the action that the Borrower proposes to
take, or to cause to be taken, with respect thereto.

 

89

--------------------------------------------------------------------------------


 

(ii)           Regulatory and Other Notices.  Promptly after filing, receiving
or becoming aware thereof, the Loan Parties will deliver or cause to be
delivered copies of any filings or written communications sent to, or notices
and other communications received by, any Loan Party or any of its respective
Subsidiaries from any Governmental Authority, including the FCC,  any PUC and
the Universal Services Administrative Company, relating to any noncompliance by
any Loan Party or any of its Subsidiaries with any applicable Law, including the
Communications Laws, or with respect to any matter or proceeding, in each case,
the effect of which would reasonably be expected to result in a Material Adverse
Effect.

 

(iii)          Litigation.  Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Governmental
Authority or any other Person against any Loan Party or Subsidiary of any Loan
Party that relate to the Collateral, involve a claim or series of claims equal
to or in excess of the Threshold Amount or that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect; provided that,
such notice requirement shall not apply to any claims reasonably deemed
frivolous by the Borrower regardless of the amount in controversy.

 

(iv)          Organizational Documents.  Within the time limits set forth in
Section 7.14, any amendment to the Organizational Documents of any Loan Party or
any Subsidiary of any Loan Party.

 

(v)           Material Contract.  Any notice of default or of termination,
cancellation or revocation (in each case, prior to any scheduled date of
termination) delivered in relation to a Material Contract.

 

(vi)          Erroneous Financial Information.  Immediately in the event that
the Parent, the Borrower or their accountants conclude or advise that any
previously issued financial statement, audit report or interim review should no
longer be relied upon or that disclosure should be made or action should be
taken to prevent future reliance.

 

(vii)         ERISA Event.  Immediately upon the occurrence of any ERISA Event
or Plan Qualification Event or any event reasonably expected to result in an
ERISA Event or Plan Qualification Event, notice of such event.

 

(viii)        SEC Reports; Shareholder Communications. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent, the Borrower or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to its shareholders, as the
case may be.

 

(ix)          Material Adverse Effect.  Promptly after becoming aware thereof,
the Borrower will give notice of any change in events or changes in facts or
circumstances affecting any Loan Party or any of their respective Subsidiaries
which individually or in the aggregate have resulted in or would reasonably be
expected to result in a Material Adverse Effect.

 

(x)           Environmental Notices.  Promptly after becoming aware of any
material violation by any Loan Party or any of its respective Subsidiaries of
Environmental Laws or promptly upon receipt of any notice that a Governmental
Authority has asserted that any Loan Party or any of its respective Subsidiaries
is not in compliance with Environmental Laws or that its compliance is being
investigated, and, in either case, the same would reasonably be expected to
result in a Material Adverse Effect, the Borrower will give notice thereof and
provide such other information as may be reasonably available to any Loan Party
or any of its respective Subsidiaries to enable the Administrative Agent and the
Lenders to reasonably evaluate such matter.

 

90

--------------------------------------------------------------------------------


 

(xi)          Acquisition of Certain Additional Collateral; Revisions and
Updates to Schedules and Annexes.  Concurrently with the delivery of each
Compliance Certificate,

 

(A)          notice of the acquisition by any Loan Party of (1) any Material
Owned Real Property or a leasehold interest in a Material Leased Property,
(2) any Equity Interest (as defined in the Security Agreement), (3) any
Copyright, Patent, Trademark or Domain Name (each as defined in the Security
Agreement), (4) any Commercial Tort Claim (as defined in the Security Agreement)
that is known to any Loan Party and is known to any Loan Party to involve an
amount in controversy in excess of the Threshold Amount in the aggregate,
(5) any Material Contracts, and (6) any Material Account, in each case, owned,
acquired, leased or opened by any Loan Party, in each case, of which notice has
not previously been given to the Administrative Agent, and

 

(B)          revisions or updates to the Schedules referred to in this Agreement
or Annexes to the Security Agreement as may be necessary or appropriate to
update or correct any of the information or disclosures provided therein that
has become outdated or incorrect in any material respect; provided that, no such
revised or updated Schedules or Annexes delivered pursuant to this Section 6.1
or otherwise (other than, for the avoidance of doubt, pursuant to
Section 4.2(b)(i) which shall be reasonably acceptable to the Administrative
Agent) shall be deemed to have been amended, modified or superseded by any such
revision or update, nor shall any breach of warranty or representation resulting
from the inaccuracy or incompleteness of any such Schedule or Annex be deemed to
have been cured thereby, unless and until the Administrative Agent, in its
reasonable discretion, or the Required Lenders, in their sole discretion, shall
have accepted in writing such revisions or updates to such Schedule or Annex.

 

(f)            Other Information.  Such other reports and information as the
Administrative Agent may from time to time reasonably request.

 

(g)           Reporting.  Financial statements and other documents required to
be delivered pursuant to Section 6.1(a) or 6.1(b) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Parent posts such financial statements or other documents, or
provides a link thereto on Parent’s website on the Internet at the website
address “www.hawaiiantel.com” (or any successor page notified to the
Administrative Agent).  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above.

 

6.2          Preservation of Existence, Etc.  Each Loan Party shall, and shall
cause each of its Subsidiaries (other than any Immaterial Subsidiaries) to,
maintain its legal existence as a corporation, limited partnership or limited
liability company or other entity, as the case may be as of the Closing Date or
the date of formation or acquisition thereof and its license or qualification
and good standing in each jurisdiction in which its ownership or lease of
property or the nature of its business makes such license or qualification
necessary, except as otherwise expressly permitted in Section 7.7.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, maintain all licenses,
franchises, permits and other authorizations and Intellectual Property, the
loss, revocation, termination, suspension or adverse modification of which could
reasonably be expected to result in a Material Adverse Effect.

 

6.3          Preservation of Licenses.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, at all times preserve, renew, and keep in full
force and effect all Licenses, except for Licenses which are no longer required
in the conduct of such Loan Party’s or Subsidiary’s business and which cannot be
sold or which have de minimis fair market value.  Except for filings and
payments which would not reasonably be expected to result in a Material Adverse
Effect if not made or paid, each Loan Party shall, and shall cause each of its
Subsidiaries to, file all documents required to be filed and pay all regulatory
obligations required to be paid to the FCC, any PUC or other Governmental
Authority with jurisdiction over the Licenses.

 

91

--------------------------------------------------------------------------------


 

6.4          Payment of Liabilities, Including Taxes, Etc.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, pay, discharge or otherwise
satisfy all Indebtedness and other liabilities (including all lawful claims
that, if unpaid, would by Law become a Lien on the assets of any Loan Party) to
which it is subject or that are asserted against it, promptly as and when the
same shall become due and payable, including all income and other material
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
governmental charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

 

6.5          Maintenance of Insurance.

 

(a)           Each Loan Party shall, and shall cause each of its Subsidiaries
to, insure its properties and assets against loss or damage by fire and such
other insurable hazards as such assets are commonly insured (including fire,
extended coverage, property damage, workers’ compensation, public liability and
business interruption insurance) and against other risks (including errors and
omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as reasonably determined by the Administrative Agent. 
From the Initial Credit Extension and thereafter, subject to Section 6.15, such
insurance policies shall contain (i) additional insured, mortgagee and/or lender
loss payable special endorsements, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent naming the Administrative
Agent as additional insured, mortgagee and/or lender loss payee, as applicable,
(ii) endorsements providing the Administrative Agent with notice of cancellation
acceptable to the Administrative Agent, and (iii) waiver of subrogation
endorsements in form and substance reasonably satisfactory to the Administrative
Agent.

 

(b)           Each Loan Party shall, to the extent required under the Flood
Laws, obtain and maintain flood insurance for such structures and contents
constituting Collateral located in a flood hazard zone, in such amounts as
similar structures and contents are insured by prudent companies in similar
circumstances carrying on similar businesses and otherwise reasonably
satisfactory to the Administrative Agent (but, in any event, providing all flood
insurance required by applicable Law).

 

(c)           Each Loan Party shall deliver evidence of the insurance policies
and endorsements described above to the Administrative Agent on or prior to the
Closing Date.  Not less than 15 days (or such later date as the Administrative
Agent shall agree to in its reasonable discretion) prior to the expiration date
of the insurance policies required to be maintained by any Loan Party or its
Subsidiaries pursuant to the terms hereof, the Borrower will deliver to the
Administrative Agent one or more certificates of insurance and endorsements
evidencing renewal of the insurance coverage required hereunder plus such other
evidence of payment of premiums therefor as Administrative Agent may reasonably
request.

 

(d)           If any Loan Party fails to, or fails to cause any of its
Subsidiaries to, obtain and maintain any of the policies of insurance required
to be maintained pursuant to the provisions of this Section 6.5 or to pay any
premium in whole or in part, the Administrative Agent may, without waiving or
releasing any obligation or Default or Event of Default, at the Loan Parties’
expense, but without any obligation to do so, procure such policies or pay such
premiums.  All sums so disbursed by the Administrative Agent, including any
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and reasonable and documented fees, charges and disbursements of counsel
for the Administrative Agent, shall be payable by the Loan Parties to the
Administrative Agent within three Business Days of receipt of a written demand
by the Administrative Agent and shall be additional Obligations hereunder and
under the other Loan Documents, secured by the Collateral.

 

92

--------------------------------------------------------------------------------


 

6.6          Maintenance of Properties.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof, except where the failure to do so would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

6.7          Visitation Rights.  Each Loan Party shall, and shall cause each of
its Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect during normal business hours any of its properties and to examine and
make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers and to conduct reviews of each Loan
Party’s Collateral (such reviews to occur on an annual basis or more frequently,
as determined by the Administrative Agent, in its sole discretion), all in such
detail and at such times and as often as the Required Lenders may reasonably
request, all at the Borrower’s expense; provided that (a) prior to the
occurrence of an Event of Default the Administrative Agent shall provide the
Borrower with reasonable notice prior to any visit or inspection and (b) any
visit by any of the Lenders other than the Administrative Agent shall be at such
Lender’s expense and not at the expense of Borrower.  Prior to the occurrence of
an Event of Default, the Administrative Agent shall not, without cause, as
determined by the Administrative Agent in its reasonable judgment, request
reimbursement from the Borrower for more than one such Collateral audit in any
calendar year.

 

6.8          Keeping of Records and Books of Account.  The Loan Parties shall,
and shall cause each Subsidiary of the Borrower to, maintain and keep adequate
books of record and account that enable the Borrower and its Subsidiaries to
issue financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Governmental Authority having jurisdiction over the
Borrower or any Subsidiary of the Borrower, and in which full, true and correct
entries shall be made in all material respects of all its dealings and business
and financial affairs.

 

6.9          Compliance with Laws.

 

(a)           Each Loan Party shall, and shall cause each of its Subsidiaries
to, comply with all applicable Laws, except where failure to comply with any
applicable Law would not result in fines, penalties, remediation costs, other
similar liabilities or injunctive relief that, in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

 

(b)           Each of the Loan Parties shall, and shall cause each of its
Subsidiaries, Affiliates, officers, directors, employees and agents to, comply
with all applicable Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. 
The Borrower shall implement and maintain in effect policies and procedures
designed to ensure compliance by the Loan Parties and their respective
Subsidiaries, Affiliates, officers, directors, employees and agents with all
applicable Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.

 

(c)           Each of the Loan Parties shall, and shall cause each of its
Subsidiaries to, (i) conduct its operations and keep and maintain its real
property in material compliance with all Environmental Laws and environmental
permits; (ii) obtain and renew all environmental permits necessary for its
operations and properties; and (iii) implement any and all investigation,
remediation, removal and response actions that are necessary to maintain the
value and marketability of the real

 

93

--------------------------------------------------------------------------------


 

property or to otherwise comply with Environmental Laws pertaining to any of its
real property (provided, however, that neither a Loan Party nor any of its
Subsidiaries shall be required to undertake any such investigation, remediation,
removal, response or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and adequate reserves
have been set aside and are being maintained by the Loan Parties with respect to
such circumstances in accordance with GAAP).

 

6.10                        Further Assurances.

 

(a)                                 Generally.  Each Loan Party shall, from time
to time, at its expense, preserve and protect the Administrative Agent’s Lien on
and Prior Security Interest in the Collateral whether now owned or hereafter
acquired as a continuing Prior Security Interest therein, and shall do or make,
or cause each of its Subsidiaries to do or make, such other acts, deliveries and
things as the Administrative Agent may deem reasonably necessary or advisable
from time to time in order to consummate the transactions contemplated hereby,
preserve, perfect and protect the Liens granted or purported to be granted under
the Loan Documents and to exercise and enforce its rights and remedies
thereunder with respect to the Collateral.

 

(b)                                 Additional Subsidiaries.  In furtherance,
and not in limitation, of Section 6.10(a),  but subject to the limitations of
such Section, promptly upon (and in any event (x), for any such creation or
acquisition constituting an Investment in excess of $10,000,000, in the
aggregate, concurrent with (or such later date as the Administrative Agent shall
agree to in its sole discretion) and (y), for any such creation or acquisition
constituting an Investment not in excess of $10,000,000, in the aggregate,
within 30 days after (or such later date as the Administrative Agent shall agree
to in its sole discretion))

 

(i)                                     the creation or acquisition of any
direct or indirect Subsidiary by any Loan Party, each such new Subsidiary and
the Loan Parties will execute and deliver to the Administrative Agent a duly
executed Guarantor Joinder in accordance with Section 12.12, pursuant to which
(1) such new Subsidiary (unless it is not a Domestic Subsidiary) shall become a
party hereto as a Guarantor and shall become a party to the Security Agreement
as a Grantor (as defined therein), and (2) the Equity Interests (as defined in
the Security Agreement) of such new Subsidiary shall be pledged by the
applicable Loan Party to the extent provided in the Collateral Documents; and

 

(ii)                                  the creation or acquisition of any direct
or indirect Subsidiary by any Loan Party that is an Excluded Subsidiary,
(1) each such new Excluded Subsidiary will execute and deliver to the
Administrative Agent a duly executed Negative Pledge Agreement and (2) the
Equity Interests (as defined in the Security Agreement) of such new Subsidiary
shall be pledged by the applicable Loan Party to the extent provided in the
Collateral Documents.

 

As promptly as reasonably possible, the Loan Parties will deliver, or cause to
be delivered, all certificates evidencing such Equity Interests (as defined in
the Security Agreement), together with undated, executed transfer powers, and
such other Collateral Documents and such other documents, certificates and
opinions (including opinions of local counsel in the jurisdiction of
organization of each such new Subsidiary) regarding such new Subsidiary, in
form, content and scope reasonably satisfactory to the Administrative Agent, as
the Administrative Agent may reasonably request in connection therewith and, if
applicable, will take such other action as the Administrative Agent may
reasonably request to create in favor of the Administrative Agent a Prior
Security Interest in the Collateral, to the extent provided in the Collateral
Documents, for the Secured Obligations.  If any Loan Party delivers a Mortgage
with respect to any real property, it will also deliver any Real Estate
Deliverables required by applicable Law.

 

94

--------------------------------------------------------------------------------


 

(c)                                  Real Property.  In furtherance, and not in
limitation, of Sections 6.10(a) and 6.10(b), but subject to the limitations of
such Sections, the Loan Parties shall, within 120 days (as such time period may
be extended by the Administrative Agent, in its sole discretion) of the
acquisition by any Loan Party of any Material Owned Real Property or leasehold
interest in any Material Leased Property that is not subject to a Mortgage in
favor of the Administrative Agent, for the benefit of the Secured Parties,
deliver Real Estate Deliverables to the Administrative Agent in connection with
such Material Owned Real Property or Material Leased Property.

 

(d)                                 Material Account.  In furtherance, and not
in limitation, of Sections 6.10(a) and 6.10(b), but subject to the limitations
of such Sections, the Loan Parties shall, within 45 days (as such time period
may be extended by the Administrative Agent, in its sole discretion) of the
acquisition by any Loan Party of any Material Account that is not subject to a
control agreement in favor of the Administrative Agent, for the benefit of the
Secured Parties, deliver to the Administrative Agent a duly completed and
executed control agreement, sufficient to perfect the Administrative Agent’s
security interest under the Uniform Commercial Code and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

 

The Administrative Agent may elect not to request any documents, instruments,
filings or opinions as contemplated by this Section 6.10 or the Security
Agreement and the other Loan Documents if it determines in its sole discretion
that the costs to the Loan Parties of perfecting a security interest or Lien in
such property exceed the relative benefit of such security interest to the
Secured Parties.

 

6.11                        CoBank Equity.  So long as CoBank is a Lender
hereunder, the Borrower will (a) maintain its status as an entity eligible to
borrow from CoBank and (b) acquire equity in CoBank in such amounts and at such
times as CoBank may require in accordance with CoBank’s Bylaws and Capital Plan
(as each may be amended from time to time), except that the maximum amount of
equity that the Borrower may be required to purchase in CoBank in connection
with the Loans made by CoBank may not exceed the maximum amount permitted by the
Bylaws and the Capital Plan at the time this Agreement is entered into.  The
Borrower acknowledges receipt of a copy of (i) CoBank’s most recent annual
report, and if more recent, CoBank’s latest quarterly report, (ii) CoBank’s
Notice to Prospective Stockholders and (iii) CoBank’s Bylaws and Capital Plan,
which describe the nature of all of the Borrower’s stock and other equities in
CoBank acquired in connection with its patronage loan from CoBank (the “CoBank
Equities”) as well as capitalization requirements, and agrees to be bound by the
terms thereof.

 

6.12                        Use of Proceeds.  The proceeds of (a) the Term Loans
shall be used to refinance existing debt of the Loan Parties, to finance capital
expenditures and for other general corporate purposes of the Borrower and its
Subsidiaries not in contravention of any Laws, including the payment of certain
fees, costs and expenses in connection with the Facilities, (b) the Revolving
Loans and Swing Line Loans shall be used to provide working capital and Letters
of Credit from time to time and for other general corporate purposes of the
Borrower and its Subsidiaries, not in contravention of any Laws, including the
payment of certain fees and expenses incurred in connection with the this
Agreement and the transactions contemplated hereby, and (c) any Tranche of
Incremental Term Loans shall be used as specified in the applicable Incremental
Term Loan Funding Agreement.  The Loan Parties will use the Letters of Credit
and the proceeds of the Loans only in accordance with Sections 5.11, 5.24 and as
permitted by applicable Law.

 

6.13                        Material Contracts.  Each of the Loan Parties
covenants and agrees that it shall, and shall cause each of its Subsidiaries to,
comply in all material respects with each of its Material Contracts.

 

6.14                        Benefit Plan Compliance.  Each Plan will be in
compliance in all material respects with its terms and applicable Law, each of
the Loan Parties and the ERISA Affiliates will satisfy their obligations and
liabilities with respect to each Plan and each of the Loan Parties and the ERISA
Affiliates will make all contributions with respect to any Plan on or before the
due date for such contribution.

 

95

--------------------------------------------------------------------------------


 

6.15                        Post-Closing Deliveries.  Each of the Loan Parties
covenants and agrees that it shall, and shall cause each of its Subsidiaries to,
perform the obligations set forth on Schedule 6.15 on or before the date
provided in Schedule 6.15 (as such date may be extended by the Administrative
Agent in its sole discretion) with respect to each such obligation unless the
Administrative Agent has agreed in its sole discretion in writing to waive such
obligation in its entirety.

 

6.16                        Wavecom.  Each of the Loan Parties covenants and
agrees that it shall, and shall cause each of its Subsidiaries to, (a) transfer
substantially all tangible personal property and real property assets from
Wavecom to the Borrower or a Subsidiary Guarantor on or before May 31, 2017 or
such later date as the Administrative Agent may agree to, in its sole
discretion, and (b) unless Wavecom is dissolved, liquidated, wound up, merged,
consolidated or otherwise Disposed of as permitted by Section 7.7 hereof, cause
Wavecom to be an Immaterial Subsidiary.

 

VII.  NEGATIVE COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that, commencing
with the Initial Credit Extension and continuing until Payment In Full of the
Secured Obligations, the Loan Parties shall comply at all times with the
following covenants:

 

7.1                               Indebtedness.  No Loan Party shall, nor shall
any Loan Party permit any of its Subsidiaries to, at any time create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under this Agreement and the
other Loan Documents;

 

(b)                                 existing Indebtedness as set forth on
Schedule 7.1 (including any extensions or renewals thereof but not to include
any existing Indebtedness incurred with respect to Purchase Money Security
Interests, Synthetic Lease Obligations and Capital Lease Obligations for fixed
or capital assets); provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

 

(c)                                  Indebtedness incurred with respect to
Purchase Money Security Interests, Synthetic Lease Obligations and Capital Lease
Obligations for fixed or capital assets not in excess of $15,000,000 in the
aggregate outstanding at any time;

 

(d)                                 unsecured, subordinated Indebtedness of a
Loan Party to another Loan Party;

 

(e)                                  Indebtedness (contingent or otherwise) of
any Loan Party arising under (i) any Secured Hedge, (ii) any other Interest Rate
Hedge, or (iii) Indebtedness under any Secured Bank Product in each case,
entered into in the ordinary course of business; provided however, that (A) no
Loan Party shall enter into or incur any Secured Hedge or other Interest Rate
Hedge that constitutes a Swap

 

96

--------------------------------------------------------------------------------


 

Obligation if at the time it enters into or incurs such Swap Obligation it does
not constitute an “eligible contract participant” as defined in the Commodity
Exchange Act, and (B) the Loan Parties and their Subsidiaries shall enter into a
Secured Hedge or other Interest Rate Hedge only for hedging (rather than
speculative) purposes;

 

(f)                                   Guarantees and other Contingent
Obligations permitted by Section 7.4;

 

(g)                                  Indebtedness incurred with respect to the
financing of insurance premiums with regard to any insurance policy covering the
Loan Parties or their Subsidiaries so long as the amount of such Indebtedness is
not in excess of the amount of the unpaid premium of such insurance for any
12-month period in which such Indebtedness is incurred and such Indebtedness is
outstanding only in such 12-month period;

 

(h)                                 letters of credit (other than any Letter of
Credit issued pursuant to this Agreement); provided, that the aggregate amount
of the higher of (A) the reimbursement obligations under such letters of credit
and (B) the face amounts of such letters of credit does not exceed $1,000,000 in
the aggregate at any one time;

 

(i)                                     any obligation related to any settlement
with respect to any Joint Pole Disputes in an aggregate amount not to exceed the
Maximum Joint Pole Dispute Amount; and

 

(j)                                    other unsecured Indebtedness in an
aggregate amount not to exceed $10,000,000.

 

7.2                               Liens.  No Loan Party shall, nor shall any
Loan Party permit any of its Subsidiaries to, at any time create, incur, assume
or suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.

 

7.3                               Affiliate Transactions.  No Loan Party shall,
nor shall any Loan Party permit any of its Subsidiaries to, enter into or carry
out any transaction with any Affiliate of any Loan Party (including purchasing
property or services from or selling property or services to any Affiliate of
any Loan Party or other Person) unless such transaction is (a) not otherwise
prohibited by this Agreement, (b) is in accordance with all applicable Law and
(c) (i) is among the Loan Parties, (ii) is entered into in the ordinary course
of business upon fair and reasonable arm’s-length terms and conditions,
(iii) relates to the payment of compensation to directors, officers and
employees in the ordinary course of business for services actually rendered in
their capacities as directors, officers and employees, provided such
compensation is reasonable and comparable with compensation paid by companies of
like nature and similarly situated or (iv) is a Restricted Payment permitted by
Section 7.6 or an advance permitted by Section 7.5(b).

 

7.4                               Contingent Obligations.  No Loan Party shall,
nor shall it permit any of its Subsidiaries to, at any time, directly or
indirectly, create or become or be liable with respect to any Contingent
Obligation except for those:

 

(a)                                 resulting from endorsement of negotiable
instruments for collection in the ordinary course of business;

 

(b)                                 arising in the ordinary course of business
with respect to customary indemnification obligations incurred in the ordinary
course of business;

 

(c)                                  incurred in the ordinary course of business
with respect to surety and appeal bonds, performance and return-of-money bonds
and other similar obligations;

 

97

--------------------------------------------------------------------------------


 

(d)                                 arising with respect to customary adjustment
of purchase price or similar obligations incurred in connection with Investments
permitted pursuant to Section 7.5;

 

(e)                                  arising under indemnity agreements to title
insurers in connection with mortgagee title insurance policies in favor of
Administrative Agent for the benefit of itself and the other Secured Parties;

 

(f)                                   constituting Investments permitted
pursuant to Section 7.5;

 

(g)                                  Guarantees by any Loan Party of
Indebtedness permitted hereunder (other than Indebtedness of any Subsidiary that
is not a Loan Party and Excluded Swap Obligations);

 

(h)                                 arising under the Loan Documents and under
any Secured Hedge or other Interest Rate Hedge to the extent permitted under
Section 7.1; and

 

(i)                                     existing Contingent Obligations pursuant
to Material Contracts set forth on Schedule 7.4.

 

7.5                               Loans and Investments.  No Loan Party shall,
nor shall any Loan Party permit any of its Subsidiaries to, at any time make or
suffer to remain outstanding any Investment or agree, become or remain liable to
make any Investment, except:

 

(a)                                 trade credit extended on usual and customary
terms in the ordinary course of business;

 

(b)                                 advances to employees of the Loan Parties to
meet expenses incurred by such employees in the ordinary course of business not
to exceed $1,000,000 at any time outstanding;

 

(c)                                  Investments in the form of cash and Cash
Equivalents;

 

(d)                                 Loans and advances to, and other Investments
in other Loan Parties;

 

(e)                                  notes payable to, or Equity Interests
issued by, account debtors to any Loan Party in good faith settlement of
delinquent obligations and pursuant to any plan of reorganization or similar
proceedings upon the bankruptcy or insolvency of any such account debtor;

 

(f)                                   the CoBank Equities and any other stock or
securities of, or Investments in, CoBank or its investment services or programs;

 

(g)                                  Guaranties and other Contingent Obligations
permitted by Section 7.4;

 

(h)                                 any Secured Hedge or other Interest Rate
Hedge permitted under Section 7.1;

 

(i)                                     existing Investments set forth on
Schedule 7.5; and

 

(j)                                    Permitted Additional Investments by Loan
Parties.

 

7.6                               Dividends and Related Distributions.  No Loan
Party shall, nor shall any Loan Party permit any of its Subsidiaries to, declare
or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

 

98

--------------------------------------------------------------------------------


 

(a)                                 Borrower and each Subsidiary may make
Restricted Payments to any Loan Party and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)                                 the Parent and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;

 

(c)                                  the Parent and each Subsidiary may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests; and

 

(d)                                 so long as no Default or Event of Default
under the Loan Documents shall exist at the time of such declaration or could
reasonably be expected to result from such dividend, distribution or redemption
(tested solely at the time of declaration of any such dividend, distribution or
redemption) and the Loan Parties shall be in compliance with the covenants set
forth in Article VIII after giving effect to any such dividend, distribution or
redemption on a pro forma basis for the four fiscal quarter period most recently
then ended for which financial statements have been delivered (tested solely at
the time of declaration of any such dividend, distribution or redemption),

 

(i)                                     during the calendar year ending
December 31, 2017, the Parent may make, declare and pay lawful cash dividends or
distributions to its shareholders or redeem capital stock in an aggregate amount
not to exceed $3,000,000, and

 

(ii)                                  during the calendar year ending
December 31, 2018 and thereafter, the Parent may make, declare and pay lawful
cash dividends or distributions to its shareholders or redeem capital stock in
an aggregate amount not to exceed in any calendar year the greater of (A) $
7,000,000 and (B) 50% of the Cash Flow Available for Dividends for the
immediately preceding calendar year;

 

provided, further, in case of subclauses (i) and (ii) of this clause (d), that
the amount of any dividend or distribution that is not paid in cash but is
reinvested in Equity Interests in the form of common stock of the Parent shall
be excluded from this calculation.

 

7.7                               Liquidations, Mergers, Consolidations,
Acquisitions.  No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to, (x) dissolve, liquidate or wind-up its affairs, (y) become a
party to any merger or consolidation, or (z) acquire by purchase, lease or
otherwise all or substantially all of the assets or Equity Interests of any
other Person or group of related Persons; except:

 

(a)                                 any Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any
Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person; and

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to any wholly-owned Subsidiary of the Borrower; provided that if the
transferor in such a transaction is a Guarantor, then the transferee must either
be the Borrower or a Guarantor (other than Parent).

 

7.8                               Dispositions of Assets or Subsidiaries.  No
Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
Dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale, assignment, discount or other
Disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests or other
Equity Interests of a Subsidiary of such Loan Party), except:

 

99

--------------------------------------------------------------------------------


 

(a)                                 transactions involving the sale of inventory
to customers in the ordinary course of business;

 

(b)                                 any leasing, subleasing, licensing or
sublicensing of real property in the ordinary course of business;

 

(c)                                  any Disposition of assets by any Loan Party
to another Loan Party (other than the Parent);

 

(d)                                 any Disposition of Cash Equivalents in the
ordinary course of business;

 

(e)                                  any Disposition permitted by Section 7.7;

 

(f)                                   any Disposition by any Loan Party to any
Excluded Subsidiary, so long as such Dispositions do not exceed $2,000,000 in
the aggregate over the term of the Facilities and do not consist of any Equity
Interest of any Loan Party;

 

(g)                                  (i) any lease, sublease or other
Disposition of fiber or capacity (including an IRU) owned by any Loan Party or
Subsidiary of any Loan Party in the non-common carrier fiber-optic submarine
cable network connecting the continental United States, Indonesia, the
Philippines, Guam, and Hawaii known as the Southeast Asia-US submarine cable
system (SEA-US) and (ii) any lease or sublease of capacity (including an IRU in
capacity) in the ordinary course of business with respect to other fiber owned
or leased by any Loan Party or Subsidiary of a Loan Party; provided that, in
each case, such lease, sublease or other Disposition shall not interfere in any
material respect with the business of the Loan Parties or any of theirs
Subsidiaries;

 

(h)                                 any Disposition pursuant to a Casualty
Event;

 

(i)                                     any Disposition of obsolete or worn-out
assets in the ordinary course of business that are no longer necessary or
required in the conduct of such Loan Party’s or such Subsidiary’s business;

 

(j)                                    other Dispositions of up to $20,000,000
in the aggregate during the term of the Facilities upon fair and reasonable
arm’s-length terms and conditions; provided that, no such Disposition shall
consist of any Equity Interest of any Loan Party unless all of the Equity
Interest of such Loan Party owned directly or indirectly by any other Loan Party
are subject to such Disposition;

 

(k)                                 any Permitted Sale-Leaseback Transaction or
other Disposition attributable to any settlement with respect to any Joint Pole
Disputes;

 

(l)                                     any Permitted Sale-Leaseback Transaction
or other Disposition of the Alakea Building upon fair and reasonable
arm’s-length terms and conditions; provided that, if such Disposition results in
any Loan Party holding a lease or license in any material portion of the Alakea
Building, the Loan Parties shall deliver such Real Estate Deliverables as the
Administrative Agent shall require prior to or concurrent with such Disposition;
and

 

(m)                             other Dispositions of up to $1,000,000 in the
aggregate over the term of the Facilities; provided that, no such Disposition
shall consist of any Equity Interest of any Loan Party.

 

100

--------------------------------------------------------------------------------


 

7.9                               Use of Proceeds.  No Loan Party shall (a) use
the proceeds of any Loan or other Credit Extension hereunder, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U, T or X as promulgated
by the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose or (b) request any Credit Extension or use (or permit the use by any of
its Subsidiaries or its or their respective Affiliates, directors, officers,
employees or agents of) the proceeds of any Credit Extension, whether directly
or indirectly, (i) in furtherance of an offer, payment, promise to pay or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, in any Sanctioned Country or (iii) in any manner
that would result in a violation of Anti-Corruption Laws, Anti-Terrorism Laws,
Sanctions or other applicable Law.

 

7.10                        Subsidiaries and Partnerships.  No Loan Party shall,
nor shall any Loan Party permit any of its Subsidiaries to, own or create
directly or indirectly any Subsidiaries other than (a) any Subsidiary that has
joined this Agreement as Guarantor on the Closing Date; (b) any Subsidiary
formed or acquired after the Closing Date that joins this Agreement as a
Guarantor in accordance with the terms of this Agreement and the Security
Agreement by delivering to the Administrative Agent (i) an executed Guarantor
Joinder; (ii) documents in the forms described in Section 4.2 modified as
appropriate; and (iii) documents necessary to grant and perfect Prior Security
Interests to the Administrative Agent for the benefit of the Secured Parties in
the Equity Interests (as defined in the Security Agreement) of, and Collateral
held by, such Subsidiary, and (c) any Excluded Subsidiary.

 

7.11                        Continuation of or Change in Business.  No Loan
Party shall, nor shall any Loan Party permit any of its Subsidiaries to, engage
in any business other than the business of owning, constructing, managing and
operating Communications Systems and other lines of business necessary or
ancillary to the foregoing (including any lines of business being conducted as
of the Execution Date), consistent with advances in the Communications Systems
industry.

 

7.12                        Fiscal Year.  The Borrower shall not, and shall not
permit any Subsidiary of the Borrower to, change its fiscal year from the
twelve-month period beginning January 1 and ending December 31.

 

7.13                        Issuance of Equity Interests.  No Loan Party shall,
nor shall any Loan Party permit any of its Subsidiaries to, commence or
consummate any Equity Issuance, except for (a) any such Equity Issuances by any
Loan Party (other than the Parent) to and for the benefit of a Loan Party and
that are subject to the Administrative Agent’s Prior Security Interest therein
and otherwise comply with the Security Agreement, (b) issuance of common Equity
Interests of Parent to directors, officers, or employees of the Parent or any of
its Subsidiaries pursuant to an employee benefit plan existing as of the
Execution Date or a similar employee benefit plan established in the ordinary
course of business and reasonable acceptable to the Administrative Agent,
(c) any Equity Issuance permitted pursuant to Section 7.6; and (d) the Parent
may issue and sell its common Equity Interests, so long as no Default or Event
of Default would result there form and the Net Cash Proceeds thereof are applied
to the prepayment of the Obligations pursuant to Section 2.13.

 

7.14                        Changes in Organizational Documents.  No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, amend in any
material respect its Organizational Documents without providing at least ten
Business Days’ prior written notice (or such shorter notice as to which the
Administrative Agent may agree in its sole discretion) to the Administrative
Agent and, in the event such change would be adverse in any material respect to
the interests of the Lenders as determined by the Administrative Agent in its
sole discretion, obtaining the prior written consent of the Required Lenders.

 

101

--------------------------------------------------------------------------------


 

7.15                        Negative Pledges; Other Inconsistent Agreements. 
Each of the Loan Parties covenants and agrees that it shall not, and shall not
permit any of its Subsidiaries to, enter into any agreement containing any
provision which would

 

(a)                                 be breached by any Borrowing by the Borrower
hereunder or by the performance by the Loan Parties or their respective
Subsidiaries of any of their obligations hereunder or under any other Loan
Document,

 

(b)                                 limit the ability of any Loan Party or any
Subsidiary of any Loan Party (other than Excluded Subsidiaries) to create,
incur, assume or suffer to exist Liens on property of such Person,

 

(c)                                  create or permit to exist or become
effective any encumbrance or restriction on the ability of any Loan Party or
Subsidiary of any Loan Party to (i) make Restricted Payments to any Loan Party
or pay any Indebtedness owed to any Loan Party, (ii) make loans or advances to
any Loan Party, (iii) transfer any of its assets or properties to any Loan Party
or (iv) Guarantee the Indebtedness of any Loan Party (other than Excluded
Subsidiaries), or

 

(d)                                 require the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person;

 

provided, however, (i) that the foregoing clauses (b) through (d) shall not
apply to restrictions and conditions imposed by applicable Law or by this
Agreement or any Negative Pledge Agreement, (ii) clauses (b) and (c) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.1(c) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness, and (iii) clause (b) shall not apply to restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business (provided that such restrictions
are limited to the property or assets subject to such leases, licenses, joint
venture or similar agreements, as the case may be); provided that, (A) in the
case of such restrictions imposed by Material Contracts existing on the
Execution Date, such restrictions are disclosed on Schedule 7.15 and (B) in the
case of such restrictions imposed by contracts determined by the Borrower in its
reasonable discretion to be Material Contracts entered into after the Execution
Date, the Loan Parties first used, and caused their Subsidiaries to use,
commercially reasonable efforts to remove such restriction from the agreement
and the terms and conditions of such restriction are no more burdensome than
similar restrictions disclosed on Schedule 7.15.

 

7.16                        Material Contracts.  Each of the Loan Parties
covenants and agrees that it shall not, and shall not permit any of its
Subsidiaries to (a) amend, restate, supplement, waive or otherwise modify, or
terminate, cancel or revoke (prior to any scheduled date of termination) any
Material Contract if such modification, termination, cancellation or revocation
could reasonably be expected to result in a Material Adverse Effect, Default or
Event of Default or (b) make any optional prepayments of Indebtedness arising
under any Material Indebtedness, except for optional prepayments of
(i) Indebtedness between the Loan Parties, if any, or (ii) so long as no Default
or Event of Default has occurred and is continuing or would result from such
payment, Indebtedness otherwise permitted under Section 7.1(c).

 

7.17                        Management Fees.  Each of the Loan Parties covenants
and agrees that it shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, pay any management or other similar fees to any Person,
except (a) legal, consulting or other professional services fees paid to Persons
that are not Affiliates of any Loan Party for services actually rendered and in
amounts typically paid by entities engaged in a Loan Party’s business,
(b) director fees (including reimbursements for expenses) paid to (or to the
employer of) directors of any Loan Party as compensation for their services as
board members pursuant to the compensation policies applicable to the Parent’s
board of directors, as determined by the compensation committee from time to
time.

 

102

--------------------------------------------------------------------------------


 

7.18                        The Parent as a Holding Company.  The Parent
covenants and agrees that it shall not own or acquire any assets other than the
Equity Interests of the Borrower, and shall not conduct, transact or otherwise
engage in any business or operations other than those incidental to its
ownership of the Equity Interests of its direct and indirect Subsidiaries.

 

7.19                        Anti-Corruption; Anti-Terrorism; Sanctions.

 

(a)                                 None of the Loan Parties or their respective
Subsidiaries, Affiliates, officers, directors, employees or agents will engage
in any dealings or transactions with any Sanctioned Person or in violation of
any applicable Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

 

(b)                                 No Loan Party will fund all or any part of
any payment under this Agreement or any other Loan Document out of proceeds
derived from transactions that violate Sanctions, or with any Sanctioned Person,
or with or connected to any Sanctioned Country.

 

7.20                        Independence of Covenants.  All covenants contained
in Articles VI, VII and VIII of this Agreement shall be given independent effect
so that if a particular action or condition is not permitted by any of such
covenants, the fact that such action or condition would be permitted by another
covenant shall not avoid the occurrence of a Default or Event of Default if such
action is taken or condition exists.

 

VIII.  FINANCIAL COVENANTS

 

8.1                               Capital Expenditures.  The Loan Parties shall
not make, or permit their Subsidiaries to make, Capital Expenditures in excess
of $105,000,000 in the aggregate in any fiscal year of the Borrower (such amount
for any such fiscal year, the “Capital Expenditure Base Amount”); provided,
however, that, for any fiscal year in which the Loan Parties and their
Subsidiaries do not make Capital Expenditures  in the full amount of the Capital
Expenditure Base Amount for such fiscal year, then during the immediately
succeeding fiscal year (commencing with the fiscal year ending on December 31,
2017), and only in such immediately succeeding fiscal year, the Loan Parties and
their Subsidiaries may make Capital Expenditures in an amount not to exceed the
Capital Expenditure Base Amount plus 100% of the unused portion of the Capital
Expenditure Base Amount for such immediately preceding fiscal year (the “Capital
Expenditure Carryover Amount”); provided further, that any Capital Expenditures
made in a particular year shall first be deemed to have been made with any
available Capital Expenditure Base Amount before any Capital Expenditure
Carryover Amount for such fiscal year is applied.  Notwithstanding the forgoing,
in the event that any Loan Party or Subsidiary of any Loan Party incurs a Joint
Pole Dispute Capital Expenditure, (a) the Joint Pole Dispute Capital Expenditure
shall be deemed as incurred in the year paid, and (b) the Capital Expenditures
for the Loan Parties and their Subsidiaries for the year in which such Joint
Pole Dispute Capital Expenditure is paid shall exclude from such calculation
such Joint Pole Dispute Capital Expenditures; provided that, the amount of Joint
Pole Dispute Capital Expenditures excluded from the calculation of Capital
Expenditures shall not exceed in the aggregate the Maximum Joint Pole Dispute
Amount.

 

8.2                               Maximum Leverage Ratio.  The Loan Parties
shall maintain at all times, commencing on the Closing Date, measured at each
fiscal quarter end and maintained through the next measurement date, a Leverage
Ratio of the Parent and its Subsidiaries on a Consolidated basis of not more
than the ratios set forth below for the periods specified below:

 

103

--------------------------------------------------------------------------------


 

PERIOD

 

RATIO

Closing Date through June 30, 2018

 

3.25:  1.00

July 1, 2018 through June 30, 2019

 

3.00:  1.00

July 1, 2019 through December 31, 2020

 

2.75:  1.00

January 1, 2021 and thereafter

 

2.50:  1.00

 

8.3                               Minimum Debt Service Coverage Ratio.  The Loan
Parties shall maintain at all times, commencing in the first full fiscal quarter
of the Borrower following the Closing Date, measured at each fiscal quarter end
and maintained through the next measurement date, a Debt Service Coverage Ratio
of the Parent and its Subsidiaries on a Consolidated basis of not less than 2.75
to 1.00.

IX.  EVENTS OF DEFAULT

 

9.1                               Events of Default.  An Event of Default means
the occurrence or existence of any one or more of the following events or
conditions (whatever the reason therefor and whether voluntary, involuntary or
effected by operation of Law) commencing with the Initial Credit Extension:

 

(a)                                 Payments Under Loan Documents.  Failure by
the Borrower or any other Loan Party to pay, (i) on the date on which such
payment becomes due in accordance with the terms of this Agreement or any other
applicable Loan Document, any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing, (ii) within three
Business Days after such amount is due, any interest or fees owing on any Loan,
Reimbursement Obligation or Letter of Credit Borrowing, or (iii) within five
Business Days after such amount is due, any other amount owing hereunder or
under the other Loan Documents, or any other Secured Obligation;

 

(b)                                 Breach of Warranty.  Any representation,
warranty, certification or statement of fact made or deemed made at any time by
any of the Loan Parties herein or in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall have been false or misleading as of the time it was
made or furnished (i) as stated if such representation or warranty contains an
express materiality qualification or (ii) in any material respect if such
representation or warranty does not contain such qualification;

 

(c)                                  Breach of Certain Covenants.  Any of the
Loan Parties shall default in the observance or performance of any covenant
contained in Section 6.1, Section 6.2, Section 6.3, Section 6.5, Section 6.7,
Section 6.9, Section 6.10 (b), (c) and (d), Section 6.11, Section 6.12,
Section 6.15, Section 6.16, Article VII, or Article VIII;

 

(d)                                 Breach of Other Covenants.  Any of the Loan
Parties shall default in the observance or performance of any other covenant,
condition or provision hereof or of any other Loan Document, and such default
shall continue unremedied for a period of 30 days after the earlier of (i) the
date any Authorized Officer or any other executive officer of any Loan Party or
Subsidiary of any Loan Party knows of such default or (ii) the date of receipt
by any Loan Party of notice from the Administrative Agent or the Required
Lenders of such default;

 

(e)                                  Defaults in Other Agreements or
Indebtedness.  A default or event of default shall occur at any time under the
terms of any other agreement with respect to Indebtedness of any Loan Party or
Subsidiary of any Loan Party or with respect to any Hedge Agreement of any Loan
Party or Subsidiary of any Loan Party, the Hedge Termination Value payable by
the Loan Party or Subsidiary of any Loan Party is equal to or in excess of
$10,000,000 in the aggregate, and such breach, default or event of default
(i) arises from the failure to pay (beyond any period of grace permitted with
respect thereto,

 

104

--------------------------------------------------------------------------------


 

whether waived or not) any related Indebtedness or other credit extensions when
due (whether at stated maturity, by acceleration or otherwise) or (ii) the
effect of which is to cause, or to permit the holder or holders of such
Indebtedness or Hedge Agreement (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice and/or lapse of time, if
required, the acceleration of any related Indebtedness, Hedge Agreement, or
other credit extensions (whether or not such right shall have been waived) or
the termination of any commitment to lend;

 

(f)                                   Final Judgments or Orders.  Any final
judgments or orders for the payment of money in excess of $10,000,000 in the
aggregate shall be entered against any Loan Party or any Subsidiary of any Loan
Party by a court having jurisdiction in the premises, which judgment (i) is not
discharged, satisfied, vacated, bonded or stayed pending appeal within a period
of 45 days from the date of entry and (ii) is not covered by any Loan Party’s
independent third-party insurance; provided that such insurance is with an
insurer rated at least “A” by A.M. Best Company who has been notified of the
potential claim and who does not dispute coverage;

 

(g)                                  Loan Document Unenforceable.  Any of the
Loan Documents shall cease to be legal, valid and binding agreements enforceable
against the party executing the same or such party’s successors and assigns (as
permitted under the Loan Documents) in accordance with the respective terms
thereof or shall in any way be terminated (except in accordance with its terms)
or become or be declared ineffective or inoperative or shall in any way be
challenged or contested by any party thereto (other than by the Administrative
Agent or any Lender) or cease to give or provide the respective Liens, security
interests, rights, titles, interests, remedies, powers or privileges intended to
be created thereby;

 

(h)                                 Security Interests Unenforceable.  Any Lien
purported to be created under any Collateral Document shall cease to be, or
shall be asserted by any Loan Party not to be, a valid or perfected Lien on any
portion of the Collateral, with the priority required by the applicable
Collateral Document, except (i) as a result of a release pursuant to
Section 11.1(g) or (ii) as a result of the sale or other Disposition of the
applicable Collateral or the release of the applicable Loan Party in a
transaction permitted under the Loan Documents;

 

(i)                                     Uninsured Losses; Proceedings Against
Assets.  There shall occur any uninsured damage to or loss, theft or destruction
of any portion of the Collateral with a fair market value in excess of the
Threshold Amount or the Collateral or any other of the Loan Parties’ or any of
their Subsidiaries’ assets with a fair market value in excess of the Threshold
Amount are attached, seized, levied upon or subjected to a writ or distress
warrant; or such come within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors and the same is not cured within 30
days thereafter;

 

(j)                                    Events Relating to Employee Benefit
Plans.  (i) An ERISA Event or Plan Qualification Event occurs that has resulted
or could reasonably be expected to result in liability of any Loan Party or any
ERISA Affiliate in an aggregate amount in excess of the Threshold Amount, or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any contribution required to be made
with respect to any Pension Plan or Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount, including any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan;

 

(k)                                 Change of Control.  A Change of Control
shall have occurred;

 

(l)                                     Insolvency Proceedings.  (i) An
Insolvency Proceeding shall have been instituted against any Loan Party or
Subsidiary of a Loan Party and such Insolvency Proceeding shall remain
undismissed or unstayed and in effect for a period of 45 consecutive days or
such court shall enter a decree or order granting any of the relief sought in
such Insolvency Proceeding, (ii) any Loan Party or

 

105

--------------------------------------------------------------------------------


 

Subsidiary of a Loan Party institutes, or takes any action in furtherance of, an
Insolvency Proceeding, (iii) an order granting the relief requested in any
Insolvency Proceeding (including, but not limited to, an order for relief under
federal bankruptcy Laws) shall be entered, (iv) any Loan Party or Subsidiary of
a Loan Party shall commence a voluntary case under, file a petition seeking to
take advantage of, any bankruptcy, insolvency, reorganization or other similar
Law, domestic or foreign, (v) any Loan Party or Subsidiary of a Loan Party shall
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in any Insolvency Proceeding, (vi) any Loan Party or Subsidiary
of a Loan Party shall apply for or consent to, or fail to contest in a timely
and appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (vii) any Loan Party or Subsidiary of a
Loan Party shall take any action to approve or authorize any of the foregoing,
or (viii) any Loan Party or Subsidiary of a Loan Party ceases to be Solvent or
admits in writing its inability to pay its debts as they mature;

 

(m)                             Material Contracts.  If any Loan Party shall
default, past any applicable grace and cure period, under any Material Contract
not otherwise described in this Section 9.1 and such default would reasonably be
expected to result in a Material Adverse Effect;

 

(n)                                 FCC and PUC Matters.  Any Material License
shall be cancelled, expired, revoked, terminated, rescinded, annulled, suspended
or modified or shall no longer be in full force and effect; or

 

(o)                                 SEA-US Agreements Default. Any default,
after giving effect to any applicable notice or cure period, by any Loan Party
or Subsidiary of any Loan Party with respect to any SEA-US Agreement shall have
occurred that would reasonably be expected to be adverse to the interests of the
Lenders in any material respect.

 

9.2                               Consequences of Event of Default.

 

(a)                                 Events of Default Other Than
Bankruptcy, Insolvency or Reorganization Proceedings.  If an Event of Default
specified under Section 9.1 (other than Section 9.1(l)) shall occur and be
continuing, the Lenders and the Administrative Agent shall be under no further
obligation to make Loans and the Issuing Lenders shall be under no obligation to
issue Letters of Credit and the Administrative Agent may, and upon the request
of the Required Lenders, shall (i) by written notice to the Borrower, declare
the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder to be forthwith due and payable, and the
same shall thereupon become and be immediately due and payable to the
Administrative Agent for the benefit of each Lender without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, and (ii) require the Borrower to, and the Borrower shall thereupon, Cash
Collateralize all outstanding Letters of Credit, and the Borrower hereby pledges
to the Administrative Agent and the Lenders, and grants to the Administrative
Agent and the Lenders a security interest in, all such cash as security for such
Secured Obligations; and

 

(b)                                 Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default specified under Section 9.1(l) shall occur,
the Lenders shall be under no further obligations to make Loans hereunder and
the Issuing Lenders shall be under no obligation to issue Letters of Credit and
the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder automatically shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and

 

106

--------------------------------------------------------------------------------


 

(c)                                  Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Lender, and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Lender or any such Affiliate, to or for
the credit or the account of the Borrower or any other Loan Party against any
and all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or
Issuing Lender or their respective Affiliates, irrespective of whether or not
such Lender, Issuing Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or Issuing Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each Issuing Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, Issuing Lender or their respective
Affiliates may have.  Each Lender and each Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

(d)                                 Application of Proceeds.  After the exercise
of remedies provided for in Section 9.2 (or after the Loans have automatically
become immediately due and payable and the Letter of Credit Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.2), any amounts received on account of the Secured
Obligations shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders and each Issuing Lender (including fees, charges and disbursements
of counsel to the respective Lenders and each Issuing Lender and amounts payable
under Article X), ratably among them in proportion to the amounts described in
this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Letter of Credit Borrowings and other Obligations,
and fees (including Letter of Credit Fees), ratably among the Lenders and each
Issuing Lender in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Letter of Credit Borrowings,
ratably among the Lenders and each Issuing Lender in proportion to the
respective amounts described in this subclause (A) of clause Fourth held by them
and (B) with respect to the Facilities Secured Hedges, the amount of Other

 

107

--------------------------------------------------------------------------------


 

Liabilities (including Hedge Termination Values) then due and payable under such
Facilities Secured Hedges, ratably among the Secured Parties providing such
Secured Hedges giving rise to such Other Liabilities in proportion to the
respective amounts described in this subclause (B) of clause Fourth;

 

Fifth, to the Administrative Agent for the account of each Issuing Lender, to
Cash Collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit;

 

Sixth, to payment of all other Obligations, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Sixth held by
them;

 

Seventh, to payment or Cash Collateralization (if agreed by the applicable Loan
Parties and any provider of any Secured Bank Product or Secured Hedge, as
applicable) of that portion of Other Liabilities (other than as provided in
subclause (B) of clause Fourth above) then outstanding, ratably among the
Secured Parties providing the Secured Bank Products and such Secured Hedges
giving rise to such Other Liabilities in proportion to the respective amounts
described in this clause Seventh held by them; and

 

Last, the balance, if any, after Payment In Full of all of the Secured
Obligations, to the Loan Parties or as otherwise required by Law.

 

Amounts used to Cash Collateralize Secured Obligations pursuant to clause Fifth
or Seventh above shall be applied to satisfy drawings under such Letters of
Credit as they occur or to pay such Other Liabilities as they come due, as the
case may be.  If any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired and/or after Payment
In Full of the Other Liabilities, such remaining amount shall be applied to the
other Secured Obligations, if any, in the order set forth above.

 

Amounts distributed with respect to any Secured Obligations attributable to
Other Liabilities shall be equal to the lesser of (1) the applicable amount of
such Other Liabilities last reported to the Administrative Agent or (2) the
actual amount of such Other Liabilities as calculated by the methodology
reported to the Administrative Agent for determining the amount due.  The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any such Other Liabilities, but may rely upon
written notice of the amount (setting forth a reasonably detailed calculation)
from the applicable Secured Party providing such Secured Bank Products or
Secured Hedge.  In the absence of such notice, the Administrative Agent may
assume the amount to be distributed is the amount of such obligations last
reported to it.

 

If and to the extent the Administrative Agent has received notice or other
evidence that any amount claimed as a Secured Obligation is or could reasonably
be determined to be an Excluded Swap Obligation with respect to any Loan Party,
amounts received from such Loan Party or its assets shall not be applied to such
Excluded Swap Obligations with respect to such Loan Party, and adjustments shall
be made with respect to amounts received from other Loan Parties and their
assets as the Administrative Agent may determine, in consultation with or at the
direction of, the Lenders to be equitable (which may include, without
limitation, the purchase and sale of participation interests) so that, to the
maximum extent practical, the benefit of all amounts received from the Loan
Parties and their assets are shared in accordance with the allocation of
recoveries set forth above that would apply if the applicable Swap Obligations
were not Excluded Swap Obligations.  Each Loan Party acknowledges and consents
to the foregoing.

 

108

--------------------------------------------------------------------------------


 

X.  THE ADMINISTRATIVE AGENT

 

10.1                        Appointment and Authority.  Each of the Lenders and
each Issuing Lender (on behalf of itself and each of its Affiliates) hereby
irrevocably appoints CoBank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article X are solely for the benefit of the Administrative
Agent, the Lenders, the Affiliates of the Lenders who are Secured Parties and
each Issuing Lender, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

10.2                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

10.3                        No Fiduciary Duty.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

109

--------------------------------------------------------------------------------


 

10.4                        Exculpation.

 

(a)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.1 and
9.2) or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower, a Lender
or an Issuing Lender.

 

(b)                                 The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.5                        Reliance by the Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the applicable
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

10.6                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article X shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
Facilities as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

110

--------------------------------------------------------------------------------


 

10.7                        Filing Proofs of Claim.  In case of the pendency of
any proceedings under any Debtor Relief Law or any other judicial proceeding
relating to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand therefor) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the owing and unpaid principal and interest in respect to the Secured
Obligations and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Lenders and the Administrative Agent under Sections 2.7, 2.10(b), 3.5 and 11.3)
allowed in such proceeding;

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and

 

(c)                                  any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Lender to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Lenders, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.7, 2.10(b), 3.5 and 11.3.

 

10.8                        Resignation of the Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, each Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor Administrative Agent.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier date as the Required Lenders may
approve), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent; provided, that if the Administrative Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then the Administrative Agent’s resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.8.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this

 

111

--------------------------------------------------------------------------------


 

Article X and Section 11.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by CoBank as Administrative Agent pursuant to this Section shall
also automatically constitute its resignation as an Issuing Lender and the Swing
Line Lender, with replacement of the Administrative Agent as an Issuing Lender
and Swing Line Lender conducted in accordance with Section 10.9 below.

 

10.9                        Resignation of Swing Line Lender or Issuing Lender. 
The Swing Line Lender or an Issuing Lender may at any time give notice of its
resignation to the Lenders, the Administrative Agent and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with approval from the Borrower (so long as no Event of Default has
occurred and is continuing) to appoint a successor Swing Line Lender or Issuing
Lender, such approval not to be unreasonably withheld or delayed.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Swing Line Lender or
Issuing Lender (as applicable) gives notice of its resignation, then the
Administrative Agent may on behalf of the Lenders, appoint a successor Swing
Line Lender or Issuing Lender (as applicable); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and the retiring
Swing Line Lender or Issuing Lender (as applicable) shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the retiring Swing Line Lender or
Issuing Lender (as applicable) on behalf of the Lenders or the Swing Line Lender
or Issuing Lender under any of the Loan Documents, the retiring Swing Line
Lender or Issuing Lender (as applicable) shall continue to hold such collateral
security until such time as a successor Swing Line Lender or Issuing Lender (as
applicable) is appointed).  Upon the acceptance of a successor’s appointment as
a Swing Line Lender or Issuing Lender (as applicable) hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Swing Line Lender or Issuing Lender (as
applicable), and the retiring Swing Line Lender or Issuing Lender (as
applicable) shall be discharged from all of its duties and obligations hereunder
or under the other Loan Documents (if not already discharged therefrom as
provided above in this Section).  The fees payable by the Borrower to a
successor Swing Line Lender or Issuing Lender (as applicable) shall be the same
as those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Swing Line Lender’s or Issuing Lender’s
(as applicable) resignation hereunder and under the other Loan Documents as a
Swing Line Lender or Issuing Lender, as applicable, the provisions of
Section 11.3 (and Article X if the Administrative Agent is the resigning Issuing
Lender and Swing Line Lender) shall continue in effect for the benefit of such
retiring Swing Line Lender or Issuing Lender (as applicable), its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Swing Line Lender or Issuing Lender
(as applicable) was acting as the Swing Line Lender or Issuing Lender (as
applicable).

 

In addition to the foregoing requirements, upon the acceptance of a successor’s
appointment as Issuing Lender hereunder, the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit issued by the
retiring Issuing Lender, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

 

112

--------------------------------------------------------------------------------


 

10.10                 Non-Reliance on the Administrative Agent and Other
Lenders.  Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.11                 Enforcement.  By its acceptance of the benefits of this
Agreement and the other Loan Documents, each Secured Party agrees that (a) the
Loan Documents may be enforced only by the Administrative Agent, subject to
Section 11.2, (b) no Secured Party shall have any right individually to enforce
or seek to enforce this Agreement or the other Loan Documents or to realize upon
any Collateral or other security given to secure the payment and performance of
the Obligations and (c) no Secured Party has any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender or an
Issuing Lender and, in such case, only to the extent expressly provided in the
Loan Documents.

 

10.12                 No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the agents listed on the cover page or signature
pages hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

 

10.13                 Authorization to Release Collateral and Loan Parties.

 

(a)                                 The Secured Parties irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (A) upon
termination of all Commitments and Payment In Full of all Secured Obligations
(other than contingent indemnification obligations as to which no claim has been
made) and the expiration or termination of all Letters of Credit (other than
Letters of Credit and Other Liabilities as to which other arrangements
satisfactory to the Administrative Agent and the applicable Lender or Issuing
Lender on behalf of itself or its Affiliates shall have been made), (B) that is
Disposed of or to be Disposed of as part of or in connection with any sale or
other Disposition permitted under the Loan Documents, or (C) subject to
Section 11.1, if approved, authorized or ratified in writing by the Required
Lenders;

 

(ii)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.1(c); and

 

(iii)                               to release any Guarantor from its
obligations under the Loan Documents if such Person ceases to be a Subsidiary as
a result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents pursuant to this
Section 10.13.

 

113

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.

 

10.14                 Compliance with Flood Laws.  CoBank has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the Flood Laws.  CoBank, as administrative agent or collateral
agent on a syndicated facility, will post on the applicable electronic platform
(or otherwise distribute to each lender in the syndicate) documents that it
receives in connection with the Flood Laws.  However, CoBank reminds each lender
and participant in the facility that, pursuant to the Flood Laws, each federally
regulated lender (whether acting as a lender or participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

 

10.15                 No Reliance on the Administrative Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law,
Anti-Corruption Law, or Sanctions, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby:  (a) any identity verification procedures, (b) any
recordkeeping, (c) comparisons with government lists, (d) customer notices or
(e) other procedures required under the CIP Regulations or such other Laws.

 

10.16                 Affiliates as Secured Parties.  To the extent any
Affiliate of a Lender is a party to a Secured Hedge or a Secured Bank Product
and thereby becomes a beneficiary of the Liens pursuant to any Collateral
Document for so long as such Lender remains a Lender, such Affiliate of a Lender
shall be a Secured Party and shall be deemed to appoint the Administrative Agent
its nominee and agent to act for and on behalf of such Affiliate in connection
with such Collateral Document and to be bound by the terms of this Article X and
the other provisions of this Agreement.

 

XI.  MISCELLANEOUS

 

11.1                        Modifications, Amendments or Waivers.  With the
written consent of the Required Lenders, the Administrative Agent, acting on
behalf of all the Lenders, and the Borrower, on behalf of the Loan Parties, may
from time to time enter into written agreements amending or changing any
provision of this Agreement or any other Loan Document or the rights of the
Lenders or the Loan Parties hereunder or thereunder, or may grant written
waivers or consents hereunder or thereunder.  Any such agreement, waiver or
consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made that will:

 

(a)                                 extend or increase the Commitment of any
Lender (or reinstate any obligation to make Loans terminated pursuant to
Section 9.2) without the written consent of such Lender whose Commitment is
being extended or increased (it being understood and agreed that a waiver of any
condition precedent set forth in Section 4.2 or Section 4.3 or of any Default,
Event of Default, mandatory prepayment or a mandatory reduction in Commitments
is not considered an extension or increase in Commitments of any Lender);

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (including mandatory prepayment of
Overadvances but excluding other mandatory prepayments of principal, interest,
fees or other amounts due to the Lenders (or any of them) or any scheduled or

 

114

--------------------------------------------------------------------------------


 

mandatory reduction of the Commitments hereunder or under any other Loan
Document) without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced, it being understood that the
waiver of any mandatory prepayment of Loans (or any definition relating
thereto), other than a mandatory prepayment of Overadvances, shall not
constitute a postponement of any date scheduled for the payment of principal or
interest;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or Letter of Credit Borrowing or any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

 

(d)                                 change Section 2.14 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby;

 

(e)                                  change Section 9.2(d) without the written
consent of each Lender directly affected thereby;

 

(f)                                   change any provision of this Section 11.1,
the definition of “Required Lenders” or any other provision specifying the
number or percentage of Lenders required to take any action under any Loan
Document without the written consent of each Lender directly affected thereby;

 

(g)                                  except in connection with a transaction
permitted under Section 7.7 or 7.8, release all or substantially all of the
Collateral without the written consent of each Lender whose Obligations are
secured by such Collateral; or

 

(h)                                 release the Borrower without the consent of
each Lender, or, except in connection with a transaction permitted under
Section 7.7 or 7.8, all or substantially all of the value of the Guaranty
provided pursuant to Article XII of this Agreement without the written consent
of each Lender whose Secured Obligations are guaranteed thereby, except to the
extent such release is permitted pursuant to Section 10.13 (in which case such
release may be made by the Administrative Agent acting alone);

 

provided that,

 

(i)                                     no agreement, waiver or consent that
would modify the interests, rights or obligations of the Administrative Agent,
the Swing Line Lender or an Issuing Lender may be made without the written
consent of such Administrative Agent, the Swing Line Lender or such Issuing
Lender, as applicable,

 

(ii)                                  only the consent of the Administrative
Agent shall be required for any amendment to any Fee Letter, unless otherwise
expressly stated in such Fee letter,

 

(iii)                               Section 6.15 may be amended, modified or
terminated or any provision thereof waived in accordance with the terms thereof,

 

(iv)                              Schedule 2.1(e), 2.1(f) and 6.15 shall be
prepared and provided to the parties hereto by the Administrative Agent on the
Closing Date;

 

115

--------------------------------------------------------------------------------


 

(v)                                 the Schedules to this Agreement and the
Annexes to the Security Agreement may be modified as provided in and subject to
the terms described in Section 6.1(e)(xi)(B),

 

(vi)                              any agreement, waiver or consent that by its
terms would modify the interests, rights or obligations of one Class of Lenders
(but not of any other Class of Lenders) may be effected by an agreement, waiver
or consent in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class of Lenders that would be required to consent
thereto under this Section 11.1 if such Class of Lenders was the only Class of
Lenders hereunder at such time,

 

(vii)                           this Agreement may be amended as contemplated by
Section 2.1(g) in connection with the addition of any Tranche of Incremental
Term Loans under the Incremental Term Loan Facility with the consent of the
Borrower, the Additional Incremental Term Lenders (if any), the existing Lenders
providing such Tranche of Incremental Term Loans (if any) and the Administrative
Agent,

 

(viii)                        other than as expressly provided in this
Agreement, no waiver of any condition precedent set forth in Section 4.3 may be
made without the consent of the Class of Lenders holding Commitments under the
requested Facility that would be required to consent under this Section 11.1 if
such Class of Lenders was the only Class of Lenders hereunder at such time; and

 

provided, further, that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1(a) through 11.1(h) above, the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 3.6.

 

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding anything to the contrary contained herein, if, following the
Execution Date, the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.  It is understood
that posting such amendment electronically on SyndTrak or another relevant
website with notice of such posting by the Administrative Agent to the Required
Lenders shall be deemed adequate receipt of notice of such amendment.

 

Notwithstanding anything to the contrary herein, technical and conforming
modifications to (or amendments and restatements of) the Loan Documents may be
made with the consent of the Borrower and the Administrative Agent to the extent
necessary (1) to provide for terms and conditions of any Incremental Term Loan,
including, without limitation, with respect to borrowing and prepayment
conditions and mechanics, (2) so as to modify Section 2.13, Section 9.2(d), any
other provision hereof or thereof relating to the pro rata sharing of payments
among the Lenders or any other provisions hereof or

 

116

--------------------------------------------------------------------------------


 

thereof that might otherwise require the vote of the Required Lenders (or
another group of Lenders or all of the Lenders) hereunder in order to include
provisions applicable to any such Incremental Term Loan that are substantially
consistent with the existing provisions of this Agreement with respect to such
matters and to share ratably in the benefits of this Agreement and the other
Loan Documents with the Lenders under any such Incremental Term Loan, and (3) to
otherwise incorporate the terms applicable to any such Incremental Term Loan
(such as the pricing, maturity, fees and other provisions applicable thereto).

 

Notwithstanding anything herein to the contrary, the Borrower may elect to
delete clause (a) of the first proviso in the definition of “Closing Date” upon
written notice to the Administrative Agent and only the consent of the
Administrative Agent shall be required for such election to be effective.

 

11.2                        No Implied Waivers; Cumulative Remedies.  No course
of dealing and no delay or failure of the Administrative Agent, an Issuing
Lender or any Lender in exercising any right, power, remedy or privilege under
this Agreement or any other Loan Document shall affect any other or future
exercise thereof or operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any further exercise thereof or of any other right,
power, remedy or privilege.  The rights and remedies of the Administrative Agent
and the Lenders under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies that they would otherwise have.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent for the benefit of the Secured Parties; provided, however,
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) an Issuing Lender or the Swing Line Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as
Issuing Lender or Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 9.2 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party in any Insolvency
Proceedings.

 

11.3                        Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent) in connection with the syndication of the
Facilities, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by each Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

117

--------------------------------------------------------------------------------


 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable documented fees,
charges and disbursements of any counsel for any Indemnitee and the expense of
investigation) incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(B) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  This Section 11.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages and other similar amounts arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), any Issuing Lender, the Swing Line Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), such Issuing Lender, the
Swing Line Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s Pro Rata Share at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender); provided, that with respect to such unpaid
amounts owed to any Issuing Lender or Swing Line Lender solely in its capacity
as such, only the Revolving Lenders shall be required to pay such unpaid
amounts, such payment to be made severally among them based on such Revolving
Lenders’ Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); and provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Lender or the Swing
Line Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swing Line Lender in connection with such capacity.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, none of the Loan Parties shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated

 

118

--------------------------------------------------------------------------------


 

hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in Section 11.3(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten (10) days after written demand
therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section 11.3 shall survive the resignation of the Administrative Agent or
any assignment of rights by, or the replacement of, any Issuing Lender, Swing
Line Lender or Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

11.4                        Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile (i) if to a Lender, at its address (or facsimile number) set
forth in its Administrative Questionnaire or (ii) if to any other Person, to it
at its address (or facsimile number) set forth on Schedule 1.1(A).  Notices sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by facsimile
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient).  Notices
delivered through electronic communications, to the extent provided in
clause (b) below, shall be effective as provided in said clause (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and each Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to Article II if such Lender or Issuing
Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

119

--------------------------------------------------------------------------------


 

(c)                                  Change of Address, etc.  Any party hereto
may change its address, facsimile number or e-mail address, if applicable, for
notices and other communications hereunder by notice to the other parties
hereto.

 

(d)                                 Platform.

 

(i)                                     Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Issuing Lenders and the other Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or Issuing Lender
by means of electronic communications pursuant to this Section, including
through the Platform.

 

11.5                        Severability.  The provisions of this Agreement are
intended to be severable.  If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

11.6                        Duration; Survival.  All representations and
warranties of the Loan Parties contained herein or made in connection herewith
shall survive the execution and delivery of this Agreement, the completion of
the transactions hereunder and the Termination Date.  All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Article II,
Article III, Section 11.3 or any other provision of any Loan Document, the
agreement of the Lenders set forth in Section 11.3(c), and the agreements of the
Loan Parties set forth in Section 11.10 or any other provision of any Loan
Documents shall survive the Termination Date and shall protect the
Administrative Agent, the Lenders and any other Indemnitees against events
arising after such termination as well as before.  All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until the Termination Date.

 

11.7                        Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative

 

120

--------------------------------------------------------------------------------


 

Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of this Section, (ii) by way of participation in accordance with the
provisions of this Section 11.7, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of this Section 11.7 (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
this Section 11.7 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, each Issuing Lender and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
all participations in Letters of Credit and Swing Line Loans and the Loans at
the time owing to it); provided that (in each case and with respect to any
Facility) any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in clause (B) below in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)                               in any case not described in clause (i)(A) of
this clause (b), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, the Term Loan A-1
Facility, the Term Loan A-2 Facility or any Tranche of the Incremental Term Loan
Facility, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (b)(i)(B) of
this Section 11.7 and in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof and provided, further, that the Borrower’s consent shall not be required
during the primary syndication of the Facilities;

 

121

--------------------------------------------------------------------------------


 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) the Revolving Credit Facility or any unfunded
Commitments with respect to the Term Loan A-1 Facility, the Term Loan A-2
Facility or any Tranche of the Incremental Term Loan Facility if such assignment
is to a Person that is not a Lender with a Commitment in respect of such
Facility or Tranche of such Facility, an Affiliate of such Lender or an Approved
Fund with respect to such Lender, or (2) any Term Loans or Incremental Term Loan
to a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)                               the consent of each Issuing Lender and the
Swing Line Lender (in each case, such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of the Revolving Credit
Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person (or a holding company, investment
vehicle or trust for, or owned or operated for the primary benefit of, a natural
person).

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Lender, the Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender

 

122

--------------------------------------------------------------------------------


 

thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 3.1,
3.2, 3.5 and 11.3(b) with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.7(d) below.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in Greenwood Village, Colorado a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned or operated for the primary
benefit of, a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Lenders and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.3(c) with respect to any payments made by such Lender
to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 11.1(a) through
(h) that affects such Participant.  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.1, 3.2 (subject to the
requirements and limitations therein, including the requirements under
Section 3.2 (it being understood that the documentation required under
Section 3.2 shall be delivered to the participating Lender)), 3.5 and 11.3 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 11.7; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.6 as if it
were an assignee under clause (b) of this Section 11.7; and (B) shall not be
entitled to receive any greater payment under Section 3.1 or 3.2, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.6 with respect

 

123

--------------------------------------------------------------------------------


 

to any Participant.  To the extent permitted by Law, each Participant also shall
be entitled to the benefits of Section 9.2(c) as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.14 as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.  CoBank reserves
the right to assign or sell participations in all or part of its Commitments or
outstanding Loans hereunder on a non-patronage basis.

 

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (1) has purchased a participation in a minimum amount of $5,000,000
on or after the Closing Date, and (2) has been designated as being entitled to
be accorded the rights of a voting Participant (a “Voting Participant”) in a
written notice (a “Voting Participant Notice”) sent by the relevant Lender
(including any existing Voting Participant) to the Borrower and the
Administrative Agent and (iii) receives, prior to becoming a Voting Participant,
the written consent of the Administrative Agent (such Administrative Agent
consent to be required only to the extent and under the circumstances it would
be required if such Voting Participant were to become a Lender pursuant to an
assignment in accordance with Section 11.7(b) and such consent is not required
for an assignment to an existing Voting Participant), or is specified as a
Voting Participant as of the Closing Date, shall be entitled to vote as if such
Voting Participant were a Lender on all matters subject to a vote by Lenders,
and the voting rights of the selling Lender (including any existing Voting
Participant) shall be correspondingly reduced, on a dollar-for-dollar basis. 
Each Voting Participant Notice shall include, with respect to each Voting
Participant, the information that would be included by a prospective Lender in
an Assignment and Assumption.  Notwithstanding the foregoing, each Farm Credit
Lender designated as a Voting Participant in Schedule 11.7 shall be a Voting
Participant without delivery of a Voting Participant Notice.  The selling Lender
(including any existing Voting Participant) and the purchasing Voting
Participant shall notify the Administrative Agent within three Business Days of
any termination, reduction or increase of the amount of, such participation. 
The Administrative Agent shall be entitled to conclusively rely on information
contained in Voting Participant Notices and all other notices delivered pursuant
hereto.  The voting rights of each Voting Participant are solely for the benefit
of such Voting Participant and shall not inure to any assignee or participant of
such Voting Participant that is not a Farm Credit Lender.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

11.8                        Confidentiality.  Each of the Administrative Agent,
the Lenders and each Issuing Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to

 

124

--------------------------------------------------------------------------------


 

keep such Information confidential); (b) to the extent required or requested by
any regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; or (i) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section, or (B) becomes available to the Administrative Agent, any Lender, any
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

11.9                        Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, any Fee Letter, the other
Loan Documents and the Mandate Letter constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Article IV, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

125

--------------------------------------------------------------------------------


 

11.10                 Choice of Law; Submission to Jurisdiction; Waiver of
Venue; Service of Process; Waiver of Jury Trial.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the Law of the
State of New York without regard to conflicts of law principles that require or
permit application of the Laws of any other state or jurisdiction.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS
SECTION 11.10.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT
TO ASSERT ANY SUCH DEFENSE.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.4.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY

 

126

--------------------------------------------------------------------------------


 

(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.11                 USA Patriot Act Notice.  Each Lender that is subject to
the USA Patriot Act and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Loan Parties that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of Loan Parties and other information that will allow such Lender or
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the USA Patriot Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions, including the USA Patriot Act.

 

11.12                 Payments Set Aside.  To the extent any Loan Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or Secured Parties or the Administrative Agent receives any payment or
proceeds of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Insolvency Proceeding, other applicable Law or equitable cause, then, to the
extent of such payment or proceeds repaid, the Secured Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent.

 

11.13                 Secured Bank Products and Secured Hedge Agreements.  No
Secured Party (other than the Administrative Agent) that obtains the benefit of
the Guaranty set forth in Article XII or of any security interest in any of the
Collateral shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document (including
the release, impairment or modification of any Guarantors’ Obligations or
security therefor) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents.  No provider of any
Secured Hedge or any Secured Bank Product shall have any voting rights hereunder
or under any other Loan Document in its capacity as the provider of such Secured
Hedge or Secured Bank Product.  Notwithstanding any other provision of this
Agreement to the contrary, the Administrative Agent shall only be required to
verify the payment of, or that other reasonably satisfactory arrangements have
been made with respect to, the Secured Obligations arising with respect to
Secured Bank Products and Secured Hedges to the extent the Administrative Agent
has received written notice of such Secured Obligations, together with such
supporting documentation as it may request, from the applicable Secured Party. 
Each Secured Party not a party to this Agreement that obtains the benefit of
this Agreement or any other Loan Document shall be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of this Agreement, and acknowledges and agrees that the Administrative Agent is
and shall be entitled to all the rights, benefits and immunities conferred under
this Agreement with respect to each such Secured Party.

 

11.14                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate,

 

127

--------------------------------------------------------------------------------


 

the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.15                 FCC and PUC Compliance.  Notwithstanding anything to the
contrary in this Agreement and the other Loan Documents, no party hereto or
thereto shall take any action under this Agreement or the other Loan Documents
that would constitute or result in an assignment of any License, or a change of
de facto or de jure control of any Loan Party or Subsidiary directly or
indirectly holding a License, to the extent that such assignment or change of
control would require the prior approval by the FCC or any applicable PUC under
the Communications Laws without first obtaining such required approval.

 

Upon any action to commence the exercise of remedies hereunder or under the
other Loan Documents, each Loan Party hereby undertakes and agrees on behalf of
itself, the other Loan Parties, and the Subsidiaries of any Loan Party to
cooperate and join with the Administrative Agent, and cause the other Loan
Parties and the Subsidiaries of any Loan Party, to cooperate and join with the
Administrative Agent, in any application to any Governmental Authority with
respect thereto and to provide such assistance in connection therewith as the
Administrative Agent may request, including the preparation of, consenting to or
joining in of filings and appearances of officers and employees of any Loan
Party or any Subsidiary of any Loan Party before such Governmental Authority, in
each case in support of any such application made by the Administrative Agent;
provided, however, nothing herein shall be construed to require any of the Loan
Parties nor any of the Subsidiaries of any Loan Party to, directly or
indirectly, violate any terms or conditions of any License.  The obligation of
the Loan Parties to make all payments required to be made under this Agreement
or any other Loan Document shall be absolute and unconditional and independent
of any action by the PUC or the FCC with respect to rates and/or disallowance of
debt.

 

11.16                 Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support to each other Loan Party as may be needed by such Loan
Party from time to time to honor all of its obligations under this Agreement and
the other Loan Documents to which it is a party with respect to Swap Obligations
permitted under this Agreement that would, in the absence of the agreement in
this Section 11.16, otherwise constitute Excluded Swap Obligations (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering the Guarantors’ Obligations and undertakings under
this Section of such Qualified ECP Guarantor voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations, undertakings and guaranty of the Qualified
ECP Guarantors under this Section 11.16 shall remain in full force and effect
until the Termination Date.  The Borrower and the Qualified ECP Guarantors
intend this Section 11.16 to constitute, and this Section 11.16 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Loan Party for all purposes of the
Commodity Exchange Act.

 

11.17                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

128

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

XII.  GUARANTY

 

12.1                        Guaranty.  Each Guarantor hereby jointly and
severally, unconditionally, absolutely, continually and irrevocably guarantees
to the Administrative Agent for the benefit of the Secured Parties the payment
and performance in full of the Guaranteed Liabilities.  For all purposes of this
Article XII, notwithstanding the foregoing, the liability of each Guarantor
individually with respect to its Guarantors’ Obligations shall be limited to an
aggregate amount equal to the Maximum Guarantor Liability.  Each Guarantor
agrees that it is jointly and severally, directly and primarily liable (subject
to the limitation in the immediately preceding sentence) for the Guaranteed
Liabilities.  The Guarantors’ Obligations are secured by various Collateral.

 

12.2                        Payment.  If the Borrower or any other Loan Party
shall default in payment or performance of any of the Guaranteed Liabilities,
whether principal, interest, premium, indemnification obligations, fees
(including, but not limited to, attorney’s fees and expenses), expenses or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of this Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
any Event of Default, then any or all of the Guarantors will, upon demand
thereof by the Administrative Agent, (a) fully pay to the Administrative Agent,
for the benefit of the Secured Parties, an amount equal to all the Guaranteed
Liabilities then due and owing or declared or deemed to be due and owing,
including for this purpose, in the event of any Event of Default under
Section 9.1(1) (and irrespective of the applicability of any restriction on
acceleration or other action as against any other Loan Party in any Insolvency
Proceeding), the entire outstanding or accrued amount of all Secured Obligations
or (b) perform such Guaranteed Liabilities, as applicable.  For purposes of this
Section 12.2, the Guarantors acknowledge and agree that “Guaranteed Liabilities”
shall be deemed to include any amount (whether principal, interest, premium,
fees, expenses, indemnification obligations and/or any other payment obligation
of any kind or nature) which would have been accelerated in accordance with
Section 9.2 but for the fact that such acceleration could be unenforceable or
not allowable in any Insolvency Proceeding or otherwise under any applicable
Law.  Notwithstanding anything herein to the contrary, upon the occurrence and
continuation of an Event of Default, then notwithstanding any Collateral or
other direct or indirect security or credit support for the Guaranteed
Liabilities, at the Administrative Agent’s election and without notice thereof
or demand therefor, each of

 

129

--------------------------------------------------------------------------------


 

the Guaranteed Liabilities and the Guarantors’ Obligations shall immediately be
and become due and payable.

 

12.3                        Absolute Rights and Obligations.  This is a guaranty
of payment and not of collection.  The Guarantors’ Obligations under this
Article XII shall be joint and several, absolute and unconditional irrespective
of, and each Guarantor hereby expressly waives, to the extent not otherwise
expressly prohibited by applicable Law, any defense to its obligations under
this Article XII and all other Loan Documents to which it is a party by reason
of:

 

(a)                                 any lack of legality, validity or
enforceability of this Agreement, or any of the Notes, or any other Loan
Document, or of any other agreement or instrument creating, providing security
for, or otherwise relating to any of the Guarantors’ Obligations, any of the
Guaranteed Liabilities, or any other guaranty of any of the Guaranteed
Liabilities (the Loan Documents, the documentation with respect to any Other
Liabilities and all such other agreements and instruments being collectively
referred to as the “Related Agreements”);

 

(b)                                 any action taken under any of the Related
Agreements, any exercise of any right or power therein conferred, any failure or
omission to enforce any right conferred thereby, or any waiver of any covenant
or condition therein provided;

 

(c)                                  any acceleration of the maturity of any of
the Guaranteed Liabilities, of the Guarantors’ Obligations of any other
Guarantor, or of any other obligations or liabilities of any Person under any of
the Related Agreements;

 

(d)                                 any release, exchange, non-perfection, lapse
in perfection, disposal, deterioration in value, or impairment of any security
for any of the Guaranteed Liabilities, for any of the Guarantors’ Obligations of
any Guarantor, or for any other obligations or liabilities of any Person under
any of the Related Agreements;

 

(e)                                  any change in the corporate or limited
liability company existence, structure or ownership, including dissolution, of
the Borrower, any Guarantor, any other Loan Party or any other party to a
Related Agreement, or the combination or consolidation of the Borrower, any
Guarantor, any other Loan Party or any other party to a Related Agreement into
or with another entity or any transfer or Disposition of any assets of the
Borrower, any Guarantor or any other Loan Party or any other party to a Related
Agreement;

 

(f)                                   any extension (including extensions of
time for payment), renewal, amendment, restructuring or restatement of, any
acceptance of late or partial payments under, or any change in the amount of any
Borrowings or any Facilities available under, this Agreement, any of the Notes
or any other Loan Document or any other Related Agreement, in whole or in part;

 

(g)                                  the existence, addition, modification,
termination, reduction or impairment of value, or release of any other guaranty
(or security therefor) of the Guaranteed Liabilities (including the Guarantors’
Obligations of any other Guarantor and obligations arising under any other
Guaranty or any other Loan Document now or hereafter in effect);

 

(h)                                 any waiver of, forbearance or indulgence
under, or other consent to any change in or departure from any term or provision
contained in this Agreement, any other Loan Document or any other Related
Agreement, including any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantors’ Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

 

130

--------------------------------------------------------------------------------


 

(i)                                     any failure to assert any breach of or
default under any Loan Document or with respect to the payment or performance of
any of the Guaranteed Liabilities, any of the Guarantors’ Obligations of any
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement; any extensions of credit in excess of the amount committed
under or contemplated by the Loan Documents, or in circumstances in which any
condition to such extensions of credit has not been satisfied; any other
exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against the Borrower, any other Loan Party or any other
Person under or in connection with any Loan Document, any Related Agreement or
any of the Guaranteed Liabilities or any Guarantors’ Obligation; any refusal of
payment or performance of any of the Guaranteed Liabilities or any Guarantors’
Obligation, whether or not with any reservation of rights against any Guarantor;
or any application of collections (including but not limited to collections
resulting from realization upon any direct or indirect security for the
Guaranteed Liabilities) to other obligations, if any, not entitled to the
benefits of the Guaranty provided for in this Article XII, in preference to
Guaranteed Liabilities or Guarantors’ Obligations entitled to the benefits of
the Guaranty provided for in this Article XII, or if any collections are applied
to the payment of Guaranteed Liabilities, any application to particular
Guaranteed Liabilities;

 

(j)                                    any taking, exchange, amendment,
modification, waiver, supplement, termination, subordination, compromise,
release, surrender, loss, or impairment of, or any failure to protect, perfect,
or preserve the value of, or any enforcement of, realization upon, or exercise
of rights, or remedies under or in connection with, or any failure, omission,
breach, default, delay, or wrongful action by the Administrative Agent or the
other Secured Parties, or any of them, or any other Person in connection with
the enforcement of, realization upon, or exercise of rights or remedies under or
in connection with, or, any other action or inaction by the Administrative Agent
or the other Secured Parties, or any of them, or any other Person in respect of,
any direct or indirect security for any of the Guaranteed Liabilities.  As used
in this Article XII, “direct or indirect security” for the Guaranteed
Liabilities, and similar phrases, includes any collateral security, guaranty,
suretyship, letter of credit, capital maintenance agreement, put option,
subordination agreement, or other right or arrangement of any nature providing
direct or indirect assurance of payment or performance of any of the Guaranteed
Liabilities, made by or on behalf of any Person;

 

(k)                                 Any merger, consolidation, liquidation,
dissolution, winding-up, charter revocation, or forfeiture, or other change in,
restructuring or termination of the corporate structure or existence of, the
Borrower, any other Loan Party or any other Person; any bankruptcy, insolvency,
reorganization or similar proceeding with respect to the Borrower, any other
Loan Party or any other Person; or any action taken or election made by the
Administrative Agent or the other Secured Parties, or any of them (including but
not limited to any election under Section 1111(b)(2) of the Bankruptcy Code),
the Borrower, any other Loan Party or any other Person in connection with any
such proceeding;

 

(l)                                     any defense, set-off, or counterclaim
which may at any time be available to or be asserted by the Borrower, any other
Loan Party or any other Person with respect to any Loan Document, any of the
Guaranteed Liabilities, any Guarantors’ Obligation, or with respect to any
Related Agreement; or any discharge by operation of Law or release of the
Borrower, any other Loan Party or any other Person from the performance or
observance of any Loan Document or any of the Guaranteed Liabilities or
Guarantors’ Obligations;

 

(m)                             any other circumstance whatsoever (with or
without notice to or knowledge of any Guarantor or any other Loan Party) which
might in any manner or to any extent vary the risks of such Loan Party, or might
otherwise constitute a legal or equitable defense available to, or discharge of,
a surety or a guarantor, including any right to require or claim that resort be
had to the Borrower or any other Loan Party or to any Collateral or other
security in respect of the Guaranteed Liabilities or Guarantors’ Obligations.

 

131

--------------------------------------------------------------------------------


 

It is the express purpose and intent of the parties hereto that this Guaranty,
the Guaranteed Liabilities and the Guarantors’ Obligations hereunder and under
each Guarantor Joinder with respect hereto shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment
and performance as herein provided.

 

12.4                        Maximum Liability.

 

(a)                                 Notwithstanding any provision to the
contrary contained herein or in any other of the Loan Documents, to the extent
any Guarantors’ Obligations shall be adjudicated to be invalid or unenforceable
for any reason (including because of any applicable Law relating to fraudulent
conveyances or transfers) then the obligations of each such Guarantor hereunder
shall be limited to the maximum amount that is permissible under applicable Law
(whether federal or state and including any Debtor Relief Law).  Any analysis of
the provisions hereof for purposes of Laws relating to fraudulent conveyances or
transfers shall take into account the contribution agreement established in
Section 12.5.

 

(i)                                     Each Guarantor’s maximum obligations
hereunder (the “Maximum Guarantor Liability”) in any case or proceeding referred
to below (but only in such a case or proceeding) shall not be in excess of:

 

(A)                               in a case or proceeding commenced by or
against such Guarantor under the Bankruptcy Code on or within one year from the
date on which any of the Guaranteed Liabilities are incurred, the maximum amount
that would not otherwise cause the Guarantors’ Obligations of such Guarantor (or
any other obligations of such Guarantor to Administrative Agent, Lenders and any
other Person holding any of the Guaranteed Liabilities or the Guarantors’
Obligations) to be avoidable or unenforceable against such Guarantor under
(1) Section 548 of the Bankruptcy Code or (2) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

 

(B)                               in a case or proceeding commenced by or
against such Guarantor under the Bankruptcy Code subsequent to one year from the
date on which any of the Guaranteed Liabilities or Guarantors’ Obligations of
such Guarantor are incurred, the maximum amount that would not otherwise cause
the Guarantors’ Obligations of such Guarantor (or any other obligations of such
Guarantor to Administrative Agent, Lenders and any other Person holding any of
the Guaranteed Liabilities or the Guarantors’ Obligations) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

 

(C)                               in a case or proceeding commenced by or
against such Guarantor under any Debtor Relief Law other than the Bankruptcy
Code, the maximum amount that would not otherwise cause the Guarantors’
Obligations of such Guarantor (or any other obligations of such Guarantor to
Administrative Agent, Lenders and any other Person holding any of the Guaranteed
Liabilities or the Guarantors’ Obligations) to be avoidable or unenforceable
against such Guarantor under such Debtor Relief Law, including any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding.  (The substantive state or federal Laws under which the
possible avoidance or unenforceability of the Guarantors’ Obligations of such
Guarantor (or any other obligations of such Guarantor to Administrative Agent,
Lenders and any other Person holding any of the Guaranteed Liabilities or the
Guarantors’ Obligations) shall be determined in any such case or proceeding
shall hereinafter be referred to as the “Avoidance Provisions”).

 

132

--------------------------------------------------------------------------------


 

(ii)                                  To the extent set forth above, but only to
the extent that the Guarantors’ Obligations of such Guarantor or the transfers
made by such Guarantor under the Collateral Documents to which it is a party,
would otherwise be subject to avoidance under any Avoidance Provisions if such
Guarantor is not deemed to have received valuable consideration, fair value,
fair consideration or reasonably equivalent value for such transfers or
obligations, or if such transfers or the Guarantors’ Obligations of such
Guarantor would render such Guarantor insolvent, or leave such Guarantor with an
unreasonably small capital or unreasonably small assets to conduct its business,
or cause such Guarantor to have incurred debts (or to have intended to have
incurred debts) beyond its ability to pay such debts as they mature, in each
case as of the time any of such Guarantors’ Obligations are deemed to have been
incurred and transfers made under such Avoidance Provisions, then such
Guarantors’ Obligations shall be reduced to that amount which, after giving
effect thereto, would not cause the Guarantors’ Obligations of such Guarantor
(or any other obligations of such Guarantor to Administrative Agent, Lenders and
any other Person holding any of the Guaranteed Liabilities or the Guarantors’
Obligations), as so reduced, to be subject to avoidance under such Avoidance
Provisions.  This paragraph is intended solely to preserve the rights hereunder
of Administrative Agent, Lenders and any other Person holding any of the
Guaranteed Liabilities to the maximum extent that would not cause such
Guarantors’ Obligations to be subject to avoidance under any Avoidance
Provisions, and neither such Guarantor nor any other Person shall have any
right, defense, offset, or claim under this paragraph as against Administrative
Agent, Lenders or any other Person holding any of the Guaranteed Liabilities or
the Guarantors’ Obligations that would not otherwise be available to such Person
under the Avoidance Provisions.

 

(b)                                 Each Guarantor agrees that the Guarantors’
Obligations of such Guarantor may at any time and from time to time exceed the
Maximum Guarantor Liability, without impairing the guaranty or any provision
contained herein or affecting the rights and remedies of Administrative Agent
hereunder.

 

12.5                        Contribution Agreement.  To the extent that any
Guarantor shall be required hereunder to pay any portion of any Guaranteed
Liability or Guarantors’ Obligation exceeding the greater of (a) the amount of
the value actually received by such Guarantor and its Subsidiaries from the
Loans and other Guaranteed Liabilities and Guarantors’ Obligations and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Guaranteed Liabilities and Guarantors’ Obligations
(excluding the amount thereof repaid by Borrower) in the same proportion as such
Guarantor’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date of
enforcement.  The contribution agreement in this paragraph is intended only to
define the relative rights of the Guarantors and nothing set forth in this
paragraph is intended to or shall impair the obligations of the Guarantors,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Agreement (up to the Maximum
Guarantor Liability).

 

12.6                        Currency and Funds of Payment.  All Guarantors’
Obligations for payment will be paid in lawful currency of the United States of
America and in immediately available funds, regardless of any Law now or
hereafter in effect that might in any manner affect the Guaranteed Liabilities,
or the rights of any Secured Party with respect thereto as against the Borrower
or any other Loan Party, or cause or permit to be invoked any alteration in the
time, amount or manner of payment by the Borrower or any other Loan Party of any
or all of the Guaranteed Liabilities.

 

12.7                        Subordination.  For so long as this Agreement
remains in effect, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (a) of the Borrower, to the Payment In Full of the Guaranteed
Liabilities, (b) of every other Guarantor (an “obligated guarantor”), to the
Payment In Full of the Guarantors’ Obligations of such

 

133

--------------------------------------------------------------------------------


 

obligated guarantor, and (c) of each other Person now or hereafter constituting
a Loan Party, to the Payment In Full of the obligations of such Loan Party owing
to any Secured Party and arising under the Loan Documents or with respect to any
Secured Bank Product or Secured Hedge.  All amounts due under such subordinated
debts, liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Secured Parties on account of the Guaranteed Liabilities, the
Guarantors’ Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Guarantor as agent
and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of such Guarantor.

 

12.8                        Enforcement.  Each Guarantor from time to time shall
pay to the Administrative Agent for the benefit of the Secured Parties, on
demand, at the Administrative Agent’s Principal Office or such other address as
the Administrative Agent shall give notice of to such Guarantor, the Guarantors’
Obligations as they become or are declared due, and in the event such payment is
not made forthwith, the Administrative Agent may proceed to suit against any one
or more or all of the Guarantors.  At the Administrative Agent’s election, one
or more and successive or concurrent suits may be brought hereon by the
Administrative Agent against any one or more or all of the Guarantors, whether
or not suit has been commenced against the Borrower, any other Guarantor, or any
other Person and whether or not the Secured Parties have taken or failed to take
any other action to collect all or any portion of the Guaranteed Liabilities or
have taken or failed to take any actions against any Collateral securing payment
or performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 12.3.

 

12.9                        Set-Off and Waiver.  Each Guarantor waives any right
to assert against any Secured Party as a defense, counterclaim, set-off,
recoupment or cross claim in respect of its Guarantors’ Obligations, any defense
(legal or equitable) or other claim which such Guarantor may now or at any time
hereafter have against the Borrower or any other Loan Party or any or all of the
Secured Parties without waiving any additional defenses, set-offs, counterclaims
or other claims otherwise available to such Guarantor.  Each Guarantor agrees
that each Secured Party shall have a lien for all the Guarantors’ Obligations
upon all deposits or deposit accounts, of any kind, or any interest in any
deposits or deposit accounts, now or hereafter pledged, mortgaged, transferred
or assigned to such Secured Party or otherwise in the possession or control of
such Secured Party for any purpose (other than solely for safekeeping) for the
account or benefit of such Guarantor, including any balance of any deposit
account or of any credit of such Guarantor with the Secured Party, whether now
existing or hereafter established, and hereby authorizes each Secured Party from
and after the occurrence of an Event of Default at any time or times with or
without prior notice to apply such balances or any part thereof to such of the
Guarantors’ Obligations to the Secured Parties then due and in such amounts as
provided for in this Agreement or otherwise as they may elect.

 

12.10                 Waiver of Notice; Subrogation.

 

(a)                                 Each Guarantor hereby waives to the extent
not otherwise expressly prohibited by applicable Law notice of the following
events or occurrences:  (i) acceptance of the Guaranty set forth in this
Article XII; (ii) the Lenders’ heretofore, now or from time to time hereafter
making Loans and issuing Letters of Credit and otherwise loaning monies or
giving or extending credit to or for the benefit of the Borrower or any other
Loan Party, or otherwise entering into arrangements with any Loan Party giving
rise to Guaranteed Liabilities, whether pursuant to this Agreement or the Notes
or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 12.3. 
Each Guarantor agrees that each Secured Party may heretofore, now or at any time
hereafter do any or all of the foregoing

 

134

--------------------------------------------------------------------------------


 

in such manner, upon such terms and at such times as each Secured Party, in its
sole and absolute discretion, deems advisable, without in any way or respect
impairing, affecting, reducing or releasing such Guarantor from its Guarantors’
Obligations, and each Guarantor hereby consents to each and all of the foregoing
events or occurrences.

 

(b)                                 Each Guarantor hereby agrees that payment or
performance by such Guarantor of its Guarantors’ Obligations under this
Article XII may be enforced by the Administrative Agent on behalf of the Secured
Parties upon demand by the Administrative Agent to such Guarantor without the
Administrative Agent being required, such Guarantor expressly waiving to the
extent not otherwise expressly prohibited by applicable Law any right it may
have to require the Administrative Agent, to (i) prosecute collection or seek to
enforce or resort to any remedies against the Borrower or any other Guarantor or
any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Administrative Agent or any Lender or other party to
a Related Agreement by the Borrower, any other Guarantor or any other Person on
account of the Guaranteed Liabilities or any guaranty thereof, IT BEING
EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED BY SUCH GUARANTOR THAT DEMAND
UNDER THE GUARANTY SET FORTH IN THIS ARTICLE XII MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING.

 

(c)                                  Each Guarantor further agrees that such
Guarantor shall not exercise any of its rights of subrogation, reimbursement,
contribution, indemnity or recourse to security for the Guaranteed Liabilities
until at least 95 days immediately following the Termination Date shall have
elapsed without the filing or commencement, by or against any Loan Party, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets.  If an amount shall be
paid to any Guarantor on account of such rights at any time prior to the
Termination Date, such amount shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Administrative Agent, for the
benefit of the Secured Parties, to be credited and applied upon the Guarantors’
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement or otherwise as the Secured Parties may elect.  The agreements in this
subsection shall survive repayment of all of the Guarantors’ Obligations, the
termination or expiration of this Agreement in any manner and occurrence of the
Termination Date.

 

12.11                 No Stay.  Without limitation of any other provision set
forth in this Article XII, if any declaration of default or acceleration or
other exercise or condition to exercise of rights or remedies under or with
respect to any Guarantors’ Obligation or any of the Guaranteed Liabilities shall
at any time be stayed, enjoined, or prevented for any reason (including but not
limited to stay or injunction resulting from the pendency against any Loan Party
or any other Person of a bankruptcy, insolvency, reorganization or similar
proceeding), the Guarantors agree that, for the purposes of this Article XII and
their obligations hereunder, the Guarantors’ Obligations and the Guaranteed
Liabilities shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

 

12.12                 Additional Guarantors.  At any time after the initial
execution and delivery of this Agreement to the Administrative Agent and the
Lenders, additional Persons may become parties to this Agreement and thereby
acquire the duties and rights of being Guarantors hereunder by executing and
delivering to the Administrative Agent and the Lenders a duly executed Guarantor
Joinder pursuant to this Agreement.  No notice of the addition of any Guarantor
shall be required to be given to any pre-existing Guarantor and each Guarantor
hereby consents thereto.

 

135

--------------------------------------------------------------------------------


 

12.13                 Reliance.  Each Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Secured Parties, that:  (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from the
Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide its Guaranty under this
Article XII and any Guarantor Joinder (“Other Information”), and has full and
complete access to the Loan Parties’ books and records and to such Other
Information; (b) such Guarantor is not relying on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of such Loan Documents and Related
Agreements as it has requested, is executing this Agreement (or the Guarantor
Joinder to which it is a party, as applicable) freely and deliberately, and
understands the obligations and financial risk undertaken by providing its
Guaranty under this Agreement; (d) such Guarantor has relied solely on the
Guarantor’s own independent investigation, appraisal and analysis of the
Borrower and the other Loan Parties, such Persons’ financial condition and
affairs, the Other Information, and such other matters as it deems material in
deciding to provide this Guaranty and is fully aware of the same; and (e) such
Guarantor has not depended or relied on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning the Borrower or the Borrower’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty, or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision.  Each
Guarantor agrees that no Secured Party has any duty or responsibility
whatsoever, now or in the future, to provide to such Guarantor any information
concerning the Borrower or any other Loan Party or such Persons’ financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if such Guarantor receives any such information from
any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, such Guarantor will independently verify the
information and will not rely on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, with respect to such
information.

 

12.14                 Receipt of Credit Agreement, Other Loan Documents,
Benefits.

 

(a)                                 Each Guarantor hereby acknowledges that it
has received a copy of this Agreement and the other Loan Documents and each
Guarantor certifies that the representations and warranties made therein with
respect to such Guarantor are true and correct in all material respects. 
Further, each Guarantor acknowledges and agrees to perform, comply with, and be
bound by all of the provisions of this Agreement and the other Loan Documents
applicable to such Guarantor.

 

(b)                                 Each Guarantor hereby acknowledges,
represents, and warrants that it receives direct and indirect benefits by virtue
of its affiliation with Borrower and the other Guarantors and that it will
receive direct and indirect benefits from the financing arrangements
contemplated by this Agreement and that such benefits, together with the rights
of contribution and subrogation that may arise in connection herewith are a
reasonably equivalent exchange of value in return for providing the Guaranty set
forth in this Article XII.

 

12.15                 Joinder.  Each Person that shall at any time execute and
deliver to the Administrative Agent a Guarantor Joinder shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Guarantor, and all references herein and in the other Loan
Documents to the Guarantors or to the parties to this Guaranty shall be deemed
to include such Person as a Guarantor hereunder.

 

[SIGNATURE PAGES FOLLOW]

 

136

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

HAWAIIAN TELCOM COMMUNICATIONS,
INC., as Borrower

 

 

 

 

 

By:

/s/ Dan T. Bessey

 

 

Dan T. Bessey

 

 

Senior Vice President, Chief Financial Officer and
Treasurer

 

[Signatures continue on following page.]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

 

COBANK, ACB, as Administrative Agent, a Joint Lead
Arranger, Bookrunner, an Issuing Lender, the Swing
Line Lender and as a Lender

 

 

 

By:

/s/ Jacqueline Bove

 

 

Jacqueline Bove

 

 

Vice President

 

[Signatures continue on following page.]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

 

FIFTH THIRD BANK, as a Joint Lead Arranger and Co-Syndication Agent and as a
Lender

 

 

 

 

 

By:

/s/ Eric Oberfield

 

 

Name: Eric Oberfield

 

 

Title: Managing Director

 

[Signatures continue on following page.]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

 

MUFG UNION BANK, N.A., as a Joint Lead Arranger and Co-Syndication Agent and as
a Lender

 

 

 

 

 

By:

/s/ Matthew Hillman

 

 

Name: Matthew Hillman

 

 

Title: Vice President

 

[Signatures continue on following page.]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

 

FIRST HAWAIIAN BANK, as a Lender

 

 

 

 

 

By:

/s/ Derek Chang

 

 

Name: Derek Chang

 

 

Title: Vice President

 

[Signatures continue on following page.]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

 

EAST WEST BANK, as a Lender

 

 

 

 

 

By:

/s/ David Hill

 

 

Name: David Hill

 

 

Title: First Vice President

 

[Signatures continue on following page.]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

 

WEBSTER BANK N.A., as a Lender

 

 

 

 

 

By:

/s/ Robert Schaefer

 

 

Name: Robert Schaefer

 

 

Title: Director

 

[Signatures continue on following page.]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

By:

/s/ Alexander Oliver

 

 

Name: Alexander Oliver

 

 

Title: Authorized Signatory

 

[Signatures continue on following page.]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

 

AMERICAN SAVINGS BANK, FSB, as a Lender

 

 

 

 

 

By:

/s/ Edward Chin

 

 

Name: Edward Chin

 

 

Title: First Vice President

 

[Signatures continue on following page.]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

 

COLUMBIA STATE BANK, as a Lender

 

 

 

 

 

By:

/s/ Thomas G. Gunder

 

 

Name: Thomas G. Gunder

 

 

Title: SVP

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 - Commitments of Lenders

 

 

 

Revolver

 

Term Loan A-1

 

Term Loan A-2

 

Totals

 

Lender

 

Revolving
Loan
Commitment

 

Pro Rata Share of
Revolving Loan
Commitment

 

Term Loan A-1

 

Pro Rata Share of
Term Loan A-1

 

Term Loan A-2

 

Pro Rata Share of
Term Loan A-2

 

Total
Commitment
and Loan

 

Pro Rata Share
of Total
Commitment
and Loan

 

CoBank, ACB

 

$

7,500,000

 

25.000000000

%

—

 

—

 

$

230,000,000

 

100

%

$

237,500,000

 

67.857142857

%

Fifth Third Bank

 

$

4,500,000

 

15.000000000

%

$

18,000,000

 

20.000000000

%

—

 

—

 

$

22,500,000

 

6.428571429

%

MUFG Union Bank, N.A.

 

$

4,500,000

 

15.000000000

%

$

18,000,000

 

20.000000000

%

—

 

—

 

$

22,500,000

 

6.428571429

%

First Hawaiian Bank

 

$

4,000,000

 

13.333333333

%

$

16,000,000

 

17.777777778

%

—

 

—

 

$

20,000,000

 

5.714285714

%

Webster Bank, N.A.

 

$

3,000,000

 

10.000000000

%

$

12,000,000

 

13.333333333

%

—

 

—

 

$

15,000,000

 

4.285714286

%

East West Bank

 

$

2,000,000

 

6.666666667

%

$

8,000,000

 

8.888888889

%

—

 

—

 

$

10,000,000

 

2.857142857

%

Royal Bank of Canada

 

$

1,500,000

 

5.000000000

%

$

6,000,000

 

6.666666667

%

—

 

—

 

$

7,500,000

 

2.142857143

%

American Savings Bank, FSB

 

$

1,500,000

 

5.000000000

%

$

6,000,000

 

6.666666667

%

—

 

—

 

$

7,500,000

 

2.142857143

%

Columbia State Bank

 

$

1,500,000

 

5.000000000

%

$

6,000,000

 

6.666666667

%

—

 

—

 

$

7,500,000

 

2.142857143

%

All Lenders

 

$

30,000,000

 

100

%

$

90,000,000

 

100

%

$

230,000,000

 

100

%

$

350,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

Part 2 - Commitments of Swing Line Lender and Issuing Lenders

 

LENDER

 

SWING LINE
COMMITMENT

 

COBANK, ACB, AS SWING LINE LENDER

 

$

5,000,000

 

 

 

 

LETTER OF
CREDIT
COMMITMENT

 

COBANK, ACB, AS AN ISSUING LENDER

 

$

5,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 3 - Addresses for Notices to Administrative Agent, an Issuing Lender, Swing
Line Lender, Borrower and Guarantors:

 

ADMINISTRATIVE AGENT, AN ISSUING LENDER, and THE SWING LINE LENDER

 

Name:

CoBank, ACB

 

 

 

Address:

6340 S. Fiddlers Green Circle
Greenwood Village, CO 80111

 

 

 

Attention:

Communications Banking Group

 

 

 

Telephone:

(303) 740-4000

 

 

 

Telecopy:

(303) 224-2718 and (303) 740-4021

 

 

 

E-mail:

cobankloanaccounting@cobank.com; jbove@cobank.com

 

BORROWER:

 

Name:

Hawaiian Telcom Communications, Inc.

 

Address:

1177 Bishop Street
Honolulu, Hawaii 96813

 

Attention:

Dan Bessey, Chief Financial Officer

 

Telephone:

(808) 546-8583

 

Telecopy:

(808) 546-8957

 

E-mail:

Dan.Bessey@Hawaiintel.com

 

 

GUARANTORS:

 

In the care of the Borrower in accordance with the notice information for the
Borrower set forth above.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.2(b)

 

PERSONS TO BE JOINED AS GUARANTORS

ON THE CLOSING DATE

 

·                  Hawaiian Telcom Holdco, Inc. (“Parent”)

 

Subsidiary Guarantors:

 

·                  Hawaiian Telcom, Inc. (“HTI”)

 

·                  Hawaiian Telcom Services Company, Inc. (“HTSC”)

 

·                  SystemMetrics Corporation (“SystemMetrics”)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

QUALIFICATIONS TO DO BUSINESS AND

JURISDICTION OF FORMATION

 

Loan Party

 

Qualification To Do Business

 

Jurisdiction of Formation

 

Parent

 

Delaware

 

Delaware

 

Hawaiian Telcom Communications, Inc. (“Borrower”)

 

Delaware Hawaii

 

Delaware

 

HTI

 

Hawaii

 

Hawaii

 

HTSC

 

Delaware Hawaii

 

Delaware

 

SystemMetrics

 

Hawaii

 

Hawaii

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

 

SUBSIDIARIES

 

Loan Party (other
than Parent)

 

Holder/ Owner

 

Type of
Interest

 

Certificate
No. (1)

 

No. of
Shares/
Units

 

% Owned

 

Borrower:

 

 

 

 

 

 

 

 

 

 

 

Borrower

 

Parent

 

Common Stock

 

1

 

1,000

 

100

%

Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

HTI

 

Borrower

 

Common Stock

 

HT5-HT10

 

10,000,000

 

100

%

HTSC

 

Borrower

 

Common Stock

 

1

 

1

 

100

%

SystemMetrics

 

HTSC

 

Common Stock

 

[3,4,5,8]

 

[622,222]

 

100

%

Wavecom Corporation (“Wavecom”)

 

HTI

 

Common Stock

 

[1-4]

 

[612,903]

 

100

%

 

--------------------------------------------------------------------------------

(1)  Each issuing Loan Party shall (i) provide or (ii) reissue and provide to
Administrative Agent on or about the Closing Date, with a revised schedule to
reflect any changes, as applicable.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

 

GOVERNMENTAL AUTHORIZATIONS

 

·                  Pay-off and termination of the Credit Agreement, dated as of
February 29, 2012, among Borrower, as borrower, Parent, the lenders party
thereto, and Credit Suisse AG, Cayman Islands Branch, as administrative agent
and collateral agent, as amended by Amendment No. 1 dated June 6, 2013 to the
Credit Agreement, dated as of February 29, 2012, and Amendment No. 2 to Credit
Agreement dated as of May 3, 2016 (as amended to date, the “CS Credit
Agreement”) will be required simultaneously with the Initial Credit Extension.

 

·                  Pay-off and termination of the Amended and Restated Revolving
Line of Credit Agreement, dated as of October 3, 2011, by and among Borrower,
First Hawaiian Bank, as agent, and each of the lenders from time to time party
thereto, as amended by that Amendment to Amended and Restated Revolving Line of
Credit Agreement dated February 29, 2012, Consent and Amendment to Amended and
Restated Revolving Line of Credit Agreement dated April 22, 2013, the Consent
dated as of June 6, 2013 and Third Amendment to Amended and Restated Revolving
Line of Credit Agreement dated April 9, 2015 (as amended to date, the “FHB
Credit Agreement”) will be required simultaneously with the Initial Credit
Extension.

 

·                  Compliance with PUC regulations pursuant to the terms of
Section 4.3(c) of the Credit Agreement and the FCC and PUC consent provisions of
Section 11.15 of the Credit Agreement.

 

·                  To comply with PUC Order No. 32193, HTI and HTSC must
complete the following:

 

·                  Prior to applicants finalizing any of applicants’ Financing
Arrangements, applicants will provide notice with the Commission and the
Consumer Advocate of the proposed transaction at least ten (10) days before the
loan closing.

 

·                  Within thirty (30) days following the closing of any
financing transaction relating to applicants’ Financing Arrangements and, to the
extent applicable, applicants’ Financing Arrangements Encumbrances, applicants
will file executed copies of the relevant loan documents with the Commission and
the Consumer Advocate.

 

·                  Compliance with Section Q.4, of Decision and Order No. 352
issued by the Cable Television Division of the State of Hawaii Department of
Commerce and Consumer Affairs on June 24, 2011, by notifying the Director of the
State of Hawaii Department of Commerce and Consumer Affairs no later than (15)
calendar days after the closing of the Credit Agreement that HT’s cable system
assets were encumbered and pledged as collateral for the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.19

 

LICENSES

 

FCC

 

International 214

 

HTSC

 

·                  ITC-214-20040630-00512

 

·                  ITC-214-20040630-00513

 

Wavecom

 

·                  ITC-214-20010503-00269, control of which was transferred to
HTI under IBFS File No. ITC-T/C-20120716-00183.

 

International Cable

 

HTI

 

Domestic 214 authorization (although there is no “license”)

 

HTI

 

HTSC

 

Wavecom

 

 

 

CABLE TV REGISTRATION

PSID

 

Community Unit

 

County Name

 

Community Name

 

Legal Name

21605

 

HI0112

 

HONOLULU

 

HONOLULU

 

HAWAIIAN TELCOM SERVICES COMPANY, INC.

 

--------------------------------------------------------------------------------


 

Submarine Cable Licenses

 

·                  Hawaii Island Fiber Network (formerly known as the GST
Interisland Cable), FCC File Nos.: SCL-95-003 (re-numbered
SCL-LIC-19950627-00024), SCL-MOD-20001025-00036, SCL-MOD-20131114-00012.

 

·                  The common carrier fiber optic submarine cable system
extending between the Hawaiian Islands of Kauai, Oahu, Molokai, Lanai, Maui, and
Hawaii consists of approximately 400 miles of undersea fiber.   The license
grant authorized eight (unspecified) landing sites.  The system is owned 50% by
HTI and 50% by TX Telecom of Hawaii L.P.  The Kawaihae and Makaha cable landing
stations are owned by HTSC.

 

·                  Hawaiian Inter-Island Cable System (HICS), FCC File
No. SCL-93-003 (renumbered SCL-LIC-19921015-00008)

 

·                  HTI owns and operates a submarine cable that connects four of
the Hawaiian Islands, Oahu, Kauai, Maui, and Hawaii.

 

·                  Southeast Asia-US submarine cable system (SEA-US),
SCL-LIC-20150626-00016

 

·                  The SEA-US consortium holds an FCC license to land and
operate a non-common carrier fiber-optic submarine cable network connecting the
continental United States, Indonesia, the Philippines, Guam, and Hawaii. The
SEA-US is a consortium system owned by GTI Corporation, Globe Telecom, Inc.,
HTSC, RAM Telecom International, Inc., TeleGuam Holdings, LLC, d/b/a GTA
TeleGuam, PT Telekomunikasi Indonesia International, and Telekomunikasi
Indonesia International (USA) Inc.

 

·                  The SEA-US cable system will consist of two subsystems, with
each subsystem containing three segments with two optical fiber pairs per
segment, for a total of twelve optical fiber pairs. The SEA-US West subsystem
(segments 1-3) will connect Indonesia, the Philippines and Guam, and the SEA-US
East subsystem (segments 4-6) will connect Guam, Hawaii, and California.
Together, the SEA-US, along with associated cable landing stations, will consist
of the following: (1) Segment 1 will connect a newly constructed cable landing
station at Kauditan, Indonesia with Branch Unit 1, located off the coast of the
Philippines, (2) Segment 2 will connect Branch Unit 1 with a newly constructed
cable landing station at Davao, the Philippines, and (3) Segment 3 will connect
Branch Unit 1 with a newly constructed cable landing station at Pita, Guam,
(4) Segment 4 will connect the newly constructed cable landing station at Pita,
Guam with Branch Unit 2, located off the coast of Oahu, Hawaii, (5) Segment 5
will connect Branch Unit 2 with HTSC’s existing inter-island cable landing
station at Makaha, Hawaii, which will be augmented for the SEA-US Hawaii
landing, and (6) Segment 6

 

--------------------------------------------------------------------------------


 

will connect Branch Unit 2 with an existing cable landing station at Hermosa
Beach, California. The Philippines and Indonesia are both World Trade
Organization (WTO).

 

·                  HTSC will own and control the Makaha, Hawaii cable landing
station and will hold a 13.27% ownership interest in segments 4, 5, and 6 of
SEA-US East.

 

FCC WIRELESS LICENSES (non-material)

 

Call Sign

 

Radio Service

 

Licensee

 

Location

 

Expiration Date

WQQD480

 

IG - Industrial/Business Pool, Conventional

 

HTI

 

Honolulu, HI

 

11/7/2022

WQSB489

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Honolulu, HI

 

8/27/2023

WQSB490

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kawela Bay, HI

 

8/27/2023

KCG66

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Hana, HI

 

9/25/2018

KFJ76

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Hawi, HI

 

2/1/2021

KK6231

 

CT - Local Television Transmission

 

HTI

 

Operating Statewide - HI

 

2/1/2021

KUP41

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Wailuku, HI

 

2/1/2021

KUQ80

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Nanakuli, HI

 

2/1/2021

KUQ97

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Hawaii Kai, HI

 

2/1/2021

KUQ98

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Hoolehua, HI

 

2/1/2021

 

--------------------------------------------------------------------------------


 

FCC WIRELESS LICENSES (non-material)

 

Call Sign

 

Radio Service

 

Licensee

 

Location

 

Expiration Date

KUR61

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Volcano, HI

 

2/1/2021

KUR62

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Naalehu, HI

 

2/1/2021

KUR96

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Wahiawa, HI

 

2/1/2021

KUR98

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Hilo, HI

 

2/1/2021

KUS20

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Hamuula, HI

 

2/1/2021

KUS21

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Huehue, HI

 

9/25/2018

KUS23

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kamuela, HI

 

2/1/2021

KUV78

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Hamamaulu, HI

 

2/1/2021

KUV79

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kihue, HI

 

2/1/2021

KUV80

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Honolulu, HI

 

2/1/2021

KUV81

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kailua, HI

 

2/1/2021

KUV83

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Honolulu, HI

 

2/1/2021

 

--------------------------------------------------------------------------------


 

FCC WIRELESS LICENSES (non-material)

 

Call Sign

 

Radio Service

 

Licensee

 

Location

 

Expiration Date

KUV84

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kualapuu, HI

 

2/1/2021

KUV85

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Honokaa, HI

 

2/1/2021

KUV88

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Waiakoa,HI

 

2/1/2021

KUV95

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Waialua, HI

 

2/1/2021

KVH83

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Operating Statewide - HI

 

2/1/2021

KXR49

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Lanai City, HI

 

2/1/2021

KXR51

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kalaheo, HI

 

2/1/2021

KZS32

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Waianae, HI

 

2/1/2021

KZS94

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kaunakakai, HI

 

2/1/2021

WAY90

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Halai, HI

 

2/1/2021

WAY91

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Pahoa, HI

 

2/1/2021

WBB245

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Volcano, HI

 

2/1/2021

 

--------------------------------------------------------------------------------


 

FCC WIRELESS LICENSES (non-material)

 

Call Sign

 

Radio Service

 

Licensee

 

Location

 

Expiration Date

WCF950

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Honolulu, HI

 

2/1/2021

WCU202

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Mauna Loa, HI

 

2/1/2021

WCU406

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Waikoloa Village, HI

 

2/1/2021

WCU407

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kamuela, HI

 

2/1/2021

WCU551

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kailua Kona, HI

 

2/1/2021

WDD39

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Honolulu, HI

 

2/1/2021

WDD40

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kailua Kona, HI

 

2/1/2021

WDU332

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Puu Kapele Trig, HI

 

2/1/2021

WFY699

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Puako, HI

 

2/1/2021

WGW546

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Hilo, HI

 

2/1/2021

WGX408

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Huehue, HI

 

2/1/2021

WLL655

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Lanai City, HI

 

2/1/2021

 

--------------------------------------------------------------------------------


 

FCC WIRELESS LICENSES (non-material)

 

Call Sign

 

Radio Service

 

Licensee

 

Location

 

Expiration Date

WLM266

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Waipahu, HI

 

2/1/2021

WLM502

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Hilo, HI

 

2/1/2021

WMI730

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Hilo, HI

 

2/1/2021

WMI731

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kalaoa, HI

 

2/1/2021

WMI732

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Mamalahoa Hwy, HI

 

2/1/2021

WMI799

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kahului, HI

 

2/1/2021

WMI800

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Lihue, HI

 

2/1/2021

WPNK702

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Hilo, HI

 

2/1/2021

WQJV448

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kualapuu, HI

 

1/12/2019

WQJV449

 

CF - Common Carrier Fixed Point to Point Microwave

 

HTI

 

Kalaupapa, HI

 

1/12/2019

WQSW873

 

IG - Industrial/Business Pool, Conventional

 

HTI

 

Maui County, HI

 

12/2/2023

WQIB343

 

CF - Common Carrier Fixed Point to Point Microwave

 

Wavecom

 

Waimea, HI

 

12/18/2017

 

--------------------------------------------------------------------------------


 

FCC WIRELESS LICENSES (non-material)

 

Call Sign

 

Radio Service

 

Licensee

 

Location

 

Expiration Date

WQIB344

 

CF - Common Carrier Fixed Point to Point Microwave

 

Wavecom

 

Puako, HI

 

12/18/2017

WQQW578

 

MG - Microwave Industrial/Business Pool

 

Wavecom

 

Molokai, HI

 

3/15/2023

WQQW580

 

MG - Microwave Industrial/Business Pool

 

Wavecom

 

Kaunakakai, HI

 

3/15/2023

 

PUC

 

HTI—

 

·                  Charter from King in 1883.  Incumbent local exchange carrier
with authority to provide local and intraLata telecommunications services
throughout the State of Hawaii.

 

HTSC

 

·                  Certificate of Authority for intrastate telecommunications
services in the State of Hawaii on a resold basis (Docket No. 04-0140, Decision
No. 21696) and facilities —based. (Docket No. 07-0423, Decision No. 24114).

 

·

 

·                  Certificate of Registration to provide intrastate wireless
telecommunications services on a resold basis within the State of Hawaii.
(Docket No. 05-0097, Decision No. 21892)

 

Wavecom

 

·                  Certificate of Authority to operate as a provider of local
exchange and long distance services within the State of Hawaii. (Docket
No. 01-0157, Decision No. 18868)

 

Department of Commerce and Consumer Affairs

 

CATV Franchise for Oahu

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

EXISTING INDEBTEDNESS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

EXISTING CONTINGENT OBLIGATIONS

 

·                  Obligations under the CS Credit Agreement and the FHB Credit
Agreement, which are to be terminated simultaneously with the Initial Credit
Extension.

 

·                  In August 2014, HTSC joined a consortium of national and
international companies to build and operate the Southeast Asia to United States
(SEA-US) trans Pacific submarine cable system connecting Indonesia, the
Philippines, Guam, Hawaii and the mainland United States.  Pursuant to the
SEA-US Agreements, HTSC has undertaken the following Contingent Obligations:

 

·                  (i) HTSC will pay $25 million over the multi-year
construction period, with the majority to be paid at periodic milestones in 2016
and 2017, for a fractional ownership in the system, of which $3.5 million has
been paid to date.  As part of this project, HTSC has agreed to construct a
cable landing station in Makaha, Hawaii, and to provide cable landing services
to SEA US and another trans-Pacific system.

 

·                  (ii) certain annual costs to fund the operation and
maintenance of the cable system.

 

·                  (iii) certain indemnity obligations with respect to the other
owners of the cable system and third parties.

 

·                  (iv) certain costs to upgrade or otherwise modify the cable
system or other obligations undertaken pursuant to the approval of the required
percentage of the owners of the cable system.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.5

 

EXISTING INVESTMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.15

 

EXISTING NEGATIVE PLEDGE RESTRICTIONS

 

·                  Restrictions under the CS Credit Agreement and the FHB Credit
Agreement, which are to be terminated simultaneously with the Initial Credit
Extension.

 

·                  The SEA-US Agreements contain certain restrictions on HTSC’s
ability to assign, pledge or sell any interests beyond its allocated capacity in
the cable system.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.7

 

VOTING PARTICIPANTS

 

·                  1st Farm Credit Services, FLCA

 

·                  Badgerland Financial, FLCA

 

·                  United FCS, FLCA dba FCS Commercial Finance Group

 

·                  Farm Credit East, ACA

 

·                  Farm Credit West, FLCA

 

·                  Farm Credit Mid-America, FLCA

 

·                  MidAtlantic Farm Credit, FLCA

 

·                  Farm Credit Bank of Texas

 

·                  Farm Credit Services of America, FLCA

 

·                  GreenStone Farm Credit Services, FLCA

 

·                  Northwest Farm Credit Services, FLCA

 

·                  Farm Credit of New Mexico, FLCA a wholly owned subsidiary of
Farm Credit of New Mexico, ACA

 

·                  AgFirst Farm Credit Bank

 

·                  American AgCredit, FLCA

 

·                  Golden State Farm Credit, FLCA

 

·                  AgChoice Farm Credit, ACA, on behalf of itself and its
wholly-owned Subsidiaries, AgChoice Farm Credit, FLCA, and AgChoice Farm Credit,
PCA

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](2) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](3) Assignee identified in item 2 below ([the][each, an
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](4) hereunder are several and not joint.](5)  
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement, dated as of February 24, 2017 (as amended,
modified, supplemented, extended or restated from time to time, the “Credit
Agreement”), by and among Hawaiian Telcom Communications, Inc. (the “Borrower”),
the Guarantors party thereto from time to time, the Lenders party thereto from
time to time and CoBank, ACB, as the Administrative Agent, receipt of a copy of
which is hereby acknowledged by [the][each] Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.  [Attached hereto is a completed
Administrative Questionnaire.](6)

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swing line loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

--------------------------------------------------------------------------------

(2)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(3)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(4)  Select as appropriate.

 

(5)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

(6)  If any Assignee is not an existing Lender, an Administrative Questionnaire
must be completed for each such Assignee and attached hereto.

 

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

 

                                                [Assignor [is] [is not] a
Defaulting Lender]

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.                                      Borrower:                             
Hawaiian Telcom Communications, Inc.

 

4.                                      Administrative Agent: CoBank, ACB, as
the Administrative Agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             The $350,000,000 Credit
Agreement dated as of February 24, 2017, among Hawaiian Telcom
Communications, Inc., the Guarantors party thereto from time to time, the
Lenders parties thereto from time to time and CoBank, ACB, as the Administrative
Agent

 

6.                                      Assigned Interest[s]:

 

Assignor[s](7)

 

Assignee[s](8)

 

Facility
Assigned

 

Aggregate Amount
of
Commitment/Loans
for all Lenders(9)

 

Amount of
Commitment/Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(10)

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.           Trade Date:                         
                               ]

 

--------------------------------------------------------------------------------

(7)  List each Assignor, as appropriate.

 

(8)  List each Assignee, as appropriate.

 

(9)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

[Signatures Commence on Following Page]

 

--------------------------------------------------------------------------------


 

Effective Date:                      , 20      [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE[S]

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

[Consented to and](11) Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

[Assignment and Assumption]

 

--------------------------------------------------------------------------------


 

[Consented to:](12)

 

[NAME OF RELEVANT PARTY]

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(12)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

[Assignment and Assumption]

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee[s].  [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 11.7(b)(i)-(vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.7(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
and any claims, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement and
the transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York without regard to conflicts of
law principles that require or permit application of the laws of any other state
or jurisdiction.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE

 

THIS COMPLIANCE CERTIFICATE is given by                      , the [TITLE OF
COMPLIANCE OFFICER] of HAWAIIAN TELCOM COMMUNICATIONS, INC. (the “Borrower”)
pursuant to Section 6.1(c) of that certain Credit Agreement, dated as of
February 24, 2017 (as amended, modified, supplemented, extended or restated from
time to time, the “Credit Agreement”), among the Borrower, the Guarantors party
thereto from time to time, the Lenders party thereto from time to time and
CoBank, ACB, as the Administrative Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

 

I hereby certify as follows, in my capacity as a Compliance Officer of the
Borrower and not in my personal capacity:

 

1.                                      I am the [TITLE OF COMPLIANCE OFFICER]
of the Borrower, and as such possess the knowledge and authority to certify to
the matters set forth in this Compliance Certificate, and hereby certify that
the matters set forth below are true and accurate to the best of my present
knowledge, information and belief after due inquiry;

 

2.                                      [Attached hereto as Annex A are
the][Reference is made to the Form 10-[Q][K] filed on [              ], 20[  ]
which incorporated the] [audited/unaudited] [annual/quarterly] consolidated
financial statements of the Parent, for the fiscal [year/quarter] ended
                  , 20  , as required by Section 6.1[(a)/(b)] of the Credit
Agreement.]  Such financial statements were prepared in accordance with GAAP
consistently applied (except as expressly provided in the Credit Agreement),
fairly present in all material respects the condition of the Parent and its
Subsidiaries during the periods covered thereby and as of the dates thereof, and
are in a format that demonstrates any accounting or formatting changes that may
be required by various jurisdictions in which the business of the Parent or any
of its Subsidiaries are conducted (to the extent not inconsistent with GAAP);

 

3.                                      As of the date of such financial
statements, the Loan Parties are in compliance with the covenants set forth in
Article VIII of the Credit Agreement, except as set forth under paragraph 4
below.  Attached hereto as Annex B are calculations that demonstrate the
compliance by the Loan Parties with such covenants;

 

4.                                      I have reviewed the activities of the
Loan Parties, and consulted with appropriate representatives of the Loan Parties
during the fiscal [year/quarter] ended                  , 20   and reviewed the
Credit Agreement and the other Loan Documents.  As of the date of this
Compliance Certificate, there is no condition, event or act which constitutes a
Default or an Event of Default under the Credit Agreement, except as disclosed
on Annex C hereto; and

 

5.                                      [Pursuant to Section 6.1(e)(xi)(A) of
the Credit Agreement and the terms of the Security Agreement, attached hereto as
Annex D is a list of the following: (i) any Material Owned Real Property and any
leasehold interest in Material Leased Property, (ii) any Equity Interest,
(iii) any Copyright, Patent, Trademark or Domain Name (each as defined in the
Security Agreement), (iv) any Commercial Tort Claim (as defined in the Security
Agreement) that is

 

--------------------------------------------------------------------------------


 

known to any Loan Party (such that an officer of any Loan Party has actual
knowledge of the existence of a tort cause of action and not merely of the
existence of the facts giving rise to such cause of action) and are known to any
Loan Party to involve an amount in controversy in excess of the Threshold Amount
in the aggregate, (v) any Material Contracts, and (vi) any Material Account, in
each case, owned, acquired, leased or opened by any Loan Party, in each case, of
which notice has not previously been given to the Administrative Agent[, as well
as revised or updated Schedules to the Credit Agreement or Annexes to the
Security Agreement to the extent required by Section 6.1(e)(xi)(B) of the Credit
Agreement].](13)

 

Request for Applicable Margin Change

(check box if being requested)

 

[   ]                               As a result of the Leverage Ratio being
[     ] (as set forth on Annex B hereto), the Borrower hereby requests that the
Applicable Margins, the Applicable Unused Commitment Fee Rate and the Applicable
Letter of Credit Fee be recomputed based upon the reduced level indicated below:

 

 

 

 

 

Revolving Loans and Term Loan A-1

 

Term Loan A-2

 

Level

 

Leverage
Ratio

 

Applicable Margin
for Base Rate
Loans

 

Applicable Margin
for LIBOR Rate
Loans and Letter of
Credit Fee

 

Applicable Margin
for Base Rate
Loans

 

Applicable Margin
for LIBOR Rate
Loans

 

Applicable
Unused
Commitment
Fee Rate

 

Level I

 

equal to or greater than 2.25x

 

2.75

%

3.75

%

3.00

%

4.00

%

0.375

%

Level II

 

less than 2.25x

 

2.50

%

3.50

%

2.75

%

3.75

%

0.375

%

 

--------------------------------------------------------------------------------

(13)  Paragraph 5 should only be included if needed.

 

[Signatures appear on following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of          ,
20  .

 

 

 

 

[TITLE OF COMPLIANCE OFFICER]

 

of HAWAIIAN TELCOM

 

COMMUNICATIONS, INC.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Annual (audited) or Quarterly (unaudited)

Financial Statements

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Financial Covenant Compliance Worksheet

 

COVENANT 8.1

 

Maximum Annual Capital Expenditures

 

(A)

Actual Capital Expenditures

$

 

 

 

[(B)

Unused Capital Expenditures for Fiscal Year 2017]

$

 

 

 

(C)

$105,500,000

 

 

Requirement:

 

Maximum Annual Capital Expenditures for Fiscal Year ending 2017:  (A) < (C)

 

Maximum Annual Capital Expenditures for Fiscal Year ending 2018:  (A) < (C) +(B)

 

Compliance:                                                                       
Yes                                                                           
No

 

--------------------------------------------------------------------------------


 

COVENANT 8.2

 

Leverage Ratio

 

**Note:                                                    This calculation is
required at each fiscal quarter end.  This covenant shall be calculated on a
Consolidated basis for Parent and its Subsidiaries.**

 

As of the fiscal quarter ended               ,         .

 

(A)

Indebtedness (other than the net termination obligations of such Person under
any Hedge Agreement, calculated as of any date as if such agreement or
arrangement were terminated as such date and, to the extent related to or
supporting such net termination obligations, as described in clause (i) of the
definition of Indebtedness) =

 

$

 

 

 

 

 

 

(B)

Consolidated EBITDA for the most recently completed four fiscal quarters:

 

 

 

 

 

 

 

 

 

(i) the sum, without duplication, of

 

(1) Consolidated Net Income for such period

 

(2) consolidated interest expense and costs incurred in connection with any
Hedge Agreement,

 

(3) consolidated income tax expense, including state franchise and similar
taxes,

 

(4)  depreciation and amortization expense,

 

(5) any extraordinary or non-cash charges (provided, however, that any cash
payment or expenditure made with respect to any such non-cash charge shall be
subtracted in computing Consolidated EBITDA during the period in which such cash
payment or expenditure is made), including, without limitation, any non-cash
compensation charge arising from any grant of stock, stock options or other
equity-based awards and non-cash pension and post-employment benefit expenses,

 

(6) non-recurring or unusual charges, expenses or losses, if applicable, related
to (A) severance, including associated retirement benefits, (B) facility and
office closure costs, (C)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

contract cancellation costs, (D) network reconfiguration costs or (E) costs with
respect to acts of god or force majeure (in each case, to the extent that any
such charges, expenses or losses are not reimbursed from the proceeds of
insurance that increased Consolidated Net Income for such period),

 

 

 

 

 

 

 

 

 

(7) other nonrecurring or unusual charges, expenses or losses in an amount not
to exceed $5,000,000 in the aggregate for any four consecutive fiscal quarters,

 

(8) compensation expense arising from deemed dividends, the payment of dividends
or the equivalent issued under any incentive stock plans related to restricted
and/or unvested stock,

 

(9) customary non-recurring fees and expenses of the Borrower and its
Subsidiaries payable in connection with any permitted Material Acquisition or
attempted permitted Material Acquisition or any permitted Material Dispositions,

 

(10) fees, costs and expenses payable or reimbursable to any Lender or the
Administrative Agent pursuant to any Loan Document, and

 

(11) charges related to settlement of any Joint Pole Disputes, in an amount not
to exceed the Maximum Joint Pole Dispute Amount;

 

(ii) minus, to the extent included in calculating Consolidated Net Income:

 

(1) the sum of any non-cash gains or other non-cash items of income (provided
that any cash received in a subsequent period in respect of any such non-cash
gain shall be included in Consolidated EBITDA for the period in which received).

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

Consolidated EBITDA = (B)(i)(1) +(B)(i)(2) +(B)(i)(3) + (B)(i)(4) + (B)(i)(5) +
(B)(i)(6) + (B)(i)(7) + (B)(i)(8) + (B)(i)(9) + (B)(i)(10) + B(i)(11) —
(B)(ii)(1):

 

 

 

 

 

1st Quarter

 

$

 

 

 

 

 

 

 

2nd Quarter

 

$

 

 

 

 

 

 

 

3rd Quarter

 

$

 

 

 

 

 

 

 

4th Quarter

 

$

 

 

 

 

 

 

 

Total:

 

$

 

 

Total Leverage Ratio = (A) ¸ (B) =

 

 

:1.0

 

Requirement:

 

PERIOD

 

RATIO

Closing Date through June 30, 2018

 

3.25: 1.00

July 1, 2018 through June 30, 2019

 

3.00: 1.00

July 1, 2019 through December 31, 2020

 

2.75: 1.00

January 1, 2021 and thereafter

 

2.50: 1.00

 

Compliance:                        Yes                         No

 

--------------------------------------------------------------------------------


 

COVENANT 8.3

 

Debt Service Coverage Ratio

 

**Note:                                                    This calculation is
required at each fiscal quarter end.  This covenant shall be calculated on a
Consolidated basis for Parent and its Subsidiaries **

 

As of the fiscal quarter ended              ,       .

 

 

(A) (i)      Consolidated EBITDA for the most recently completed four

 

 

 

 

fiscal quarters (see Covenant 8.2)

 

$

 

 

 

 

 

 

 

(ii) cash income taxes for the most recently completed four

 

 

 

 

fiscal quarters

 

$

 

 

 

 

 

 

 

(A)(i)-(A)(ii)

 

$

 

 

 

 

 

 

 

(B)                               (i) all scheduled principal payments on
Indebtedness

 

$

 

 

 

 

 

 

 

(ii) cash interest expense, in each case for the most recently

 

 

 

 

completed four fiscal quarters:(14)

 

$

 

 

 

 

 

 

 

(B)(i)+(B)(ii)

 

$

 

 

Debt Service Coverage Ratio = (A) ¸ (B) =

 

 

:1.0

 

Requirement: Equal to or greater than 2.75:1.00

 

Compliance:                        Yes                         No

 

--------------------------------------------------------------------------------

(14)                          (A) For the first fiscal quarter ending
immediately after the Closing Date, scheduled principal payments and cash
interest expense (collectively, “Debt Service”) shall be calculated for the most
recently completed fiscal quarter multiplied by four, (B) for the second full
fiscal quarter ending after the Closing Date, Debt Service shall be calculated
for the most recently completed two fiscal quarters multiplied by two, and
(C) for the third full fiscal quarter ending after the Closing Date, Debt
Service shall be calculated for the then most recently completed three fiscal
quarters multiplied by 1.33.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Disclosure of Defaults

 

--------------------------------------------------------------------------------


 

ANNEX D

 

Disclosure under Section 6.1(e)(xi) of the Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF GUARANTOR JOINDER

 

--------------------------------------------------------------------------------


 

GUARANTOR JOINDER

 

THIS GUARANTOR JOINDER is made as of                , 20   , by
                                                 , a                          
[corporation/partnership/limited liability company] and
                                                 , a                          
[corporation/partnership/limited liability company] (collectively, the “New
Guarantors” and individually, a “New Guarantor”), HAWAIIAN TELCOM
COMMUNICATIONS, INC. (the “Borrower”), the Guarantors party to the Credit
Agreement (as hereinafter defined) from time to time, and CoBank, ACB, in its
capacity as administrative agent under the Credit Agreement (in such capacity,
the “Administrative Agent”).

 

Background

 

Reference is made to (i) the Credit Agreement, dated as of February 24, 2017 (as
amended, modified, supplemented, extended or restated from time to time, the
“Credit Agreement”), by and among the Borrower, the Guarantors party thereto
from time to time, the Lenders party thereto from time to time and the
Administrative Agent, (ii) the Security Agreement as defined in the Credit
Agreement and (iii) the other Loan Documents as defined in the Credit Agreement.

 

Agreement

 

Capitalized terms used herein without definition shall have the meanings given
to them in the Credit Agreement and, if not defined therein, as defined in the
Security Agreement.  The rules of construction set forth in Sections 1.2 through
1.9 of the Credit Agreement shall apply to this Guarantor Joinder.

 

Each New Guarantor hereby becomes a Guarantor under the terms of the Credit
Agreement and in consideration of the value of the synergistic and other
benefits received by such New Guarantor as a result of being or becoming
affiliated with the Borrower and the other Guarantors, each New Guarantor hereby
agrees that effective as of the date hereof it hereby is, and shall be deemed to
be, and assumes the obligations, jointly and severally, of a “Guarantor” and a
“Loan Party” under the Credit Agreement, including, Article XII thereof, a
“Grantor” under the Security Agreement, and a Loan Party or Guarantor, as the
case may be, under each of the other Loan Documents to which the Loan Parties or
Guarantors are a party; and, as such, each New Guarantor hereby agrees that from
the date hereof and until Payment in Full and the performance of all other
obligations of each of the Loan Parties under the Loan Documents, such New
Guarantor shall perform, comply with, and be subject to and bound by each of the
terms and provisions of the Credit Agreement, the Security Agreement and each of
the other Loan Documents jointly and severally with the other Guarantors party
thereto.  Without limiting the generality of the foregoing, each New Guarantor
hereby represents and warrants that (i) each of the representations and
warranties set forth in Article V of the Credit Agreement applicable to such New
Guarantor as a Guarantor and a Loan Party as modified by Schedule A hereto is
true and correct in all material respects and (ii) such New Guarantor has
heretofore received a true and correct copy of the Credit Agreement, Security
Agreement and each of the other Loan Documents (including any modifications
thereof or supplements or waivers thereto) in effect on the date hereof.

 

--------------------------------------------------------------------------------


 

Each New Guarantor covenants and agrees that, from the date hereof and until
Payment in Full and the performance of all other obligations of each of the Loan
Parties under the Loan Documents, such New Guarantor will perform and observe
all of the terms, covenants and agreements set forth in the Loan Documents that
are required to be, or that the Borrower has agreed to cause to be, performed or
observed by such Guarantor, including the covenants set forth in Articles VI and
VII, the Events of Default set forth in Article IX and the rights of set off
contained in Section 9.2(c) of the Credit Agreement.

 

Each New Guarantor hereby makes, affirms and ratifies in favor of the Lenders
and the Administrative Agent the Guaranty set forth in Article XII of the Credit
Agreement and the grant of the security interest in its Collateral set forth in
the Security Agreement.

 

Each New Guarantor acknowledges and confirms that it has received a copy of the
Credit Agreement, and the schedules and exhibits thereto and the Security
Agreement and the annexes and exhibits thereto.  Pursuant to
Section 6.1(e)(xi)(B) and Section 11.1 of the Credit Agreement, each of the
parties hereto acknowledges and agrees that the information on the Schedules to
the Credit Agreement and the Annexes to the Security Agreement are hereby
amended to provide the information shown on the attached Schedule A.

 

Except to the extent excluded pursuant to Section 2.3 of the Security Agreement,
each of the parties hereto acknowledges and confirms that the Equity Interests
(as defined in the Security Agreement) described in Annex A to the attached
Schedule A are part of the Equity Interests within the meaning of the Security
Agreement and are part of the Collateral and secure all of the Secured
Obligations as provided in the Security Agreement.

 

Each of the Borrower and the existing Guarantors and Grantors confirms that all
of its respective obligations under the Credit Agreement, the Security Agreement
and the other Loan Documents are, and upon the New Guarantors each becoming a
Guarantor and a Grantor, shall continue to be, in full force and effect.  The
parties hereto confirm and agree that immediately upon the New Guarantors each
becoming a Guarantor and a Grantor, the terms “Obligations” and “Secured
Obligations” as used in the Credit Agreement, the Security Agreement and the
other Loan Documents, shall include all obligations of each New Guarantor under
the Credit Agreement, the Security Agreement and under each other Loan Document.

 

In furtherance of the foregoing, each New Guarantor shall, upon the written
request of the Administrative Agent, do or make, or cause each of its
Subsidiaries to do or make, such other acts, deliveries and things as the
Administrative Agent may deem reasonably necessary or advisable from time to
time in order to consummate the transactions contemplated by this Guarantor
Joinder or the other Loan Documents, preserve, perfect and protect the Liens
granted or purported to be granted under this Guarantor Joinder or the Loan
Documents and to exercise and enforce its rights and remedies thereunder with
respect to the Collateral.

 

--------------------------------------------------------------------------------


 

THIS GUARANTOR JOINDER AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS GUARANTOR JOINDER OR ANY OTHER LOAN
DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN)
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT REQUIRE OR PERMIT APPLICATION OF THE LAWS OF
ANY OTHER STATE OR JURISDICTION.

 

THE BORROWER, THE NEW GUARANTORS AND THE OTHER LOAN PARTIES PARTY HERETO EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTOR JOINDER OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTOR
JOINDER OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTOR JOINDER OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER, THE NEW GUARANTORS AND THE OTHER LOAN
PARTIES PARTY HERETO OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

The Borrower, the New Guarantors and the other Loan Parties party hereto each
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by Law, any objection that it may now or hereafter have to the laying of venue
of any action or proceeding arising out of or relating to this Guarantor Joinder
or any other Loan Document in any court referred to in the immediately preceding
paragraph.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court and agrees not to assert any such
defense.

 

Each of the parties hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 11.4 of the Credit Agreement. 
Nothing in this Guarantor Joinder or any other Loan Document will affect the
right of any party hereto to serve process in any other manner permitted by Law.

 

--------------------------------------------------------------------------------


 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTOR
JOINDER OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTOR JOINDER AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

This Guarantor Joinder may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument.  Each New Guarantor acknowledges and
agrees that a facsimile or an electronic (“.pdf” or “.tif”) transmission to the
Administrative Agent of signature pages hereof purporting to be signed on behalf
of such New Guarantor shall constitute effective and binding execution and
delivery hereof by such New Guarantor.  This Guarantor Joinder will be effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.

 

Other than as expressly stated herein, this Guarantor Joinder is subject to,
shall be governed by, and shall be construed and enforced in accordance with all
the provisions of the Credit Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, each New Guarantor
has duly executed this Guarantor Joinder and delivered the same to the
Administrative Agent for the benefit of the Secured Parties, as of the date and
year first above written.

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC., as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[OTHER THEN EXISTING GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and accepted:

 

 

 

COBANK, ACB,

 

as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Guarantor Joinder]

 

--------------------------------------------------------------------------------


 

Schedule A

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LOAN REQUEST

 

--------------------------------------------------------------------------------


 

LOAN REQUEST

 

                 , 20       

 

To:          CoBank, ACB, as the Administrative Agent

 

From:     HAWAIIAN TELCOM COMMUNICATIONS, INC. (the “Borrower”)

 

Re:                             Credit Agreement (as amended, modified,
supplemented, extended or restated from time to time, the “Credit Agreement”),
dated as of February 24, 2017, among the Borrower, the Guarantors party thereto
from time to time, the Lenders party thereto from time to time, and CoBank, ACB,
in its capacity as administrative agent thereunder (the “Administrative Agent”).

 

Pursuant to Section [2.1(c)][2.2(b)][2.3(c)] of the Credit Agreement, the
Borrower hereby gives notice of its desire to receive a [Term Loan A-1][Term
Loan A-2][Revolving Loan][Swing Line Loan] in accordance with the terms set
forth below (all capitalized terms used herein and not defined herein shall have
the meaning given them in the Credit Agreement):

 

(a)                                 The [[Term Loan A-1][Term Loan
A-2][Revolving Loan](15)][Swing Line Loan(16)] requested pursuant to this Loan
Request shall be made on [        , 20  ].

 

 

(b)                                 The aggregate principal amount of the [Term
Loan A-1][Term Loan A-2][Revolving Loan(17)][Swing Line Loan(18)] requested
hereunder is                    Dollars ($           ).

 

 

(c)                                  The [Term Loan A-1][Term Loan
A-2][Revolving Loan][Swing Line Loan] requested hereunder shall initially bear
interest at the [select one]:

 

o  Base Rate Option and be treated as a Base Rate Loan; or

 

o  LIBOR Rate Option and be treated as a LIBOR Rate Loan.

 

If the LIBOR Rate Option is selected, the Initial Interest Period shall be a
   month period [select one, two, three, six months, or, to the extent made
available by all the Lenders, twelve months][; provided, that, the Initial
Interest Period following the Closing Date shall be for a period commencing
[          ](19) and ending on [              ](20).

 

--------------------------------------------------------------------------------

(15) Loan Request must be delivered, not later than 11:00 a.m. Denver, Colorado
time, (i) three Business Days prior to the proposed Borrowing Date with respect
to LIBOR Rate Loans; and (ii) one Business Day prior to the proposed Borrowing
Date with respect to Base Rate Loans.

 

(16) Loan Request must be delivered before [      ] Denver, Colorado time on the
proposed Borrowing Date  (or such later time as the applicable cash management
agreement, if any, may permit or otherwise as the Swing Line Lender in its sole
discretion may agree).

 

(17) Not less than (i) $1,000,000 and integral multiples of $500,000 for each
Borrowing under the LIBOR Rate Option, and (ii) $500,000 and integral multiples
of $500,000 for each Borrowing under the Base Rate Option.

 

(18) Minimum borrowing amounts do not apply, except as provided for in any
applicable cash management agreement.

 

--------------------------------------------------------------------------------


 

[Please wire transfer the proceeds of the Borrowing as we have specified to you
in writing.] [Please wire transfer the proceeds of the Borrowing to the accounts
of the following Persons at the financial institutions indicated below:

 

Amount to be
Transferred

 

Name of Person to be
Paid

 

Account No.

 

Name, Address, etc. of
Transferee Lender

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

Balance of such proceeds

 

The Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

--------------------------------------------------------------------------------

(19)  Insert requested date which should be no earlier than the Closing Date.

 

(20)  Insert the last day of the calendar month in which the Closing Date
occurs.

 

--------------------------------------------------------------------------------


 

 

HAWAIIAN TELCOM COMMUNICATIONS,INC.

 

 

 

By:

 

 

 

Name:(21)

 

 

Title:

 

--------------------------------------------------------------------------------

(21)  Must be an “Authorized Officer” under the Credit Agreement.

 

[Loan Request]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF PERFECTION AND DILIGENCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

PERFECTION AND DILIGENCE CERTIFICATE

 

[          , 2017](22)

 

The undersigned, the Secretary of (a) HAWAIIAN TELCOM COMMUNICATIONS, INC., a
Delaware corporation (the “Borrower”), (b) HAWAIIAN TELCOM HOLDCO, INC., a
Delaware corporation (the “Parent”), (c) HAWAIIAN TELCOM, INC., a Hawaii
corporation (“HTI”), (d) HAWAIIAN TELCOM SERVICES COMPANY, INC., a Delaware
corporation (“HTSC”), (e) SYSTEMMETRICS CORPORATION, a Hawaii corporation
(“SystemMetrics” and clauses (b) through (e), inclusive, collectively, the
“Guarantors”), and (f) WAVECOM SOLUTIONS CORPORATION, a Hawaii corporation
(“WC”), as a negative pledgor (WC, together with the Borrower, and the
Guarantors, collectively, the “Loan Parties”), hereby certifies as follows on
behalf of the Loan Parties to COBANK, ACB, in its capacity as administrative
agent (the “Administrative Agent”), in connection with (i) the Credit Agreement,
dated as of the Execution Date (the “Credit Agreement”), among the Borrower, the
Guarantors party thereto as of the date hereof, the Administrative Agent and the
other Lenders identified therein, (ii) the Pledge and Security Agreement, dated
as of the Closing Date (the “Pledge and Security Agreement”), made by the
Borrower and the Guarantor in favor of the Administrative Agent for the benefit
of the Secured Parties (all other capitalized terms used but not defined herein
have the meanings given to them in the Credit Agreement and the Pledge and
Security Agreement), and (iii) the Negative Pledge Agreement, dated as of the
Closing Date, made by WC in favor of the Administrative Agent for the benefit of
the Secured Parties, as follows:

 

1.                          CORPORATE IDENTITY, OWNERSHIP AND GOVERNANCE

 

a.              Identity.  The full and exact legal name of each of the Loan
Parties (as it appears in each respective organizational document, in each case
as amended to date or, for natural persons, the name as set forth on their valid
driver’s license issued by their state of residence), as well as its respective
type of organization, state of incorporation/formation, tax identification
number, and organization number is as follows:

 

Loan Party

 

Type of
Organization

 

State of
Incorporation/
Formation

 

Tax ID #

 

Organization
ID #*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(22)  NTD:  To be dated as of the Closing Date.

 

--------------------------------------------------------------------------------


 

b.              Other Names.  (i) The other names (including, without
limitation, former legal names, trade names or similar appellations) used by any
Loan Party or (ii) any other business or organization to which any Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, now or within the last ten
years is as follows:

 

Loan Party

 

Other Name

 

Type of Other Name (e.g.
former legal name, trade
name etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c.               Corporate Ownership.  The following is a list of all owners of
Loan Parties (other than Parent), including for each (i) the type of ownership
interest, (ii) certificate number (if any), (iii) number of shares, units or
equivalent (if any) and (iv) the percentage ownership of such owner:

 

Loan Party (other
than Parent)

 

Holder/ Owner

 

Type of
Interest

 

Certificate No. (23)

 

No. of
Shares/ Units

 

%
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(23) Each issuing Loan Party shall (i) provide or (ii) reissue and provide to
Administrative Agent on or about the Closing Date, with a revised schedule to
reflect any changes, as applicable.

 

--------------------------------------------------------------------------------


 

d.              Officers.  The following are the names and titles of all current
authorized officers of the Loan Parties who will sign any Loan Documents or who
are to be included on the incumbency certificate:

 

Loan Party

 

Names and Titles of Officers

 

 

 

 

 

 

 

 

 

 

e.               Directors.  The following are the number of directors, managers
or equivalent currently authorized and the names of all current directors,
managers or equivalent of each of the Loan Parties:

 

Loan Party

 

# of Directors/Managers

 

Names of
Directors/Managers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f.                Good Standing.  The following is a list of all jurisdictions
in which each Loan Party is qualified to conduct its business:

 

Loan Party

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

g.               Current Locations.  The chief executive office, principal place
of business and mailing address (please give physical address as well as mailing
address if mailing address is a P.O. Box) of each Loan Party is as follows:

 

Loan Party

 

Chief Executive Office

 

Principal Place of
Business

 

Mailing Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

h.              Affiliate Transactions.  Set forth below are all transactions
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) of any Loan Party with (i) any Affiliate that is not
the Borrower or a Guarantor, (ii) any director or officer of any Loan Party or
(iii) any director or officer of any Affiliate.

 

Loan Party

 

Description of Transaction (including value)

 

 

 

 

 

 

 

 

 

 

i.                  Pledge or Transfer Restrictions.  Set forth below are all
shareholder, partner, member or manager agreements or any other material
documents or agreements which restrict the ability of any of the owners of any
Loan Party (other than Parent) to pledge or transfer its respective ownership
interest.

 

--------------------------------------------------------------------------------


 

Name of Document/Agreement

 

Description of
Restrictions

 

 

 

 

 

 

 

 

 

 

2.                          INDEBTEDNESS AND INVESTMENTS

 

a.              Indebtedness and Contingent Obligations.  The following is a
list of all existing Indebtedness and contingent obligations (other than
Indebtedness and contingent obligations under the Credit Agreement), each with a
description of the type of debt, maturity dates, names of lenders, and
collateral, if any, of each Loan Party.

 

Name of Debtor:

 

Name of
Creditor/Lender

 

Type of Debt and
Collateral

 

Maturity of Debt

 

Amount
of Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Surety Bonds:

 

Project/Lease
Info

 

Entity

 

Beneficiary

 

Surety

 

Bond
Amount

 

Purpose

 

Bond
No.

 

Inception

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See Material Contracts listed in Schedule 3(d) and explanation in Schedule 7.4
of the Credit Agreement.

 

b.              Other Investments.  Other than as described in item 1(b) above,
the following is a list of all Investments owned by or owed to any Loan Party or
any Subsidiary of any Loan Party:

 

--------------------------------------------------------------------------------


 

Name of Investor
or Creditor

 

Name of Investee
or Debtor

 

Description of Investment

 

Amount or
Estimated Value
of Investment

Borrower:

 

 

 

 

 

 

Subsidiary Guarantors:

 

 

 

 

 

 

Other Loan Parties:

 

 

 

 

 

 

 

3.                          THIRD PARTY CONTRACTUAL OBLIGATIONS

 

a.              Negative Pledges.  Except as set forth on Schedule 3(a), there
are no material agreements to which any Loan Party is a party which restrict any
Loan Party’s right to incur debt or grant liens.

 

b.              Insurance Policies.  Set forth below are all life insurance
policies owned by any Loan Party:

 

Beneficiary

 

Insurer

 

Type of
Policy

 

Cash
Surrender
Value

 

Death
Benefit

 

Name and Age of
Life Insured

Borrower:

 

 

 

 

 

 

 

 

 

 

Subsidiary Guarantor:

 

 

 

 

 

 

 

 

 

 

Other Loan Parties:

 

 

 

 

 

 

 

 

 

 

 

c.               Employee Agreements.  Set forth below are all labor agreements,
collective bargaining agreements, petitions for certification or union election
(including any pending or sought), and material deferred compensation, stock
option or similar agreements between any Loan Party and its respective
employees:

 

Agreement (including parties thereto)

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

d.              Material Contracts.  Other than as described in items 3(a) and
except as set forth on Schedule 3(d), there are no Material Contracts of any
Loan Party.

 

--------------------------------------------------------------------------------


 

e.               Third-Party Consents.  Other than as provided in response to
item 5(a) below, and except as set forth on Schedule 3(e), there are no
third-party notices or approvals required in connection with the Loans from the
Lenders to the Borrower or any other Secured Obligations, the guarantee of the
Secured Obligations by the Guarantors, the pledge of the Collateral of the
Borrower and the Guarantors to the Administrative Agent, for the benefit of the
Secured Parties, the negative pledge of WC to the Administrative Agent, for the
benefit of the Secured Parties, or any other transaction contemplated in the
Loan Documents.

 

4.                          LITIGATION AND INVESTIGATIONS

 

a.              Litigation.  Set forth below are all material actions, suits or
proceedings pending or to the  knowledge of the Loan Parties threatened against
any of the Loan Parties or any of their property:

 

Defendant

 

Case
Name

 

Case Number

 

Court

 

Summary of Complaint

Borrower:

 

 

 

 

 

 

 

 

Subsidiary Guarantor:

 

 

 

 

 

 

 

 

Other Loan Parties:

 

 

 

 

 

 

 

 

 

b.              Investigations.  Except as set forth below, there are no
material ongoing (or within the last 3 years) audits or notices of violation or,
to the knowledge of the Loan Parties, investigations by federal, state or local
regulatory agencies with respect to any Loan Party or its respective property:

 

Loan Party

 

Investigating
Agency

 

Prior History of
Alleged Violation

 

Current Status
of Investigation

 

Curative Steps Taken

Borrower:

 

None

 

 

 

 

 

 

Subsidiary Guarantor:

 

None

 

 

 

 

 

 

Other Loan Parties:

 

None

 

 

 

 

 

 

 

5.                          REGULATORY APPROVALS AND LICENSES

 

a.              Regulatory Approvals.  Except as set forth on Schedule 5(a),
there are no local, state or federal regulatory notices, consents,
authorizations, or approvals required in connection with (i) the Loans from the
Lenders to the Borrower or any other Secured Obligations,

--------------------------------------------------------------------------------


 

(ii)the guarantee of the Secured Obligations by the Guarantors, (iii) the pledge
of the Collateral of the Borrower and the Guarantors to the Administrative Agent
for the benefit of the Secured Parties, (iv) the negative pledge of WC to the
Administrative Agent for the benefit of the Secured Parties, (iv) any other
transaction contemplated in the Loan Documents, or (v) any Loan Party’s
ownership of assets and conduct of its business.

 

b.              Licenses.  Set forth on Schedule 5(b) is a list of all Licenses
of any Loan Party, including the name of the licensee, type of service, date or
expiration and the applicable service territory.

 

c.               Applicable PUC.  Set forth below are all states in which any
Loan Party is (i) operating or acquiring a cable franchise or (ii) is otherwise
providing or acquiring an entity that is providing telecommunications services
regulated by any state public services commission:

 

Loan Party

 

State

 

 

 

 

 

 

 

 

 

 

d.              Regulatory Proceedings.  Set forth below are all pending rate or
other local, state or federal regulatory proceeding involving any Loan Party:

 

Loan Party

 

Regulatory Authority

 

Description of Proceeding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.                          INFORMATION REGARDING CERTAIN COLLATERAL

 

a.              Commercial Tort Claims.  Set forth below are Material all claims
arising in tort with respect to which any of the Loan Parties is claimant and
which arose in the course of such Loan Party’s business:

 

Claimant

 

Case File Number

 

Value

 

Additional Identification of Claim

Borrower:

 

 

 

 

 

 

Subsidiary Guarantor:

 

 

 

 

 

 

Other Loan Parties:

 

 

 

 

 

 

 

b.              Intellectual Property.  Except as set forth on Schedule 6(b),
there are no Patents, Copyrights, Trademarks, and Domain Names registered or for
which applications are pending or licenses have been entered into (other than
non-exclusive licenses for commercially available software) in the name of any
of the Loan Parties.

 

--------------------------------------------------------------------------------


 

c.               Accounts, Lockboxes, Sweeps, etc.  Set forth on Schedule
6(c) is a complete list of all (i) Deposit Accounts, Securities Accounts and
commodity accounts maintained by each of the Loan Parties, (ii) existing
lockboxes established by each of the Loan Parties, (together with a contact at
each such lockbox), (iii) sweep arrangements (together with a description of the
same), (iv) cash management agreements and all other agreements establishing the
lockboxes, blocked accounts, Deposit Accounts, Securities Accounts and commodity
accounts, and (v) deposit account control letter or payment instruction
applicable to any such scheduled lockbox or account (together with a description
of the same).

 

d.              Chattel Paper and Letters of Credit.  Set forth below is a
complete list of all chattel paper (i.e. a record that evidences a lease of
specific goods, a monetary obligation and a security interest, etc., see UCC
9-102(11)) or letters of credit of which any Loan Party is a beneficiary:

 

Chattel Paper

Grantor

Loan Party

 

 

 

Letters of Credit

Payor

Loan Party

 

 

 

 

e.               Books and Records.  Set forth below are all other locations in
which any of the Loan Parties maintains any books or records relating to any of
the Collateral:

 

Loan Party

 

Location Address

 

Items Maintained at Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f.                Property held by Third-Parties.  Set forth below are all
Persons, other than any of the Loan Parties or CoBank, who have or are intended
to have possession of any Collateral (such as lessees, consignees, bailees,
warehousemen or purchasers of chattel paper) of any Loan Party:

 

Loan Party

 

Holder

 

Description of Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.                          LIEN SEARCH REPORTS

 

a.              Lien Search Reports.  Each Loan Party has reviewed the search
reports delivered to it by Administrative Agent’s counsel on February 8, 2017
and February 22, 2017 (together, the

 

--------------------------------------------------------------------------------


 

“Search Reports”), together with copies of each financing statement or other
filing relating to such Loan Party and its respective predecessors, as
applicable, identified in such Search Reports. Such Search Reports include
searches from all of the Uniform Commercial Code filing offices where filings
could be filed in order to create a perfected security interest in or lien on
any of the personal or real property of such Loan Party. No Loan Party has
knowledge of any other financing statements or other filings under the Uniform
Commercial Code having been made in the name of any Loan Party other than those
described in the Search Reports. Such Search Reports also include relevant
search reports with respect to federal and state tax liens, pending suits and
judgments and bankruptcy filings relating to such Loan Party or its property,
and no Loan Party is aware of the existence of any such liens, pending suits,
judgments or bankruptcy filings.

 

b.              Fixtures for Transmitting Utilities.  Set forth below is a
complete list by entity of all jurisdictions in which any Loan Party owns assets
that are or would reasonably be expected to become fixtures and in which such
Loan Party is a transmitting utility under the UCC in effect in such
jurisdiction.

 

Loan Party:

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Perfection Certificate as
of the date hereof.

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC., Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HAWAIIAN TELCOM HOLDINGS, INC.,

 

HAWAIIAN TELCOM, INC.,

 

HAWAIIAN TELCOM SERVICES COMPANY, INC.,

 

SYSTEMMETRICS CORPORATION,

 

each a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WAVECOM SOLUTIONS CORPORATION,

 

Negative Pledgor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Perfection and Diligence Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1 — F-4

 

FORMS OF NOTES

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF REVOLVING NOTE

 

$[            ]

[         , 20  ]

 

FOR VALUE RECEIVED, the undersigned, HAWAIIAN TELCOM COMMUNICATIONS, INC., a
Delaware corporation (herein called the “Borrower”), hereby unconditionally
promises to pay [               ] (the “Lender”), or its registered assigns, at
the office of the Administrative Agent (as defined below) at 6340 S. Fiddlers
Green Circle, Greenwood Village, Colorado 80111, the lesser of (i) the principal
sum of [          ] AND [NO]/100 DOLLARS (US$[          ]), or (ii) the
aggregate unpaid principal balance of all Revolving Loans made by the Lender to
the Borrower pursuant to Section 2.2 of that certain Credit Agreement, dated as
of February 24, 2017 (as amended, modified, supplemented, extended or restated
from time to time, the “Credit Agreement”), among the Borrower, the Guarantors
now or hereafter party thereto, the Lenders now or hereafter party thereto and
CoBank, ACB, as administrative agent (hereinafter referred to in such capacity
as the “Administrative Agent”), together with all outstanding interest thereon
on the Maturity Date.

 

This Revolving Note may be prepaid in whole or in part at any time subject to
the terms of the Credit Agreement.

 

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement.  If any payment or action to be made or taken hereunder shall be
stated to be or become due on a day which is not a Business Day, such payment or
action shall be made or taken on the next following Business Day, unless
otherwise provided in the Credit Agreement, and such extension of time shall be
included in computing interest or fees, if any, in connection with such payment
or action.  Upon the occurrence and during the continuation of an Event of
Default, subject to the terms of the Credit Agreement, the Borrower shall pay
interest on the outstanding principal balance of this Revolving Note at the
rates of interest applicable following the occurrence of an Event of Default as
determined in accordance with the Credit Agreement.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without set-off, counterclaim or other deduction of
any nature to the Administrative Agent unless otherwise directed in writing by
the Administrative Agent, and in lawful money of the United States of America in
immediately available funds.

 

This Revolving Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, the Credit Agreement and the other Loan Documents,
including the representations, warranties, covenants, conditions, security
interests and liens contained or granted therein.  The Credit Agreement among
other things contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified.

 

--------------------------------------------------------------------------------


 

Except for any notice which cannot be waived by the Borrower under applicable
Law, the Borrower waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Revolving Note, the Credit Agreement and the
other Loan Documents.

 

This Revolving Note shall bind the Borrower and its successors and assigns, and
the benefits hereof shall inure to the benefit of the Lender and its successors
and assigns.  All references herein to the “Borrower” and the “Lender” shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

 

This Revolving Note and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Revolving Note or the other Loan
Documents and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of New York without
regard to conflicts of law principles that require or permit application of the
Laws of any other state or jurisdiction.

 

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement, and the rules of
construction set forth in Sections 1.2 through 1.9 of the Credit Agreement shall
apply to this Revolving Note.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Note by its duly authorized officer as of the date
first written above.

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Revolving Note]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF SWING LINE NOTE

 

 

$[            ]

[         , 20  ]

 

FOR VALUE RECEIVED, the undersigned, HAWAIIAN TELCOM COMMUNICATIONS, INC., a
Delaware corporation (herein called the “Borrower”), unconditionally promises to
pay [               ] (the “Lender”), or its registered assigns, at the office
of the Administrative Agent (as defined below) at 6340 S. Fiddlers Green Circle,
Greenwood Village, Colorado 80111, the lesser of (i) the principal sum of
[          ] AND [NO]/100 DOLLARS (US$[          ]), or (ii) the aggregate
unpaid principal balance of all the Swing Line Loans made by the Lender to the
Borrower pursuant to Section 2.3 of that certain Credit Agreement, dated as of
February 24, 2017 (as amended, modified, supplemented, extended or restated from
time to time, the “Credit Agreement”), among the Borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto and CoBank,
ACB, as administrative agent (hereinafter referred to in such capacity as the
“Administrative Agent”), together with all outstanding interest thereon on the
Maturity Date.

 

This Swing Line Note may be prepaid in whole or in part at any time subject to
the terms of the Credit Agreement.

 

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum as
provided in the Credit Agreement.  If any payment or action to be made or taken
hereunder shall be stated to be or become due on a day which is not a Business
Day, such payment or action shall be made or taken on the next following
Business Day, unless otherwise provided in the Credit Agreement, and such
extension of time shall be included in computing interest or fees, if any, in
connection with such payment or action.  Upon the occurrence and during the
continuation of an Event of Default, subject to the terms of the Credit
Agreement, the Borrower shall pay interest on the outstanding principal balance
of this Swing Line Note at the rates of interest applicable following the
occurrence of an Event of Default as determined in accordance with the Credit
Agreement.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without set-off, counterclaim or other deduction of
any nature to the Administrative Agent unless otherwise directed in writing by
the Administrative Agent, and in lawful money of the United States of America in
immediately available funds.

 

This Swing Line Note is the Swing Line Note referred to in, and is entitled to
the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests and
liens contained or granted therein.  The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified.

 

--------------------------------------------------------------------------------


 

Except for any notice which cannot be waived by the Borrower under applicable
Law, the Borrower waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Swing Line Note, the Credit Agreement and the
other Loan Documents.

 

This Swing Line Note shall bind the Borrower and its successors and assigns, and
the benefits hereof shall inure to the benefit of the Lender and its successors
and assigns.  All references herein to the “Borrower” and the “Lender” shall be
deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

 

This Swing Line Note and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Swing Line Note or the other Loan
Documents and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of New York without
regard to conflicts of law principles that require or permit application of the
Laws of any other state or jurisdiction.

 

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement, and the rules of
construction set forth in Sections 1.2 through 1.9 of the Credit Agreement shall
apply to this Swing Line Note.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Swing Line Note by its duly authorized officer as of the date
first written above.

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Swing Line Note]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

FORM OF TERM LOAN A-1 NOTE

 

 

$[            ]

[         , 20  ]

 

FOR VALUE RECEIVED, the undersigned, HAWAIIAN TELCOM COMMUNICATIONS, INC., a
Delaware corporation (herein called the “Borrower”), hereby unconditionally
promises to pay [            ] (the “Lender”), or its registered assigns, at the
office of the Administrative Agent (as defined below) at 6340 S. Fiddlers Green
Circle, Greenwood Village, Colorado 80111, the lesser of (i) the principal sum
of [          ] AND [NO]/100 DOLLARS (US$[          ]), or (ii) the unpaid
principal balance of the Term Loan A-1 made by the Lender to the Borrower
pursuant to Section 2.1 of that certain Credit Agreement, dated as of
February 24, 2017 (as amended, modified, supplemented, extended or restated from
time to time, the “Credit Agreement”), among the Borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto and CoBank,
ACB, as administrative agent (hereinafter referred to in such capacity as the
“Administrative Agent”), together with all outstanding interest thereon on the
Maturity Date.

 

This Term Loan A-1 Note is payable in installments on the dates and in the
amounts set forth in the Credit Agreement.  This Term Loan A-1 Note may be
prepaid in whole or in part at any time subject to the terms of the Credit
Agreement.

 

The Borrower shall pay interest on the outstanding unpaid principal balance
hereof from the date hereof at the rate or rates per annum specified by the
Borrower pursuant to, or as otherwise provided in, the Credit Agreement.  If any
payment or action to be made or taken hereunder shall be stated to be or become
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, unless otherwise provided in the
Credit Agreement, and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.  Upon the
occurrence and during the continuation of an Event of Default, subject to the
terms of the Credit Agreement, the Borrower shall pay interest on the
outstanding principal balance of this Term Loan A-1 Note at the rates of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Credit Agreement.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without set-off, counterclaim or other deduction of
any nature to the Administrative Agent unless otherwise directed in writing by
the Administrative Agent, and in lawful money of the United States of America in
immediately available funds.

 

This Term Loan A-1 Note is one of the Term Loan A-1 Notes referred to in, and is
entitled to the benefits of, the Credit Agreement and the other Loan Documents,
including the representations, warranties, covenants, conditions, security
interests and liens contained or granted therein.  The Credit Agreement among
other things contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified.

 

--------------------------------------------------------------------------------


 

Except for any which cannot be waived by the Borrower under applicable Law, the
Borrower waives presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Term Loan A-1 Note, the Credit Agreement and the other Loan
Documents.

 

This Term Loan A-1 Note shall bind the Borrower and its successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns.  All references herein to the “Borrower” and the
“Lender” shall be deemed to apply to the Borrower and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

 

This Term Loan A-1 Note and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Term Loan A-1 Note or
the other Loan Documents and the transactions contemplated hereby and thereby
shall be governed by, and construed in accordance with, the Law of the State of
New York without regard to conflicts of law principles that require or permit
application of the Laws of any other state or jurisdiction.

 

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement, and the rules of
construction set forth in Sections 1.2 through 1.9 of the Credit Agreement shall
apply to this Term Loan A-1 Note.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Term Loan A-1 Note by its duly authorized officer as of the
date first written above.

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Term Loan A-1 Note]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

FORM OF TERM LOAN A-2 NOTE

 

 

$[            ]

[         , 20  ]

 

 

FOR VALUE RECEIVED, the undersigned, HAWAIIAN TELCOM COMMUNICATIONS, INC., a
Delaware corporation (herein called the “Borrower”), hereby unconditionally
promises to pay [            ] (the “Lender”), or its registered assigns, at the
office of the Administrative Agent (as defined below) at 6340 S. Fiddlers Green
Circle, Greenwood Village, Colorado 80111, the lesser of (i) the principal sum
of [          ] AND [NO]/100 DOLLARS (US$[          ]), or (ii) the aggregate
unpaid principal balance of all Term Loan A-2 made by the Lender to the Borrower
pursuant to Section 2.1 of that certain Credit Agreement, dated as of
February 24, 2017 (as amended, modified, supplemented, extended or restated from
time to time, the “Credit Agreement”), among the Borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto and CoBank,
ACB, as administrative agent (hereinafter referred to in such capacity as the
“Administrative Agent”), together with all outstanding interest thereon on the
Maturity Date.

 

This Term Loan A-2 Note is payable in installments on the dates and in the
amounts set forth in the Credit Agreement.  This Term Loan A-2 Note may be
prepaid in whole or in part at any time subject to the terms of the Credit
Agreement.

 

The Borrower shall pay interest on the outstanding unpaid principal balance
hereof from the date hereof at the rate or rates per annum specified by the
Borrower pursuant to, or as otherwise provided in, the Credit Agreement.  If any
payment or action to be made or taken hereunder shall be stated to be or become
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, unless otherwise provided in the
Credit Agreement, and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.  Upon the
occurrence and during the continuation of an Event of Default, subject to the
terms of the Credit Agreement, the Borrower shall pay interest on the
outstanding principal balance of this Term Loan A-2 Note at the rates of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Credit Agreement.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without set-off, counterclaim or other deduction of
any nature to the Administrative Agent unless otherwise directed in writing by
the Administrative Agent, and in lawful money of the United States of America in
immediately available funds.

 

This Term Loan A-2 Note is one of the Term Loan A-2 Notes referred to in, and is
entitled to the benefits of, the Credit Agreement and the other Loan Documents,
including the representations, warranties, covenants, conditions, security
interests and liens contained or granted therein.  The Credit Agreement among
other things contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified.

 

--------------------------------------------------------------------------------


 

Except for any notice which cannot be waived by the Borrower under applicable
Law, the Borrower waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Term Loan A-2 Note, the Credit Agreement and the
other Loan Documents.

 

This Term Loan A-2 Note shall bind the Borrower and its successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns.  All references herein to the “Borrower” and the
“Lender” shall be deemed to apply to the Borrower and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

 

This Term Loan A-2 Note and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Term Loan A-2 Note or
the other Loan Documents and the transactions contemplated hereby and thereby
shall be governed by, and construed in accordance with, the Law of the State of
New York without regard to conflicts of law principles that require or permit
application of the Laws of any other state or jurisdiction.

 

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement, and the rules of
construction set forth in Sections 1.2 through 1.9 of the Credit Agreement shall
apply to this Term Loan A-2 Note.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Term Loan A-2 Note by its duly authorized officer as of the
date first written above.

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Term Loan A-2 Note]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-5

 

FORM OF INCREMENTAL TERM LOAN NOTE

 

$[            ]

[         , 20  ]

 

FOR VALUE RECEIVED, the undersigned, HAWAIIAN TELCOM COMMUNICATIONS, INC., a
Delaware corporation (herein called the “Borrower”), hereby unconditionally
promises to pay [            ] (the “Lender”), or its registered assigns, at the
office of the Administrative Agent (as defined below) at 6340 S. Fiddlers Green
Circle, Greenwood Village, Colorado 80111, the lesser of (i) the principal sum
of [          ] AND [NO]/100 DOLLARS (US$[          ]), or (ii) the [aggregate]
unpaid principal balance of [all][the] Incremental Term Loan[s] under Tranche
No. [   ] of the Incremental Term Loan Facility made by the Lender to the
Borrower pursuant to Section 2.1 of that certain Credit Agreement, dated as of
February 24, 2017 (as amended, modified, supplemented, extended or restated from
time to time, the “Credit Agreement”), among the Borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto and CoBank,
ACB, as administrative agent (hereinafter referred to in such capacity as the
“Administrative Agent”), together with all outstanding interest thereon on the
Maturity Date.

 

This Incremental Term Loan Note is payable in installments on the dates and in
the amounts set forth in the Credit Agreement.

 

The Borrower shall pay interest on the outstanding unpaid principal balance
hereof from the date hereof at the rate or rates per annum specified by the
Borrower pursuant to, or as otherwise provided in, the Credit Agreement.  If any
payment or action to be made or taken hereunder shall be stated to be or become
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, unless otherwise provided in the
Credit Agreement, and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.  Upon the
occurrence and during the continuation of an Event of Default, subject to the
terms of the Credit Agreement, the Borrower shall pay interest on the
outstanding principal balance of this Incremental Term Loan Note at the rates of
interest applicable following the occurrence of an Event of Default as
determined in accordance with the Credit Agreement.

 

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without set-off, counterclaim or other deduction of
any nature to the Administrative Agent unless otherwise directed in writing by
the Administrative Agent, and in lawful money of the United States of America in
immediately available funds.

 

This Incremental Term Loan Note is one of the Incremental Term Loan Notes
referred to in, and is entitled to the benefits of, the Credit Agreement and the
other Loan Documents, including the representations, warranties, covenants,
conditions, security interests and liens contained or granted therein.  The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.

 

--------------------------------------------------------------------------------


 

Except for any notice which cannot be waived by the Borrower under applicable
Law, the Borrower waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Incremental Term Loan Note, the Credit Agreement
and the other Loan Documents.

 

This Incremental Term Loan Note shall bind the Borrower and its successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns.  All references herein to the “Borrower” and the
“Lender” shall be deemed to apply to the Borrower and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

 

This Incremental Term Loan Note and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Incremental Term Loan
Note or the other Loan Documents and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the Law of the
State of New York without regard to conflicts of law principles that require or
permit application of the Laws of any other state or jurisdiction.

 

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement, and the rules of
construction set forth in Sections 1.2 through 1.9 of the Credit Agreement shall
apply to this Incremental Term Loan Note.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Incremental Term Loan Note by its duly authorized officer as
of the date first written above.

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Incremental Term Loan Note]

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

 

--------------------------------------------------------------------------------


 

SOLVENCY CERTIFICATE

 

This Solvency Certificate (this “Certificate”) is delivered to CoBank, ACB
(“CoBank”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement described
below), pursuant to Section 4.2 of the Credit Agreement, dated as of
February 24, 2017 (as amended, modified, supplemented, extended or restated from
time to time, the “Credit Agreement”), among Hawaiian Telcom
Communications, Inc. (the “Borrower”), the Guarantors party thereto from time to
time, the Administrative Agent and the financial institutions party thereto as
lenders (collectively, “Lenders”) from time to time.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.  Rules of construction set forth set forth in Sections
1.2 through 1.9 of the Credit Agreement shall apply to this Certificate.

 

Each of the undersigned hereby certifies to the Administrative Agent and each
Lender, in good faith and to the best of his or her knowledge and belief, as
follows:

 

1.             [NAME] is the duly qualified and acting [TITLE] of [RELEVANT LOAN
PARTY] and [he/she] is employed in a position involving responsibility for the
management of the financial affairs and the preparation of financial statements
of such Loan Parties and their respective Subsidiaries. [[NAME] is the duly
qualified and acting [TITLE] of [RELEVANT LOAN PARTY] and [he/she] is employed
in a position involving responsibility for the management of the financial
affairs and the preparation of financial statements of such Loan Parties and
their respective Subsidiaries.](24) Each of the undersigned has, together with
other officers of the Loan Parties and their respective Subsidiaries, acted on
behalf of the Loan Parties and their respective Subsidiaries in connection with
the transactions contemplated by the Credit Agreement and the other Loan
Documents.

 

2.             Each of the undersigned has carefully reviewed the contents of
this Certificate and has conferred with legal counsel of the Loan Parties and
their respective Subsidiaries for the purpose of discussing the meaning of its
contents.

 

3.             In connection with the issuance of this Certificate, each of the
undersigned has reviewed and relied upon (i) the audited financial statements of
the Parent and its Subsidiaries for the fiscal year ended [December 31, 20  ]
and (ii) unaudited quarterly financial statements of the Parent and its
Subsidiaries for the fiscal quarter ended [            ], and each of the
undersigned has no reason to believe that such financial statements are not a
fair and reasonable presentation as of the dates thereof of the financial
condition of the Loan Parties and their respective Subsidiaries. In addition,
each of the undersigned has reviewed such other information that he has deemed
necessary and appropriate.

 

--------------------------------------------------------------------------------

(24)  NTD: Repeat as needed.

 

--------------------------------------------------------------------------------


 

4.             Based upon the foregoing, each of the undersigned has concluded,
in good faith and to the best of [his or her] knowledge and belief, that as of
the date hereof and after giving effect to all the transactions contemplated by
the Credit Agreement and the other Loan Documents, as follows:

 

i.              Each Loan Party, after taking into account the rights of such
Loan Party under Section 12.5 of the Credit Agreement, (i) owns and will own
assets the present fair saleable value of which are (A) greater than the total
amount of liabilities (including contingent liabilities) of such Loan Party and
(B) greater than the amount that will be required to pay the probable
liabilities of such Loan Party’s then existing debts and liabilities as they
become absolute and matured considering all financing alternatives and potential
asset sales reasonably available to such Loan Party; (ii) has capital that is
not unreasonably small in relation to its respective business as presently
conducted or after giving effect to any contemplated transactions; and
(iii) does not intend to incur and does not believe that it will incur debts and
liabilities beyond its respective ability to pay such debts and liabilities as
they become due; and

 

ii.             No Loan Party has incurred and no Loan Party will incur any
obligation under the Credit Agreement or any other Loan Document and no Loan
Party has made or will make any conveyance pursuant to or in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Loan Party.

 

Each of the undersigned understands that the Administrative Agent and the
Lenders are relying on the truth and accuracy of this Certificate and that the
delivery of this Certificate is a material inducement for the Administrative
Agent and the Lenders to enter into the Credit Agreement and the other Loan
Documents, and each of the undersigned hereby consents to such reliance.

 

[Signature Appears on Following Page]

 

--------------------------------------------------------------------------------


 

Each of the undersigned represents the foregoing information to be, in good
faith and to the best of his or her knowledge and belief, true and correct and
has executed this Certificate this          day of             , 20  .

 

 

 

 

[NAME], [TITLE]

 

[INSERT LEGAL NAMES OF RELEVANT LOAN PARTIES]

 

 

 

 

 

[NAME], [TITLE]

 

[INSERT LEGAL NAMES OF RELEVANT LOAN PARTIES]

 

[Solvency Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1 —H-4

 

TAX COMPLIANCE CERTIFICATES

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 24, 2017
(as amended, modified, supplemented, extended or restated from time to time, the
“Credit Agreement”), among HAWAIIAN TELCOM COMMUNICATIONS, INC. (the
“Borrower”), the Guarantors party thereto from time to time, the Lenders party
thereto from time to time and CoBank, ACB, as the Administrative Agent.

 

Pursuant to the provisions of Section 3.2(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:               , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 18, 2015
(as amended, modified, supplemented, extended or restated from time to time, the
“Credit Agreement”), among HAWAIIAN TELCOM COMMUNICATIONS, INC. (the
“Borrower”), the Guarantors party thereto from time to time, the Lenders party
thereto from time to time and CoBank, ACB, as the Administrative Agent.

 

Pursuant to the provisions of Section 3.2(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:               , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 24, 2017
(as amended, modified, supplemented, extended or restated from time to time, the
“Credit Agreement”), among HAWAIIAN TELCOM COMMUNICATIONS, INC. (the
“Borrower”), the Guarantors party thereto from time to time, the Lenders party
thereto from time to time and CoBank, ACB, as the Administrative Agent.

 

Pursuant to the provisions of Section 3.2(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                 , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 24, 2017
(as amended, modified, supplemented, extended or restated from time to time, the
“Credit Agreement”), among HAWAIIAN TELCOM COMMUNICATIONS, INC. (the
“Borrower”), the Guarantors party thereto from time to time, the Lenders party
thereto from time to time and CoBank, ACB, as the Administrative Agent.

 

Pursuant to the provisions of Section 3.2(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a “bank” extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF CONVERSION OR CONTINUATION NOTICE

 

--------------------------------------------------------------------------------


 

CONVERSION OR CONTINUATION NOTICE

 

                     , 20     

 

To:          CoBank, ACB, as the Administrative Agent (“CoBank”)

 

From:     HAWAIIAN TELCOM COMMUNICATIONS, INC. (the “Borrower”)

 

Re:                             Credit Agreement (as amended, modified,
supplemented, extended or restated from time to time, the “Credit Agreement”),
dated as of February 24, 2017, among the Borrower, the Guarantors party thereto
from time to time, the Lenders party thereto from time to time and CoBank, ACB,
in its capacity as administrative agent thereunder (the “Administrative Agent”).

 

Pursuant to Section 2.5 of the Credit Agreement, the Borrower hereby gives
notice of its desire to (all capitalized terms used herein and not defined
herein shall have the meaning given them in the Credit Agreement) [select one]:

 

o  Convert a Base Rate Loan to a LIBOR Rate Loan;

 

o  Convert a LIBOR Rate Loan to a Base Rate Loan;

 

Last day of the current Interest Period is         .

 

o  Continue a LIBOR Rate Loan

 

Last day of the current Interest Period is         .

 

for the following Borrowings [select one]:

 

o  Term Loan A-1;             o  Term Loan A-2;             o  Revolving Loan;

 

in accordance with the terms set forth below:

 

(a)                                 The [conversion of a Base Rate Loan to a
LIBOR Rate Loan] [conversion of a LIBOR Rate Loan to a Base Rate Loan]
[continuation of a LIBOR Rate Loan] requested pursuant to this Conversion or
Continuation Notice shall be made on               , 20    (25).

 

--------------------------------------------------------------------------------

(25)  Conversion or Continuation Notice to be received, prior to 11:00
a.m. Denver, Colorado time, (i) at least three Business Days prior to the
proposed effective date of a conversion or continuation with respect to a
conversion to or continuation of a LIBOR Rate Loan and (ii) at least one
Business Day prior to the proposed effective date of a conversion with respect
to a conversion to a Base Rate Loan.

 

--------------------------------------------------------------------------------


 

(b)                                 The aggregate principal amount [to be
converted from a Base Rate Loan] [to be converted from a LIBOR Rate Loan] [of
the LIBOR Rate Loan to be continued] hereunder shall be                   
Dollars ($           )(26).

 

[(c)                              The Interest Period shall be     month[s] [for
conversions to or continuations of a LIBOR Rate Loan, select one, two, three,
six months, or, to the extent made available by all the Lenders, twelve months]

 

[The Borrower hereby (a) certifies and warrants that no Default or Event of
Default has occurred and is continuing and (b) agrees that if prior to the time
of the continuation and/or conversion requested hereby any matter certified by
it herein will not be true and correct at such time as if then made, the
Borrower will immediately so notify the Administrative Agent.  Except to the
extent, if any, that prior to the time of the continuation and/or conversion
requested hereby the Administrative Agent shall receive written notice to the
contrary from the Borrower, each matter certified to herein shall be deemed to
be certified at the date of such continuation as if then made].(27)

 

--------------------------------------------------------------------------------

(26)  For a Term Loan, not less than $1,000,000 and in integral multiples of
$1,000,000 for each Borrowing under the LIBOR Rate Option, and (ii) $500,000 and
integral multiples of $500,000 for each Borrowing under the Base Rate Option.

(27)  Insert if converting or continuing a LIBOR Rate Option.

 

--------------------------------------------------------------------------------


 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF NOTICE OF INCREMENTAL TERM LOAN BORROWING

 

--------------------------------------------------------------------------------


 

NOTICE OF INCREMENTAL TERM LOAN BORROWING

 

                 , 20    

 

CoBank, ACB, as Administrative Agent

6340 S. Fiddlers Green Circle

Greenwood Village, CO  80111

Attn:  Communications Banking Group

 

Ladies and Gentlemen:

 

The undersigned, HAWAIIAN TELCOM COMMUNICATIONS, INC., a Delaware corporation
(the “Borrower”), refers to that certain Credit Agreement dated as of
February 24, 2017 (as amended, modified, supplemented, extended or restated from
time to time, the “Credit Agreement”) by and among the Borrower, the Guarantors
party thereto from time to time, the Lenders party thereto from time to time and
CoBank, ACB, as the Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The Borrower hereby gives binding notice, pursuant to Section 2.1(g) of the
Credit Agreement, that the Borrower hereby requests a Tranche of Incremental
Term Loans under the Credit Agreement, and in connection therewith sets forth
below the terms relating to such Tranche of Incremental Term Loans (the
“Proposed Borrowing”), as required by Section 2.1(g) of the Credit Agreement:

 

1.             The Tranche of Incremental Term Loans to be borrowed is in an
aggregate principal amount of $[           ](28).

 

2.             The advance date of the proposed Incremental Term Loans
comprising such Tranche is [         , 20  ](29).

 

3.             All Incremental Term Loans comprising such Tranche shall accrue
interest at a per annum rate equal to the Adjusted LIBOR Rate plus an Applicable
Margin [identical to the Applicable Margin for LIBOR Rate Loans under the
existing [Term Loan A-2][as set forth below], and the Alternate Base Rate plus
an Applicable Margin [identical to the Applicable Margin for Base Rate Loans
under the existing [Term Loan A-2][as set forth below], with such interest
payable as set forth in the Credit Agreement.  [The Applicable Margin for all
Incremental Term Loans comprising such Tranche shall be:

 

--------------------------------------------------------------------------------

(28)  The sum of (A) all aggregate outstanding principal amounts of all Tranches
of Incremental Term Loans and (B) all unused Incremental Term Loan Commitments
of all Tranches of Incremental Term Loans shall not exceed at any time the
Maximum Aggregate Increase Amount.  Any Tranche of Incremental Term Loans shall
be in a minimum principal amount of $10,000,000 and in integral multiples of
$1,000,000 in excess thereof.

(29)  Such date shall be at least 30 days from the date of delivery of the
Notice of Incremental Term Loan Borrowing (or such shorter period of time as to
which the Administrative Agent may agree in its sole discretion).

 

--------------------------------------------------------------------------------


 

[insert table, if applicable]

 

4.             The Borrower’s ability to select different Interest Rate Options
and different Interest Periods or to convert or renew one or more Interest Rate
Options will be subject to the minimum amounts [set forth in Section 2.1(c) of
the Credit Agreement][the following minimum amounts: (z) integral multiples of
$1,000,000 and not less than $1,000,000 for each Borrowing under the LIBOR Rate
Option, and (y) integral multiples of $500,000 and not less than $500,000 for
each Borrowing under the Base Rate Option].

 

5.             The maturity date of the Incremental Term Loans comprising such
Tranche is the Maturity Date][[                , 20    ] (the “Tranche No. [  ]
Incremental Term Loan Maturity Date”)](30).

 

6.             The Borrower shall repay the principal amount of the Incremental
Term Loans comprising such Tranche (with such payments being applied to all
Incremental Term Loans comprising such Tranche on a pro rata basis) on the
principal payment dates below as follows:

 

 

Principal Payment Date

 

Amount of Installment

[         , 20  ]

 

$

[           ]

[         , 20  ]

 

$

[           ]

[Tranche No. [  ] Incremental Term Loan]
Maturity Date

 

$

[           ]

 

7.             The Borrower shall pay to the Administrative Agent, on behalf of
the Lenders funding the Incremental Term Loans comprising such Tranche on a pro
rata basis, [upfront/closing] fees in an amount equal to [   ]% of the amount of
the Incremental Term Loans comprising such Tranche on the advance date referred
to in Paragraph 2 above.

 

8.             Borrower hereby requests that the proceeds of the Incremental
Term Loans made pursuant to this notice be wired to the following account: 
[insert wire information].

 

9.             The Tranche of Incremental Term Loans advanced in connection with
the Proposed Borrowing shall be identified as Tranche No. [   ].

 

Borrower hereby certifies to the Administrative Agent and the Lenders as
follows:

 

(a)           the representations and warranties of each Loan Party set forth in
Article V of the Credit Agreement are true and correct in all material respects
and will be true and correct in all material respects (unless any such
representation or warranty is qualified as to materiality or a Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) on the date of the Proposed Borrowing, before and after giving

 

--------------------------------------------------------------------------------

(30)  Such date shall not be earlier than the Maturity Date with respect to the
Term Loan A-2.

 

--------------------------------------------------------------------------------


 

effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that specifically refer to a date other than the
date of the Proposed Borrowing;

 

(b)           as demonstrated on Annex 1 attached hereto, after giving effect to
the Proposed Borrowing and the application of the proceeds therefrom, the
Borrower is in compliance with the covenants set forth in Article VIII of the
Credit Agreement on a Pro forma Basis as of the most recent four fiscal quarter
period for which Consolidated financial statements have been delivered; and

 

(c)           no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

HAWAIIAN TELCOM COMMUNICATIONS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Incremental Term Loan Borrowing Notice]

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

Calculations of Financial Covenants

 

See Attached

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF INCREMENTAL TERM LOAN FUNDING AGREEMENT

 

--------------------------------------------------------------------------------


 

INCREMENTAL TERM LOAN FUNDING AGREEMENT

 

This INCREMENTAL TERM LOAN FUNDING AGREEMENT is dated as of [            
     ], 20[     ] (this “Agreement”) is by and among each lender signatory
hereto as a Lender of the Tranche No. [  ] Incremental Term Loan described below
(each an “Incremental Term Lender” and collectively, the “Incremental Term
Lenders”), CoBank, ACB, as the Administrative Agent [and as an Incremental Term
Lender], Hawaiian Telcom Communications, Inc. (the “Borrower”), and the
Guarantors.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement described below, and the rules of
construction set forth in Sections 1.2 through 1.9 of the Credit Agreement shall
apply to this Agreement.

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of February 24,
2017 (as the same has been and may further be amended, modified, supplemented,
increased or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and the Administrative Agent, the Lenders have agreed to
provide the Borrower with the Facilities provided for therein;

 

WHEREAS, pursuant to Section 2.1(g) of the Credit Agreement, the Borrower has
requested that the Incremental Term Lenders provide a Tranche of Incremental
Term Loans under the Credit Agreement (such Tranche of Incremental Term Loans to
be provided in accordance with this Agreement is hereinafter referred to as the
“Tranche No. [  ] Incremental Term Loan”); and

 

WHEREAS, the Incremental Term Lenders have agreed to provide the Tranche
No. [  ] Incremental Term Loan on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Tranche No. [  ] Incremental Term Loan.  The Incremental Term
Lenders hereby severally agree to make the Tranche No. [  ] Incremental Term
Loan in the amount of the Incremental Term Loan Commitment in a [single] advance
to the Borrower on the date on or prior to [                  , 20     ](31)
(the “Proposed Borrowing”) on which all conditions precedent set forth in
Section 9 of this Agreement are satisfied.  The Incremental Term Loan Commitment
for the Incremental Term Lenders shall be as set forth on Schedule I attached
hereto.

 

--------------------------------------------------------------------------------

(31)  Such date shall be at least 30 days from the date of delivery of the
Notice of Incremental Term Loan (or such shorter period of time as to which the
Administrative Agent may agree in its sole discretion).

 

--------------------------------------------------------------------------------


 

2.             Applicable Margins.  The Tranche No. [  ] Incremental Term Loan
shall accrue interest at a per annum rate equal to the Adjusted LIBOR Rate plus
an Applicable Margin [identical to the Applicable Margin for LIBOR Rate Loans
under the existing [Term Loan A-2][as set forth below], and the Alternate Base
Rate plus an Applicable Margin [identical to the Applicable Margin for Base Rate
Loans under the existing [Term Loan A-2][as set forth below], with such interest
payable as set forth in the Credit Agreement.  [The Applicable Margin for all
Incremental Term Loans comprising such Tranche shall be:

 

[insert table, if applicable]

 

[Pursuant to Section 2.1(g)(iii) of the Credit Agreement, concurrent with the
Proposed Borrowing, the Applicable Margins on the existing Term Loans will be
increased [               ].

 

3.             Minimum Amounts.  The Borrower’s ability to select different
Interest Rate Options and different Interest Periods or to convert or renew one
or more Interest Rate Options will be subject to the minimum amounts [set forth
in Section 2.1(c) of the Credit Agreement][the following minimum amounts:
(z) integral multiples of $1,000,000 and not less than $1,000,000 for each
Borrowing under the LIBOR Rate Option, and (y) integral multiples of $500,000
and not less than $500,000 for each Borrowing under the Base Rate Option].

 

4.             Repayment and Maturity.  The Borrower shall repay to the
Incremental Term Lenders the principal amount of the Tranche No. [  ]
Incremental Term Loan in equal consecutive quarterly installments of
$[           ] on the first day of each [January, April, July, and
October][commencing [              , 201 ], with a final principal payment of
$[             ] due on [              , 201 ](32).  The maturity date of the
Tranche No. [  ] Incremental Term Loan shall be [              , 201 ](33).

 

5.             Use of Proceeds.  The proceeds of the Tranche No. [  ]
Incremental Term Loan will be used by the Borrower to [             ].

 

6.             Terms of Tranche No. [  ] Incremental Term Loan.  The Tranche
No. [  ] Incremental Term Loan shall constitute a “Loan” for the purposes of the
Loan Documents and shall have the terms as set forth in this Agreement or on any
schedule hereto.

 

7.             Fees.  To compensate the Incremental Term Lenders for providing
the Tranche No. [  ] Incremental Term Loan, the Borrower agrees to pay to the
Administrative Agent, on behalf of the Incremental Term Lenders providing the
Tranche No. [  ] Incremental Term Loan, [upfront/closing fees in an amount equal
to [   ]% of the amount of the Incremental Term Loan] [the fees set forth in
that certain Fee Letter, dated [             , 20  ], among the Borrower and the
Administrative Agent].

 

8.             Representations and Warranties of the Loan Parties.  The Loan
Parties represent and warrant to the Administrative Agent and each Incremental
Term Lender that:

 

--------------------------------------------------------------------------------

(32)  Such date shall not be earlier than the maturity date.

(33)  Such date shall not be earlier than the maturity date of the Term Loan
A-2.

 

--------------------------------------------------------------------------------


 

a.              the terms and provisions of this Tranche No. [  ] Incremental
Term Loan are in compliance with Section 2.1(g) of the Credit Agreement;

 

b.              each of the Loan Parties has taken all necessary limited
liability company, partnership, corporate and other action to authorize the
execution, delivery and performance of this Agreement and each of the other Loan
Documents to which it is a party;

 

c.               this Agreement is, and the other Loan Documents when executed
and delivered will be, the legally valid and binding obligations of the
applicable Loan Parties party thereto, each enforceable against each of such
Loan Parties in accordance with their respective terms; and

 

d.              the representations and warranties of each Loan Party set forth
in Article V of the Credit Agreement are true and correct in all material
respects and will be true and correct in all material respects (unless any such
representation or warranty is qualified as to materiality or a Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) on the date of the Proposed Borrowing, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that specifically refer to a date other than the
date of the Proposed Borrowing;

 

e.               after giving effect to the Proposed Borrowing and the
application of the proceeds therefrom, the Borrower is in compliance with the
covenants set forth in Article VIII of the Credit Agreement on a Pro forma Basis
as of the most recent four fiscal quarter period for which Consolidated
financial statements have been delivered; and

 

f.                no event has occurred and is continuing, or would result from
the borrowing or the application of the proceeds contemplated by this Agreement,
that constitutes a Default or an Event of Default under the Loan Documents.

 

9.             [Amendments][Reserved].

 

[ANY AMENDMENTS TO CREDIT AGREEMENT TO BE INCORPORATED HERE]

 

10.          Conditions to Effectiveness. The effectiveness of this Agreement
and the obligation of the Incremental Term Lenders to make the Tranche No. [  ]
Incremental Term Loan are subject to satisfaction of each of the following
conditions:

 

(a)           Notice of Borrowing.  The Administrative Agent shall have
received, in accordance with the provisions of Section 2.1(g) of the Credit
Agreement, a duly executed Notice of Incremental Term Loan Borrowing.

 

--------------------------------------------------------------------------------


 

(b)           This Agreement.  The Administrative Agent shall have received this
Agreement duly executed and delivered on behalf of the Borrower, the Guarantors,
the Administrative Agent and the Incremental Term Lenders.

 

(c)           Incremental Term Loan Notes.  To the extent requested by the
applicable Incremental Term Lender, the Administrative Agent shall have received
the Incremental Term Loan Notes evidencing the Tranche No. [  ] Incremental Term
Loan, in form and substance reasonably satisfactory to the Administrative Agent,
duly executed and delivered on behalf of the Borrower and payable to the
Incremental Term Lenders.

 

(d)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate from a Compliance Officer of the Borrower, on behalf of
the Borrower and in form and substance reasonably satisfactory to the
Administrative Agent, certifying, as of the date of the Tranche No. [  ]
Incremental Term Loan, certifying as to the representations and warrants set
forth in Section 8 of this Agreement and demonstrating on Annex 1 attached
hereto the calculations supporting Section 8(f) of this Agreement.

 

(e)           Opinions.  The Administrative Agent shall have received customary
written opinions of counsel for the Loan Parties, dated as of the date of the
Tranche No. [  ] Incremental Term Loan, in form, scope and substance reasonably
acceptable to the Administrative Agent.

 

(f)            Payment of Fees.  The Borrower shall have paid all fees and
expenses related to the Facilities and this Agreement and the other Loan
Documents payable on or before the date hereof as required by this Agreement,
any Fee Letter or any other Loan Document.

 

(g)           [Other deliveries reasonably requested by the Administrative Agent
per Section 2.1(g) of the Credit Agreement.][Reserved.]

 

11.          Reaffirmation.  Each Loan Party hereby confirms and agrees (a) to
the terms and provisions of this Agreement, (b) that its obligations under the
Credit Agreement, the Collateral Documents and the other Loan Documents to which
it is a party is and shall continue to be in full force and effect, and (c) as
to the Guarantors, that the Guarantors’ Obligations guaranteed by and the
Secured Obligations secured by each such applicable Loan Document include any
and all Secured Obligations of the Borrower and the other Loan Parties to the
Secured Parties under the Credit Agreement with respect to the Tranche No. [  ]
Incremental Term Loan.

 

12.          Additional Incremental Term Lender.  Each Incremental Term Lender
who is an Additional Incremental Term Lender (a) represents and warrants that
(i) it meets all the requirements to be an assignee under
Section 11.7(b)(i)-(vii) of the Credit Agreement, (ii) from and after the date
hereof, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of its Incremental Term Loan Commitment, shall
have the obligations of a Lender thereunder, (iii) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into

 

--------------------------------------------------------------------------------


 

this Agreement and to make its Incremental Term Loans, (iv) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and to
make its Incremental Term Loans, and (v) attached to this Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by it; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

13.          Miscellaneous.  Each of the Administrative Agent, the Borrower, the
Guarantors and the Incremental Term Lenders agrees that, as of the date hereof,
the Incremental Term Lenders shall (a) be a party to the Credit Agreement and
the other Loan Documents, (b) be a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents and (c) have the rights and obligations
of a Lender under the Credit Agreement and the other Loan Documents.

 

14.          Counterparts.  This Agreement may be executed in any number of
counterparts and by the various parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one contract.  Delivery of an executed counterpart of
this Agreement by an electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

15.          GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT REQUIRE OR PERMIT APPLICATION OF THE
LAWS OF ANY OTHER STATE OR JURISDICTION.

 

16.          Credit Agreement.  This Agreement and its contents are subject to
the provisions of the Credit Agreement, including, without limitation, the
waiver of jury trial, confidentiality, indemnification and reimbursement
provisions thereof.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

ADMINISTRATIVE AGENT AND

COBANK, ACB, as Administrative Agent

INCREMENTAL TERM

 

LENDERS:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[INSERT LEGAL NAME], as an Incremental Term Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Incremental Term Loan Funding Agreement]

 

--------------------------------------------------------------------------------


 

BORROWER:

HAWAIIAN TELCOM

 

COMMUNICATIONS, INC., as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Incremental Term Loan Funding Agreement]

 

--------------------------------------------------------------------------------


 

GUARANTORS:

[GUARANTOR], as a Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[GUARANTOR], as a Guarantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Incremental Term Loan Funding Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

INCREMENTAL TERM LOAN COMMITMENT

 

LENDER

 

Incremental
Term Loan
Commitment

 

Pro Rata Share of
Incremental Term
Loan Commitment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

Calculations of Financial Covenants

 

See Attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

Execution Version

 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT, dated as of [          ], 2017 (this
“Agreement”), is made and entered into by HAWAIIAN TELCOM COMMUNICATIONS, INC.
(the “Borrower”) and each Subsidiary of the Borrower that is now or which
hereafter becomes a party to the Credit Agreement (as hereinafter defined) as a
guarantor of the Secured Obligations described in such Credit Agreement
(collectively, the “Guarantors”; and, together with the Borrower, individually,
a “Grantor” and, collectively, the “Grantors”), in favor of COBANK, ACB, as the
Administrative Agent (together with its successors from time to time, if any, in
such capacity, the “Administrative Agent”) for the benefit of the banks and
other financial institutions (collectively, the “Lenders”) from time to time
party to the Credit Agreement and for the benefit of the other Secured Parties.

 

The Borrower, the Guarantors, the Lenders and the Administrative Agent are
parties to that certain Credit Agreement, dated as of February 24, 2017 (the
“Credit Agreement”), providing for the availability of certain credit facilities
to the Borrower upon the terms and subject to the conditions set forth therein.

 

It is a condition to the extension of credit to the Borrower under the Credit
Agreement that the Grantors shall have agreed, by executing and delivering this
Agreement, to secure the full and prompt payment and performance of the Secured
Obligations.  The Lenders are relying on this Agreement in their decision to
extend credit to the Borrower under the Credit Agreement, and would not enter
into the Credit Agreement without the execution and delivery of this Agreement
by the Grantors.

 

Each Grantor will obtain benefits as a result of the extension of credit to the
Borrower under the Credit Agreement, which benefits are hereby acknowledged,
and, accordingly, each Grantor desires to execute and deliver this Agreement.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Lenders to enter into the Credit Agreement and to induce the Lenders
to extend credit to the Borrower thereunder, each Grantor hereby agrees, as
follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1          Defined Terms.  For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms shall have the meanings set
forth below:

 

“Accounts” shall mean, collectively, all of each Grantor’s accounts, as defined
in Article 9 of the Uniform Commercial Code.

 

15

--------------------------------------------------------------------------------


 

“Collateral” shall have the meaning given to such term in Section 2.1.

 

“Collateral Accounts” shall have the meaning given to such term in Section 6.3.

 

“Commercial Tort Claims” shall mean, collectively, all of each Grantor’s
commercial tort claims, as defined in Article 9 of the Uniform Commercial Code.

 

“Contracts” shall mean, collectively, all rights of each Grantor under all
contracts and agreements to which such Grantor is a party, including all rights,
privileges and powers under Investment Agreements and IP Licenses and all rights
of such Grantor to receive monies due or to become due thereunder or pursuant
thereto and to amend, modify, terminate or exercise rights under such contracts
and agreements.

 

“Copyright Collateral” shall mean, collectively, all Copyrights and Copyright
Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Copyright or Copyright License.

 

“Copyright License” shall mean any agreement (A) under which a Grantor grants
any right to any other Person under any Copyright owned by any Grantor or which
any Grantor otherwise has the right to license to any other Person, or
(B) granting any right to any Grantor under any property of the type described
in the definition of Copyright owned by any other Person (other than the
purchase of one or more copies of a work without the right to copy, modify or
create derivative works), and all rights of any Grantor under any such
agreement.

 

“Copyrights” shall mean, collectively, all of each Grantor’s copyrights,
copyright registrations and applications for copyright registration, whether
under the Law of the United States or any other country or jurisdiction,
including all recordings, supplemental registrations and derivative or
collective work registrations, and all renewals and extensions thereof.

 

“Deposit Accounts” shall mean, collectively, all of each Grantor’s deposit
accounts, as defined in Article 9 of the Uniform Commercial Code, and all of
each Grantor’s demand, time, savings, passbook, or similar accounts maintained
with the Administrative Agent or any other bank or depository institution,
including any such accounts described on Annex H and any Collateral Accounts,
together with all funds held therein and all certificates and instruments
representing, evidencing or deposited into such accounts.

 

“Documents” shall mean, collectively, all of each Grantor’s documents, as
defined in Article 9 of the Uniform Commercial Code.

 

“Domain Name” shall mean, collectively, all of each Grantor’s Internet domain
names and associated URL addresses and all goodwill associated therewith or
symbolized thereby.

 

“Domain Name Collateral” shall mean, collectively, all Domain Names and Domain
Name Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Domain Name or Domain Name License.

 

16

--------------------------------------------------------------------------------


 

“Domain Name License” shall mean any agreement (A) under which a Grantor grants
any right to any other Person under any Domain Name owned by any Grantor or
which any Grantor otherwise has the right to license to any other Person, or
(B) granting any right to any Grantor under any property of the type described
in the definition of Domain Name owned by any other Person, and all rights of
any Grantor under any such agreement.

 

“Equipment” shall mean, collectively, all of each Grantor’s equipment, as
defined in Article 9 of the Uniform Commercial Code.

 

“Equity Interests” shall mean, collectively, (A) all securities, whether
certificated or uncertificated, (B) all of the issued and outstanding shares,
interests or other equivalents of capital stock of any corporation, whether
voting or non-voting and whether common or preferred, (C) all partnership, Joint
Venture, limited liability company or other equity interests in any Person not a
corporation, (D) all options, warrants and other rights to acquire, and all
securities convertible into, any of the foregoing, (E) all rights to receive
interest, income, dividends, distributions, returns of capital and other amounts
(whether in cash, securities, property, or a combination thereof) with respect
to any of the foregoing, (F) all additional stock, warrants, options,
securities, interests and other property, paid or payable or distributed or
distributable, with respect to any of the foregoing (but subject to the
provisions of Section 5.3), (G) all rights of access to the books and records of
any such Person, and (H) all other rights, powers, privileges, interests, claims
and other property in any manner arising out of or relating to any of the
foregoing, of whatever kind or character (including any tangible or intangible
property or interests therein), and whether provided by contract or granted or
available under applicable Law in connection therewith, including, such
Grantor’s right to vote and to manage and administer the business of any such
Person pursuant to any applicable Organizational Document, stockholders
agreement or other agreement creating, governing or evidencing any Equity
Interests and to which the holder of such Equity Interests is a party or
otherwise bound or to which such Equity Interests are subject, together with all
certificates, instruments and entries upon the books of financial intermediaries
evidencing any of the foregoing.

 

“Fiber Optic Submarine Cable Systems” shall mean, collectively, all of each
Grantor’s rights, title and interest in fiber optic submarine cable systems
(whether in domestic or international waters and whether underwater, above
water, underground or above ground and whether a fractional or whole interest)
to the extent such right, title and interest is not excluded from Collateral
pursuant to Section 2.3 of this Agreement and clauses (g) and (h) of the
definition of Excluded Assets, including, without limitation, all embodying,
connecting, relating or resulting fibers, cables, materials, parts, tools, dies,
jigs, plans, information, and other Goods, Fixtures, Documents,
Contracts, Instruments, Accounts, Letters of Credit, Letter-of-Credit Rights,
Supporting Obligations and Proceeds of the foregoing to the extent not excluded
from Collateral pursuant to Section 2.3 of this Agreement and clauses (g) and
(h) of the definition of Excluded Assets.

 

“Financial Asset” has the meaning given in Article 8 of the Uniform Commercial
Code.

 

“Fixtures” shall mean, collectively, all of each Grantor’s fixtures, as defined
in Article 9 of the Uniform Commercial Code.

 

“General Intangibles” shall mean, collectively, all of each Grantor’s general
intangibles, as defined in Article 9 of the Uniform Commercial Code.

 

“Goods” shall mean, collectively, all of each Grantor’s goods, as defined in
Article 9 of the Uniform Commercial Code.

 

17

--------------------------------------------------------------------------------


 

“Instruments” shall mean, collectively, all of each Grantor’s instruments,
chattel paper, electronic chattel paper or documents, each as defined in
Article 9 of the Uniform Commercial Code.

 

“Intercompany Obligations” shall mean, collectively, all indebtedness,
obligations and other amounts owing to any Grantor from any Loan Party or any
Subsidiary of any Loan Party.

 

“Inventory” shall mean, collectively, all of each Grantor’s inventory, as
defined in Article 9 of the Uniform Commercial Code.

 

“Investment Agreement” shall mean any partnership agreement, joint venture
agreement, limited liability company operating agreement, stockholders agreement
or other agreement creating, governing or evidencing any Equity Interests and to
which any Grantor is a party.

 

“Investment Property” shall mean, collectively, all of each Grantor’s investment
property, as defined in Article 9 of the Uniform Commercial Code.

 

“IP License” shall mean any Copyright License, Patent License, Trademark License
or Domain Name License.

 

“Letter-of-Credit Rights” shall mean, collectively, all of each Grantor’s
letter-of-credit rights, as defined in Article 9 of the Uniform Commercial Code.

 

“Letters of Credit” shall mean, collectively, all of each Grantor’s letters of
credit, as defined in Article 5 of the Uniform Commercial Code.

 

“Material” shall mean an asset (A) which individually has an estimated book
value of in excess of the Threshold Amount or (B) the loss of which would
reasonably be expected to result in a Material Adverse Effect.

 

“Mobile Goods” shall mean, collectively, all of each Grantor’s motor vehicles,
tractors, trailers, aircraft, rolling stock and other like property, whether or
not the title thereto is governed by a certificate of title or ownership, in
each case whether now owned or existing or hereafter acquired.

 

“Partner Obligations” shall have the meaning given to such term in Section 6.6.

 

“Patent Collateral” shall mean, collectively, all Patents and all Patent
Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Patent or Patent License.

 

“Patent License” shall mean any agreement (A) under which a Grantor grants to
any other Person any right to make, use or sell any invention covered by a
Patent that is owned by any Grantor or which any Grantor otherwise has the right
to license to any other Person, or (B) granting to any Grantor any right to
make, use or sell any invention covered by a Patent owned by any other Person,
and all rights of any Grantor under any such agreement (other than the right to
use an invention covered by a patent conveyed upon purchase of such invention
under the exhaustion doctrine).  For purposes of this definition, “covered by a
Patent” shall mean that without a valid license under such Patent a Person
making, using or selling such invention would otherwise be infringing such
Patent.

 

18

--------------------------------------------------------------------------------


 

“Patents” shall mean, collectively, all of each Grantor’s letters patent,
whether under the Laws of the United States or any other country or
jurisdiction, all recordings and registrations thereof and applications
therefor, including the inventions described therein, all reissues,
continuations, divisions, renewals, extensions, or continuations-in-part
thereof.

 

“Pledge Amendment” shall have the meaning given to such term in Section 5.1(B).

 

“Proceeds” shall mean, collectively, all proceeds, as defined in Article 9 of
the Uniform Commercial Code, and, in any event, shall include, but not be
limited to, (A) all products, rents and profits of or from any of the Collateral
and (B) to the extent not otherwise included in the foregoing, (i) all interest,
cash, instruments and other property received, receivable or otherwise
distributed with respect to or in exchange for any or all of any Intercompany
Obligations, (ii) all payments under any insurance (whether or not the
Administrative Agent is the lenders loss payee or loss payee thereunder),
indemnity, warranty or guaranty with respect to any of the Collateral, (iii) all
payments in connection with any requisition, condemnation, seizure or forfeiture
with respect to any of the Collateral, (iv) all claims and rights to recover for
any past, present or future infringement or dilution of or injury to any
Copyright Collateral, Patent Collateral, Trademark Collateral or Domain Name
Collateral, and (v) all other amounts from time to time paid or payable under or
with respect to any of the Collateral.  For purposes of this Agreement, the term
“Proceeds” includes whatever is receivable or received when Collateral or
Proceeds are sold, exchanged, collected or otherwise disposed of, whether
voluntarily or involuntarily.

 

“Securities Account” shall mean, collectively, all of each Grantor’s securities
accounts, as defined in Article 8 of the Uniform Commercial Code.

 

“Securities Act” shall have the meaning given to such term in Section 6.5(A).

 

“Securities Entitlement” shall have the meaning given to such term in Article 8
of the Uniform Commercial Code.

 

“Securities Intermediary” shall have the meaning given to such term in Article 8
of the Uniform Commercial Code.

 

“Specified Contracts” shall have the meaning given to such term in Section 3.7.

 

“Supporting Obligations” shall mean, collectively, all of each Grantor’s
supporting obligations, as defined in Article 9 of the Uniform Commercial Code.

 

“Termination Requirements” shall mean (A) Payment in Full and (B) any preference
period applicable to payments made on or security given for the Secured
Obligations has expired under Law.

 

“Trademark Collateral” shall mean, collectively, all Trademarks and Trademark
Licenses to which any Grantor is a party and all other General Intangibles
embodying, incorporating or evidencing any Trademark or Trademark License.

 

19

--------------------------------------------------------------------------------


 

“Trademark License” shall mean an agreement (A) under which a Grantor grants any
right to any other Person under any Trademark owned by any Grantor or which any
Grantor otherwise has the right to license to any other Person, or (B) granting
any right to any Grantor under any property of the type described in the
definition of Trademark owned by any other Person, and all rights of any Grantor
under any such agreement.

 

“Trademarks” shall mean, collectively, all of each Grantor’s trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source of business identifiers, designs, Domain Names
(to the extent such Domain Name constitutes a trade name, corporate or company
name, business name, logo, trade dress, trade style, other source of business
identifier or design), and General Intangibles of a similar nature, whether
under the Laws of the United States or any other country or jurisdiction, all
recordings and registrations thereof and applications therefor, all renewals and
extensions thereof, all rights corresponding thereto, and all goodwill
associated therewith or symbolized thereby.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may be in effect from time to time in the State of New York; provided that
if, by reason of Law, the validity or perfection of any security interest in any
Collateral granted under this Agreement is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, then as to the validity
or perfection, as the case may be, of such security interest, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect from time
to time in such other jurisdictions.

 

1.2          Other Terms and Rules of Construction.  Capitalized terms used
herein without definition shall have the meanings given to them in the Credit
Agreement.  The rules of construction set forth in Sections 1.2 through 1.9 of
the Credit Agreement shall apply to this Agreement.  Unless otherwise defined
herein or in the Credit Agreement, any terms in this Agreement that are defined
in the Uniform Commercial Code shall have the meaning provided in the Uniform
Commercial Code, as amended and in effect from time to time.  For avoidance of
doubt, it is expressly understood and agreed that, to the extent the Uniform
Commercial Code is revised subsequent to the date hereof such that the
definition of any of the terms included in the description of Collateral is
changed, the parties hereto desire that any property that is included in such
changed definitions that would not otherwise be included in such grant on the
date hereof, be included in such grant immediately upon the effective date of
such revision, to the extent a security interest in such personal property may
be granted under such revised Uniform Commercial Code (and, to the extent
effective under Law, such security interest will attach immediately without
further action).

 

ARTICLE II

 

CREATION OF SECURITY INTEREST

 

2.1          Pledge and Grant of Security Interest.  Each Grantor hereby grants,
pledges, assigns and delivers to the Administrative Agent, for the benefit of
the Secured Parties, a Lien upon and security interest in, all of such Grantor’s
right, title and interest in and to the following, in each case whether now
owned or existing or hereafter acquired or arising (collectively, the
“Collateral”):

 

(A)          all Accounts, Letters of Credit, Letter-of-Credit Rights, and
Supporting Obligations;

 

20

--------------------------------------------------------------------------------


 

(B)          all Contracts;

 

(C)          all Deposit Accounts;

 

(D)          all Goods, including all Equipment and Inventory;

 

(E)           all Fixtures;

 

(F)           all oil, gas or other minerals before extraction;

 

(G)          all Commercial Tort Claims listed in Annex I hereto;

 

(H)          all Equity Interests and all Investment Property;

 

(I)            all General Intangibles (including all Licenses to the fullest
extent permitted by Law and all Proceeds from the sale, transfer, lease,
assignment or other disposition of the Licenses);

 

(J)            all monies and Cash Equivalents;

 

(K)          all Instruments;

 

(L)           all Documents;

 

(M)         all Domain Name Collateral, Copyright Collateral, Patent Collateral
and Trademark Collateral;

 

(N)          to the extent not covered by clauses (A) through (M) above, all
Fiber Optic Submarine Cable Systems;

 

(O)          to the extent not covered and not specifically excluded by
clauses (A) through (N) above, all of such Grantor’s other personal property;
and

 

(P)           all Proceeds of the foregoing.

 

2.2          Security for Secured Obligations.  This Agreement and the
Collateral secure the full and prompt payment and performance of the Secured
Obligations.

 

2.3          Excluded Collateral.  Notwithstanding anything to the contrary
contained herein, as and to the extent provided in this Section 2.3, the
Collateral shall not include, and the Lien of this Agreement and any other
Collateral Documents shall not attach to, the Excluded Assets.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants to the Administrative Agent and each
other Secured Party, that the following statements are true, correct and
complete:

 

3.1          Ownership of Collateral.  Each Grantor owns, or has valid rights as
a lessee or licensee with respect to, all Collateral purported to be pledged by
it hereunder, free and clear of any Liens except

 

21

--------------------------------------------------------------------------------


 

for the Liens granted hereunder and except for other Permitted Liens.  No
security agreement, financing statement or other public notice with respect to
all or any part of the Collateral (other than with respect to Permitted Liens)
is on file or of record in any government or public office, and no Grantor has
filed or consented to the filing of any such statement or notice, except
(A) Uniform Commercial Code financing statements naming the Administrative Agent
as secured party, (B) security instruments filed in the U.S. Copyright Office or
the U.S. Patent and Trademark Office naming the Administrative Agent as secured
party and (C) as may be otherwise permitted by the Credit Agreement.

 

3.2          Security Interests; Filings.  This Agreement, together with (A) the
filing of duly completed Uniform Commercial Code financing statements (i) naming
each Grantor as debtor, (ii) naming the Administrative Agent as secured party,
and (iii) indicating the Collateral, in the jurisdictions set forth with respect
to such Grantor in Annex B hereto, (B)  the filing of duly completed and
executed grants of security interest in the forms set forth as Exhibits B and C
with the U.S. Copyright Office or the U.S. Patent and Trademark Office, with
regard to federally registered Copyright Collateral, Patent Collateral, and
Trademark Collateral of each Grantor, as the case may be, (C) the execution by
the issuer, securities intermediary or commodity intermediary of a control
agreement satisfying the requirements of Sections 9-106 and 8-106 (or its
successor provision) of the Uniform Commercial Code with regard to Investment
Property, (D) the notation of the Administrative Agent’s Lien on the applicable
certificates of title or ownership with regard to Mobile Goods covered by a
certificate of title or ownership and (E) the delivery to the Administrative
Agent of all stock or other certificates evidencing Equity Interests and
Instruments included in the Collateral, together with undated stock powers or
other instruments of assignment, as applicable, duly executed in blank (and
assuming continued possession thereof by the Administrative Agent and that the
Administrative Agent has acquired its security interest and taken possession of
such stock or other certificates evidencing Equity Interests and Instruments
without notice of any adverse claim), creates and at all times shall
(i) constitute a valid and perfected security interest in and Lien upon the
Collateral in favor of the Administrative Agent, for the benefit of itself and
the other Secured Parties, to the extent a security interest therein can be
perfected by such filings, possession or control, as applicable, superior and
prior to the rights of all other Persons therein (except for Permitted Liens
that by operation of Law or contract would have first priority), and no other or
additional filings, registrations, recordings or actions are or shall be
necessary or appropriate in order to maintain the perfection and priority of
such Lien and security interest, other than actions required with respect to
Collateral of the types excluded from Article 9 of the Uniform Commercial Code
or from the filing requirements under such Article 9 by reason of Section 9-109
or 9-311 of the Uniform Commercial Code and other than continuation statements
required under the Uniform Commercial Code.

 

3.3          Locations.  Annex C lists, as to each Grantor and each of its
Subsidiaries, as of the date hereof or as of the date of the most recent
Compliance Certificate, (A) its exact legal name, (B) the jurisdiction of its
incorporation or organization and its organizational identification number (if
any), (C) its federal tax identification number, (D) its mailing address and
(E) the address of its chief executive office.  No Grantor nor any Subsidiary of
any Grantor, as of the date hereof or as of the date of the most recent
Compliance Certificate, conducts business under any prior or other corporate or
company name or under any trade or fictitious names, except as indicated beneath
its name on Annex C, and no Grantor nor any Subsidiary of any Grantor has
entered into any contract or granted any Lien within the past five years from
the date hereof under any name other than its legal corporate name or a trade or
fictitious name indicated on Annex C.

 

3.4          Authorization; Consent.  No authorization, consent or approval of,
or declaration or filing with, any Governmental Authority (including any notice
filing with state tax or revenue authorities required to be made by account
creditors in order to enforce any Accounts in any jurisdiction) is required for
the valid execution, delivery and, subject to Section 6.1(J), performance by any
Grantor of this Agreement or any other Loan Document to which it is a party, the
grant by it of the Lien and security

 

22

--------------------------------------------------------------------------------


 

interest in favor of the Administrative Agent provided for herein or in any
other Collateral Document to which it is a party, except for (A) the filings
described in Section 3.2, (B) in the case of Accounts owing from any federal
governmental agency or authority, the filing by the Administrative Agent of a
notice of assignment in accordance with the Federal Assignment of Claims Act of
1940, (C) in the case of Equity Interests, such filings and approvals as may be
required in connection with a disposition of any such Collateral by Law
affecting the offering and sale of securities generally, and (D) any assignment
or transfer of control of any License required in connection with the exercise
of the remedies set forth in Article VI.

 

3.5          Accounts.  Each Account is, or at the time it arises, will be, to
such Grantor’s knowledge:  (A) a bona fide, valid and legally enforceable
indebtedness of the account debtor according to its terms, arising out of or in
connection with the sale, lease or performance of goods or services by the
Grantors or any of them, (B) subject to no material offsets, discounts,
counterclaims, contra accounts or any other defense of any kind and character,
other than warranties and discounts customarily given by the Grantors in the
ordinary course of business and warranties or refunds provided by Law, and
(C) not evidenced by any chattel paper or other Instrument; or if so, any such
chattel paper or other Instrument (other than invoices and related
correspondence and supporting documentation) relating to Accounts in excess of
the Threshold Amount in the aggregate at any time shall promptly be duly
endorsed to the order of the Administrative Agent and delivered to the
Administrative Agent to be held as Collateral hereunder.

 

3.6          Equity Interests.  As of the date hereof or as of the date of the
most recent Compliance Certificate, the Equity Interests required to be pledged
hereunder by each Grantor that owns any Equity Interests (excluding pledges of
interests in Equity Interests solely permitted as a result of Sections 9-406,
9-407, 9-408 or 9-409 of the UCC) consist of the number and type of shares of
capital stock (in the case of issuers that are corporations) or the percentage
and type of other Equity Interests (in the case of issuers other than
corporations) described beneath such Grantor’s name in Annex A.  All of the
Equity Interests required to be pledged hereunder have been duly and validly
issued, are fully paid and nonassessable (or, in the case of partnership,
limited liability company or similar Equity Interests, not subject to any
capital call or other additional capital requirement), and are not subject to
any preemptive rights, warrants, options or similar rights or restrictions in
favor of third parties or any contractual restrictions except as permitted under
the Credit Agreement or other restrictions upon transfer other than Law
affecting the transfer of securities generally.

 

3.7          Specified Contracts.  Except in each case as would not reasonably
be expected to result in a Material Adverse Effect, as to (A) each Investment
Agreement and (B) each Material Contract to which any Grantor is a party (the
foregoing, collectively, “Specified Contracts”), (i) such Grantor is not in
default under such Specified Contract, and to the knowledge of such Grantor,
none of the other parties to such Specified Contract is in default thereunder
(except as shall have been disclosed pursuant to Section 6.1(e)(v) of the Credit
Agreement), (ii) such Specified Contract is, or at the time of execution will
be, the legal, valid and binding obligation of the Grantors party thereto,
enforceable against such Grantor in accordance with the respective terms
thereof, subject to applicable Debtor Relief Laws, and no defense, offset,
deduction or counterclaim will exist thereunder in favor of any such party, and
(iii) the performance by such Grantor of its obligations under such Specified
Contract in accordance with its terms will not contravene any requirement of
Law, the Loan Documents or any other contractual restriction binding on or
affecting such Grantor or any of its properties, and will not result in or
require the creation of any Lien upon or with respect to any of its properties
(except for Permitted Liens).  Each Grantor, promptly upon the request of the
Administrative Agent, will furnish the Administrative Agent with a correct and
complete copy of each Specified Contract to which it is a party as then in
effect.

 

23

--------------------------------------------------------------------------------


 

3.8          Intellectual Property.

 

(A)          Each Grantor has registered, or is taking all commercially
reasonable steps to register, all such Grantor’s Material Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks, and Trademark Licenses with the
U.S. Copyright Office, the U.S. Patent and Trademark Office or any applicable
office or agency in any other country or political subdivision. Annexes D, E,
and F correctly set forth all such Material Copyrights, Copyright Licenses
(other than non-exclusive licenses for commercially available software),
Patents, Patent Licenses (other than non-exclusive licenses for commercially
available software), Trademarks, and Trademark Licenses (including, in each
case, all applications for registrations thereof) as of the date hereof or as of
the date of the most recent Compliance Certificate that are used or proposed to
be used in any Grantor’s business.  Except to the extent such failure could not
reasonably be expected to result in a Material Adverse Effect, (i) each Grantor
owns all of such Grantor’s Material Copyrights, Patents, and Trademarks and
possess the valid right to use all of the licensed copyrights, patents and
trademarks subject to and in accordance with the Copyright Licenses, Patent
Licenses and Trademark Licenses; (ii) all registrations of such Copyrights,
Patents, or Trademarks have been validly issued under Law and are in full force
and effect; (iii) all applicable maintenance fees, affidavits and other filings
or payments are current; (iv) to the knowledge of such Grantor, no claim has
been made in writing that any of such Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, or Trademark Licenses are invalid or unenforceable;
and (v) to the knowledge of such Grantor, no other Person is presently
infringing upon the rights of such Grantor with regard to any of such
Copyrights, Patents, or Trademarks, or infringing the underlying intellectual
property of the Copyright Licenses, Patent Licenses or Trademark Licenses.  For
the avoidance of doubt, each reference in this Agreement to a Grantor’s Material
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, and
Trademark Licenses (and similar constructions) refers to such Grantor’s Material
Copyrights, Material Copyright Licenses, Material Patents, Material Patent
Licenses, Material Trademarks, and Material Trademark Licenses, as applicable.

 

(B)          Annex G correctly sets forth all Material Domain Names and Material
Domain Name Licenses as of the date hereof or as of the date of the most recent
Compliance Certificate that are used or proposed to be used by any Grantors in
its business (other than any Domain Name or Domain Name License disclosed under
Annex F).  Except to the extent such failure could not reasonably be expected to
result in a Material Adverse Effect, (i) each Grantor is the sole and exclusive
owner of all of its Domain Names and has the authority to transfer all of its
Domain Names; (ii) the Grantors possess the valid right to use all of the domain
names subject to the Domain Name Licenses; (iii) all registrations of Domain
Names with the applicable domain name registry and with any domain name
registrars are in full force and effect; (iv) all applicable maintenance fees,
affidavits and other filings or payments are current; and (v) to the knowledge
of such Grantor, no claim has been made in writing that any of its Domain Names
are not validly owned by such Grantor.

 

3.9          Documents of Title; Inventory in Transit.  No bill of lading,
warehouse receipt or other document or instrument of title is outstanding with
respect to any Material Collateral.  No Inventory constituting Material
Collateral is in transit other than in the ordinary course of business to a
location set forth in Annex C or Annex J, to a customer of a Grantor, or to a
bailee, warehouseman, agent or processor of a Grantor (provided that such
bailee, warehouseman, agent, or processor is in compliance with Section 4.6).

 

24

--------------------------------------------------------------------------------


 

3.10        Real Property.  All Material Leased Property leased or subleased by
any Grantor as of the date hereof or as of the date of the most recent
Compliance Certificate, a description of the use of such property, and the name
of the lessor of such real property are set forth in Annex J.  The leases or
subleases of each Grantor with respect to the Material Leased Property are
valid, enforceable and in full force and effect, and have not been modified or
amended, except as permitted under the Credit Agreement and the other Loan
Documents.  The Grantors are the sole holders of the lessee’s interests under
such leases, and have the right to pledge, mortgage, assign and sublet the same,
and no consents to any such pledge, mortgage, assignment or sublease are
necessary, except as set forth in Annex J.  No Grantor has made any pledge,
mortgage, assignment or sublease of any of its rights under such leases except
pursuant to the Loan Documents and as set forth in Annex J and, there is no
default or condition that, with the passage of time or the giving of notice, or
both, would constitute a default on the part of any party under such leases that
would permit any party to terminate such lease or that individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change,
and the Grantors have paid all rents and other charges due and payable under
such leases.  If any Grantor shall receive any notice of default (such that an
officer of any Grantor has actual knowledge of the existence of such notice of
default), such Grantor shall promptly forward notice of the same to the
Administrative Agent. All Material Owned Real Property owned by any Grantor as
of the date hereof or as of the date of the most recent Compliance Certificate,
together with the estimated value of such property and a description of the use
of such property, is set forth in Annex J.  Each Grantor owns good and
marketable fee simple title to all of its owned real property, and none of its
respective owned real property is subject to any Liens, except as permitted
under the Credit Agreement.  Except as set forth in Annex J, no Grantor owns or
holds, or is obligated under or a party to, any option, right of first refusal
or any other contractual right to purchase, acquire, sell, assign or dispose of
any Material Owned Real Property owned or Material Lease Property leased or
subleased by it.

 

3.11                        Deposit Accounts and Securities Accounts.  All
Deposit Accounts and Securities Accounts owned by any Grantor as of the date
hereof or as of the date of the most recent Compliance Certificate are set forth
in Annex H, including, with respect to each such account: (A) the name and
address of the bank, depository institution, or Securities Intermediary, (B) the
account name and number, (C) the type of account, (D) a description of the
assets in such account, if applicable, and (E) whether such account is or will
be subject to the terms of a control agreement pursuant to the Credit Agreement
or any other Loan Document, and (F) whether such account is a Material Account.

 

3.12                        Commercial Tort Claims. Annex I lists all Commercial
Tort Claims of any Grantor, as of the date hereof or as of the date of the most
recent Compliance Certificate, that are known to any Grantor (such that an
officer of any Grantor has actual knowledge of the existence of a tort cause of
action and not merely of the existence of the facts giving rise to such cause of
action) and are known to any Grantor to involve an amount in controversy in
excess of the Threshold Amount in the aggregate.

 

ARTICLE IV

 

COVENANTS

 

Each Grantor hereby covenants and agrees that until Payment in Full such Grantor
shall perform and comply, and shall cause each of its respective Subsidiaries
that is a Grantor to perform and comply, with all covenants in this Article IV.

 

4.1                               Use and Disposition of Collateral.  So long as
no Event of Default shall have occurred and be continuing, each Grantor may, in
any lawful manner not prohibited by the provisions of this Agreement and the
other Loan Documents, use, control and manage the Collateral in the operation of
its business, and receive and use the income, revenue and profits arising
therefrom and the Proceeds thereof, in the same manner and with the same effect
as if this Agreement had not been made; provided, however,

 

25

--------------------------------------------------------------------------------


 

that no Grantor will sell or otherwise dispose of, grant any option with respect
to, or mortgage, pledge, grant any Lien with respect to or otherwise encumber
any of the Collateral or any interest therein, except for the security interest
created in favor of the Administrative Agent hereunder and except as may be
otherwise expressly permitted in accordance with the terms of this Agreement or
the Credit Agreement (including any applicable provisions therein regarding
delivery of Proceeds of a Disposition to the Administrative Agent) or as
required by Law.

 

4.2                               Change of Name, etc.  No Grantor will, nor
will any Grantor permit any of its Subsidiaries to, (A) change its name,
identity, corporate structure or type of legal entity, (B) change its mailing
address, (C) change its chief executive office, or (D) change the jurisdiction
of its incorporation or organization (whether by merger or otherwise), in each
case, from that listed in Annex C, unless, in each case, (i) such change is not
prohibited by the Credit Agreement or any other Loan Documents, (ii) such
Grantor has given thirty (30) Business Days’ prior (or such later date as
specified by the Administrative Agent in writing in its sole discretion) written
notice to the Administrative Agent of its or such Subsidiary’s intention to do
so, together with such information in connection with such proposed action as
the Administrative Agent thereafter may reasonably request, and (iii) such
Grantor has delivered to the Administrative Agent thirty (30) Business Days
prior (or such later date as specified by the Administrative Agent in writing in
its sole discretion) to any such change such documents, instruments and
financing statements as may be reasonably required by the Administrative Agent,
all in form and substance reasonably satisfactory to the Administrative Agent,
paid all necessary filing and recording fees and taxes, and taken all other
actions reasonably requested by the Administrative Agent (including, at the
reasonable request of the Administrative Agent, delivery of opinions of counsel
reasonably satisfactory to the Administrative Agent), in order to perfect and
maintain the Lien upon and security interest in the Collateral provided for
herein in accordance with the provisions of Section 3.2.

 

4.3                               Records; Inspection.

 

(A)                               Each Grantor will keep and maintain at its own
cost and expense satisfactory and complete records of the Accounts and all other
Collateral as required by the Credit Agreement, and will furnish to the
Administrative Agent or any Lender, as the case may be, from time to time such
statements, schedules and reports (including accounts receivable aging
schedules) with regard to the Collateral as the Administrative Agent or such
Lender may reasonably request.

 

(B)                               At the request of the Administrative Agent
following the occurrence and during the continuation of an Event of Default,
each Grantor will legend, in form and manner reasonably satisfactory to the
Administrative Agent, the books, records and materials evidencing or relating to
the Collateral with an appropriate reference to the fact that the Collateral has
been assigned to the Administrative Agent and that the Administrative Agent on
behalf of itself and the other Secured Parties has a security interest therein. 
During the period in which an Event of Default shall have occurred and be
continuing, the Administrative Agent shall have the right to make test
verifications of Accounts in any reasonable manner and through any reasonable
medium, and each Grantor agrees to furnish all such reasonable assistance and
information as the Administrative Agent may reasonably require in connection
therewith.

 

(C)                               The Administrative Agent and the Lenders shall
have inspection rights as set forth in the Credit Agreement and as set forth in
any other Loan Document, including any Mortgage or other Collateral Document and
under any Law.

 

4.4                               Accounts.  Unless notified otherwise by the
Administrative Agent in accordance with the terms hereof, each Grantor shall
endeavor to the extent commercially reasonable to collect its Accounts and all
amounts owing to it thereunder in the ordinary course of business and shall
apply forthwith upon

 

26

--------------------------------------------------------------------------------


 

receipt thereof all such amounts as are so collected to the outstanding balances
thereof, and in connection therewith shall, if an Event of Default has occurred
and is continuing, at the request of the Administrative Agent, take such action
as the Administrative Agent may deem necessary or advisable (within Laws) to
enforce such collection.  Each Grantor shall promptly inform the Administrative
Agent of any disputes with any account debtor or obligor and of any claimed
offset and counterclaim that may be asserted with respect thereto, indicating in
detail the reason for the dispute and the amount in controversy, (i) where such
Grantor reasonably believes that the likelihood of payment by such account
debtor or obligor is materially impaired and (ii) where the aggregate amount of
all such disputes with all such account debtors and obligors is in excess of the
Threshold Amount.

 

4.5                               Instruments.  Each Grantor agrees that if any
Intercompany Obligations, Accounts or other Collateral shall at any time be
evidenced by a promissory note, chattel paper, electronic chattel paper, other
Instrument or Letter of Credit, any such promissory note, chattel paper,
electronic chattel paper, other Instrument, Letter of Credit, or
Letter-of-Credit Rights shall be in form suitable for transfer by delivery (or
the granting of “control”) and, to the extent the amount thereof
(A) individually exceeds the Threshold Amount or (B) in the aggregate exceeds
$10,000,000 at any one time, such shall be promptly delivered to the
Administrative Agent to be held as Collateral hereunder, together with
appropriate endorsements or other necessary instruments of registration,
transfer or assignment, duly executed and in form and substance reasonably
satisfactory to the Administrative Agent, together with such other instruments
or documents as the Administrative Agent may reasonably request from time to
time.

 

4.6                               Inventory. Each Grantor will, in accordance
with sound business practice, use commercially reasonable efforts to maintain
all Inventory held by it or on its behalf in reasonable saleable or useable
condition.  Unless notified otherwise by the Administrative Agent in accordance
with the terms hereof, each Grantor may, in any lawful manner not prohibited by
the provisions of this Agreement and the other Loan Documents, process, use and,
in the ordinary course of business and as permitted under the Credit Agreement,
but not otherwise, sell its Inventory. Without limiting the generality of the
foregoing, each Grantor agrees that it shall not permit an amount of Inventory
or other Collateral exceeding the Threshold Amount as to all bailees,
warehousemen, agents or processors in the aggregate to be in the possession of
any bailee, warehouseman, agent or processor at any time unless such bailee,
warehouseman, agent or processor shall have been notified of the security
interest created by this Agreement and such Grantor shall have exercised
commercially reasonable efforts to obtain, at such Grantor’s sole cost and
expense, a written agreement to hold such Inventory subject to the Prior
Security Interest of the Administrative Agent and the reasonable instructions of
the Administrative Agent and to waive and release any Lien (whether arising by
operation of Law or otherwise) it may have with respect to such Inventory, such
agreement to be in form and substance satisfactory to the Administrative Agent.

 

4.7                               Contracts.  Except to an extent that would not
reasonably be expected to result in a Material Adverse Effect, each Grantor
(A) will, at its expense, at all times perform and comply with all terms and
provisions of each Specified Contract to which it is or hereafter becomes a
party required to be performed or complied with by it and enforce the terms and
provisions thereof in accordance with its terms, and (B) will not waive, amend
or modify any provision thereof in any manner other than in the ordinary course
of business of such Grantor (provided that in no event may any waiver, amendment
or modification be made that would materially adversely affect the interests of
the Administrative Agent or the other Secured Parties under the Loan Documents
or that is prohibited by any Loan Document).  With regard to all Contracts that
are excluded from the definition of the term “Collateral,” each Grantor
covenants and agrees to exercise all of its material rights and remedies under
such Contracts to which it is a party in a commercially reasonable manner and
not to take any action thereunder in contravention of the terms and provisions
of the Loan Documents.  Each Grantor will use commercially reasonable efforts
not to enter into any Specified Contract (including leases and IP Licenses) that
by its terms prohibits the

 

27

--------------------------------------------------------------------------------


 

assignment of such Grantor’s rights and interest thereunder in the manner
contemplated by this Agreement.  As to all real estate leased by each Grantor
that is the chief executive office of any Grantor or where any books and records
relating to Collateral are kept, located in a jurisdiction that provides for
liens of landlords imposed by statute, such Grantor shall use commercially
reasonable efforts to obtain Landlord Agreements or other waivers from the
landlords of all such real estate, in form and content reasonably acceptable to
the Administrative Agent.  Each Grantor will notify the Administrative Agent
promptly in writing upon written notice of (i) any termination of any Specified
Contract, in whole or in part, prior to its stated date of maturity or (ii) any
material breach, default or event of default by any party thereunder, in each
case, if any of the foregoing would reasonably be expected to result in a
Material Adverse Effect.

 

4.8                               Liabilities, Including Taxes.  Each Grantor
shall, and shall cause each of its Subsidiaries to, pay and discharge all
Indebtedness and other liabilities to which it is subject or that are asserted
against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or governmental charges, are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

 

4.9                               Insurance.  Each Grantor shall obtain and
maintain policies of insurance as required pursuant to the terms of the Credit
Agreement.

 

4.10                        Intellectual Property.

 

(A)                               (i)                                     Each
Grantor will, at its own expense, execute and deliver upon the request of the
Administrative Agent, fully completed grants of security interests in the forms
of Exhibits B and C, as applicable, in the U.S. Copyright Office or the U.S.
Patent and Trademark Office pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17
U.S.C. §205, as applicable, with regard to any Material registered United States
Copyright, Patent, or Trademark, as the case may be, described in Annexes D, E,
and F hereto.  In the event that after the date hereof any Grantor shall acquire
any Material registered Copyright, Copyright License, Patent, Patent License,
Trademark, or Trademark License or effect any registration of any Material
Copyright, Copyright License, Patent, Patent License, Trademark, or Trademark
License (including, in each case, any application for registration thereof),
whether within the United States or any other country or jurisdiction, such
Grantor shall furnish written notice thereof to the Administrative Agent as
required by Section 6.1 of the Credit Agreement, and upon request of the
Administrative Agent, such Grantor shall additionally, at its own expense,
execute and deliver with regard to any Material registered United States
Copyrights, Patents, and Trademarks, fully completed grants of security interest
in the forms of Exhibits B and C, as applicable, together in all instances with
any other agreements, instruments and documents that the Administrative Agent
may reasonably request from time to time to further effect and/or confirm the
assignment and grant of security interest created by this Agreement in such
Material Copyright, Patent or Trademark.  Each Grantor hereby appoints the
Administrative Agent its attorney-in-fact to execute, deliver and record any and
all such agreements, instruments and documents for the foregoing purposes, all
acts of such attorney being hereby ratified and confirmed and such power, being
coupled with an interest, shall be irrevocable for so long as this Agreement
shall be in effect with respect to such Grantor.

 

28

--------------------------------------------------------------------------------


 

(ii)                        Unless disclosed under Section 4.10(A)(i), in the
event that after the date hereof any Grantor shall acquire any Material
registered Domain Name or Material Domain Name License or effect any
registration of any Material Domain Name, or file any application for
registration thereof with any domain name registry or registrar, such Grantor
shall furnish written notice thereof to the Administrative Agent as required by
Section 6.1 of the Credit Agreement, and upon request of the Administrative
Agent, such Grantor shall additionally, at its own expense, execute and deliver
any agreements, instruments and documents that the Administrative Agent may
reasonably request from time to time to further effect and/or confirm the
assignment and grant of security interest created by this Agreement in such
Domain Name or Domain Name License.  Each Grantor hereby appoints the
Administrative Agent its attorney-in-fact to execute, deliver and record any and
all such agreements, instruments and documents for the foregoing purposes, all
acts of such attorney being hereby ratified and confirmed and such power, being
coupled with an interest, shall be irrevocable for so long as this Agreement
shall be in effect with respect to such Grantor.

 

(B)                               Each Grantor (either itself or through its
licensees or its sublicensees) will, for any Material Trademark used in the
conduct of such Grantor’s business, use commercially reasonable efforts to
(i) maintain such Trademark in full force and effect, free from any claim of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark, (iii) display such Trademark with notice
of federal registration to the extent required by Law, (iv) take all
commercially reasonable steps to police and defend such Trademark and prevent or
arrest infringement, dilution or other harm to such Trademark and (v) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third-party rights.

 

(C)                               Each Grantor (either itself or through its
licensees or sublicensees) will refrain from committing any act, or omitting any
act, whereby any Material Patent used in the conduct of such Grantor’s business
would reasonably be expected to become invalidated or dedicated to the public,
and shall continue to mark any products covered by any such Patent with the
relevant patent number as required by Law.

 

(D)                               Each Grantor (either itself or through its
licensees or sublicensees) will, for each work covered by any Material
Copyright, continue to publish, reproduce, display, adopt and distribute the
work with appropriate copyright notice as required under Law.

 

(E)                                Each Grantor shall notify the Administrative
Agent promptly if it knows or has reason to know that any Material Copyright,
Patent or Trademark used in the conduct of such Grantor’s business may become
abandoned or dedicated to the public, or of any material adverse determination
or development (including the institution of, or any such determination or
development in, any proceeding in the U.S. Copyright Office, U.S. Patent and
Trademark Office or any court) regarding (i) such Grantor’s ownership of any
Material Copyright, Patent, or Trademark, its right to register the same, or to
keep and maintain or license the same or (ii) the underlying intellectual
property of such Grantor’s Material Copyright Licenses, Patent Licenses, or
Trademark Licenses (other than under licenses of commercially available
software).

 

(F)                                 Each Grantor will take all commercially
reasonable steps in any proceeding before the U.S. Copyright Office, U.S. Patent
and Trademark Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, or,
in the case of any Domain Name, any domain name register or domain name
registrar, to maintain and pursue each application relating to any Material
Copyrights, Copyright Licenses,

 

29

--------------------------------------------------------------------------------


 

Patents, Patent Licenses, Trademarks, Trademark Licenses or Domain Names useful
for its business or otherwise of material commercial value (and to obtain the
relevant grant or registration) and to maintain each registration of any
Material Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks,
Trademark Licenses and Domain Names useful for its business or otherwise of
material commercial value, including the filing of applications for renewal,
affidavits of use, affidavits of incontestability and maintenance fees, and, if
consistent with sound business judgment, to initiate opposition, interference
and cancellation proceedings against third parties.

 

(G)                               Except for any Disposition permitted by the
Credit Agreement, no Grantor will permit any Material Copyright, Patent,
Trademark, or Domain Name useful for its business or otherwise of material
commercial value to be owned or held by or held in the name of any Person who is
not a Grantor, and no Grantor will assign or transfer its rights and interests
in any Material Copyright License, Patent License, Trademark License or Domain
Name License to any Person who is not a Grantor (in each case, other than the
Administrative Agent in connection with any collateral arrangement pursuant
hereto).

 

(H)                              In the event that any Collateral useful in the
conduct of any Grantor’s business or otherwise of material commercial value,
consisting of any Material Copyright or Patent is believed infringed, consisting
of any Material Trademark is believed infringed or diluted, or consisting of any
Material Domain Name is believed misappropriated, such Grantor shall notify the
Administrative Agent promptly after it learns thereof and shall, if consistent
with sound business judgment, promptly sue for infringement, misappropriation or
dilution, as the case may be, and to recover any and all damages for such
infringement, misappropriation or dilution, as the case may be, and take such
other actions as are appropriate under the circumstances to protect such
Collateral.

 

(I)                                   Upon request of the Administrative Agent,
each Grantor shall use commercially reasonable efforts to obtain all requisite
consents or approvals from the licensor of each Material IP License included
within the Copyright Collateral, Patent Collateral, Trademark Collateral or
Domain Name Collateral useful in such Grantor’s business or otherwise of
material commercial value to effect the collateral assignment of all of such
Grantor’s right, title and interest thereunder to the Administrative Agent or
its designee.

 

(J)                                   If an Event of Default has occurred and is
continuing, upon the request of the Administrative Agent, each Grantor shall
promptly make all necessary or appropriate arrangements to complete and
effectuate the transfer to the Administrative Agent or its designee of all of
its right, title and interest in and to any Domain Name, including obtaining and
promptly providing to the Administrative Agent or its designee relevant domain
name transfer authorization codes and providing the Administrative Agent or its
designee with access to and control of such Grantor’s domain name management
account for such Domain Name.  If the relevant domain name registrar allows for
the electronic transfer of the Domain Name, then such Grantor shall perform all
steps necessary to transfer the Domain Name to the Administrative Agent or its
designee electronically with the registrar.

 

(K)                               Each Grantor for its Material Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
Domain Names and Domain Name Licenses shall keep current all applicable
maintenance fees, affidavits and other filings or payments.

 

30

--------------------------------------------------------------------------------


 

4.11                        Collateral in Possession of Third Party; Delivery of
Collateral.  Without limiting the generality of any other provision of this
Agreement, each Grantor agrees that it shall not permit any Collateral valued in
excess of the Threshold Amount in the aggregate to be in the possession of any
bailee, warehouseman, agent, processor or other third party at any time unless
such bailee or other Person shall have been notified of the security interest
created by this Agreement (or, if required under Law in order to perfect the
Administrative Agent’s security interest in such Collateral, such bailee or
other Person shall have acknowledged to the Administrative Agent in writing that
it is holding such Collateral for the benefit of the Administrative Agent and
subject to such security interest and to the instructions of the Administrative
Agent) and such Grantor shall have exercised commercially reasonable efforts to
obtain from such bailee or other Person, at the Grantor’s sole cost and expense,
the written acknowledgement described above (if not already required by Law to
perfect the Administrative Agent’s security interest) and to waive and release
any Lien (whether arising by operation of Law or otherwise) it may have with
respect to such Collateral, such agreement to be in form and substance
reasonably satisfactory to the Administrative Agent to the extent that the same
can be achieved through the exercise of commercially reasonable efforts of such
Grantor.  All certificates or instruments representing or evidencing any
Accounts and Intercompany Obligations (to the extent required by Section 4.5),
Equity Interests pledged hereunder or other Collateral shall be delivered to and
held by or on behalf of the Administrative Agent pursuant hereto, shall be in
form suitable for transfer by delivery and shall be delivered together with
undated stock powers duly or other instruments of assignment, as applicable,
executed in blank, appropriate endorsements or other necessary instruments of
registration, transfer or assignment, duly executed and in form and substance
reasonably satisfactory to the Administrative Agent, and in each case such other
instruments or documents as the Administrative Agent reasonably may request.

 

4.12                        Mobile Goods.  Upon the reasonable request of the
Administrative Agent, if an Event of Default has occurred and is continuing,
each Grantor will deliver to the Administrative Agent originals of the
certificates of title or ownership for all Mobile Goods owned by it, together
(in the case of motor vehicles) with the manufacturer’s statement of origin with
the Administrative Agent listed as lienholder and odometer statements and
together in all other cases with appropriate instruments or certificates of
transfer and delivery, duly completed and executed, and will take such other
reasonable action as the Administrative Agent may deem reasonably necessary to
perfect the security interest created by this Agreement in all such Mobile
Goods.

 

4.13                        Deposit and Collection Procedures.  Each Grantor
will execute all documents and agreements, and take all actions as are
reasonably necessary to ensure all Proceeds of Accounts or other Collateral
remitted to or otherwise received by it are deposited, promptly upon its receipt
thereof, directly into a Deposit Account maintained by or for the benefit of
such Grantor.  Subject to Sections 6.10 and 6.15 of the Credit Agreement, each
Grantor will execute all documents and agreements, and take all actions as are
reasonably necessary to ensure the Administrative Agent has control at all times
of any Material Account, including delivering to the Administrative Agent a duly
completed and executed control agreement sufficient to perfect the
Administrative Agent’s security interest under the Uniform Commercial Code and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent, covering each such Material Account and funds as are held therein.  Each
Grantor will provide each bank or depository institution at which any Deposit
Account subject to a control agreement is maintained from time to time with such
transfer instructions and other information as such bank or depository
institution may reasonably require in order to permit such Grantor to comply
with the provisions of this Section 4.13.  All costs and expenses incurred in
connection with the establishment and maintenance of such Deposit Accounts and
the control agreements and the transfers of funds therefrom and thereto as
described in this Section 4.13 shall be for the account of the Grantors.  So
long as no Event of Default shall have occurred and be continuing and the
Administrative Agent shall not have delivered notice to the contrary to the
applicable bank or depository institution, Grantors shall have the right to
collect, withdraw and direct the disposition of funds on deposit in the Deposit
Accounts covered by the control agreements in a manner not in violation of the
provisions of this Agreement, such control agreements or any of the other Loan
Documents; provided, however, that upon the occurrence and during

 

31

--------------------------------------------------------------------------------


 

the continuance of an Event of Default and after notice from the Administrative
Agent to the applicable banks or depository institutions, the Administrative
Agent shall have exclusive dominion and control over all such Deposit Accounts,
with the powers and rights granted herein and in the applicable control
agreement with respect thereto, and no Grantor shall have any right to collect,
withdraw or direct the disposition of funds on deposit in such Deposit Accounts
or to take any action to effect the same.

 

4.14                        Control Agreements.  Each Grantor will cooperate
with the Administrative Agent in obtaining a control agreement sufficient to
perfect the Administrative Agent’s security interest under the Uniform
Commercial Code and otherwise in form and substance reasonably satisfactory to
the Administrative Agent, and in taking such other reasonable actions as may be
requested by the Administrative Agent from time to time with respect to any
Collateral in which a security interest may be perfected by control under the
Uniform Commercial Code and with respect to which control agreements are
required under Sections 4.13 or 4.15.

 

4.15                        Securities Intermediary.  Subject to Sections 6.10
and 6.15 of the Credit Agreement, each Grantor will execute all documents and
agreements, and take all actions as are reasonably necessary to ensure that the
Administrative Agent has control at all times of any Material Account, including
delivering to the Administrative Agent a duly completed and executed control
agreement sufficient to perfect the Administrative Agent’s security interest
under the Uniform Commercial Code and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, covering each such Material Account
and such Securities Entitlements, Financial Assets and funds as are held
therein.  Each Grantor will provide each Securities Intermediary at which any
Securities Account subject to a control agreement is maintained from time to
time with such transfer instructions and other information as such Securities
Intermediary may reasonably require in order to permit such Grantor to comply
with the provisions of this Section 4.15.  All costs and expenses incurred in
connection with the establishment and maintenance of such Securities Accounts
and the control agreements and the transfers of Collateral therefrom and thereto
as described in this Section 4.15 shall be for the account of the Grantors.

 

4.16                        Protection of Security Interest.  Each Grantor
agrees that it will, at its own cost and expense, take any and all actions
necessary to warrant and defend the right, title and interest of the Secured
Parties in and to the Collateral against the claims and demands of all other
Persons other than Permitted Liens.

 

4.17                        No Fixtures. It is the intention of the parties
hereto that (except for Collateral located on real estate owned in fee simple by
any Grantor that is mortgaged to the Administrative Agent pursuant to a
mortgage, deed of trust or other security instrument, or Collateral located on
real estate for which a leasehold mortgage, deed of trust or other security
instrument is given to the Administrative Agent, and the landlord with respect
thereto executes and delivers to the Administrative Agent a Landlord Agreement
or other waiver  in form and content reasonably acceptable to the Administrative
Agent) none of the Collateral shall become Fixtures, and the Grantors will take
all such reasonable action or actions as may be reasonably necessary to prevent
any of the Collateral from becoming Fixtures, which actions may include,
Grantors’ obtaining waivers of liens, in form satisfactory to the Administrative
Agent, from each lessor of real property on which any of the Collateral is or is
to be located to the extent reasonably requested by the Administrative Agent.

 

4.18                        Commercial Tort Claims.  If any Grantor shall at any
time obtain knowledge (determined as specified in Section 3.12) that it has
acquired one or more Commercial Tort Claims involving an amount in controversy
in excess of the Threshold Amount in the aggregate, such Grantor shall furnish
to the Administrative Agent the written notice thereof required by Section 6.1
of the Credit Agreement, together with an amended Annex I including any such
Commercial Tort Claim.  Such Grantor shall additionally, at its own expense,
execute and deliver, in form and substance reasonably satisfactory to the

 

32

--------------------------------------------------------------------------------


 

Administrative Agent, a grant of a security interest in such Commercial Tort
Claim and the Proceeds thereof, together with any other agreements, instruments
and documents that the Administrative Agent may reasonably request from time to
time to further effect and/or confirm the assignment and grant of the security
interest created by this Agreement in such Commercial Tort Claim and the
Proceeds thereof.

 

ARTICLE V

 

CERTAIN PROVISIONS RELATING TO EQUITY INTERESTS

 

5.1                               Ownership; After-Acquired Equity Interests.

 

(A)                               Except as provided in Section 2.3, each
Grantor will cause the Equity Interests pledged by it hereunder to constitute at
all times all of the Equity Interests in each issuer held by such Grantor.

 

(B)                               Subject to Section 2.3, if any Grantor
acquires any additional Equity Interests in any Person, the same shall be
automatically deemed to be Equity Interests, and to be pledged to the
Administrative Agent pursuant to Section 2.1, and such Grantor will forthwith
pledge and deposit the same with the Administrative Agent (or deposit the same
in a Securities Account subject to a control agreement pursuant to Section 4.15)
and deliver to the Administrative Agent any certificates or instruments
evidencing the same, together with the endorsement of such Grantor (in the case
of any promissory notes or other Instruments), undated stock powers (in the case
of Equity Interests evidenced by certificates) or other necessary instruments of
transfer or assignment, duly executed in blank and in form and substance
reasonably satisfactory to the Administrative Agent, together with such other
certificates and instruments as the Administrative Agent may reasonably request
(including Uniform Commercial Code financing statements or appropriate
amendments thereto), and consistent with the requirements of Sections 6.1 and
6.10 of the Credit Agreement deliver to the Administrative Agent notice of such
additional Equity Interest, an amended Annex A including such Equity Interests,
and a fully completed and duly executed amendment to this Agreement in the form
of Exhibit A (each, a “Pledge Amendment”) or a Guarantor Joinder, as applicable
(in each case, in form and substance acceptable to the Administrative Agent in
its sole discretion), in respect thereof.  Each Grantor hereby authorizes the
Administrative Agent to attach each such annex, Pledge Amendment or Guarantor
Joinder to this Agreement, and agrees that all such Collateral listed in any
such notice or on any such annex, Pledge Amendment or Guarantor Joinder shall
for all purposes be deemed Collateral hereunder and shall be subject to the
provisions hereof; provided that the failure of any Grantor to execute and
deliver any such notice, annex, Pledge Amendment or Guarantor Joinder with
respect to any such additional Collateral as required hereinabove shall not
impair the security interest of the Administrative Agent in such Collateral or
otherwise adversely affect the rights and remedies of the Administrative Agent
hereunder with respect thereto.

 

(C)                               If any Equity Interests included in the
Collateral constitutes “uncertificated securities” within the meaning of the
Uniform Commercial Code or is otherwise not evidenced by any certificate or
Instrument, each applicable Grantor will promptly notify the Administrative
Agent thereof and will promptly take and cause to be taken, and will (if the
issuer of such uncertificated securities is a Person other than Grantor or a
Subsidiary of a Grantor) use commercially reasonable efforts to cause the issuer
to take, all actions required under Articles 8 and 9 of the Uniform Commercial
Code and any other Law, to enable the Administrative Agent to acquire “control”
of such uncertificated securities (within the meaning of such term under
Section 8-106 (or its successor provision) of the Uniform Commercial Code) and
as may be otherwise necessary or deemed appropriate by the Administrative Agent
to perfect the security interest of the Administrative Agent therein.

 

33

--------------------------------------------------------------------------------


 

(D)                               Pursuant to Section 6.11 of the Credit
Agreement, CoBank’s Pro Rata Share of the Loans and other Secured Obligations
due to CoBank shall be secured by a statutory first lien on the CoBank Equities,
but such CoBank Equities shall not constitute security for the Secured
Obligations due to any Secured Party other than CoBank.

 

5.2                               Voting Rights.  So long as no Event of Default
shall have occurred and be continuing and except as the Administrative Agent
shall otherwise notify each Grantor during the existence and continuation of an
Event of Default, each Grantor shall be entitled to exercise all voting and
other consensual rights pertaining to its Equity Interests (subject to its
obligations under Section 5.1), and for that purpose the Administrative Agent
will execute and deliver or cause to be executed and delivered to each
applicable Grantor all such proxies and other instruments as such Grantor may
reasonably request in writing to enable the Grantor to exercise such voting and
other consensual rights; provided, however, that no Grantor will cast any vote,
give any consent, waiver or ratification, or take or fail to take any action, in
any manner that would reasonably be expected to violate any of the terms of this
Agreement, the Credit Agreement, any other Loan Document, any Secured Hedge or
Secured Bank Product, or would reasonably be expected to have the effect of
materially impairing the value of any of the Collateral or the Administrative
Agent’s or any other Secured Party’s interests therein.

 

5.3                               Dividends and Other Distributions.  So long as
no Event of Default shall have occurred and be continuing (or would occur as a
result thereof) and except as the Administrative Agent shall otherwise notify
each Grantor during the existence and continuation of an Event of Default and as
provided otherwise herein, all interest, income, dividends, distributions and
other amounts payable in cash with respect to the Equity Interests owned by any
Grantor may be paid to and retained by the Grantors; provided, however, that all
such interest, income, dividends, distributions and other amounts shall, at all
times after the occurrence and during the continuance of an Event of Default
after notice from the Administrative Agent, be paid to the Administrative Agent
and retained by it as part of the Collateral (except to the extent applied upon
receipt to the repayment of the Secured Obligations). All interest, income,
dividends, distributions or other amounts that are received by any Grantor in
violation of the provisions of this Section 5.3 shall be received in trust for
the benefit of the Administrative Agent, shall be segregated from other property
or funds of such Grantor and shall be forthwith delivered to the Administrative
Agent as Collateral in the same form as so received (with any necessary
endorsements).

 

5.4                               Consents, Waivers, and Agreements.  Each
Grantor hereby (A) approves the terms and acknowledges receipt of a copy of this
Agreement, (B) waives any rights or requirement at any time hereafter to receive
a copy of this Agreement in connection with the registration of any Equity
Interests issued by such Grantor, any other Grantor, any Subsidiary of any
Grantor or any Minority Investment in the name of the Administrative Agent or
its nominee or the exercise of voting rights by the Administrative Agent and
(C) agrees promptly to note on its books and records the grant of the security
interest to the Administrative Agent in the Equity Interests issued or owned by
such Grantor.  Each Grantor consents to the execution and delivery of this
Agreement, the security interests created hereby, all rights and remedies of the
Administrative Agent provided herein (including all rights to sell, assign,
transfer, exchange or otherwise transfer all or any part of the Equity Interests
issued by such Grantor, any other Grantor, any Subsidiary of any Grantor or any
Minority Investment to the Administrative Agent, its assignee or its designee as
and to the extent such rights are provided in this Agreement) and absolutely
subordinates any and all rights to a Lien on the Equity Interests issued by such
Grantor, any other Grantor, any Subsidiary of any Grantor, or any Minority
Investment or dividends or distributions declared on the Equity Interests issued
by such Grantor, any other Grantor, any Subsidiary of any Grantor, or any
Minority Investment to the rights of the Administrative Agent with respect to
the Equity Interests issued

 

34

--------------------------------------------------------------------------------


 

by such Grantor, any other Grantor, any Subsidiary of any Grantor, or any
Minority Investment hereunder. Each Grantor hereby waives any and all provisions
of its Organizational Documents, Investment Agreements or similar organic or
governing document of such Grantor, any other Grantor, any Subsidiary of any
Grantor, or any Minority Investment that prohibit, restrict, limit or place
conditions on the Administrative Agent’s rights and remedies hereunder or grant
Grantor, in any capacity, a right of first refusal or similar right with respect
to any of the Equity Interests pledged hereunder and, notwithstanding any
provisions of the Organizational Documents, Investment Agreements or similar
organic or governing document of such Grantor, any other Grantor, the Subsidiary
of any Grantor or Minority Investment, expressly agrees that it is bound to
recognize the Administrative Agent’s security interest and other rights and
interests in the Equity Interests pledged hereunder. Each Grantor agrees that it
will comply with all instructions from the Administrative Agent with respect to
transfers of all or any part of the Equity Interests issued by such Grantor, any
other Grantor, the Subsidiary of any Grantor, or any Minority Investment,
whether by sale or otherwise, without further consent from such Grantor, any
other Grantor, any Subsidiary of any Grantor or any Minority Investment and with
all instructions from the Administrative Agent with respect to any modification
to the Organizational Documents, Investment Agreements or similar organic or
governing document of such Grantor, any other Grantor, any Subsidiary of any
Grantor, or any registered owner of any Minority Investment. Each Grantor
confirms to the Administrative Agent that the execution and delivery of this
Agreement does not cause such Grantor, any other Grantor, any Subsidiary of any
Grantor or any Minority Investment to dissolve. Each Grantor acknowledges that,
in providing the financial accommodations under the Credit Agreement, the
Administrative Agent and the Lenders are relying on this Agreement and on the
Grantors’ agreements herein.  Should the Administrative Agent or any other
Secured Party exercise its rights or remedies under this Agreement, each Grantor
agrees to assist the Administrative Agent or such other Secured Party in such
actions or exercise, including registering the Administrative Agent or such
other Secured Party or its nominee as the owner of the Equity Interests pledged
hereunder, and agrees that should the Administrative Agent or such other Secured
Party or its nominee become the owner of any Equity Interests pledged hereunder,
they shall be treated by each Grantor as the owner thereof for all purposes and
rights under the operative documents governing such Equity Interests.

 

ARTICLE VI

 

REMEDIES

 

6.1                               Remedies.  If an Event of Default shall have
occurred and be continuing, the Administrative Agent shall be entitled to
exercise with respect to the Collateral all of its rights, powers and remedies
provided for herein or otherwise available to it under any other Loan Document,
by law, in equity or otherwise, including all rights and remedies of a secured
party under the Uniform Commercial Code, and shall be entitled in particular,
but without limitation of the foregoing, to exercise the following rights, which
each Grantor agrees to be commercially reasonable:

 

(A)                               To notify any or all account debtors or
obligors under any Accounts, Contracts or other Collateral of the security
interest in favor of the Administrative Agent created hereby and to direct all
such Persons to make payments of all amounts due thereon or thereunder directly
to the Administrative Agent or to an account designated by the Administrative
Agent; and in such instance and from and after such notice, all amounts and
Proceeds (including wire transfers, checks and other instruments) received by
any Grantor with respect to any Accounts, Contracts or other Collateral shall be
received in trust for the benefit of the Administrative Agent hereunder, shall
be segregated from the other funds of such Grantor and shall be forthwith
deposited into a segregated Account or paid over or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsements or assignments), to be held as Collateral and applied to the
Secured Obligations as provided herein; and by this provision, each Grantor
irrevocably

 

35

--------------------------------------------------------------------------------


 

authorizes and directs each Person who is or shall be a party to or liable for
the performance of any Contract, upon receipt of notice from the Administrative
Agent to the effect that an Event of Default has occurred and is continuing, to
attorn to or otherwise recognize the Administrative Agent as entitled to
exercise the rights of the owner under such Contract and to pay, observe and
otherwise perform the obligations under such Contract to or for the
Administrative Agent or the Administrative Agent’s designee as though the
Administrative Agent or such designee were such Grantor named therein, and to do
so until otherwise notified by the Administrative Agent;

 

(B)                               To take possession of, receive, endorse,
assign and deliver, in its own name or in the name of any Grantor, all checks,
notes, drafts and other instruments relating to any Collateral, including
receiving, opening and properly disposing of all mail addressed to any Grantor
concerning Accounts and other Collateral and to notify the appropriate postal
authority to change the mailing or delivery address of such mail; to verify with
account debtors or other contract parties the validity, amount or any other
matter relating to any Accounts or other Collateral, in its own name or in the
name of any Grantor; to accelerate any indebtedness or other obligation
constituting Collateral that may be accelerated in accordance with its terms; to
take or bring all actions and suits deemed reasonably necessary or appropriate
to effect collections and to enforce payment of any Accounts or other
Collateral; to settle, compromise or release in whole or in part any amounts
owing on Accounts or other Collateral; and to extend the time of payment of any
and all Accounts or other amounts owing under any Collateral and to make
allowances and adjustments with respect thereto, all in the same manner and to
the same extent as any Grantor might have done;

 

(C)                               To notify any or all banks, depository
institutions and Securities Intermediaries with which any Deposit Accounts or
Securities Accounts are maintained to remit and transfer all monies, securities
and other property on deposit in or held in such Deposit Accounts or Securities
Accounts or deposited or received for deposit or held thereafter to the
Administrative Agent, for deposit in or transfer to a Collateral Account or such
other accounts as may be designated by the Administrative Agent, for application
to the Secured Obligations as provided herein;

 

(D)                               To transfer to or register in its name or the
name of any of its agents or nominees all or any part of the Collateral, without
notice to any Grantor and with or without disclosing that such Collateral is
subject to the security interest created hereunder;

 

(E)                                To require any Grantor to, and each Grantor
hereby agrees that it will at its expense and upon request of the Administrative
Agent forthwith, assemble all or any part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place designated by the Administrative Agent;

 

(F)                                 To enter and remain upon the premises of any
Grantor, subject to the terms of any lease in the case of premises leased by a
Grantor, and take possession of all or any part of the Collateral, with or
without judicial process; to use the materials, services, books and records of
any Grantor for the purpose of liquidating or collecting the Collateral, whether
by foreclosure, auction or otherwise; and to remove the same to the premises of
the Administrative Agent or any designated agent for such time as the
Administrative Agent may desire, in order to effectively collect or liquidate
the Collateral;

 

(G)                               To exercise (i) all voting, consensual and
other rights and powers pertaining to the Equity Interests constituting part of
the Collateral (whether or not transferred into the name of the Administrative
Agent), at any meeting of shareholders, partners, members or otherwise, and
(ii) any and all rights of conversion, exchange, subscription and any other
rights, privileges or

 

36

--------------------------------------------------------------------------------


 

options pertaining to such Equity Interests as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of such
Equity Interests upon the merger, consolidation, reorganization,
reclassification, combination of shares or interests, similar rearrangement or
other similar fundamental change in the structure of the applicable issuer, or
upon the exercise by any Grantor or the Administrative Agent of any right,
privilege or option pertaining to such Equity Interests), and in connection
therewith, the right to deposit and deliver any and all of such Equity Interests
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may determine,
and give all consents, waivers and ratifications with respect to such Equity
Interests, all without liability except to account for any property actually
received by it, but the Administrative Agent shall have no duty to exercise any
such right, privilege or option or give any such consent, waiver or ratification
and shall not be responsible for any failure to do so or delay in so doing; and
for the foregoing purposes each Grantor will promptly execute and deliver or
cause to be executed and delivered to the Administrative Agent, upon request,
all such proxies and other instruments as the Administrative Agent may request
to enable the Administrative Agent to exercise such rights and powers; AND IN
FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITATION THEREOF, EACH GRANTOR HEREBY
IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT AS THE TRUE AND
LAWFUL PROXY AND ATTORNEY-IN-FACT OF SUCH GRANTOR, WITH FULL POWER OF
SUBSTITUTION IN THE PREMISES, TO EXERCISE ALL SUCH VOTING, CONSENSUAL AND OTHER
RIGHTS AND POWERS TO WHICH ANY HOLDER OF ANY INVESTMENT PROPERTY OR EQUITY
INTERESTS CONSTITUTING PART OF THE COLLATERAL WOULD BE ENTITLED BY VIRTUE OF
HOLDING THE SAME, WHICH PROXY AND POWER OF ATTORNEY, BEING COUPLED WITH AN
INTEREST, IS IRREVOCABLE AND SHALL BE EFFECTIVE FOR SO LONG AS THIS AGREEMENT
SHALL BE IN EFFECT;

 

(H)                              To sell, resell, assign and deliver, in its
sole discretion, all or any of the Collateral, in one or more parcels, on any
securities exchange on which any Equity Interests constituting part of the
Collateral may be listed, at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, upon credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Administrative Agent may deem satisfactory.  If any of the
Collateral is sold by the Administrative Agent upon credit or for future
delivery, the Administrative Agent shall not be liable for the failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
the Administrative Agent may resell such Collateral.  In no event shall any
Grantor be credited with any part of the Proceeds of sale of any Collateral
until and to the extent cash payment in respect thereof has actually been
received by the Administrative Agent.  Each purchaser at any such sale shall
hold the property sold absolutely, free from any claim or right of whatsoever
kind, including, any equity or right of redemption of any Grantor, and each
Grantor hereby expressly waives all rights of redemption, stay or appraisal, and
all rights to require the Administrative Agent to marshal any assets in favor of
such Grantor or any other party or against or in payment of any or all of the
Secured Obligations, that it has or may have under any Law now existing or
hereafter adopted.  No demand, presentment, protest, advertisement or notice of
any kind (except any notice required by Law, as referred to below), all of which
are hereby expressly waived by each Grantor, shall be required in connection
with any sale or other disposition of any part of the Collateral. If any notice
of a proposed sale or other disposition of any part of the Collateral shall be
required under Law, the Administrative Agent shall give the applicable Grantor
at least ten (10) days’ prior notice of the time and place of any public sale
and of the time after which any private sale or other disposition is to be made,
which notice each Grantor agrees is commercially reasonable.  the Administrative
Agent shall not be obligated to make any sale of Collateral if it shall
determine

 

37

--------------------------------------------------------------------------------


 

not to do so, regardless of the fact that notice of sale may have been given.
the Administrative Agent may, without notice or publication, adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  Upon each public sale and, to the extent permitted by Law, upon each
private sale, the Administrative Agent may purchase all or any of the Collateral
being sold, free from any equity, right of redemption or other claim or demand,
and may make payment therefor by endorsement and application (without recourse)
of the Secured Obligations in lieu of cash as a credit on account of the
purchase price for such Collateral after deducting therefrom any expenses of the
sale and any other sums that the Administrative Agent is entitled to deduct
pursuant to any Loan Document.  Without limiting the foregoing, the right of the
Administrative Agent and the Lenders to credit bid the Obligations is expressly
acknowledged and will be expressly included in any bid procedure or other
document or process relating to a sale or disposition of all or any portion of
the Collateral, whether pursuant to a sale under Section 363 of the Bankruptcy
Code, any plan or reorganization under Chapter 11 of the Bankruptcy Code, or
otherwise.

 

(I)                                   To appoint a receiver for the properties
and assets of any or all of the Grantors.  Each Grantor hereby (i) consents to
the Administrative Agent having the right to appoint a receiver, (ii) consents
to such appointment, (iii) waives any objection such Grantor may have thereto,
and (iv) waives the right to have a bond or other security posted by the
Administrative Agent or any other Person in connection therewith.

 

(J)                                   Notwithstanding anything to the contrary
in this Agreement, (i) the Administrative Agent will not take any action
pursuant to this Agreement that would constitute or result in any assignment or
transfer of control of any License if such assignment or transfer of control
would require under then existing Law (including the written rules, regulations
and policies of the FCC or any PUC) the prior approval of the FCC or any PUC,
without first obtaining such approval; and (ii) the Administrative Agent agrees
that, unless the Administrative Agent elects to proceed under Section 9-620 of
the Uniform Commercial Code following such Event of Default and neither any
Grantor nor any other Person having standing to object thereto gives proper
notice of its objection to such notice, there will be either a private or public
sale of the Equity Interests pledged hereunder; and (iii) prior to the exercise
of voting rights by the purchaser at any such sale, the prior consent of the FCC
or any PUC will be obtained if required by Law.

 

6.2                               Application of Proceeds.

 

(A)                               All Proceeds collected by the Administrative
Agent upon any sale, other disposition of or realization upon any of the
Collateral, together with all other monies received by the Administrative Agent
hereunder, shall be applied as set forth in Section 9.2(d) of the Credit
Agreement.

 

(B)                               Each Grantor shall remain liable to the extent
of any deficiency between the amount of all Proceeds realized upon sale or other
disposition of the Collateral pursuant to this Agreement that are applied in
repayment of the Obligations and the aggregate amount of the sums referred to in
Section 2.2.  Upon any sale of any Collateral hereunder by the Administrative
Agent (whether by virtue of the power of sale herein granted, pursuant to
judicial proceeding, or otherwise), the receipt of the Administrative Agent or
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

 

38

--------------------------------------------------------------------------------


 

6.3                               Collateral Accounts.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent shall
have the right to cause to be established and maintained, at its principal
office or such other location or locations as it may establish from time to time
in its discretion, one or more accounts (collectively, “Collateral Accounts”)
for the collection of cash Proceeds of the Collateral.  Such Proceeds, when
deposited, shall continue to constitute Collateral for the Secured Obligations
and shall not constitute payment thereof until applied as herein provided. The
Administrative Agent shall have sole dominion and control over all funds
deposited in any Collateral Account, and such funds may be withdrawn therefrom
only by the Administrative Agent.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right to apply amounts held in the Collateral Accounts in payment of the Secured
Obligations in the manner provided for in Section 6.2(A).

 

6.4                               Grant of IP License.  Each Grantor hereby
grants to the Administrative Agent (subject to the terms of any underlying
licenses) an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, license or sublicense any
Copyright Collateral, Patent Collateral, Trademark Collateral or Domain Name
Collateral now owned or licensed or hereafter acquired or licensed by such
Grantor, wherever the same may be located throughout the world, for such term or
terms, on such conditions and in such manner as the Administrative Agent shall
determine, whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof.  The use of such
license or sublicense by the Administrative Agent shall be exercised, at the
option of the Administrative Agent and only upon the occurrence and during the
continuation of an Event of Default; provided that any license, sublicense or
other transaction entered into by the Administrative Agent in accordance
herewith shall be binding upon each applicable Grantor notwithstanding any
subsequent cure of an Event of Default.

 

6.5                               Registration; Private Sales.

 

(A)                               If, at any time after the occurrence and
during the continuance of an Event of Default, any Grantor shall have received
from the Administrative Agent a written request or requests that such Grantor
cause any registration, qualification or compliance under any federal or state
securities Law to be effected with respect to all or any part of the Equity
Interests pledged hereunder, such Grantor will, as soon as practicable and at
its expense, use commercially reasonable efforts to cause such registration to
be effected and be kept effective and will use commercially reasonable efforts
to cause such qualification and compliance to be effected and be kept effective
as may be so requested and as would permit or facilitate the sale and
distribution of such Equity Interests, including, registration under the
Securities Act of 1933 (the “Securities Act”), appropriate qualifications under
applicable “blue sky” or other state securities Law and appropriate compliance
with any other applicable requirements of Governmental Authorities; provided,
that the Administrative Agent shall furnish to such Grantor such information
regarding the Administrative Agent as such Grantor may reasonably request in
writing and as shall be required in connection with any such registration,
qualification or compliance. Such Grantor will cause the Administrative Agent to
be kept advised in writing as to the progress of each such registration,
qualification or compliance and as to the completion thereof, will furnish to
the Administrative Agent such number of prospectuses, offering circulars or
other documents incident thereto as the Administrative Agent from time to time
may request, and will indemnify the Administrative Agent and all others
participating in the distribution of such Equity Interests against all claims,
losses, damages and liabilities caused by any untrue statement (or alleged

 

39

--------------------------------------------------------------------------------


 

untrue statement) of a material fact contained therein (or in any related
registration statement, notification or the like) or by any omission (or alleged
omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to such Grantor by the Administrative Agent
expressly for use therein.

 

(B)                               Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and state securities Law,
the Administrative Agent may be compelled, with respect to any sale of all or
any part of the Equity Interests pledged hereunder conducted without
registration or qualification under the Securities Act and such state securities
Law, to limit purchasers to any one or more Persons who will represent and
agree, among other things, to acquire such Equity Interests for their own
account, for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges that any such private sales may be made in
such manner and under such circumstances as the Administrative Agent may deem
reasonably necessary or advisable, including at prices and on terms less
favorable than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and agrees that the Administrative Agent shall have no obligation to
conduct any public sales and no obligation to delay the sale of any Equity
Interests pledged hereunder for the period of time necessary to permit its
registration for public sale under the Securities Act and state securities Law,
and shall not have any responsibility or liability as a result of its election
so not to conduct any such public sales or delay the sale of any Equity
Interests pledged hereunder, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until
after such registration.  Each Grantor hereby waives any claims against the
Administrative Agent or any other Secured Party arising by reason of the fact
that the price at which any Equity Interests pledged hereunder may have been
sold at any private sale was less than the price that might have been obtained
at a public sale or was less than the aggregate amount of the Secured
Obligations, even if the Administrative Agent accepts the first offer received
and does not offer such Equity Interests to more than one offeree.

 

(C)                               Each Grantor agrees that a breach of any of
the covenants contained in this Section 6.5 will cause irreparable injury to the
Secured Parties, that the Secured Parties have no adequate remedy at law with
respect to such breach and, as a consequence, that each and every covenant
contained in this Section 6.5 shall be specifically enforceable against the
Grantors.

 

6.6                               Grantors Remain Liable.  Notwithstanding
anything herein to the contrary, (A) each Grantor shall remain liable under all
Contracts to which it is a party included within the Collateral (including all
Investment Agreements) to perform all of its obligations thereunder to the same
extent as if this Agreement had not been executed, (B) the exercise by the
Administrative Agent of any of its rights or remedies hereunder shall not
release any Grantor from any of its obligations under any of such Contracts, and
(C) except as specifically provided for hereinbelow, neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability by
reason of this Agreement under any of such Contracts, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.  This Agreement
shall not in any way be deemed to obligate the Administrative Agent or any other
Secured Party or any purchaser at a foreclosure sale under this Agreement to
assume any of a Grantor’s obligations, duties or liabilities under any
Investment Agreement, including any Grantor’s obligations, if any, to manage the
business and affairs of the applicable partnership, Joint Venture, limited
liability company or other issuer (collectively, the “Partner

 

40

--------------------------------------------------------------------------------


 

Obligations”), unless the Administrative Agent, such other Secured Party or the
purchaser otherwise agrees in writing to assume any or all of such Partner
Obligations.  In the event of foreclosure by the Administrative Agent hereunder,
then except as provided in the preceding sentence, each applicable Grantor shall
remain bound and obligated to perform its Partner Obligations and neither the
Administrative Agent nor any other Secured Party shall be deemed to have assumed
any Partner Obligations.  In the event the Administrative Agent, any other
Secured Party or any purchaser at a foreclosure sale elects to become a
substitute partner or member in place of a Grantor, the party making such
election shall adopt in writing such Investment Agreement and agree to be bound
by the terms and provisions thereof; and subject to the execution of such
written agreement, each Grantor hereby irrevocably consents in advance to the
admission of the Administrative Agent, such other Secured Party or any such
purchaser as a substitute partner or member to the extent of the Equity
Interests pledged hereunder acquired pursuant to such sale, and agrees to
execute any documents or instruments and take any other action as may be
reasonably necessary or as may be reasonably requested in connection therewith. 
The powers, rights and remedies conferred on the Administrative Agent and the
other Secured Parties hereunder are solely to protect the interest and privilege
of the Administrative Agent and such other Secured Parties in such Contracts, as
Collateral, and shall not impose any duty upon them to exercise any such powers,
rights or remedies.

 

6.7                               Waivers.  Each Grantor, to the greatest extent
not prohibited by Law, hereby (A) agrees that it will not invoke, claim or
assert the benefit of any Law now or hereafter in effect (including any right to
prior notice or judicial hearing in connection with the Administrative Agent’s
possession, custody or disposition of any Collateral or any appraisal,
valuation, stay, extension, moratorium or redemption law), or take or omit to
take any other action, that would reasonably be expected to have the effect of
delaying, impeding or preventing the exercise of any rights and remedies with
respect to the Collateral, the absolute sale of any of the Collateral or the
possession thereof by any purchaser at any sale thereof, and waives the benefit
of all such Law and further agrees that it will not hinder, delay or impede the
execution of any power granted hereunder to the Administrative Agent, but that
it will permit the execution of every such power as though no such Law was in
effect, (B) waives all rights that it has or may have under any Law now existing
or hereafter adopted to require the Administrative Agent to marshal any
Collateral or other assets in favor of such Grantor or any other party or
against or in payment of any or all of the Secured Obligations, and (C) waives
all rights that it has or may have under any Law now existing or hereafter
adopted to demand, presentment, protest, advertisement or notice of any kind
(except notices expressly provided for herein).

 

6.8                               Restoration of Parties.  In the event the
Administrative Agent shall have proceeded to enforce any right or remedy under
this Agreement, and such proceedings are discontinued or abandoned for any
reason, then the Grantors and the Administrative Agent shall immediately be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of the Administrative Agent shall continue as if no such proceeding
had taken place.

 

ARTICLE VII

 

STANDARD OF CARE; FURTHER ASSURANCES

 

7.1                               Administrative Agent; Standard of Care.  The
Administrative Agent will hold all items of Collateral at any time received
under this Agreement in accordance with the provisions hereof.  The obligations
of the Administrative Agent as holder of the Collateral and interests therein
and with respect to the disposition thereof, and otherwise under this Agreement
and the other Loan Documents, are only those expressly set forth in this
Agreement and the other Loan Documents.  The Administrative Agent shall act
hereunder at the direction, or with the consent, of the Required Lenders on the
terms and conditions set forth in the Credit Agreement.  The powers conferred on
the Administrative Agent

 

41

--------------------------------------------------------------------------------


 

hereunder are solely to protect its interest, on behalf of Secured Parties, in
the Collateral, and shall not impose any duty upon it to exercise any such
powers.  Except for the accounting for monies actually received by it hereunder,
the Administrative Agent shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to the Collateral.  Neither the Administrative Agent nor
any other Secured Party shall be liable to any Grantor (A) for any loss or
damage sustained by such Grantor, or (B) for any loss, damage, depreciation or
other diminution in the value of any of the Collateral that may occur as a
result of or in connection with or that is in any way related to any exercise by
the Administrative Agent or any other Secured Party of any right or remedy under
this Agreement, any failure to demand, collect or realize upon any of the
Collateral or any delay in doing so, or any other act or failure to act on the
part of the Administrative Agent or any other Secured Party, except to the
extent that the same is caused by its own gross negligence or willful misconduct
as determined by the final, non-appealable judgment of a court of competent
jurisdiction (subject to the standard of care imposed upon the Administrative
Agent in the immediately preceding sentence for Collateral in its possession).

 

7.2                               Further Assurances; Attorney-in-Fact.

 

(A)                               Each Grantor agrees that it will join with the
Administrative Agent to file and refile under the Uniform Commercial Code, at
the Grantors’ expense, such financing statements, continuation statements and
other documents and instruments in such offices as the Administrative Agent may
deem necessary or appropriate, and wherever required or permitted by Law, in
order to perfect and preserve the Administrative Agent’s security interest in
the Collateral, and hereby authorizes the Administrative Agent to file security
agreements, financing statements and amendments thereto relating to all or any
part of the Collateral (including authorization to describe the Collateral as
“all personal property,” “all assets” or words of similar meaning) and agrees to
do such further acts and things (including making any notice filings with state
tax or revenue authorities required to be made by account creditors in order to
enforce any Accounts in such state) and to execute and deliver to the
Administrative Agent, and authorizes the Administrative Agent to file such
additional conveyances, assignments, agreements and instruments as the
Administrative Agent may require or deem advisable to perfect, establish,
confirm and maintain the security interest and Lien provided for herein, to
carry out the purposes of this Agreement or to further assure and confirm unto
the Administrative Agent its rights, powers and remedies hereunder.

 

(B)                               Each Grantor hereby irrevocably appoints the
Administrative Agent its lawful attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor, the
Administrative Agent or otherwise, and with full power of substitution in the
premises (which power of attorney, being coupled with an interest, is
irrevocable for so long as this Agreement shall be in effect), from time to time
in the Administrative Agent’s discretion after the occurrence and during the
continuance of an Event of Default to take any action and to execute any
instruments that the Administrative Agent may deem reasonably necessary or
advisable to accomplish the purpose of this Agreement, including:

 

(i)                                     to ask, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for monies due and
to become due under or with respect to any of the Collateral;

 

(ii)                                  to receive, endorse and collect any
checks, drafts, instruments, chattel paper, electronic chattel paper and other
orders for the payment of money made payable to such Grantor representing any
interest, income, dividend, distribution or other amount payable with respect to
any of the Collateral and to give full discharge for the same;

 

42

--------------------------------------------------------------------------------


 

(iii)                               to obtain, maintain and adjust any property
or casualty insurance required to be maintained by such Grantor under
Section 4.9 and direct the payment of Proceeds thereof to the Administrative
Agent;

 

(iv)                              to pay or discharge taxes, Liens or other
encumbrances levied or placed on or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Administrative Agent in its sole discretion, any such
payments made by the Administrative Agent to become Secured Obligations of the
Grantors to the Administrative Agent, due and payable immediately and without
demand;

 

(v)                                 to file any claims or take any action or
institute any proceedings that the Administrative Agent may deem reasonably
necessary or advisable for the collection of any of the Collateral or otherwise
to enforce the rights of the Administrative Agent with respect to any of the
Collateral;

 

(vi)                              to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with any and all of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes, and to do from time to time,
at the Administrative Agent’s option and the Grantors’ expense, all other acts
and things deemed reasonably necessary by the Administrative Agent to protect,
preserve or realize upon the Collateral and to more completely carry out the
purposes of this Agreement; and

 

(vii)                           to exercise all such voting, consensual and
other right and powers to which any holder of any Investment Property or Equity
Interest constituting part of the Collateral would be entitled by virtue of
holding the same.

 

(C)                                                       Each Grantor agrees
that it will, at such Grantor’s own cost and expense, use its best efforts to
cooperate with the Administrative Agent and assist in obtaining the approval of
the FCC or any PUC for any action or transaction contemplated by this Agreement
that is required by Law, and specifically, without limitation, upon request
following the occurrence and continuation of any Event of Default, prepare,
sign, deliver and/or file (or cause to be prepared, signed, delivered and/or
filed) all relevant applications, passwords, certificates, instruments,
post-transaction notices and other documents or information required to:
(i) assign or transfer control of any License and take any other actions
necessary or appropriate under the Communications Act, PUC Laws or other Law for
approval of any sale or transfer of any of the Equity Interests issued by any
Grantor or assets of any Grantor or any transfer of control over any License or
(ii) to obtain any required consent from the FCC or any PUC for the
Administrative Agent, through any receiver, trustee or otherwise, to operate the
business of such Grantor pending the sale or other disposition of the Grantor or
any License held by such Grantor.

 

If any such Grantor fails to execute and deliver any such applications,
certificates, instruments, agreements or other documents, then, in addition to
any remedies that the Administrative Agent may have at law or in equity, the
Grantors agree that on the order of any court or other forum of competent
jurisdiction, the clerk of the court (or officer of any other such forum) that
has jurisdiction may execute any such applications, certificates, instruments,
agreements or other documents on behalf of such Grantor.  Each Grantor
acknowledges and agrees that each License (or the control of which) is a unique
asset that may have to be transferred to a Person in order for the
Administrative Agent

 

43

--------------------------------------------------------------------------------


 

and the other Secured Parties to adequately realize the full amount of the
Secured Obligations from the Collateral and that the breach of this
Section 7.2(C) by any Grantor would result in irreparable harm to the
Administrative Agent and the other Secured Parties for which monetary damages
are not readily ascertainable and which might not adequately compensate the
Administrative Agent and the other Secured Parties.  Therefore in addition to
any remedy that the Administrative Agent and the other Secured Parties may have
at law or in equity, the Administrative Agent and the other Secured Parties
shall have the remedy of specific performance by the Grantors of the provisions
of this Section 7.2(C), and each Grantor hereby waives, and agrees to waive, any
claim or defense that the Administrative Agent and the other Secured Parties
would have an adequate remedy at law for the breach by it of this
Section 7.2(C) and any requirement for posting of a bond or other certificate. 
In connection with taking any action pursuant to this Agreement (including
determining whether an approval of the FCC or any applicable PUC is required in
connection therewith), the Administrative Agent shall be entitled to rely on the
advice of regulatory counsel experienced in giving such advice selected by the
Administrative Agent (whether or not the advice rendered is ultimately
determined to be accurate).

 

(D)                               If an Event of Default shall have occurred and
be continuing, each Grantor shall take any action that the Administrative Agent
may reasonably request in order to transfer or assign, or both, to the
Administrative Agent, or to such one or more third parties as the Administrative
Agent may designate, or to a combination of the foregoing, any License held or
utilized by such Grantor, subject to the prior approval of the FCC or any PUC,
if required.  Alternatively, if an Event of Default shall have occurred and be
continuing, the Administrative Agent is empowered, to the extent permitted by
Law, to request the appointment of a receiver from any court of competent
jurisdiction.  Such receiver may be instructed by the Administrative Agent to
seek from the FCC or the PUC consent to an involuntary transfer of control of
any Grantor or assignment, or both, of such License for the purpose of seeking a
bona fide purchaser to whom control of assets used in the provision of
Communications System related services will ultimately be transferred or
assigned.  Each Grantor hereby agrees to authorize such an involuntary transfer
of control or assignment, or both, upon the request of the receiver so appointed
and, if any Grantor shall refuse to authorize the transfer, its approval may be
required by the court.

 

(E)                                If any Grantor fails to perform any covenant
or agreement contained in this Agreement, after written request to do so by the
Administrative Agent (provided that no such request shall be necessary at any
time after the occurrence and during the continuance of an Event of Default),
the Administrative Agent may itself perform, or cause the performance of, such
covenant or agreement and may take any other action that it deems reasonably
necessary and appropriate for the maintenance and preservation of the Collateral
or its security interest therein, and the expenses so incurred in connection
therewith shall be payable by the Grantors under Section 8.1.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1                               Indemnity and Expenses.  The Grantors shall
indemnify the Indemnitees and pay expenses in accordance with Section 11.3 of
the Credit Agreement.

 

44

--------------------------------------------------------------------------------


 

8.2                               No Waiver.  The rights and remedies of the
Secured Parties expressly set forth in this Agreement, the other Loan Documents,
any Secured Hedge and any Secured Bank Product are cumulative and in addition
to, and not exclusive of, all other rights and remedies available at Law, in
equity or otherwise.  No failure or delay on the part of the Administrative
Agent, acting on behalf of the Secured Parties, in exercising any right, power
or privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default.  No course of
dealing between the Grantors and the Secured Parties or their agents or
employees shall be effective to amend, modify or discharge any provision of this
Agreement, any other Loan Document, any Secured Hedge or any Secured Bank
Product or to constitute a waiver of any Default or Event of Default. No notice
to or demand upon any Grantor in any case shall entitle such Grantor or any
other Grantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Secured Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.

 

8.3                               Grantors’ Obligations Absolute.  Each Grantor
agrees that its obligations hereunder, and the security interest granted to and
all rights, remedies and powers of the Administrative Agent hereunder, are
irrevocable, absolute and unconditional and shall not be discharged, limited or
otherwise affected by reason of any of the following, whether or not such
Grantor has knowledge thereof:

 

(A)                               any change in the time, manner or place of
payment of, or in any other term of, any Secured Obligations, or any amendment,
modification or supplement to, restatement of, or consent to any rescission or
waiver of or departure from, any provisions of the Credit Agreement (including
Article II thereof), any other Loan Document, any Secured Hedge, any Secured
Bank Product or any agreement or instrument delivered pursuant to any of the
foregoing;

 

(B)                               the invalidity or unenforceability of any
Secured Obligations or any provisions of the Credit Agreement (including
Article II thereof), any other Loan Document, any Secured Hedge, any Secured
Bank Product or any agreement or instrument delivered pursuant to any of the
foregoing;

 

(C)                               the addition or release of the Grantors
hereunder or the taking, acceptance or release of any Secured Obligations or
additional Collateral or other security therefor;

 

(D)                               any sale, exchange, release, substitution,
compromise, nonperfection or other action or inaction with respect to any
Collateral or other direct or indirect security for any Secured Obligations, or
any discharge, modification, settlement, compromise or other action or inaction
with respect to any Secured Obligations;

 

(E)                                any agreement not to pursue or enforce or any
failure to pursue or enforce (whether voluntarily or involuntarily as a result
of operation of Law) any right or remedy with respect to any Secured Obligations
or any Collateral or other security therefor, or any failure to create, protect,
perfect, secure, insure, continue or maintain any Liens in any such Collateral
or other security;

 

(F)                                 the exercise of any right or remedy
available under the Loan Documents, at law, in equity or otherwise with respect
to any Collateral or other security for any Secured Obligations, in any order
and by any manner thereby permitted, including foreclosure on any such
Collateral or other security by any manner of sale thereby permitted, whether or
not every aspect of such sale is commercially reasonable;

 

45

--------------------------------------------------------------------------------


 

(G)                               any bankruptcy, reorganization, arrangement,
liquidation, insolvency, dissolution, termination, reorganization or like change
in the corporate structure or existence of any Grantor or any other Person
directly or indirectly liable for any Secured Obligations;

 

(H)                              any manner of application of any payments by or
amounts received or collected from any Person, by whomsoever paid and howsoever
realized, whether in reduction of any Secured Obligations or any other
obligations of the Grantors or any other Person directly or indirectly liable
for any Secured Obligations, regardless of what Secured Obligations may remain
unpaid after any such application; or

 

(I)                                   any other circumstance that might
otherwise constitute a legal or equitable discharge of, or a defense, set-off or
counterclaim available to, Grantor or a surety or guarantor generally, other
than the occurrence of the Termination Requirements.

 

8.4                               Complete Agreement; Amendments, Waivers, etc. 
This Agreement represents the final agreement of the parties hereto with respect
to the matters contained herein and may not be contradicted by evidence of prior
or contemporaneous agreements, or subsequent oral agreements, between the
parties.  No amendment, modification, waiver, discharge or termination of any
provision hereof, nor any consent to any departure by any Grantor from, any
provision of this Agreement, shall be effective unless in a writing executed and
delivered in accordance with Section 11.1 of the Credit Agreement, and then the
same shall be effective only in the specific instance and for the specific
purpose for which given; provided that the Grantors shall provide the
Administrative Agent with updated Annexes hereto as required by the terms of
this Agreement and Section 6.1(e)(xi)(B) of the Credit Agreement, which shall,
upon delivery by the Grantors and acceptance by the Administrative Agent or the
Required Lenders, be deemed to replace the then existing Annexes, and each such
delivery shall constitute a representation by the Grantors of the accuracy and
completeness of such updated Annexes.  Delivery of such updated Annexes shall
not be deemed to waive any Default or Event of Default relating thereto (if any)
unless the sole Default or Event of Default results from the failure of the
Grantors to notify the Administrative Agent of an event or condition disclosed
on such updated Annex and such event or condition is otherwise permitted under
the Loan Documents.  In the absence of the preparation and delivery of an
updated Annex H reflecting such new Deposit Account, any description in any
notice of any newly acquired or opened Deposit Account delivered by the Borrower
to the Administrative Agent pursuant to Section 4.13 of this Agreement or
otherwise shall be deemed incorporated by reference into Annex H.

 

8.5                               Continuing Security Interest; Term; Successors
and Assigns; Assignment; Termination and Release; Survival.  This Agreement
shall create a continuing security interest in the Collateral and shall secure
the payment and performance of all of the Secured Obligations as the same may
arise and be outstanding at any time and from time to time from and after the
date hereof, and shall (A) remain in full force and effect until the Payment in
Full, (B) be binding upon and enforceable against each Grantor and its
successors and assigns (provided, however, that no Grantor may sell, assign or
transfer any of its rights, interests, duties or obligations hereunder without
the prior written consent of the Lenders as provided in Section 11.1 of the
Credit Agreement) and (C) inure to the benefit of the Secured Parties and be
enforceable by the Administrative Agent and its successors and assigns, subject
to the limitations on assignment in the Credit Agreement.  Upon any Disposition
by any Grantor of any Collateral in a transaction permitted hereunder or under
or pursuant to the Credit Agreement, or any amendment or waiver thereof, or any
other applicable Loan Document, the Lien and security interest created by this
Agreement in and upon such Collateral shall be automatically released, and upon
the Payment in Full, this Agreement and the Lien and security interest created
hereby shall terminate; and in connection with any such release or termination,
the Administrative Agent, at the request and expense of the applicable Grantor,
will execute and deliver to such Grantor such documents and instruments
evidencing such release or termination as such Grantor may reasonably request
and will assign, transfer and deliver to

 

46

--------------------------------------------------------------------------------


 

such Grantor, without recourse and without representation or warranty, such of
the Collateral as may then be in the possession of the Administrative Agent (or,
in the case of any partial release of Collateral, such of the Collateral so
being released as may be in its possession).  All representations, warranties,
covenants and agreements herein shall survive the execution and delivery of this
Agreement, any Pledge Amendment, any Guarantor Joinder and any other
modification to this Agreement (except as such representation, warranty,
covenant or agreement is expressly modified therein).

 

8.6                               Additional Grantors.  Each Grantor recognizes
that the provisions of the Credit Agreement may require Persons that become
Subsidiaries of any Grantor, and that are not already parties hereto, to execute
and deliver a Guarantor Joinder, whereupon each such Person shall become a
Grantor hereunder with the same force and effect as if originally a Grantor
hereunder on the date hereof, and agrees that its obligations hereunder shall
not be discharged, limited or otherwise affected by reason of the same, or by
reason of the Administrative Agent’s actions in effecting the same or in
releasing any Grantor hereunder, in each case, without the necessity of giving
notice to or obtaining the consent of such Grantor or any other Grantor.

 

8.7                               Notices.  All notices and other communications
provided for hereunder shall be given to the parties in the manner and subject
to the other notice provisions set forth in the Credit Agreement.  No notice to
or demand on any Grantor shall entitle any Grantor to any other or further
notice or demand in the same, similar or other circumstances.

 

8.8                               Severability.  The provisions of this
Agreement are intended to be severable.  If any provision of this Agreement
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

8.9                               Governing Law.  This Agreement and the other
Loan Documents and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the Law of the
State of New York without regard to conflicts of law principles that require or
permit application of the Laws of any other state or jurisdiction.

 

8.10                        Consent to Jurisdiction; Waiver of Venue; Service of
Process.

 

(A)                               THE ADMINISTRATIVE AGENT AND EACH GRANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN

 

47

--------------------------------------------------------------------------------


 

ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY GRANTOR MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE ADMINISTRATIVE AGENT OR
ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(B)                               Each of the Grantors and the Administrative
Agent hereby irrevocably and unconditionally waives, to the fullest extent
permitted by Law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in this
Section 8.10.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court and agrees not to
assert any such defense.

 

(C)                               Each of the Grantors and the Administrative
Agent hereby irrevocably consents to service of process in the manner provided
for notices in Section 11.4 of the Credit Agreement.  Nothing in this Agreement
or any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by Law.

 

8.11                        Waiver of Jury Trial.  EACH OF THE GRANTORS AND THE
ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

8.12                        Counterparts; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective when it shall have been executed
by the Administrative Agent and each of the Grantors, and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.

 

 

HAWAIIAN TELCOM COMMUNICATIONS,
INC., as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HAWAIIAN TELCOM HOLDCO, INC.

 

HAWAIIAN TELCOM, INC.

 

WAVECOM SOLUTIONS CORPORATION

 

HAWAIIAN TELCOM SERVICES COMPANY,

INC.

 

SYSTEMMETRICS CORPORATION,

 

each as a Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures continued on following page]

 

49

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

ACCEPTED AND AGREED TO AS OF THE
DATE FIRST ABOVE WRITTEN:

 

 

 

COBANK, ACB, as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

50

--------------------------------------------------------------------------------


 

ANNEX A

 

PLEDGED EQUITY INTERESTS

 

Grantor

 

Name of Issuer

 

Type of
Interests

 

No. of
Shares/Units,
if Applicable

 

Percentage of
Outstanding
Interests
in Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ann. A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

FILING LOCATIONS

 

Grantor

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

Ann. B-1

--------------------------------------------------------------------------------


 

ANNEX C

 

LEGAL NAME, JURISDICTION OF ORGANIZATION, FEDERAL TAX IDENTIFICATION NUMBER,
ORGANIZATIONAL IDENTIFICATION NUMBER, MAILING ADDRESS, LOCATIONS OF CHIEF
EXECUTIVE OFFICES, TRADENAMES

 

[Borrower]

 

1.                                      Exact legal name:

 

2.                                      Jurisdiction of its incorporation or
organization:

 

3.                                      Organizational identification number:

 

4.                                      Federal tax identification number:

 

5.                                      Mailing address:



6.                                      Chief executive office:

 

7.                                      Trade/fictitious or prior corporate
names (last five years):

 

[Each Guarantor]

 

1.                                      Exact legal name:

 

2.                                      Jurisdiction of its incorporation or
organization:

 

3.                                      Organizational identification number:

 

4.                                      Federal tax identification number:

 

5.                                      Mailing address:

 

6.                                      Chief executive office:

 

7.                                      Trade/fictitious or prior corporate
names (last five years):

 

Ann. C-1

--------------------------------------------------------------------------------


 

ANNEX D

 

MATERIAL COPYRIGHTS, COPYRIGHT LICENSES AND APPLICATIONS

 

Grantor

 

Application or
Registration No.

 

Country

 

Issue or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ann. D-1

--------------------------------------------------------------------------------


 

ANNEX E

 

MATERIAL PATENTS, PATENT LICENSES AND APPLICATIONS

 

Grantor

 

Application or
Registration No.

 

Country

 

Inventor

 

Issue or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ann. E-1

--------------------------------------------------------------------------------


 

ANNEX F

 

MATERIAL TRADEMARKS, TRADEMARK LICENSES AND APPLICATIONS

 

Grantor

 

Mark (Tradename)

 

Application or
Registration No.

 

Country

 

Issue or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ann. F-1

--------------------------------------------------------------------------------


 

ANNEX G

 

MATERIAL DOMAIN NAMES AND DOMAIN NAME LICENSES

 

Grantor

 

Domain Name

 

 

 

 

 

 

 

 

 

 

Ann. G-1

--------------------------------------------------------------------------------


 

ANNEX H

 

DEPOSIT AND SECURITIES ACCOUNTS

 

Deposit Accounts:

 

 

Securities Accounts:

 

Ann. H-1

--------------------------------------------------------------------------------


 

ANNEX I

 

COMMERCIAL TORT CLAIMS

 

Ann. I-1

--------------------------------------------------------------------------------


 

ANNEX J

 

Real Property

 

MATERIAL OWNED REAL PROPERTY

 

Owner

 

Description of Use
of Property

 

Address

 

County

 

Estimated Value

 

Other
information
per Section
3.19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MATERIAL LEASED PROPERTY

 

Leasee/
Subleasee

 

Description of
Use of Property

 

Landlord

 

Address

 

County

 

Estimated
Value of
Collateral
on Property

 

Other
information
per Section
3.19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex J-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLEDGE AMENDMENT

 

THIS PLEDGE AMENDMENT, dated as of                , 20  , is delivered by [NAME
OF GRANTOR] (“Grantor”) pursuant to Section 5.1 of the Pledge Agreement referred
to hereinbelow.  Grantor hereby agrees that this Pledge Amendment may be
attached to the Pledge and Security Agreement, dated as of [          ], 2017,
made by Grantor and certain other grantors named therein in favor of CoBank,
ACB, as the Administrative Agent (as amended, modified or supplemented from time
to time, the “Pledge Agreement”; capitalized terms defined therein being used
herein as therein defined), and that the Equity Interests listed on Annex A to
this Pledge Amendment shall be deemed to be part of the Equity Interests within
the meaning of the Pledge Agreement and shall become part of the Collateral and
shall secure all of the Obligations as provided in the Pledge Agreement.  This
Pledge Amendment and its attachments are hereby incorporated into the Pledge
Agreement and made a part thereof.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Annex A

 

Equity Interests

 

Name of Issuer

 

Type of
Interests

 

Certificate
Number

 

No. of shares
(if applicable)

 

Percentage of
Outstanding
Interests
in Issuer (if
known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRANT OF SECURITY INTEREST

IN COPYRIGHTS

 

WHEREAS, [NAME OF GRANTOR] ( “GRANTOR”) is the owner of the copyrights listed on
Schedule A attached hereto, which copyrights are registered or have pending
registrations in the United States Copyright Office as set forth on Schedule A
attached hereto (all such copyrights, registrations and applications,
collectively, the “Copyrights”); and

 

WHEREAS, Grantor has entered into a Pledge and Security Agreement (as amended,
modified, restated or supplemented from time to time, the “Pledge Agreement”),
dated as of [          ], 2017, in which Grantor has agreed with CoBank, ACB, as
the Administrative Agent (the “Administrative Agent”), with offices at 6340 S.
Fiddlers Green Circle, Greenwood Village, Colorado 80111, to execute this grant
of security interest;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Obligations (as defined in the Pledge Agreement), Grantor does hereby grant
to the Administrative Agent a security interest in all of its right, title and
interest in and to the Copyrights, and the use thereof, together with all
proceeds and products thereof.  This Grant of Security Interest has been given
in conjunction with the security interest granted to the Administrative Agent
under the Pledge Agreement, and the provisions of this grant of Security
Interest are without prejudice to and in addition to the provisions of the
Pledge Agreement, which are incorporated herein by this reference.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Schedule A

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Grantor

 

Application or
Registration No.

 

County

 

Issue or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

GRANT OF SECURITY INTEREST

IN PATENTS AND TRADEMARKS

 

WHEREAS, [NAME OF GRANTOR] (“Grantor”) is the owner of the trademarks and
service marks listed on Schedule A attached hereto, which marks are registered
or have pending registrations in the United States Patent and Trademark Office
as set forth on Schedule A attached hereto (all such trademarks, service marks,
registrations and applications, collectively, the “Trademarks”) and is the owner
of the patents listed on Schedule A attached hereto, which patents are
registered or have pending applications in the United States Patent and
Trademark Office as set forth on Schedule A attached hereto (all such patents,
registrations and applications, collectively, the “Patents”); and

 

WHEREAS, Grantor has entered into a Pledge and Security Agreement (as amended,
modified, restated or supplemented from time to time, the “Pledge Agreement”),
dated as of [          ], 2017, in which Grantor has agreed with CoBank, ACB, as
the Administrative Agent (the “Administrative Agent”), with offices at 6340 S.
Fiddlers Green Circle, Greenwood Village, Colorado 80111, to execute this grant
of security interest;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Obligations (as such term is used in the Pledge Agreement), Grantor does
hereby grant to the Administrative Agent a security interest in all of its
right, title and interest in and to the Trademarks and the Patents, and the use
thereof, together with all proceeds and products thereof and the goodwill of the
businesses symbolized by the Trademarks.  This Grant of Security Interest has
been given in conjunction with the security interest granted to the
Administrative Agent under the Pledge Agreement, and the provisions of this
grant are without prejudice to and in addition to the provisions of the Pledge
Agreement, which are incorporated herein by this reference.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Schedule A

 

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Grantor

 

Mark

 

Application or
Registration No.

 

Country

 

Issue or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENTS AND PATENT APPLICATIONS

 

Grantor

 

Application or
Registration No.

 

Country

 

Inventor

 

Issue or
Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF BORROWER’S CLOSING DATE CERTIFICATE

 

--------------------------------------------------------------------------------


 

OFFICER’S CLOSING CERTIFICATE

 

THIS OFFICER’S CLOSING CERTIFICATE is given by                         , the
[TITLE OF COMPLIANCE OFFICER], of HAWAIIAN TELCOM COMMUNICATIONS, INC., a
Delaware corporation (the “Borrower”), pursuant to Section 4.2(a)(i) of that
certain Credit Agreement, dated as of February 24, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Guarantors party thereto, the Lenders party thereto and
CoBank, ACB, as the Administrative Agent (the “Administrative Agent”).  Terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.

 

I hereby certify as follows in my capacity as a Compliance Officer of the
Borrower and not in my personal capacity:

 

1.                                      I hold the office of the Borrower shown
above and as such possess the knowledge and authority to certify to the matters
herein set forth, and the matters herein set forth are true and accurate to the
best of my present knowledge, information and belief after due inquiry;

 

2.                                      Since the Execution Date, no Material
Contract has been entered into, terminated or altered, amended or otherwise
changed or supplemented or any provision or condition therein waived by the
Borrower or any of its Affiliates, and neither the Borrower nor any of its
Affiliates have consented to any action under any Material Contract that would
be adverse to the interests of the Lenders in any material respect without the
prior written consent of the Administrative Agent;

 

3.                                      There has occurred no Closing Date
Material Adverse Effect or any event, change or effect that would, individually
or in the aggregate, reasonably be likely to result in a Closing Date Material
Adverse Effect;

 

4.                                      All authorizations, consents and waivers
of any applicable Governmental Authority which are required with respect to the
execution, delivery or performance of the Loan Documents have been obtained or
made, are final orders and are in full force and effect;

 

5.                                      After giving effect to the Initial
Credit Extension, each of the Closing Date Representations of each of the Loan
Parties and the Subsidiaries of the Loan Parties is true and correct in all
material respects, except that such representations and warranties that are
qualified in this Agreement by reference to materiality or Material Adverse
Effect shall be true and correct in all respects, as of the Closing Date (or, if
such representation or warranty makes reference to an earlier date, as of such
earlier date);

 

6.                                      After giving effect to the Initial
Credit Extension, each of the representations and warranties set forth in
Article V of the Credit Agreement other than the Closing Date Representations is
true and correct in all material respects as of the Closing Date, except that
such representations and warranties that are qualified in the Credit Agreement
by reference to materiality or Material Adverse Effect shall be true and correct
in all respects, as of the Closing Date (or, if such representation or warranty
makes reference to an earlier date, as of such earlier date) [other than as
described on Exhibit 1 hereto];

 

--------------------------------------------------------------------------------


 

7.                                      The Loan Parties are in compliance with
each of the covenants and conditions set forth in the Credit Agreement;

 

8.                                      After giving effect to the Initial
Credit Extension, no Event of Default or Default exists; and

 

9.                                      After giving effect to the Initial
Credit Extension, each of the Loan Parties has satisfied each of the closing
conditions required to be satisfied by it under Section 4.2 of the Credit
Agreement.

 

[remainder of page left intentionally blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Officer’s Closing Certificate as of
             , 20  .

 

 

HAWAIIAN TELCOM COMMUNICATIONS,

 

INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Officer’s Closing Certificate]

 

--------------------------------------------------------------------------------